Case 1:18-cv-03403-SAG Document 163-15 Filed 07/20/21 Page 1 of 381




             EXHIBIT 3
Case 1:18-cv-03403-SAG Document 163-15 Filed 07/20/21 Page 2 of 381




                           Deposition of:
                         Jeffrey Sedlik
                        November 13, 2019


                          In the Matter of:

     Brittney Gobble Photographer, LLC
     Vs. Sinclair Broadcast Group, Inc., Et
                      Al.




                     Veritext Legal Solutions
               800.808.4958 | calendar-dmv@veritext.com |
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      SedlikFiled 07/20/21 Page
                                     163-15                       November
                                                                    3 of 38113, 2019

                                                                      Page 1

1                                                                         Page 1
2                            IN THE UNITED STATES DISTRICT COURT
3                                   FOR THE DISTRICT OF MARYLAND
4                                        BALTIMORE DIVISION
5
            BRITTNEY GOBBLE PHOTOGRAPHY, LLC)
6                                                  )
                         PLAINTIFF,                )
7                                                  ) Case No.
                    V.                             ) 1:18-CV-03403-RDB
8                                                  ) (Consolidated cases,
            SINCLAIR BROADCAST GROUP, INC., ) lead case)
9           ET AL                                  )
                                                   ) Case No.
10                       DEFENDANT/THIRD-PARTY ) 1:18-CV-03384-RDB
                         PLAINTIFF,                ) (Consolidated case)
11                                                 )
                    V.                             ) Case No.
12                                                 ) 1:19-CV-00599-RDB
            USA ENTERTAINMENT NEWS, INC.,          ) (Consolidated case)
13          D/B/A "WENN" AND "WORLD                )
            ENTERTAINMENT NEWS NETWORK"            ) Case No.
14                                                 ) 1:19-CV-00606-RDB
                         THIRD-PARTY DEFENDANT ) (Consolidated case)
15
16
                     VIDEOTAPED DEPOSITION OF:
17
                                     EXPERT JEFFREY SEDLIK
18
                                     WEDNESDAY, NOVEMBER 13, 2019
19
                                     10:07 A.M.
20
21
22
23
24                   Reported by:     PAULA A. PYBURN
25                                    CSR 7304, RPR, CLR

                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      SedlikFiled 07/20/21 Page
                                     163-15                       November
                                                                    4 of 38113, 2019

                                                                     Page 2

1                     VIDEOTAPED DEPOSITION OF EXPERT JEFFREY

2        SEDLIK, the witness, taken on behalf of DEFENDANTS,

3        on Wednesday, November 13, 2019, 10:07 a.m., at

4        333 South Hope Street, Suite 2610, Los Angeles,

5        California, before PAULA A. PYBURN, CSR 7304, RPR,

6        CLR.

7

8

9        APPEARANCES OF COUNSEL:

10

11       FOR PLAINTIFF:

12              GLASER WEIL

13              BY:   ROBERT E. ALLEN, ESQ.

14              10250 Constellation Boulevard

15              Los Angeles, CA 90067

16              310.553.3000

17              rallen@glaserweil.com

18

19       FOR DEFENDANTS:

20              THOMAS & LIBOWITZ, P.A.

21              BY:   SCOTT H. MARDER, ESQ.

22              100 Light Street, Suite 1100

23              Baltimore, Maryland 21202-1053

24              410.752.2468

25              shmarder@tandllaw.com

                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      SedlikFiled 07/20/21 Page
                                     163-15                       November
                                                                    5 of 38113, 2019

                                                                     Page 3

1        APPEARANCES:            (CONTINUED)

2

3        ALSO PRESENT:

4               Ellen C. Boughn

5               Ron Lazo, Videographer

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      SedlikFiled 07/20/21 Page
                                     163-15                       November
                                                                    6 of 38113, 2019

                                                                     Page 4

1                                       I N D E X
2
3        WITNESS                        EXAMINATION                     PAGE
4        EXPERT JEFFREY SEDLIK
5                  (BY MR. MARDER)                                             8
6
7
8                                    E X H I B I T S
9        NO.                  PAGE      DESCRIPTION
10       Exhibit 1              12      Notice of Videotaped
                                        Deposition of
11                                      Jeffrey Sedlik
12       Exhibit 2              12      Curriculum Vitae
13       Exhibit 3              14      Folder Containing Reports
                                        and Other Reference
14                                      Documents
15       Exhibit 4              14      Work File
16       Exhibit 5              35      2015 Form 990-EZ
17       Exhibit 6              39      2016 Form 990-EZ
18       Exhibit 7              43      2017 Form 990-EZ
19       Exhibit 8              80      4/12/19 Preliminary Expert
                                        Report of Professor
20                                      Jeffrey Sedlik
21       Exhibit 9              80      6/21/19 Surrebuttal Expert
                                        Report of Professor
22                                      Jeffrey Sedlik
23
24
25

                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      SedlikFiled 07/20/21 Page
                                     163-15                       November
                                                                    7 of 38113, 2019

                                                                     Page 5

1                          E X H I B I T S (CONTINUED)
2        NO.                   PAGE     DESCRIPTION
3        Exhibit 10              82     4/12/19 Exhibits to
                                        Preliminary Report of
4                                       Professor Jeffrey Sedlik
                                        Jeffrey Sedlik
5
         Exhibit 11              98     Printout from ALM Experts
6
         Exhibit 12            100      Printout from
7                                       www.
                                        photographyexpertwitness.
8                                       com
9        Exhibit 13            101      Printout from
                                        expertpages.com
10
         Exhibit 14            105      Printout from
11                                      professorjeffsedlik.com
12       Exhibit 15            107      LinkedIn profile
13       Exhibit 16            198      Exhibit H to Expert Report
14       Exhibit 17            198      Exhibit I to Expert Report
15       Exhibit 18            199      Exhibit A to Expert Report
16       Exhibit 19            265      Exhibit M to Expert Report
17       Exhibit 20            265      Exhibit L to Expert Report
18       Exhibit 21            265      Exhibit E to Expert Report
19       Exhibit 22            265      Exhibit G to Expert Report
20       Exhibit 23            265      Exhibit F to Expert Report
21       Exhibit 24            290      Exhibit B to Expert Report
22
23
24
25

                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      SedlikFiled 07/20/21 Page
                                     163-15                       November
                                                                    8 of 38113, 2019

                                                                     Page 6

1                                    UNANSWERED QUESTIONS

2                                                (None)

3

4

5                                  INFORMATION REQUESTED

6                                                (None)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      SedlikFiled 07/20/21 Page
                                     163-15                       November
                                                                    9 of 38113, 2019

                                                                     Page 7

1                   LOS ANGELES, CALIFORNIA; WEDNESDAY,

2                                NOVEMBER 13, 2019

3                                     10:07 A.M.

4                                        * * *

5                    THE VIDEOGRAPHER:           We're now on the record.

6        The time is 10:07 a.m. on November 13th, 2019.                     This

7        is Media Unit 1 of the video recorded deposition of

8        Jeffrey Sedlik, taken by counsel for the defendant

9        in the matter of "Brittney Gobble Photographer

10       [verbatim] v. Sinclair Broadcast Group, et al.,"

11       filed in the United States District Court.                   The case

12       number is 1:18-CV-03403-RDB.

13                   This deposition is being held at Glaser

14       Weil, located at 333 South Hope Street, Suite 2610,

15       Los Angeles, California 90071.

16                   The court reporter is Paula Pyburn from

17       Veritext.

18                   Videographer is Ron Lazo of Veritext.

19                   Counsel, please state your appearances and

20       affiliations for the record.

21                   MR. ALLEN:       Robert Allen, Glaser Weil, for

22       Plaintiff Brittney Gobble Photography, LLC.

23                   MR. MARDER:        Scott Marder on behalf of all

24       of the defendants with the law firm of Thomas &

25       Libowitz.

                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   10 of 38113, 2019

                                                                     Page 8

1                     THE VIDEOGRAPHER:           Would all those in

2        attendance please announce themselves for the

3        record.

4                     MS. BOUGHN:        Ellen Boughn.

5                     THE VIDEOGRAPHER:           Will the court reporter

6        please swear in the witness.

7                     THE REPORTER:         Raise your right hand,

8        please.

9                     Do you solemnly swear the testimony you are

10       about to give in this deposition shall be the truth,

11       the whole truth, and nothing but the truth?

12                    THE WITNESS:        I do.

13                    THE VIDEOGRAPHER:           Please begin.

14                                        * * *

15                                    EXAMINATION

16       BY MR. MARDER:

17             Q      Good morning, sir.

18             A      Good morning, Counselor.

19             Q      Can you tell us your full name.

20             A      Jeffrey, J-e-f-f-r-e-y, Brian, B-r-i-a-n,

21       Sedlik, S-e-d-l-i-k, professor.

22             Q      Now, professor is not part of your name, is

23       it?

24             A      No.    That's my title.

25             Q      Got it.      And we'll talk about that more in

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   11 of 38113, 2019

                                                                     Page 9

1        a little bit.

2              A      Gladly.

3              Q      I know that you have given a number of

4        depositions over the years, but nonetheless I wanted

5        to review some guidelines as to how we will do the

6        deposition today to try to make it easier for you

7        and so we can move through things quickly and

8        smoothly.

9                     Fair enough?

10             A      Certainly.

11             Q      All right.       In a little bit I'll be asking

12       you questions.         If you don't understand any of my

13       questions, please let me know; I will be happy to

14       repeat the question or rephrase the question or do

15       whatever I have to do to make sure you understand

16       it.

17                    Is that fair?

18             A      Yes, sir.

19             Q      And if you do give me an answer to a

20       question without asking for clarification, then I

21       will assume you understood what it meant.

22                    Is that fair?

23             A      Yes.

24             Q      All right.       As you see, we have a court

25       reporter taking down everything we say.                  And

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   12 of 38113, 2019

                                                                    Page 10

1        although she's very good, she has a few limitations,

2        one of which is she can only take down verbal

3        responses.       So we have to make sure we don't nod our

4        head or shake our head when we mean "yes" or "no."

5                     Okay?

6              A      Yes.

7              Q      Also, when we talk casually, sometimes we

8        say "uh-huh" or "huh-uh."              Unfortunately, when those

9        are typed up, it's not clear whether you meant "yes"

10       or "no"; so please use the words "yes" or "no."

11                    Okay?

12             A      Yes.

13             Q      Lastly, the court reporter can only take

14       down one voice at a time.              So I will do my best to

15       wait till you have finished your answer before I ask

16       my next question.          And if you could kindly do the

17       same thing, wait for your answer until I have

18       finished my question, that will helpful.

19             A      Absolutely.        I do have one request of you.

20             Q      Go ahead.

21             A      I have a deep vein thrombosis issue; so I

22       need to get up about every hour or so, just walk

23       around the room.          I can sit back down.

24             Q      No problem.

25             A      Not take any risks there.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   13 of 38113, 2019

                                                                    Page 11

1                     And also, if I'm asked a question where it

2        requires some thought and I pause, it doesn't mean I

3        don't know the answer or that I'm being evasive.

4        I'm thinking about my answer so that I can give you

5        a full, complete, and accurate answer before I

6        speak.

7              Q      Understood.        And the breaks won't be a

8        problem.

9              A      Okay.

10             Q      Last point in terms of guidelines and

11       instructions.         Today I'll be asking you some

12       questions about some of your work.                   So I want to

13       make clear that in asking the questions only about

14       certain parts of your work, you should not interpret

15       anything that I'm doing today or saying today as

16       endorsement of any other parts of your work.

17                    Do you understand?

18             A      Understand.

19                    MR. MARDER:        Let's go ahead and mark these

20       two, please.         It's the notice.          Let's mark them.

21                    THE REPORTER:         1 and 2?

22                    MR. MARDER:        Yeah.     1 is on the top and 2

23       is below it.

24                    MR. ALLEN:       Do I have 2?

25                    MR. MARDER:        No.     That was one of his

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   14 of 38113, 2019

                                                                    Page 12

1        exhibits --

2                     MR. ALLEN:       Okay.

3                     MR. MARDER:        -- so I don't have copies.

4                     No. 2 will be Exhibit A, which is his CV.

5                     MR. ALLEN:       Great.      Thank you.

6                     (Whereupon, Defendants' Exhibit 1

7                     and Defendants' Exhibit 2 were

8                     marked for identification by the

9                     Court Reporter.)

10       BY MR. MARDER:

11             Q      Sir, you have in front of you what has been

12       marked as Exhibit No. 1 for purposes of this

13       deposition.

14                    Do you see that?

15             A      Yes.

16             Q      Now, that is the notice of taking

17       videotaped deposition in this case; is that right?

18             A      Yes, sir.

19             Q      Were you provided with a copy of this prior

20       to today?

21             A      I'm not sure, but there may have been

22       additional pages in the notice that I received.

23             Q      The notice that you received, would that be

24       in your file that you brought with you today?

25             A      Yes.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   15 of 38113, 2019

                                                                    Page 13

1              Q      Were you asked by counsel to bring a copy

2        of your entire file related to this case today?

3              A      I received a copy of the notice, which

4        asked me to bring my file.

5              Q      And did you do that?

6              A      I did.

7              Q      Now, prior to the start of the deposition,

8        you handed me two manila folders, which I have in

9        front of me.

10                    And what are those manila folders which

11       we'll mark in a moment?

12             A      One of those manila folders is a copy of my

13       file which has my invoices and some communications.

14                    And then the other is -- has copies of my

15       two reports without the exhibits and maybe three

16       additional documents to refresh my memory if asked,

17       such as the -- a list of the exhibits to my report

18       so that I can quickly reference that and not cause

19       delay in the deposition process.

20             Q      Fair enough.

21                    And then you also have in front of you what

22       has been marked as Exhibit No. 2.

23                    Do you see that?

24             A      Yes, sir.

25             Q      Do you recognize Exhibit No. 2?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   16 of 38113, 2019

                                                                    Page 14

1              A      Yes.    It appears to be my curriculum vitae.

2        Just checking through it.

3                     Looks to be a complete copy of my

4        curriculum vitae as was attached to my preliminary

5        expert report.

6              Q      Now, I'm going to have the court reporter

7        mark the two folders that you brought as Exhibits 3

8        and 4.     The thicker one should be Exhibit 3, and the

9        thinner one should be Exhibit 4.

10                    MR. ALLEN:       Just so we're clear, the

11       thicker one is which one?

12                    MR. MARDER:        I'll have him identify it on

13       the record.

14                    (Whereupon, Defendants' Exhibit 3

15                    and Defendants' Exhibit 4 were

16                    marked for identification by the

17                    Court Reporter.)

18       BY MR. MARDER:

19             Q      Sir, I'm handing you the folder that has

20       been marked Exhibit 3.

21                    Can you identify that for us, please?

22             A      It's a folder that I brought with me today.

23       Prior to coming here I printed out a copy of my

24       preliminary report; my surrebuttal report; the index

25       to exhibits, which is also included in the report; a

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   17 of 38113, 2019

                                                                    Page 15

1        section of my report that outlines the tables in

2        case I'm asked about the tables; and then a

3        termination notice from WENN; and a list of the

4        assumptions, which is also -- a copy of which is in

5        my report.

6              Q      Please take a look at Exhibit No. 4.

7                     What is Exhibit No. 4?

8              A      Exhibit No. 4 is a copy of my file.                It has

9        the invoices that I have submitted in the matter.

10       It has my engagement agreement and two letters from

11       your firm, and one confidential document that I

12       don't know that I'm -- that I should discuss here

13       without you having to call it confidential and then

14       it has to get excerpted.              So --

15             Q      You can go ahead and identify it for me,

16       please.

17             A      It's a list of the revenue generated --

18       from what I understand from the testimony to be the

19       revenue generated by advertising placed on the

20       websites, the television station websites that are

21       Sinclair television stations.

22                    And I'll answer any -- in further detail as

23       you ask questions about it.

24                    MR. ALLEN:       I believe that that's

25       Exhibit 37 from -- Plaintiff's Exhibit 37 from the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   18 of 38113, 2019

                                                                    Page 16

1        depositions.

2        BY MR. MARDER:

3              Q      You can go ahead and put those papers back

4        in the folder that's Exhibit 4.

5                     Now, if I can just ask you, let's do our

6        best to try to not mix up the papers that are in

7        Exhibit 4 with those that are in Exhibit 3 and vice

8        versa.     So we'll try to --

9              A      Certainly.

10             Q      -- do our best between the two of us.

11                    Fair enough?

12             A      Yes, sir.

13             Q      All right.       Now, if you can -- excuse me.

14       If you can now get Exhibit No. 2 in front of you,

15       which is your CV.          Please feel free to refer to

16       Exhibit 2 at any time during the period when I'm

17       going to be asking you questions about your

18       background and your -- your experience if you need

19       to.

20             A      Certainly.

21             Q      Okay.     All right.

22                    Now, you mentioned at the beginning that

23       your title is professor?              Did I hear you correctly?

24             A      Yes.

25             Q      Professor where?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   19 of 38113, 2019

                                                                    Page 17

1              A      At the ArtCenter College of Design.

2              Q      What is the ArtCenter College of Design?

3              A      It is a college at which design is taught.

4        It goes back to the 1920s, I believe.                 I've been

5        teaching there approximately 25 years.                  I was voted

6        by the administration to receive the professor title

7        15 years ago.

8                     The type of subject matter taught there is

9        photography, illustration, transportation design,

10       environmental design, fine arts, and other -- other

11       types of topics.

12             Q      Are you a full-time professor at the

13       school?

14             A      No.    I'm employed elsewhere.

15             Q      Do you know what tenure means?

16             A      Yes.

17             Q      Are you a tenured professor at the school?

18             A      They do not have tenure at the ArtCenter

19       College of Design.

20             Q      I see.     Are you familiar with the term

21       "adjunct professor"?

22             A      Yes, sir.

23             Q      What does that mean?

24             A      At the ArtCenter College of Design, all --

25       all or the vast majority of the educators are

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   20 of 38113, 2019

                                                                    Page 18

1        adjunct faculty.          It's a school known for people

2        with real-world experience who are experts in their

3        field coming in and teaching.                Instead of being

4        full-time educators, they take their experience in

5        the field and bring it to the students, and that's

6        what "adjunct" means.

7              Q      Are you an adjunct professor at the school?

8              A      I am, sir.

9              Q      Understood.

10                    How long have you been an adjunct professor

11       at the school?

12             A      I earlier testified approximately 15 years,

13       and that is -- some -- I need you to give me some

14       wiggle room there, because I didn't look it up.                        But

15       I have been teaching there for 24 to 25 years.

16             Q      And is your current position there a paid

17       position?

18             A      Yes.

19             Q      I want to get a little bit of an

20       understanding about the kinds of courses that you

21       teach now and that you've taught in the past.                     So

22       right now it is November 13th, 2019.

23                    So I would assume that's the fall semester

24       at the school; is that correct?

25             A      It is.     They're wrapping up and I'm not

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   21 of 38113, 2019

                                                                    Page 19

1        teaching this term; I'm teaching in the spring.                      And

2        I will be teaching a class on copyright law,

3        licensing practice, pricing, negotiations, copyright

4        registration practice.             I think I said negotiations.

5        Those -- that's the primary subject matter.

6        Estimating, invoicing, negotiations, and some

7        business administration, but primarily it's -- it's

8        a copyright class.

9              Q      Have you ever taught that course before?

10             A      I've taught the course many times.                It's a

11       recurring course.

12             Q      Why are you not currently teaching this

13       semester?

14             A      Because I'm employed by the -- the PLUS

15       Coalition, and I have several other business --

16       businesses operating, and I'm involved in many

17       nonprofit initiatives and on a number of boards.

18                    I found that my travel schedule does not

19       permit me to teach every term.                 So I requested that

20       the school compact my class.                In other words, it's a

21       trimester system, and I asked them to take all of my

22       students and put them into one semester so that I --

23       I can almost guarantee that I'll be there for the

24       one semester, and that allows me to cover all the

25       students in the -- in the photography department,

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   22 of 38113, 2019

                                                                    Page 20

1        make sure that they get that education without me

2        having to fly back from England to teach a class and

3        fly to New York and fly back to teach a class the

4        next week and things like this that I have had to do

5        in the past that are expensive and that I have to

6        cover.     But I'm very committed to education.

7              Q      Not to mention jet lag is no fun.

8              A      No.    No.

9              Q      When you say a "trimester," what are the

10       three semesters called?

11             A      Winter, spring, fall?

12             Q      Winter, spring, fall?

13             A      I think so.        I think so.

14             Q      You're not sure?

15             A      I don't do a lot of thinking about the

16       school administrative.             I come in -- I come in, I

17       teach my class, and I leave.                And I don't get

18       involved in -- I used to be more involved on

19       committees and things like that, but I have --

20       because of the scope of my other activities, I no

21       longer have time to focus on, let's say -- I

22       wouldn't call them extracurricular, but just

23       additional time that might need to be dedicated to

24       participate more fully in the school.

25                    For example, I was on their copyright

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   23 of 38113, 2019

                                                                    Page 21

1        committee and I had a bit of a more active mentoring

2        role outside of my classes.               I've curtailed that

3        somewhat, although I do continue it.

4                     So, in other words, to explain, my -- my

5        head is not in the administrative part of the school

6        anymore; so I don't even think about what the

7        semesters are called.            I know there's a spring and

8        there's a winter; I think the other one is called

9        fall.

10             Q      When were you last on the copyright

11       committee?

12             A      Has to be six, seven years.

13             Q      When was the last time you taught a course

14       at the school?         And by "the school" I'm referring to

15       the ArtCenter of Design that you mentioned earlier?

16             A      My last course was a year ago spring.                 I

17       teach every spring.

18             Q      So then that would be spring of 2019 or

19       2018?

20             A      I think 2018.

21             Q      And just so I'm clear now, the last time

22       you taught at the ArtCenter of Design was in the

23       spring of 2018?

24             A      That's right.         And my upcoming class that

25       is confirmed begins in January.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   24 of 38113, 2019

                                                                     Page 22

1              Q      What course did you teach in the spring of

2        2018?

3              A      That course that I described earlier, which

4        was on the subject matter that I discussed earlier.

5              Q      In 2017 did you teach a course at the

6        school?

7              A      I'm sure I did.

8              Q      And what was the course?

9              A      Same course.

10             Q      How about 2016?

11             A      To my recollection, yes.                I teach every

12       spring.      And I switched from teaching every semester

13       to -- to once a year some years ago.                    Could be six,

14       seven, eight years by now; I'm not exactly certain.

15             Q      So in 2016 what course did you teach?

16             A      Same course.

17             Q      How about 2015?

18             A      It would be the same course.

19             Q      How about 2014?

20             A      Same course.

21             Q      And then in 2013?

22             A      I don't recall.          I mean, it would -- I've

23       been teaching that same course for years and years.

24       And previous to that, I -- just to help you in your

25       line of questioning -- previous to that, I taught

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   25 of 38113, 2019

                                                                    Page 23

1        Advanced Lighting course, and I found that teaching

2        two courses and with all the grading that was

3        associated with teaching Advanced Lighting was just

4        too much, given my positions at -- and my employment

5        by the PLUS Coalition and other activities.

6                     So I asked them if I could replace myself

7        with another teacher in the lighting class and I

8        could focus on the copyright class since that's my

9        area of expertise.           I mean, I'm also an expert in

10       lighting, but if I was going to teach one thing

11       there and bring a special scope of knowledge that

12       the other instructors may or may not have, that is

13       it.

14                    And so, aside from that, I -- I teach

15       workshops on occasion to students who request --

16       request to participate in workshops.                 And I do that

17       periodically; the last one that I might have taught

18       would have been most likely two years ago.

19                    And those could be focused on business.

20       Some of the students have a strong interest in -- in

21       things like protecting their copyrights, copyright

22       registration.        They want additional -- more than

23       just the three weeks that I might spend on it in the

24       class, three or four weeks, they want additional

25       assistance.       Or it might be lighting, or it might be

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   26 of 38113, 2019

                                                                    Page 24

1        what have you.         And so I do that on request.

2                     And in addition I provide off-the-clock

3        consultation and mentoring to students, usually -- I

4        keep it to three hours a week, and that's every week

5        consistently if I'm in town.                So I will accept -- if

6        students ask, they can come meet with me.                   If

7        they've ever been in my class in the last 25 years,

8        no matter what stage they are in in their career,

9        they can make a time with me and I will sit down

10       with them and counsel them on whatever -- whatever

11       issues they're facing.

12                    Might be business strategy, it might be

13       self-doubt.       You know, artists experience a lot of

14       issues and emotions.            So I'll sit down with them.

15                    And that's part of my community service, I

16       guess you could call it.

17             Q      Now, the -- the course that you're teaching

18       in spring of 2020 that you mentioned earlier --

19             A      Yes, sir.

20             Q      -- is there a syllabus for that course?

21             A      I don't know.         I did get a message from the

22       college asking me to submit a syllabus, and usually

23       I ignore that message because I just don't have the

24       time.     But I teach -- I guess -- the simple answer

25       would be there's likely a syllabus somewhere.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   27 of 38113, 2019

                                                                      Page 25

1              Q      When was the last time that you gave a

2        student in that class a course syllabus?

3              A      Never.

4              Q      When was the last time that you gave the

5        school a course syllabus for that course?

6              A      I don't recall when I gave the school -- I

7        mean, I testified earlier that I don't recall when

8        the last time is that I submitted a syllabus and

9        that I generally, with all due respect to the

10       school, don't create a syllabus.                     I -- but I -- I'm

11       glad to talk about what I actually teach there.

12             Q      Is it a requirement of the school that you

13       actually submit a syllabus?

14             A      I think it's a requirement of the

15       certification authority that governs colleges on --

16       that offer degree programs, that they have a

17       syllabus.       So I suspect that they're using a

18       syllabus that I submitted at one time or another; I

19       do not recall when I submitted it.

20             Q      You mentioned earlier that you work for an

21       organization that I think you called the PLUS

22       Coalition; is that correct?

23             A      Yes, sir.

24             Q      What is the PLUS Coalition?

25             A      The PLUS Coalition is a 501(c)(6) nonprofit

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   28 of 38113, 2019

                                                                    Page 26

1        organization, and the mission is to simplify and

2        facilitate the communication and management of image

3        rights.      It's a coalition of all of the industries

4        involved in creating, distributing, using, and

5        preserving photographs.

6                     For example, that would include advertising

7        agencies; design firms; publishers; museums;

8        libraries; creators, such as photographers and

9        illustrators; artist representers; and others who

10       have interest in that topic.

11                    We have a board of directors -- I don't

12       know a count of it right now, but 7 to 12 people.

13       It's supposed to be around ten.                 And they -- each

14       seat in the organization -- each seat on the

15       directors board represents an industry sector.                     So

16       every industry sector has one vote in anything that

17       we consider and any action that we take.

18                    Primarily we focus on the creation of

19       standards and guidelines for the communication of

20       image rights, both human to human and machine to

21       machine.      As well, we are in a very long process of

22       creating a global registry of image rights

23       information.

24             Q      Do you work full-time for the PLUS

25       Coalition?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   29 of 38113, 2019

                                                                      Page 27

1              A      They consider me a full-time employee.

2              Q      I don't understand.            What does that mean?

3              A      It means I have an employment contract with

4        them; it does not say part-time.                     I'm paid a salary.

5                     I -- I'm sitting here right now on a

6        weekday; so I'm not working full-time for the PLUS

7        Coalition.

8                     However, as we get into this, you'll see my

9        other business activities and directorships and my

10       board understands what I'm involved in and they

11       hired me with that understanding.                     But nobody said,

12       "We are hiring you part-time," put it that way.                        I

13       need to accomplish the goals that are set out for

14       me, and they're not concerned with how much time

15       I -- they don't have me clock in and out, let me put

16       it that way.

17             Q      Let's just say for 2019 up to this point,

18       how much time on average each week do you spend

19       working on the PLUS Coalition or for the PLUS

20       Coalition?

21             A      Last week -- at least 50 hours last week.

22       I tend to work 18 to 19 hours a day, seven days a

23       week, year in and year out.

24             Q      I understand, but that wasn't really my

25       question.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   30 of 38113, 2019

                                                                    Page 28

1                     My question was, during 2019, on average,

2        approximately how many hours do you work for the

3        PLUS Coalition?

4              A      I don't compute that number.             So "on

5        average" would require that I take the number of

6        days and the number of hours and divide them.                     And I

7        don't do that math and I don't track my time.

8                     But I'm approximating -- I know how heavily

9        I worked last week; the week before I might have

10       been working on -- you know, as a volunteer on the

11       CASE Act with Congress.             Or I might have been -- you

12       know, that kind of thing.

13                    Last week was a particularly heavy week for

14       the PLUS Coalition.

15             Q      On average, do you work more than ten hours

16       a week for the PLUS Coalition?

17             A      Yes.

18             Q      On average in 2019, is it more than

19       20 hours a week?

20             A      Yes.

21             Q      On average in 2019, did you work more than

22       30 hours a week for the PLUS Coalition?

23             A      I would say that in the neighborhood of

24       30 hours could be the average.                 It's speculation; I

25       don't like to speculate in depositions.                  As I

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   31 of 38113, 2019

                                                                    Page 29

1        mentioned before, I don't do the math.

2                     So you're asking me more than, more than,

3        more than, and I want to give you accurate

4        testimony.       I know I worked 40 hours --

5        approximately or more or -- or -- I worked a lot of

6        hours last week, and the previous -- the previous

7        week I worked less hours.              But the previous week to

8        that, I could have worked 80 hours.

9                     And I don't track it.             So it's all --

10       you're asking me questions that are forcing me to

11       speculate.       I should just say I can't speculate on

12       that; so I'll try and do that going forward here.

13             Q      Well, it sounds like my business in terms

14       of there are times when you work harder than others.

15       We, of course, keep track of our hours --

16             A      For good reason.

17             Q      -- yes -- in the legal business.

18                    But there's a big difference, you would

19       agree, between working 10 hours a week and working

20       30 hours a week for a company.

21                    Would you agree?

22             A      Depends -- yes, but it also depends on how

23       efficient you are and what your activity is at the

24       time.     So you can accomplish quite a bit in a very

25       focused 10 hours on a particular task, and then

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   32 of 38113, 2019

                                                                    Page 30

1        spend 40 hours the next week working on menial

2        things and not accomplish very much.

3              Q      Understood.

4                     But in terms of the amount of time, you

5        would agree that 10 hours is, of course,

6        significantly less than 30 hours a week?

7              A      Yes, sir.

8              Q      And I would assume that you can perceive

9        the difference on a weekly basis in terms of the

10       number of hours and the effort that you're putting

11       in at the PLUS Coalition in that respect?

12             A      Counselor, it's all a blur to me.               I just

13       press forward, put out fires, try and advance my

14       various initiatives that I'm involved in, and I

15       don't pay attention to a lot else.

16                    And so I don't mind my time in relation to

17       all of these other initiatives that I'm involved in.

18       As you can see on my CV, there's quite a few.

19                    So it's difficult to provide accurate

20       testimony, but I can say I agree that there's a

21       difference between 10 hours and 40 hours; that's

22       just straightforward fact.

23                    I work at -- you know, when the need for me

24       to put in time arises, I put in the time.                   If I've

25       got volunteers -- which I do around the world,

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   33 of 38113, 2019

                                                                    Page 31

1        working with us and for us -- and I can rely on them

2        and I can delegate, I will.

3                     And then if the volunteers drop out or some

4        huge metadata announcement happens in the world,

5        then I have to jump in.             And last week we had Adobe

6        announce a major initiative, and I -- it just sucked

7        me right in.

8                     And so contacting all these other

9        organizations, making sure that we're in the

10       conversation, making sure that we're taking a

11       leadership role with Adobe.               And that is

12       accomplished, and now we will see what happens.

13             Q      Is there anyone else at the PLUS Coalition

14       who keeps track of your hours?                 In other words, how

15       many hours you work a week for the PLUS Coalition?

16             A      No.

17             Q      Are there any full-time employees employed

18       by the PLUS Coalition?

19             A      Just me.      And I believe I'm full-time.

20             Q      Are there any part-time employees employed

21       by the PLUS Coalition?

22             A      There have been -- not today.              But there

23       have been until about a year ago a part-time

24       employee who worked from the period approximately

25       2004 or 2005 through 2017 or 2018, middle of the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   34 of 38113, 2019

                                                                      Page 32

1        year -- I think it was 2018 -- middle of the year,

2        at the PLUS Coalition, who was handling

3        administration.

4                     And at times we had a second part-time

5        employee, various people moving through this

6        secondary assistant-type position to the

7        administrator.         And her role was triage, handling

8        inbound calls and emails, requests for customer

9        service, people having problems on the website.

10                    Her profession was bookkeeper; so she was

11       attending to bookkeeping for the organization and

12       interfacing with the CPA.              Just making things work.

13       I would hand things off to her and she would hand

14       things off to me, but --

15             Q      What's the name of the person who worked

16       part-time for the PLUS Coalition from approximately

17       2004 through mid-2018?

18             A      Pam Gligoriu.

19             Q      How do you spell that?

20             A      It's a tough last name.                 G-l-i-g-o-r-i-u.

21             Q      And where does Mr. Gligoriu live?

22             A      During her tenure with the PLUS Coalition,

23       she lived locally in Santa Clarita, and when she

24       left to pursue another job offer in Santa Clarita,

25       closer to her home than Pasadena, she still lived in

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   35 of 38113, 2019

                                                                    Page 33

1        Santa Clarita.

2                     I believe now she lives in Las Vegas.

3              Q      If I were to ask you the same questions

4        that we just went through about the number of hours

5        you work on average per week for the PLUS Coalition

6        regarding 2018, would your answer be the same?

7              A      I believe my answer was it varies, and

8        there could be -- a couple of weeks can go by when

9        there is little activity, and then the next week I

10       work a hundred hours in the week and the next week I

11       work a hundred hours in the week.

12                    But yes, the answer is the same:               It's not

13       predictable.        Announcements and developments in the

14       industry can drive it, as well as issues with our --

15       if we have technical issues that I have to jump in

16       and resolve with our website or registry

17       development, that can take up a lot of time.

18             Q      In 2017, if I were to ask you the same

19       question about your work hours for PLUS in 2017,

20       would your answer be the same?

21             A      I think I consistently worked 40 or

22       50 hours in 2017, 2016, 2015, 2014, and back from

23       there.

24             Q      Understood.

25                    So it was after 2017 when the change took

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   36 of 38113, 2019

                                                                    Page 34

1        place?

2              A      I wouldn't call it a change.             It's in flux.

3        So once we hand over a project to a developer and

4        once all the specifications are done and things are

5        approved and we're waiting for results back from the

6        developer, then the amount of time that's required

7        of me decreases.

8                     And I'm more of the delegate or interfacing

9        with other organizations, keeping up with other

10       initiatives.        And so the time burden on me goes

11       down.

12                    I do assume a lot of -- a lot of work

13       because certain things I can't delegate, but on the

14       other hand, we don't have a volunteer who, you know,

15       cleans the floor at the office.                 So -- so that can

16       be me; right?        As -- as one of the half hours that

17       I -- that I put in.

18             Q      I appreciate all that, but my question was,

19       was it after 2017 when the change took place between

20       an average of 40 to 50 hours a week and then how you

21       described your time in 2019 and 2018?

22             A      I don't -- I don't view it as a change.                  So

23       you'd have to rephrase your question.

24             Q      Fair enough.

25                    In -- at any time during your time while

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   37 of 38113, 2019

                                                                    Page 35

1        you've been employed by the PLUS Coalition, did

2        anybody else keep track of your hours besides you?

3              A      No.

4              Q      Okay.     Had your compensation changed at any

5        time, let's say over the last seven years, with the

6        PLUS Coalition?

7              A      My compensation has never changed for the

8        PLUS Coalition since I was hired in 2004.

9              Q      In other words, your salary has not

10       changed?

11             A      Correct.

12             Q      Okay.

13             A      If I requested it, I would probably get a

14       change; but I -- it's partially a volunteer effort.

15             Q      I see.

16                    (Whereupon, Defendants' Exhibit 5

17                    was marked for identification by the

18                    Court Reporter.)

19       BY MR. MARDER:

20             Q      I'm showing you what's been marked as

21       Exhibit 5.         Please take a look and let me know when

22       you have finished looking at it.

23             A      I have finished looking at it.

24             Q      Do you recognize Exhibit 5?

25             A      It's our annual 990-EZ form.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   38 of 38113, 2019

                                                                    Page 36

1              Q      And the 990-EZ form in effect is the tax

2        return -- the federal tax return that nonprofits

3        file; is that correct?

4              A      Yes.    I'm not a CPA or accountant, but I do

5        understand that we file this form every year.

6              Q      Got it.

7                     Now, the Box C up at the top of the first

8        page has the name of the organization and then

9        there's an address below that.

10                    Do you see that?

11             A      Yes, sir.

12             Q      That address is 2797 East Foothill

13       Boulevard.

14                    Did I read that correctly?

15             A      Yes.

16             Q      Is that the current address for the PLUS

17       Coalition?

18             A      We're down the street now.

19             Q      So the answer is no, that is not the

20       current address?

21             A      Correct.

22             Q      And when did the PLUS Coalition leave the

23       Foothill Boulevard address?

24             A      Not absolutely certain, but we moved

25       offices I think in March or April of 2017?                   That's

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   39 of 38113, 2019

                                                                    Page 37

1        the best of my recollection.

2              Q      2797 East Foothill Boulevard in Pasadena,

3        California, is that actually an office or is that a

4        residence?

5              A      Office.

6              Q      Was there a suite number or was --

7              A      210.

8              Q      Suite 210.

9              A      Sorry to speak over you.

10             Q      No, that's okay.

11                    So the PLUS Coalition address at the

12       Foothill Boulevard address was in which suite?

13             A      210 came to mind but it could be 220.                 But

14       there was a suite number.

15             Q      Got it.      I just want to make sure the court

16       reporter got it, since we had some -- some talking

17       over each other.

18                    Now, I want you to look a little bit down

19       that page, the first page of Exhibit 5, to line 12.

20                    Do you see that?

21             A      Yes.

22             Q      "Salaries, Other Compensation, and Employee

23       Benefits"?

24             A      Yes.

25             Q      And what is the number that's entered

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   40 of 38113, 2019

                                                                    Page 38

1        there?

2              A      133,082.

3              Q      So, in other words, $133,082?

4              A      Yes.

5              Q      And then please turn to the next page.

6                     And if you'll look down at the bottom where

7        it says Part IV, do you see that?

8              A      Yes.

9              Q      Do you see your name listed?

10             A      Yes, sir.

11             Q      And it shows you as the president and CEO.

12       Is that accurate?

13             A      That's correct.

14             Q      How many average hours per week does it say

15       in this tax return filed with the federal government

16       that you worked at -- during 2015?

17             A      Forty.

18             Q      And what does it show that your reportable

19       compensation was for that year?

20             A      78,000.

21             Q      Now, the other compensation -- in other

22       words, the difference between the 133,000 shown on

23       the first page and the 78,000 that it shows was paid

24       to you on page 2 -- who was that paid to?

25             A      Could be the administrator and any

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   41 of 38113, 2019

                                                                    Page 39

1        part-time employees.            I also frequently defer my

2        salary for the -- that's what happens when you're a

3        CEO of a nonprofit.           So I will defer my salary for

4        periods of time -- not forgive my salary; defer --

5        and then eventually the -- when we have sufficient

6        revenue to advance our goals and -- and pay me, then

7        I get paid the whole amount of my compensation.

8                     But I do that voluntarily; I'm not asked by

9        the board to do that.

10             Q      And I presume there are accounting records

11       of your deferred compensation within PLUS

12       Coalition's books?

13             A      I think so, yeah.

14             Q      And I would assume that the accountants who

15       prepared this tax return would have -- would have

16       that information?

17             A      Sure.

18             Q      I'm now going to show you what's been

19       marked as Exhibit 6, or what will be marked as

20       Exhibit 6.

21                    (Whereupon, Defendants' Exhibit 6

22                    was marked for identification by the

23                    Court Reporter.)

24       BY MR. MARDER:

25             Q      Can you just take a look at Exhibit 6 and

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   42 of 38113, 2019

                                                                    Page 40

1        let me know if you recognize that.

2              A      Looks like the 2016 990-EZ form for the

3        PLUS Coalition.

4              Q      Now, on Exhibit 6, when we look at Box C up

5        near the top, do you see the address?

6              A      That's our current address, absent the unit

7        number.

8              Q      And what is that address?

9              A      145 North Sierra Madre Boulevard, Unit 4.

10       It does not say Unit 4; blame my CPA.

11             Q      Is that a residence or an office?

12             A      Office.

13             Q      And do you actually have an office there?

14             A      Yes, sir.

15             Q      And do any other businesses have offices

16       there?

17             A      Not in Unit 4.

18             Q      Okay.     And how long has the PLUS Coalition

19       been at the Sierra Madre Boulevard address?

20             A      Well, we're reporting it here in 2016; so

21       it could be that we moved at some point in 2016.

22             Q      Do you recall when the company moved to the

23       address at North Sierra Madre Boulevard?

24             A      I testified earlier that I thought that it

25       was in March of 2017; it could be at some point in

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   43 of 38113, 2019

                                                                      Page 41

1        2016.     I'm not sure as to that date.

2                     I need to correct a previous answer.

3              Q      What's that?

4              A      You asked if any other businesses have a

5        presence, and I said not in Unit 4, and I forgot

6        about my uncle Barry.

7                     So my uncle Barry contacted me and asked if

8        this extra space that I have -- I have an empty

9        office in my office.            We have a couple thousand

10       square feet, and it's just me in there.                     And so he

11       asked if we had an extra office.                     So he occasionally

12       comes in and he contributes toward the rent.

13                    So that's the correct answer to your

14       earlier question.          I just forgot about my Uncle

15       Barry Sedlik.

16             Q      Thank you, and I do appreciate you

17       clarifying that.

18                    Who owns the current office?

19             A      I think the company is called Spectrum, but

20       I'm kind of confused as to their corporate entity.

21       They go by Spectrum Properties.

22             Q      Now, let's take a look a little bit further

23       down on this document.             And if you look at line 12,

24       where it says "Salaries, Other Compensation and

25       Employee Benefits," do you see that?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   44 of 38113, 2019

                                                                    Page 42

1              A      Yes, sir.

2              Q      What's the number that's listed there?

3              A      104-.

4              Q      Can you be precise with --

5              A      104,594.

6              Q      Thank you.

7                     And then let's turn to the next page.                 And

8        under Part IV, do you see your name there?

9              A      Yes, sir.

10             Q      And what does it show is the average hours

11       per week that you devoted to the position in 2016?

12             A      They reported 40 hours.

13             Q      And what is the reportable compensation

14       that is listed here as having been paid to you that

15       year?

16             A      It appears I got demoted to 72,000 from

17       78,000 in the -- in the previous year, but it could

18       be that either one of the payments was made, you

19       know, in December the previous year or in January of

20       the next year or just not paid.

21             Q      Do you know if the PLUS Coalition keeps its

22       books on a cash basis or an accrual basis?

23             A      I believe we're on a cash basis.

24             Q      So if your 2016 compensation was paid in

25       2015, that would be reflected in your -- in the 2015

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   45 of 38113, 2019

                                                                    Page 43

1        tax return; correct?

2              A      I would think so, yes.

3              Q      Now, when we look at the first page of

4        Exhibit 6 and we look at line 1, where it says

5        "Contributions, Gifts, Grants, and Similar Amounts

6        Received" -- do you see that?

7              A      Yes.

8              Q      What is the number entered for that?

9              A      8,962.

10             Q      And then go down to line 9.

11                    What was the total revenue earned by the

12       PLUS Coalition in 2016?

13             A      9,468.

14             Q      I'm going to show you what we're going to

15       mark as Exhibit 7.

16                    (Whereupon, Defendants' Exhibit 7

17                    was marked for identification by the

18                    Court Reporter.)

19       BY MR. MARDER:

20             Q      Please take a look at Exhibit No. 7.

21                    Do you recognize Exhibit No. 7?

22             A      It's our 2017 990-EZ.

23             Q      And please take a look down at the line

24       which is line 12, "Salaries, Other Compensation, and

25       Employee Benefits."

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   46 of 38113, 2019

                                                                    Page 44

1                     Do you see that?

2              A      Yes.

3              Q      How much was paid in 2017 according to

4        line 12?

5              A      2,904.

6              Q      And now let's look at the next page.

7                     And if we look at Part IV, do you see your

8        name?

9              A      Yes, sir.

10             Q      And what does it show your title as?

11             A      President and CEO.

12             Q      And according to the federal tax return

13       filed by the PLUS Coalition for tax year 2017, what

14       were the average hours per week that you devoted to

15       that position in 2017?

16             A      The reported hours are ten.             Or is that a

17       thousand?       I -- I don't know.           There's no decimal

18       point.

19             Q      A thousand hours per week?

20             A      There's no decimal point, but I think it's

21       ten, yeah.

22             Q      Okay.     It's more likely it's ten, isn't it?

23             A      Yes, it is.        Just --

24             Q      We lawyers work a lot, but even we don't

25       reach a thousand a week.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   47 of 38113, 2019

                                                                    Page 45

1              A      Yeah.     That is true, sir.

2              Q      Now, if you look in Column C, what was the

3        reportable compensation paid to you in 2017,

4        according to the tax return?

5              A      Zero.

6              Q      Now, if we look on the first page of 2017,

7        under line 9 -- excuse me -- in line 9 for total

8        revenue, what was the total revenue of the PLUS

9        Coalition in 2017?

10             A      8,609.

11             Q      And then the PLUS Coalition of course

12       fairly recently filed its 2018 return; correct?

13             A      I believe so.         As you know, I've been out

14       of the country; so I'm fairly certain that we filed

15       it.

16             Q      One would assume that --

17             A      One would assume.

18             Q      And if we were to look at the numbers on

19       the 2018 return for your compensation, would they be

20       in the same range as in the 2017 tax return?

21             A      Yes, sir.

22             Q      And if we were to look at the hours that

23       you worked on average per week in 2018 for the PLUS

24       Coalition, would they be approximately the same as

25       in the 2017 return?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   48 of 38113, 2019

                                                                    Page 46

1              A      Listening very carefully to your question,

2        you said, "If we were to look at the hours that you

3        worked."

4                     If I can understand that question to refer

5        to the hours that are entered into the form, the

6        stated hours in this -- in the return, I do not

7        know, because I didn't consult with the CPA, but it

8        could be.

9              Q      That number does not sound unreasonable for

10       2018?

11             A      It sounds very unreasonable.

12             Q      Okay.

13             A      It -- it could be the number that was

14       reported.       I don't know.         I mean, my actual hours

15       are very significant.

16             Q      So let me ask you, sir, do you understand

17       the legal obligations of a president and CEO of a

18       nonprofit when filing a form 990 with the IRS?

19             A      Yes, sir.

20             Q      And do you understand the legal obligations

21       to make sure that what is reported to the IRS is

22       accurate?

23             A      Yes, sir.

24             Q      And as you sit here today under oath, is it

25       your testimony that the 2018 tax return is not

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   49 of 38113, 2019

                                                                    Page 47

1        100 percent accurate?

2              A      It's my testimony that I likely worked more

3        hours than appear in the tax return.

4              Q      My question to you, sir, is, the 2018

5        return filed by the PLUS Coalition with the IRS, was

6        that 100 percent accurate when it was filed?

7              A      And my answer to you is that I worked more

8        hours than I reported in the form; the amount of

9        income is accurate.

10             Q      So when we look at -- at Exhibit 7, which

11       is the 2017 Form 990, where the tax return reports

12       an average of ten hours per week devoted to the

13       position by you, your testimony is that that is not

14       accurate?

15             A      I worked more hours than ten hours on the

16       PLUS Coalition.         So that -- that reporting would not

17       be accurate.

18             Q      Where did your accountants -- yours meaning

19       the PLUS Coalition's accountants -- get that ten

20       hours per week number that is in Form -- the Form

21       990 for 2017?

22             A      I don't recall, sir.

23             Q      Did you look at the Form 990 before the --

24       the accountants filed it with the IRS?

25             A      It's possible.         I'm sure it was sent to me.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   50 of 38113, 2019

                                                                    Page 48

1        We're currently using our past employee as a

2        freelance bookkeeper, and so it's possible that she

3        looked at it and approved it.                She's been working

4        for us a long time.

5                     But I did -- you know, I take

6        responsibility for the submission of the form.                     I

7        take responsibility for the accuracy or inaccuracy

8        of the information on the form.                 And I'm telling you

9        that I worked more hours than are stated on the

10       form.

11                    And if -- whatever you want to do about

12       that is fine by me.

13             Q      Is it your intention to have a corrected

14       Form 990 filed with the IRS now that I've pointed

15       out the inaccuracy to you?

16             A      I will discuss the matter with my CPA.                    I

17       don't have any intention sitting here at this

18       moment.

19             Q      Now, let's keep going through your -- your

20       CV because I want to make sure I understand other

21       things in your CV and I'm clear on them.

22                    The PLUS Coalition, please explain to me

23       what work the PLUS Coalition does that relates to

24       determining the license fee for a photograph?

25             A      Relates to?        So the clarity of the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   51 of 38113, 2019

                                                                    Page 49

1        specification of the licensing terms ensures that

2        both parties to a transaction understand the scope

3        of the license granted, and that does relate to the

4        fees, if any, that might be exchanged as

5        compensation for the license.                It's not -- doesn't

6        necessarily affect it, but it is related to; so I'm

7        answering your question.

8                     The PLUS Coalition specifically does not

9        discuss or even contemplate the value of the

10       licenses due to the nature of the coalition.                    We

11       have the buyer side; the middleman -- middle

12       persons, like the stock agencies; and the

13       licensors -- licensors, licensees, and agents all

14       involved.       And then we also have the preservation

15       side involved.

16                    And so we -- we're hands off on any

17       discussion of what the value of a license might be.

18             Q      Does the PLUS Coalition collect any data

19       about the actual amounts paid for photography

20       licenses?

21             A      Just thinking back 15 years, I'm not sure

22       that we've never received data.                 Which, if we

23       receive it, then you could say we collected it.

24       We've never requested that data.

25                    And I don't know that -- the reason why I'm

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   52 of 38113, 2019

                                                                    Page 50

1        hesitant in my response is I recall, as we were

2        building the standards, that our volunteers

3        collected what are called licensing matrices from

4        various stakeholders:            Getty Images, Corbis, and

5        other stock photo licensors.

6                     And by "licensing matrix," I would mean the

7        choices -- it's essentially -- you could think of it

8        as a spreadsheet, just to put it in simple terms,

9        but it's the choices that you have on your licensing

10       an image -- let's say you could pick one year, two

11       years, five years, ten years, et cetera -- in the

12       information that we received -- this would be in

13       2006, 2007, 2008, 2010 -- there were percentages

14       included in some of the spreadsheets that we

15       received.

16                    I don't think that was intentional; I think

17       people were just being generous in sharing their

18       business practices with us.               So we did not use it,

19       but we collected it unintentionally and ignored it.

20             Q      Understood.

21                    So would it be fair to say, then, that the

22       PLUS Coalition has never collected and analyzed data

23       on the value of paid-for photography licenses?

24             A      Not in dollar amounts.             But in terms of

25       relative value, perhaps.              And what I mean by that is

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   53 of 38113, 2019

                                                                    Page 51

1        in certain licensing models, the greater the scope

2        of use, the greater the fee, typically.

3                     And in the creation of standardized

4        matrices or licensing menus or guidelines for the

5        creation of menus or suggestions for how menus might

6        be constructed, there is some inherent concept of

7        value that's unavoidable in -- in presenting that

8        information.

9                     For example, the hierarchy of a licensing

10       menu from one month to ten years or more than ten

11       years.     The hierarchy of a licensing menu from a

12       quarter page to a full page, from usage in -- on one

13       street corner versus usage worldwide.

14                    There might be some value implied by the

15       structure of the licensing menus, the hierarchy of

16       the menus that we built, but it would have been

17       unintentional.

18             Q      Understood.

19                    And I want to make sure that I understand

20       what you're saying.           From the time the PLUS

21       Coalition was formed, sometime in the early to

22       mid-2000s until today, although the PLUS Coalition

23       may have collected some data that contains

24       information about the value of images, the value of

25       licenses for images, the PLUS Coalition has never

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   54 of 38113, 2019

                                                                    Page 52

1        intentionally analyzed those to determine how much

2        different types of photographs -- how much the

3        licenses for different types of photographs cost?

4              A      Cost or should cost.            And the answer is

5        yes, we have not.

6              Q      It's a terrible question.

7                     So let me -- let me rephrase it, make sure

8        we both are on the same page.

9                     In other words, the PLUS Coalition has

10       never collected data and then looked at that data to

11       analyze how much money has been paid for licenses

12       for photographs?

13             A      Not as an official practice.             I don't know

14       that no volunteer representing the PLUS Coalition

15       has ever done that, but not to my knowledge sitting

16       here today.

17             Q      You can't point to any of that type of work

18       done by the PLUS Coalition today?

19             A      Certainly it's not our intent, and our

20       board of directors would be opposed to our

21       involvement in setting prices or suggesting prices.

22                    And I'll take that a step further:                We

23       don't promote any one licensing model.                  So the

24       royalty-free model, which I'm sure we'll talk about

25       later, the rights-managed model, and any model in

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   55 of 38113, 2019

                                                                    Page 53

1        the future, it's not our concern; we just want

2        people to be able to communicate rights information

3        without misunderstandings.

4              Q      I appreciate that.           We're going to talk

5        more about that in a little bit, but that doesn't

6        really answer the question.

7                     The question was, you can't point to any of

8        that type of work done by the PLUS Coalition today?

9        The answer I hear you saying is that no, you can't

10       point to any of that type of work that has been done

11       by the PLUS Coalition as of today; is that correct?

12             A      Your question is in the negative; so I

13       would have to say yes, we can't.

14             Q      Yeah.     Another one of those great lawyer

15       questions.

16             A      That's all right.

17             Q      But I want to make sure we're clear because

18       I don't want to misunderstand you.

19                    As you sit here today, can you point to any

20       work of that nature done by the PLUS Coalition since

21       it was formed?

22             A      I cannot point to any work done by the PLUS

23       Coalition to my knowledge toward determining or

24       recommending dollar amounts to be associated -- or

25       pricing to be associated with licenses.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   56 of 38113, 2019

                                                                    Page 54

1              Q      You mentioned earlier that some of your

2        matrices that were collected may have inadvertently

3        contained some pricing information during the 2006

4        to 2010 time period.

5                     Did I hear you correctly?

6              A      That's incorrect.           Not pricing information,

7        but the percentage difference, for example, between

8        a use in the United States only versus use in

9        United States and Canada.

10                    Percentages sitting there in formulas, in

11       spreadsheets, errantly included in submissions to

12       us, which we then ignored -- although I can say I

13       looked at it, but the PLUS Coalition ignored.

14                    And I did note in looking at that

15       information that across all of the stock agencies,

16       it appears that they're all copying from each other

17       or all copying from the market leader, because these

18       percentages, like 46.5 percent between "x" number of

19       years and "x" number of years, were identical in the

20       submissions given to us.

21                    Now, in my capacity as the PLUS Coalition

22       president and CEO, I did nothing with that

23       information other than to observe it and to learn

24       from it about industry practice.

25                    I would doubt that there are many other

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   57 of 38113, 2019

                                                                    Page 55

1        people who have seen the licensing matrices from

2        multiple stock photography agencies all in one

3        place.

4              Q      Since the 2006 to 2010 period, have you

5        collected any of that type of data?

6              A      No.     We're not going to be doing that for

7        another two years.

8              Q      And how about you personally outside of the

9        PLUS Coalition?

10             A      Oh, I collect all kinds of data all the

11       time about pricing and licensing and -- I have --

12       I've many activities outside of the PLUS Coalition.

13             Q      Good.     We'll talk about that later when we

14       get to those activities.

15             A      Counselor, with due respect, you said have

16       I personally, and you didn't mention -- I don't

17       recall you saying in my capacity with the PLUS

18       Coalition in that question; so I was trying to

19       answer you fully.

20             Q      Yes.     And that was exactly what I was

21       asking --

22             A      Okay.

23             Q      -- about whether you have done that work

24       outside of your position with the PLUS Coalition.

25             A      Most definitely, yes.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   58 of 38113, 2019

                                                                    Page 56

1              Q      We'll talk about that in a little bit.

2                     You mentioned earlier that part of the

3        mission of the PLUS Coalition is to promote clarity

4        in the specifications for photography licenses; is

5        that correct?

6              A      To simplify and facilitate the

7        communication and management of image rights would

8        encompass clarity and communications about image

9        rights.

10             Q      Why is clarity important in that context?

11             A      To avoid misunderstandings.             There can be

12       words that parties have different understandings of

13       when they're communicating about image rights.

14             Q      And how is it that the PLUS Coalition has

15       tried to create a common understanding of what words

16       mean?

17             A      So when we formed the coalition, in our

18       initial activities, the board of directors, the

19       founding board of directors, decided that we -- or

20       we were concerned that we didn't know that we could

21       get all of these different stakeholder groups, most

22       of which are at each other's throats and have

23       opposite or let's say conflicting goals -- would

24       collaborate and could agree on anything, even the

25       time of day.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   59 of 38113, 2019

                                                                    Page 57

1                     That was a little joke.

2                     But we were concerned that -- that we would

3        not be successful in getting all these groups to

4        cooperate.       Even one photography association with

5        another photography association, they're at each

6        other's throats at the time.

7                     And so we decided to have the first step be

8        to have everybody submit lists of the words and

9        phrases that they use when describing image

10       licenses -- and that would be when requesting an

11       image license or when offering it or when granting

12       it -- submit words, which we then collected, made a

13       list of, developed an online system for people to

14       log into and to exchange their thoughts and opinions

15       about what these words mean.

16                    What does the word "brochure" mean, would

17       be an example?         What does the word "annual report"

18       mean, or the phrase "annual report"?

19                    To our surprise, we had a fantastic

20       cooperative spirit, and it's because what -- what I

21       did as the CEO is I said, everybody needs to leave

22       their baggage at the door.               The publishers and the

23       stock agencies don't get along.                 The photographers

24       and the stock agencies don't get along.                  Certainly

25       publishers and photographers don't.                  The ad

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   60 of 38113, 2019

                                                                    Page 58

1        agencies, their trade association really don't get

2        along with the photography association.

3                     Leave all that at the door, which is mostly

4        concern about pricing and scope of rights, and we're

5        just going to talk about what the words mean, and

6        then we're going to assign a number to every word.

7        And so if people would like, they can use these

8        numbers or the words themselves to communicate image

9        rights.      And whether that's in casual conversation

10       or in a document or in embedded metadata or between

11       two computers talking to each other, a bit more

12       clarity and less chance for misunderstanding.

13                    And so we set about developing definitions

14       for words and using them in example sentences and

15       alternative meanings of the words, and even

16       suggestions for words that are likely to cause

17       misunderstanding, this type of thing.

18                    We had at least 500 people who were a core

19       group.     We had about ten people who were -- well,

20       six to ten people who were, like, managing editors.

21       And then, beyond that, we had 1,300 to 1,500 people

22       in 120 countries participating in submitting their

23       suggestions for what these words mean.

24                    And we decided to start it in English.

25       It's never been a U.S. initiative, but we had to

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   61 of 38113, 2019

                                                                    Page 59

1        start in one language; so we decided to start it in

2        English.

3                     And we worked our way through a thousand or

4        1,500 terms -- I don't know the exact count -- and

5        developed definitions for those terms and then put

6        it to -- put it out to the marketplace for comment,

7        accepted comment, made edits, put it back out, three

8        times, and then finally, final version and a vote by

9        this balanced and neutral board of directors, to

10       approve these definitions.

11                    Now, is this an ANSI standard or, you know,

12       an official standard in the United States?                   No.

13       It's a standard developed through a grass-roots

14       effort that people can use or not use.

15                    But it's seen acceptance around the world.

16       It's not pervasively accepted, but as I look around

17       in various countries and in various applications and

18       websites and industry groups, pieces of this

19       standard are in use all over the place.

20                    Now, it's what we call the PLUS glossary,

21       and then we set about developing other standards or

22       guidelines.

23             Q      That was going to be my next question.

24                    When a copyright holder is negotiating a

25       license with a particular potential licensee, does

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   62 of 38113, 2019

                                                                    Page 60

1        the copyright holder have any obligations with

2        respect to that negotiation?

3              A      Legal obligations or professional

4        obligations?        We should probably tackle those

5        things --

6              Q      Any obligations.

7              A      From a professional standpoint, the

8        copyright owner or its representatives should make

9        an effort to clearly communicate the rights

10       information that they are offering in response to a

11       request or offering speculatively.

12                    That offer increasingly and -- increasingly

13       is made in emails by my fellow photographers,

14       sending emails that are more narrative than precise.

15                    But my answer is that from my perspective,

16       the photographer should make an effort to inform the

17       client of conditions, permissions, constraints,

18       obligations, and that can be in a formal estimate or

19       in an email or otherwise.

20                    That was my answer about professional

21       obligation.       I can answer, I suppose, on the legal

22       side, although it would be legal -- it could be

23       construed as legal opinion.               But my -- it's where I

24       live everyday as a licensing expert; so I can

25       explain my opinion about legal obligations if you

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   63 of 38113, 2019

                                                                     Page 61

1        wish.

2              Q      In addition to the lighting class that you

3        mentioned earlier and the workshops that you

4        mentioned, have you taught any other photography

5        classes at the College of Art and Design, or

6        whatever the name of the school is?

7              A      Not recently.         I mean, I'm sure I taught

8        other classes along the way.                Also, frequently

9        teachers call upon other teachers to be guest

10       teachers.       They're not -- I guess in a public school

11       you'd call it substitute teacher.                    But I'll be asked

12       to come in to take over a class and teach it.                     I

13       just don't have specific recollection of the number

14       of times that's occurred, but probably less than a

15       hundred times over the course of my 15 years.

16             Q      During your career have you ever taught

17       photographers about photography composition?

18             A      Yes.

19             Q      During the course of your career, have you

20       ever taught photographers about proper exposure?

21             A      Yes.

22             Q      During the course of your career, have you

23       taught photographers about techniques to obtain

24       sharp images?

25             A      Yes.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   64 of 38113, 2019

                                                                     Page 62

1              Q      And when I say "sharp images," what do you

2        understand that to mean?

3              A      A layperson's term referring to something

4        in the image being in focus.

5              Q      Have you taught courses at any time during

6        the course of your career, for instance, that

7        discuss depth of field?

8              A      You inserted the word "courses."                That

9        wasn't in your previous question.                    I believe your

10       previous question was have I -- during the course of

11       my career, have I ever taught this subject and that

12       subject and this subject.

13                    I haven't taught a course in depth of

14       field, but within my teachings I have taught that

15       subject matter.

16             Q      During the course of your career, using the

17       word "course" a little bit differently, have you

18       ever taught photographers how to use different

19       lenses to achieve different effects?

20             A      Yes, sure.

21             Q      During the course of your career, have you

22       taught photographers about the different

23       characteristics that can be obtained with different

24       types of lenses, such as, for instance, differing

25       depths of field?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   65 of 38113, 2019

                                                                    Page 63

1              A      I'm sure I have.          You know, thinking

2        back -- my focus has been on copyright for the last

3        20 years.       So thinking back to miscellaneous events

4        at which I've spoken or groups of photographers that

5        I've spoken with and what the subject matter touches

6        on, I can say that I have taught on technical and

7        creative topics.

8                     That has been not my area of focus as an

9        educator because others are able to do that and my

10       specific area of expertise is the area of copyright

11       and licensing.

12             Q      And we're going to spend a lot of time on

13       that in a little bit.            I'm going to define some of

14       the areas that I understand you've worked in or have

15       not worked in, and we'll delve into some of them

16       more in a little bit.

17             A      Okay.

18             Q      At some point in your career, is it

19       accurate to say that you spent more of your time

20       taking pictures than focused on copyrights and

21       copyright licensing and the things that you are

22       focused on today in your career?

23             A      As a ratio, yes.          That was really your

24       question, was more time.

25                    So I graduated from the ArtCenter College

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   66 of 38113, 2019

                                                                    Page 64

1        in 1986 and spent some time building my studio.                      But

2        at that time I volunteered for the Advertising

3        Photographers of America for their copyright and

4        advocacy committee as a person of -- was I 22 years

5        old at the time or 24 years old?

6                     And since that time I have been involved

7        with trade associations, spending what my wife

8        thinks is an inordinate amount of time, week in,

9        week out throughout the year, weekdays and weekends,

10       on nonprofit activities that I continue to do today.

11                    As a proportion of the time focused on

12       creating new images for advertising clients, which

13       was my primary focus, advertising editorial clients,

14       that has decreased over the years.

15             Q      Let me approach it this way:             When was the

16       last time you photographed anything for a client?

17             A      Can you be more specific about that?

18       Because I have my advertising photography, and then

19       I have, you know, miscellaneous photography where I

20       might -- let me just answer your question, then you

21       can be as specific as you want to.

22                    Probably, from my recollection, within the

23       last three or four months.               I have a client coming

24       to my office tomorrow to meet about photographs that

25       he needs, tomorrow at noon.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   67 of 38113, 2019

                                                                    Page 65

1                     I'm -- I'm not actively promoting myself as

2        an advertising photographer at this time because of

3        my focus on all of the other initiatives that we're

4        going to speak about today.

5              Q      I understand there are only so many hours

6        in a day, other than a thousand per week at times.

7              A      Right.

8              Q      So, again, I'm going to try to approach it

9        from different angles just so I understand your

10       background and -- and what your focus is now versus

11       in the past.

12             A      Yes.

13             Q      The client who is coming in tomorrow for

14       photographs, what type of photographs is that client

15       asking for?         In other words, what are they for?               Are

16       they for head shots?            Are they for an advertising

17       campaign?       Are they for asking you to go out and

18       shoot war photographs?

19             A      It's something to do with the promotion of

20       "Star Wars."         And other than that, I'm not really

21       certain.      He wanted me to sign an NDA when he comes,

22       and --

23             Q      Fair enough.

24                    What industry is -- is that work for?

25             A      Entertainment industry.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   68 of 38113, 2019

                                                                    Page 66

1              Q      Got it.

2                     Before that one, when was the last time

3        that you -- you did photography work for a client

4        for money?

5              A      Within the last few months.

6              Q      What industry?

7              A      Would have been forensic work.              I think it

8        was a truck accident.

9              Q      Other than in connection with forensic work

10       or other litigation support, when was the last time

11       that you did actual photography work for a client

12       for money?

13             A      You mean assignment work or licensing?

14             Q      Good question.         Assignment work.

15             A      It would be at least two years ago, but I

16       don't -- could be three years ago.

17             Q      What industry was -- was it at that time,

18       or industries?

19             A      I'm not -- I'm not certain, but I know in

20       the last couple of years.              I've kind of phased out

21       the assignment photography side of things.                   As I

22       mentioned, I don't promote myself.

23                    So in the last three years or so, I -- you

24       know, this year, the biggest project that I've been

25       involved in is -- it's a big project in Africa that

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   69 of 38113, 2019

                                                                     Page 67

1        I bid on and then it turned out to be something

2        where I couldn't dedicate three weeks of time in

3        Africa to this particular project.                    So I did the

4        estimate and then I backed out.

5                     That doesn't answer your question, but, you

6        know, I'm trying to advise that, you know, I still

7        get clients contacting me and asking me to work for

8        them, and then I have to make decisions because of

9        these other obligations.

10             Q      During the course of your career, have you

11       ever worked for a news media organization?

12             A      I'm sure I have.

13             Q      As an employee?

14             A      No.     Worked for as a photographer.

15             Q      Okay.     Which news media organizations have

16       you done work for as a photographer?

17             A      Can I have a look at my CV?

18             Q      Oh, absolutely.          And it's -- it's there and

19       marked in front of you.             So if you need to look at

20       it at any time, please feel free.                    And just, when

21       you do so, let me know and refer to the page that

22       you're looking at.

23             A      Okay.     So I'm looking on -- looks like my

24       CV could use some page numbers, or they just didn't

25       come across in this printout.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   70 of 38113, 2019

                                                                      Page 68

1                     I'm under the section "Partial Client

2        List," which is the second page.                     "News Media."

3                     Did you say news media or television media?

4              Q      News media.

5              A      I don't know if A&E Television Network is

6        considered news, but I'll continue through this

7        list.     It says A&E Television Network.

8                     I don't know if the 20th Century Fox job

9        was for -- or jobs was for news media within that

10       organization.

11                    BBC.     CBS.     Well, that might be CBS Sony

12       Music.

13             Q      I was just going to ask you about that.

14             A      Sorry to speak over you.

15             Q      I don't see CBS on here; I see CBS/Sony

16       Music.

17             A      Right.

18                    NBC Television.

19                    MTV Networks is not specifically a news

20       organization and I don't recall what I did for them,

21       but it could have had to do with their news

22       reporting.

23             Q      But you have no idea as you sit here today?

24             A      I don't.        Same with Paramount Pictures.

25             Q      As you sit here today, you don't know

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   71 of 38113, 2019

                                                                    Page 69

1        whether you did work for Paramount Pictures that

2        relates to news media; is that --

3              A      I do not.

4                     Turner Broadcasting, I'm certain that was

5        related to their news operations.

6                     Moving down into editorial, "Los Angeles

7        Magazine," "Los Angeles Times Magazine," "Music

8        Connection," "Newsweek," "Photo District News,"

9        "Pulse," "Premier," "People," "Rolling Stone,"

10       "Select," "Spin," "Time Life," "Entertainment

11       Weekly," "Glamour," "Guest Informant," "Interior" --

12       sorry -- "Imperial Press," "Interiors and Sources,"

13       "JAZZIZ," "Jazz Times," "Cosmopolitan," "Details,"

14       "Downbeat," "Elle," that's E-l-l-e, "CD Review,"

15       "American Film," "Arts and Entertainment."

16                    It is a partial client list.

17             Q      So let's go through some of these that you

18       mentioned.       First, under the section of your CV that

19       says "Partial Client List - Sedlik Production/Sedlik

20       Design" -- do you see that?

21             A      Yes, sir.

22             Q      -- you mention A&E Television Network.

23             A      Yes.

24             Q      Do you see that on there?

25                    What work did you do for A&E Television

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   72 of 38113, 2019

                                                                    Page 70

1        Network that related to news media?

2              A      Not sure.

3              Q      So how is it that you believe it related to

4        news media?

5              A      It could relate to news media.              And when I

6        testified about that, I said I wasn't -- I believe I

7        said I wasn't certain that it wasn't an organization

8        within them, but...

9              Q      Understood.

10             A      There are -- there are -- I'm sorry to

11       speak over you.         Can I --

12             Q      Please clarify.

13             A      Any television network has -- or had a

14       number of shows, and some of those shows are news

15       related or masquerade as news.                 And so whatever I

16       did for them could have been news related; so...

17             Q      Well, I'm asking you today for your memory

18       of what you did, and if you don't remember, please

19       let me know.

20                    Okay?

21             A      For every entity that I mentioned, it --

22       those are the ones that were most likely news

23       related.      I don't have specific recollection of

24       particular jobs for those entities.

25             Q      As you sit here today, please identify even

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   73 of 38113, 2019

                                                                    Page 71

1        one job that you did for a news media organization?

2              A      I answered the question already.               I can't

3        remember the specific jobs.               So, as I sit here

4        today, I can't speculate as to what those jobs were.

5                     However, if you -- if -- if the Court

6        agreed that you are allowed to get into my financial

7        background and -- and my past jobs and I was forced

8        to go through all of my records and pull all the

9        jobs, the thousands upon thousands of jobs, and

10       identify which ones were for specific news topics,

11       then I would do so if forced.

12             Q      When was the last time that you believe you

13       actually did photography work for a news media

14       organization?

15             A      Same answer.

16             Q      You have no idea when that was?

17             A      I told you, if forced, I would do the

18       research necessary to answer your question fully.

19             Q      My question, though, is what your

20       recollection is today.

21                    As you sit here today, is it fair to say

22       that you don't remember when the last time it was

23       that you did photography work for a news media

24       organization?

25             A      That's right.         And that answer does not

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   74 of 38113, 2019

                                                                    Page 72

1        imply that I did not do the work or that I did very

2        little work.        It's just I can't recall.             I'm focused

3        on other things.

4                     So I would provide the information if -- if

5        you are allowed to extract that from me.                   I don't

6        think it would be appropriate, but I would have to

7        comply if forced.

8              Q      Well, let's -- let's try to approach it

9        this way:       Do you believe that the last time that

10       you did photography work for a news media

11       organization was in the 21st Century?

12             A      You mean from 2000 on?             Right?

13             Q      That is the 21st Century.               Yes, sir.

14             A      I believe that, but it's speculative and

15       it's not good to speculate in depositions.                   So I

16       will repeat that if I had to provide records of all

17       of my jobs for whatever reason, if they're

18       determined to be relevant to this action, then I

19       would -- and I was forced to do so, then I would do

20       so to the extent those records exist.

21             Q      What did you do to prepare for your

22       deposition for today?

23             A      I read my report.           I read -- let me be more

24       specific.       I read my preliminary report and my

25       supplemental report.            I read the reports of

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   75 of 38113, 2019

                                                                    Page 73

1        Ellen Boughn and I believe it's Michelle Riley.

2                     I reviewed pleadings in the matter,

3        interrogatories and their answers, request for

4        production, and production.

5                     I -- I reviewed a lot of material over the

6        last week to make sure that or -- or -- that I could

7        have the -- provide the best possible testimony here

8        today and the most accurate testimony I can.

9              Q      Where are those documents?              You didn't

10       bring them with you today?

11             A      The documents are listed in my "Materials

12       Considered" list in my report, such as the

13       complaint.       And I'm not going to bring -- or I did

14       not bring copies of documents that you already have

15       that I have.        So the complaint only exists in

16       digital form.        The answer, the interrogatories.

17                    You know, if you wanted me to print out

18       15,000 pages of documents at your cost and you pay

19       for my time in doing it, then I will make copies of

20       everything that you already have.

21             Q      Sir, my question was different than -- than

22       what your answer addressed.

23                    My question was very simple:              Where are

24       those documents right now?               Where do those

25       physically exist right now?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   76 of 38113, 2019

                                                                    Page 74

1              A      They don't physically exist because they're

2        digital copies.

3              Q      They're data in a computer?

4              A      Yes.

5              Q      So they exist on your computer at home? at

6        your office?         Where?

7              A      My computer at my office.

8              Q      Okay.     Did you take any handwritten notes

9        in connection with this case?

10             A      I don't recall taking handwritten notes in

11       connection with this case.

12             Q      If you did take handwritten notes in

13       connection with this case, where would you have kept

14       them?

15             A      In the file that I presented to you today

16       doesn't have any handwritten notes in it.

17             Q      Have you ever spoken to Brittney Gobble?

18             A      Yes.

19             Q      How many times?

20             A      Possibly twice?          Once or twice, not --

21       not -- I didn't physically meet with her.

22             Q      That was going to be my question.

23                    Were those conversations over the phone?

24             A      Over the phone.

25             Q      Did you take any notes during those

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   77 of 38113, 2019

                                                                    Page 75

1        conversations?

2              A      I took notes into my report draft for the

3        purposes of filling in blanks in my report or

4        confirming information that I needed for my report.

5              Q      I'm not clear on your answer.

6                     My question was, as you're having the

7        conversation with Ms. Gobble, were you taking notes

8        on a piece of paper?

9              A      No.

10             Q      Did you take notes on a piece of paper

11       after you hung up with Ms. Gobble?

12             A      I took notes, if any, into the draft for my

13       report, as I testified earlier.

14             Q      When did you speak to Brittney Gobble?

15             A      I believe that the date of our conversation

16       is reflected in my preliminary expert report in the

17       footnotes.

18             Q      Other than that, you had no other

19       communications with Ms. Gobble?

20             A      I had two communications, two interviews,

21       and that's it.

22             Q      When you prepared your reports -- let me

23       back up for a second so that we're clear.

24                    You have two reports that you prepared in

25       connection with the case currently pending in

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   78 of 38113, 2019

                                                                    Page 76

1        Maryland; correct?

2              A      I'll have to say that I'm going to assume

3        that "pending in Maryland" is correct.                  I see

4        Baltimore is on these documents, and so I'm --

5        I've -- I've written two reports in this case.

6              Q      That's -- that's what I'm talking about.

7        In this case, the one that we're here for today.

8              A      Yes.

9              Q      However, you also prepared one or more

10       reports in connection with a case filed by the

11       plaintiff in Tennessee; correct?

12             A      Yes.

13             Q      And when did you speak with Ms. Gobble

14       before you prepared that report?

15             A      The date would be reflected in the -- I

16       believe would be reflected in the -- in the report.

17                    Counselor, may I say, it would be my report

18       in the previous matter.

19             Q      I understand.         Thank you.

20             A      Okay.

21             Q      Other than speaking to counsel in this

22       case, do you recall speaking with anybody else in

23       connection with this case?

24             A      Stock photo agencies.

25                    I don't know if Johnnie Gobble was on the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   79 of 38113, 2019

                                                                    Page 77

1        call back -- you know, I think I had one call with

2        Ms. Gobble for the previous case and one call in

3        relation to this case.             I mentioned I've had two

4        calls, I believe.          And I don't know if

5        Johnnie Gobble was on or not on those calls.

6                     Photographers.

7                     I'd need to look at my footnotes.               I have a

8        lot going on and I don't recall, you know, everybody

9        I've spoken with.

10             Q      And we're going to go through your report

11       in a lot of detail later; so let's put aside that

12       portion of your answer till then.

13                    Okay?

14             A      Yes.

15             Q      But we'll get those footnotes out for you

16       in a little bit.

17             A      So my testimony is that I would need to

18       look at my report to refresh your recollection to

19       answer the question you're asking me right now

20       accurately.

21             Q      Understood.        And we'll get to it shortly.

22                    Excuse me.

23                    What did you do to prepare for your

24       deposition today other than what you've already

25       mentioned?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   80 of 38113, 2019

                                                                    Page 78

1              A      Reviewed documents.            I've already -- so you

2        said other than conversation with retaining counsel,

3        what did I do?         And then I answered that question.

4        I think I answered that fully.

5              Q      How many times did you speak to counsel

6        about your deposition today?

7              A      When you said "today," at the -- I'm not --

8        I'm not playing games with you.                 When you said

9        "today" at the end of that sentence, how many times

10       did you speak to him today or about my deposition,

11       period?

12             Q      That's a fair clarification.

13             A      Want to cut "today" off the end of that?

14             Q      Let me do it this way:             Other than speaking

15       to Mr. Allen or Mr. Quisenberry about scheduling

16       today's deposition, did you have other

17       communications with them about this deposition?

18             A      Yes.    I was here yesterday to discuss the

19       deposition with Mr. Allen.

20             Q      Approximately how much time did you spend

21       here yesterday with Mr. Allen?

22             A      From 10:00, approximately, to -- I don't

23       recall the time I left, but maybe 6:00, 5:00,

24       something like that.

25             Q      Was anybody else present for that meeting?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   81 of 38113, 2019

                                                                      Page 79

1               A      No.

2               Q      Did Mr. Allen provide you with any

3        documents yesterday?

4               A      I don't believe so, but I did request

5        copies of the most recent interrogatory and request

6        for production responses.              I think -- I think he

7        gave me those two documents.

8               Q      Anything else?

9               A      I don't believe so.

10              Q      Did you ask for any other documents that

11       you have not yet received from Mr. Allen?

12              A      Over the course of my engagement or in

13       anticipation of this deposition?

14              Q      During your meeting yesterday.

15              A      No.

16              Q      Did you take any notes during your meeting

17       with Mr. Allen yesterday?

18              A      No.

19                     MR. ALLEN:      It's 11:43.            Should we take a

20       break?

21                     MR. MARDER:       Yeah, let's stretch our legs a

22       bit.       Be a good time --

23                     MR. ALLEN:      You okay now?

24                     MR. MARDER:       -- to stretch your legs.

25                     THE WITNESS:       Thank you.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   82 of 38113, 2019

                                                                    Page 80

1                     THE VIDEOGRAPHER:           We're going off the

2        record.      The time is 11:43 a.m.

3                     (A recess was taken from 11:43 a.m.

4                     to 11:59 a.m.)

5                     THE VIDEOGRAPHER:           We are now back on the

6        record.      The time is 11:59 a.m.

7                     MR. MARDER:        Let's go ahead and mark these

8        two, please.

9                     (Whereupon, Defendants' Exhibit 8

10                    and Defendants' Exhibit 9 were

11                    marked for identification by the

12                    Court Reporter.)

13                    MR. ALLEN:       These are --

14                    MR. MARDER:        His reports.

15                    MR. ALLEN:       If you're not handing me a

16       copy, let me know what this is, I can pull it up if

17       it's one of the exhibits.

18       BY MR. MARDER:

19             Q      Mr. Sedlik, I am handing you two exhibits,

20       Exhibits 8 and 9.

21                    And just to speed things along with us, is

22       Exhibit 8 your preliminary expert report issued in

23       this case dated April 12th, 2019?

24             A      Yes.    Without the exhibits.

25             Q      Yes.    And then is Exhibit 9 your

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   83 of 38113, 2019

                                                                    Page 81

1        surrebuttal expert report submitted June 21st, 2019?

2              A      Yes.    I'm not sure that there were

3        exhibits.       It looks like there's a "Materials

4        Considered" list attached.

5                     MR. ALLEN:       Counsel, you don't have copies

6        for me for these; is that correct?

7                     MR. MARDER:        No.     I did not bring the

8        reports or the exhibits across the country.                    As I

9        mentioned, there were thousands of pages.

10                    MR. ALLEN:       I understood the exhibits; I

11       just wasn't sure if that included the report.                     So

12       that's fine.        I'll just --

13                    MR. MARDER:        Yeah.

14                    MR. ALLEN:       -- pull it.

15                    MR. MARDER:        Rob, I do happen to have an

16       extra copy of his preliminary report I can give you.

17                    And my apologies.           You know I normally like

18       to provide those, but it was a long flight.

19             Q      All right, Mr. Sedlik, so I have given you,

20       so that you will have in front of you, Exhibits 8

21       and 9, your two reports.              At times we'll be

22       referring to those; so now at least you have them in

23       front of you to refer to.

24             A      Thank you.

25             Q      And then, lastly, why don't we mark the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   84 of 38113, 2019

                                                                    Page 82

1        index to exhibits.

2                     (Whereupon, Defendants' Exhibit 10

3                     was marked for identification by the

4                     Court Reporter.)

5        BY MR. MARDER:

6              Q      And I've shown you what's been marked as

7        Exhibit 10.

8                     And -- excuse me -- is Exhibit 10 a list of

9        the exhibits to your preliminary report?

10             A      Yes.    I'm not aware of the practice in

11       depositions for exhibits; so I didn't -- I didn't

12       place the index on the back of the case caption

13       page; you did.         This -- this wouldn't be how I

14       presented it.

15                    But yes, that index to exhibits was

16       attached to that report.

17             Q      Yes.    I copied on two sided for this case.

18       I'm trying to be good to the trees today.

19             A      Very good.

20             Q      Now, your last report that I have is dated

21       June 21st, 2019, which is Exhibit 9.

22                    Do you see that?

23             A      Yes.

24             Q      What work, if any, have you done in

25       connection with this case since issuing your

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   85 of 38113, 2019

                                                                    Page 83

1        surrebuttal expert report on June 21st, 2019?

2              A      I think that there was quite a bit of

3        back-and-forth communication about the scheduling of

4        this deposition, because I was at our home in Greece

5        at the time, and so I dedicated time to those

6        discussions.

7                     I dedicated time to telephone conversations

8        with retaining counsel whenever he would call me.

9                     And then the preparation for this

10       deposition that we discussed just prior to the

11       break.

12             Q      Since issuing your surrebuttal report on

13       June 21st, 2019, have you reviewed any other

14       documents or materials in connection with this case?

15             A      I watch the docket, and when there is a new

16       entry in the docket, I will review it, unless it's

17       something procedural.

18                    I believe that there have been some

19       interrogatory answers and response to requests for

20       production and a few miscellaneous items that -- I'm

21       a little confused as to whether there have been

22       relevant motion- -- I know that there were some --

23       some discovery issues.

24                    I'm sorry, I didn't precisely answer your

25       question there.         I can try again if you ask it

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   86 of 38113, 2019

                                                                      Page 84

1        again.

2              Q      Other than what you have seen on PACER and

3        the discovery documents that you may have been

4        provided by plaintiff's counsel, have you reviewed

5        any other documents or materials in connection with

6        this case since you issued your surrebuttal report?

7              A      Right before the break we talked about a

8        lot of different review, and I mentioned what I had

9        done and reviewed.

10                    So are you including that?                 You want me to

11       testify again about all of that?                     Or prior to my

12       preparation for the deposition, are we talking about

13       the period between submission of the report and then

14       all the activity that I mentioned before we had a

15       break?

16             Q      Other than what you have previously

17       mentioned in connection with your deposition

18       preparation work with Mr. Allen, have you reviewed

19       any other documents or materials in connection with

20       this case since you issued your surrebuttal report?

21             A      I like that question, and I don't believe

22       so, other than what would be in my "Materials

23       Considered" list for the report.                     In other words,

24       new documents or what have you.

25                    But I have a "Materials Considered" list

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   87 of 38113, 2019

                                                                    Page 85

1        with each report; I don't understand you to be

2        asking about those, because I could have reviewed

3        those at any time.           And then the PACER documents

4        since then, and the production that you mentioned,

5        and then the deposition preparation that I've

6        already testified about.

7                     I don't believe so, not that I can recall.

8              Q      Are there any errors in either of your two

9        reports?

10             A      Not that I have identified or that have

11       been identified to me.

12             Q      Have you been asked by anybody to form any

13       additional opinions in connection with this case

14       after this deposition?

15             A      No.     I will say that in my report, I

16       repeatedly reserve the right, to the extent that I

17       have the right, to revise my opinions in the event

18       that any of the listed assumptions are shown to be

19       incorrect.         Those assumptions were given to me;

20       they're not my own assumptions.                 And also should

21       additional information come to light.

22                    I -- as I recall, before the preliminary

23       report there was quite a bit of information that had

24       not yet been produced that I thought would be

25       relevant to my opinions; that's why I was reserving

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   88 of 38113, 2019

                                                                    Page 86

1        that right.       And, you know, one area that comes to

2        mind is the recent production of advertising

3        revenues that I didn't have at the time.

4                     But I think I've just gone beyond the scope

5        of your question.

6                     No, I have not been asked to form

7        additional opinions.

8              Q      Thank you.

9              A      Just trying to be helpful.

10             Q      That was my question.

11                    Have you communicated with a litigation

12       finance company in connection with this case?

13             A      I don't think I've ever communicated

14       with -- well, no.          The answer is no.

15             Q      Have you provided any information to

16       plaintiff's counsel for plaintiff's counsel to give

17       to a litigation finance company in connection with

18       this case?

19             A      No, not -- well, not that I recall.                I

20       mean, I don't -- I don't believe I know any

21       litigation finance companies.

22             Q      Originally, if I recall, you were retained

23       by Mr. Quisenberry and his law firm in connection

24       with this case; is that correct?

25             A      I'd have to look at my engagement letter to

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   89 of 38113, 2019

                                                                      Page 87

1        see whether I was retained jointly by his --

2        Mr. Quisenberry's firm and the Gobbles or -- or

3        Brittney Gobbles' corporation, or I was retained by

4        the firm.       So I do have a copy of my engagement

5        letter here today that's been marked.

6              Q      And please feel free to refer to either of

7        your two files, which are Exhibits 3 and 4, if you

8        need to answer any of my questions.

9              A      For the record, I'm opening the folder that

10       is Exhibit 4, and within that folder is my

11       engagement letter.           Try and comply with counsel's

12       request that I keep the order the same.

13             Q      The order isn't as important as making sure

14       what's in File 4 stays in File 4.

15             A      Ah, yes, okay.         Okay.

16                    So I have in front of me within Exhibit 4 a

17       document dated September 27th of 2017 that is my

18       engagement letter in the matter.                     It's entitled

19       "Consulting Services Agreement."

20             Q      Who retained you?

21             A      In Section A of my engagement letter, it

22       states (as read):

23                         Responsibility:           Party and law

24                    firm are jointly and severally

25                    responsible for full payment --

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   90 of 38113, 2019

                                                                    Page 88

1                     I'm going to interrupt myself.              I'm going

2        to move up to the preamble that says (as read):

3                           Jeff Sedlik (Sedlik) is hereby

4                     engaged by the above-listed party

5                     and law firm, jointly referred to

6                     herein as, quote, client, unquote.

7                     And then it goes on.

8                     So, to answer your question, the above-

9        listed party is Brittney Gobble Photography, LLC,

10       and the above-listed law firm is Polasek,

11       Quisenberry & Errington LLP.

12             Q      Prior to your September 27th, 2017,

13       engagement in connection with this matter, had you

14       ever met Brittney Gobble or Johnnie Gobble?

15             A      No.

16             Q      Prior to your September 27th, 2017,

17       engagement in connection with this case, had you

18       ever met Mr. Quisenberry?

19             A      No.

20             Q      Prior to your September 2017 engagement in

21       this case, had you ever done any work for

22       Mr. Quisenberry's firm other than this case?

23             A      My history goes back 20 years, and through

24       the course of those 20 years, sitting here today, I

25       don't recall ever communicating with or being aware

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   91 of 38113, 2019

                                                                    Page 89

1        of that firm.

2                     I would need to do some kind of review to

3        see if they had contacted me about another case in

4        the past, but I think not.

5                     I think -- the first contact I had was

6        from -- was in relation to this case.                 I was

7        unfamiliar with Brittney Gobble Photography and the

8        firm and Mr. Quisenberry at that time.

9              Q      Before Mr. Allen became involved in this

10       case, had you ever worked with him before?

11             A      I had been retained by -- yes.

12             Q      How many times?

13             A      I'm going to have to just think out loud

14       here.     I had been retained as an expert in a matter

15       that's listed in my cases; I believe it's

16       "Photographic Illustrators Corporation v. Sylvania"

17       or "Osram."       And a case, "Navarro v." -- "Procter &

18       Gamble."      Mr. Allen was one of the attorneys, not

19       the lead attorney working on that case.

20                    Can you just restate the question?                I just

21       want to make sure that I precisely answer exactly

22       what you ask because I was doing a little thinking

23       there.

24             Q      Before Mr. Allen became involved in this

25       case, had you ever worked with him before?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   92 of 38113, 2019

                                                                    Page 90

1               A     "Photographic Illustrators Corp.," "Navarro

2        v. Procter & Gamble."

3                     And when you say "worked with him," it

4        would have been I was retained by a firm at which he

5        worked and he was on the case.                 But those are the

6        two that I can recall sitting here at the moment.

7               Q     Are you currently working on any other

8        matters with Mr. Allen other than this case?

9               A     Yes.

10              Q     How many?

11              A     I'm going to again have to just go through

12       my head and remember; so I can't count them without

13       recalling the cases.

14                    So there's only "D'Pergo v. Sweetwater."

15              Q     So that's one?

16              A     I think that's one.            I had to think --

17       think it through for a second.

18              Q     Have you issued your report in that case

19       yet?

20              A     Yes.

21              Q     How did you get involved in this case?

22              A     I was retained by Mr. Quisenberry -- or

23       Quisenberry; I'm not sure how to say it -- on a case

24       that was the -- the Gobbles were the plaintiff

25       against WENN, W-E-N-N.             And then, along the way, I

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   93 of 38113, 2019

                                                                       Page 91

1        was asked to work in this matter.

2               Q      Now, the prior case, which is "Gobble" --

3        we'll call it "Gobble v. WENN," the Tennessee

4        case -- is it okay if we just refer to that as "the

5        Tennessee case"?

6               A      Okay.

7               Q      Prior to the Tennessee case, you previously

8        said you'd never worked with Mr. Quisenberry or his

9        law firm; so how did you and Mr. Quisenberry become

10       connected?

11              A      Oh.     That I don't know.              My -- people

12       contact me and ask if I have served as an expert or

13       would like to serve as an expert or -- or what have

14       you.       And that's likely how I became involved in the

15       case, an inquiry from Mr. Quisenberry.

16              Q      Have you or anyone on your behalf ever

17       monitored copyright cases that have been filed and

18       then contacted lawyers involved in those cases

19       seeking to be retained?

20              A      Yes.     When time permits, either myself or

21       my ex-employee Pam Gligoriu I mentioned before would

22       look through copyright cases that relate to

23       photography and -- and it was primarily Pam -- and

24       would reach out to those -- oftentimes, when the

25       case is filed, there's just the plaintiff's attorney

                                   Veritext Legal Solutions
                                202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   94 of 38113, 2019

                                                                    Page 92

1        listed.      So it depends on when we see that case.

2                     There's -- there's too many cases to

3        monitor and contact all -- you know, all attorneys

4        for all litigation related to copyright.                   Obviously

5        we don't have the time to do that.

6                     But oftentimes the first attorney that's

7        listed, if -- if Pam would have seen that, she was

8        directed to send an email to that party with my --

9        oftentimes with my CV to ask if -- you know, to --

10       to -- to describe my capabilities and experience and

11       to suggest that if they need an expert, they can

12       contact us.

13             Q      Is that how you became involved in the

14       Tennessee case?

15             A      I really don't know, Counselor.

16             Q      Did either you, Pam, or some entity that

17       you were involved in subscribe to a service that she

18       would review their materials to find these new

19       cases?

20             A      I subscribe to PACER.

21             Q      Now, PACER, you have to go in and do

22       searches; right?

23             A      Yeah.

24             Q      Other than PACER, do you now or in the past

25       have you ever subscribed to a service that would

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   95 of 38113, 2019

                                                                    Page 93

1        give you emails or other types of information about

2        newly filed copyright cases?

3              A      Yes.

4              Q      What was that service?

5              A      Just to differentiate, your first question

6        was did we, to be involved in this case, and your

7        second question is different; is that correct?

8              Q      Second question is different.

9              A      Yeah, okay.        Then I understand it.

10                    LexisNexis.

11             Q      And tell me what information you would

12       receive from LexisNexis.

13             A      List of copyright cases.

14             Q      Do you still subscribe to that service?

15             A      I do, but I'm in the process of terminating

16       it.

17             Q      When did you first subscribe to that

18       service?

19             A      Year, year and a half ago.

20             Q      Prior to a year or a year and a half ago,

21       did you subscribe to another service that provided

22       similar information?

23             A      No.    I mean, we might get emails from The

24       Copyright Alliance or Library of Congress or legal

25       publications that talk about new cases that pop up.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   96 of 38113, 2019

                                                                    Page 94

1        Or I might see something in the news or what have

2        you.

3                     And -- but the answer is no, I didn't -- to

4        my knowledge, I didn't subscribe to anything other

5        than, like, an email subscription.                   We used PACER

6        until very recently, like within the last two years.

7        And as I said, I'm terminating LexisNexis; it's just

8        useless.

9               Q     You -- you mentioned Pam -- what's her last

10       name, Gregariu?

11              A     Gligoriu.

12              Q     Gligoriu?

13              A     Yes.

14              Q     I'm going to call her "Pam," if that's okay

15       with you.

16              A     Okay.

17              Q     Was Pam your personal employee, or did she

18       work for PLUS?         I don't remember.

19              A     She worked for PLUS and my company.                PLUS

20       could not afford or I couldn't justify having a

21       full-time person.          So she would -- for PLUS, I could

22       not afford -- PLUS could not afford to have a

23       full-time administrative person; there's not that

24       much administration.            So I offered up the board to

25       cover her salary personally for the time that she

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   97 of 38113, 2019

                                                                    Page 95

1        wasn't working on PLUS.

2                     So the answer is she worked for both; she

3        worked 15 minutes for one company and 30 minutes for

4        the other company and what have you, back and forth,

5        and tracks that time and then she's written two

6        separate paychecks.

7              Q      Other than Pam reaching out to lawyers in

8        cases, have you personally reached out to lawyers in

9        cases seeking to become involved in those cases?

10             A      Yes.    And I should also say that when Pam

11       has done it, she does it as me from my email

12       account.

13             Q      And now my question is very specific:                 It's

14       whether you personally have done that?

15             A      Yes.

16             Q      How many times?

17             A      I don't know.         I don't count the times.           If

18       I have quiet time at the end of the day, usually

19       that's 1:00 or 2:00 in the morning when I've

20       finished work, and I can spend an hour going over

21       cases that have come out, then I will occasionally

22       go through it.

23                    And it's not really systematic in any way;

24       perhaps it should be, but I'm very busy with other

25       things.      And so I don't -- I'm not aggressive in

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   98 of 38113, 2019

                                                                    Page 96

1        promoting myself as an expert.                 I'm busy with other

2        things.

3                     But I do, when I see a case come up that I

4        think is interesting from a copyright perspective or

5        that I -- where I think my expertise would be of

6        benefit to allowing the parties and the Court to

7        better understand the situation, then I will contact

8        them.

9              Q      Do you know what an expert witness service

10       is?

11             A      I mean, "expert witness service" can mean

12       all kinds of things.

13             Q      What does it mean to you?

14             A      It can mean a company that offers education

15       to experts.         It can mean a company that has experts

16       who are its employees or any kind of contractors.

17       It can mean a company that acts as a directory and

18       takes inbound calls and emails and then, you know,

19       participates in vetting the expert and matching up

20       the expert with the client.

21             Q      Let's talk about that latter type of expert

22       witness service.

23                    Okay?

24             A      Yes.

25             Q      Are you listed with any of those types of

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
                                  Jeffrey
     Case 1:18-cv-03403-SAG Document      Sedlik
                                     163-15    Filed 07/20/21 PageNovember
                                                                   99 of 38113, 2019

                                                                    Page 97

1        expert witness services?

2              A      I'm sure that I am, but I couldn't tell you

3        which.     That could be found with a Google search.

4        But I directed Pam to make sure that if somebody was

5        looking for me or was looking for an expert with my

6        type of expertise that I could be found.                   And I

7        authorized her to spend -- I think a thousand

8        dollars a year or something like that -- I don't

9        know the amount -- if there's a charge for listing.

10                    And that's in total, you know, throughout

11       multiple listings.

12             Q      And in fact, sir, you have paid to be

13       listed with these types of expert witness services;

14       correct?

15             A      Again, I'm not closely monitoring that.

16       I -- I have paid, but I have not initiated or done

17       the research.        In other words, the end result is

18       that Pam, if she's done what I've asked her to do,

19       would have found companies and uploaded my

20       information and paid using my credit card.

21             Q      Now, those payments have to be made

22       annually, don't they?

23             A      I do not know.         But I would assume

24       annually, quarterly, monthly -- I do not know.

25             Q      And you are aware, sir, that you have paid

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   100 of 381

                                                                    Page 98

1         numerous expert witness services to be listed with

2         them, aren't you?

3              A      What does "numerous" mean?              I think I've

4         paid one or maybe two, and others are -- offer free

5         listings.      And still others, there's -- there's

6         quite a few services that go out, take expert

7         witnesses' names and contact information from

8         various sites and put it on their own site without

9         contacting the witness, and then accept calls and

10        emails and route those inbound inquiries to other

11        experts.      And that is problematic.

12                    But I think maybe one or two, one being --

13        I don't -- I don't know the names, actually, because

14        I'm not really paying attention to that.

15                    MR. MARDER:        Let's go ahead and mark that,

16        please.

17                    MR. ALLEN:       Is this 11?

18                    MR. MARDER:        That's what my records show.

19                    THE REPORTER:         Yes.

20                    (Whereupon, Defendants' Exhibit 11

21                    was marked for identification by the

22                    Court Reporter.)

23        BY MR. MARDER:

24             Q      Please take a look at Exhibit 11.               And just

25        to move things along, expert -- excuse me,

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   101 of 381

                                                                    Page 99

1         Exhibit 11 appears to be a printout from a website

2         with a URL on the bottom of the first page for a

3         company called ALM Experts; is that correct?

4              A      Yes.

5              Q      And it has your name and contact

6         information on the front page; is that correct?

7              A      Yes.

8              Q      How much did you pay ALM experts to be

9         listed with them?

10             A      I have no idea.          I limited Pam to a budget

11        of a thousand dollars a year for all expenses having

12        to do with expert promotion.               So I would assume that

13        she did not exceeded the budget, but I don't really

14        check.

15                    Currently, she's my bookkeeper.               She

16        makes -- you know, she works remotely as a

17        freelancer and pays my bills and runs on autopilot

18        because she's -- she started working for me in 2001.

19        So I don't think about day to day, and I don't think

20        about things like this.

21             Q      Looking on Exhibit 11, do you see about

22        two-thirds of the way down, three lines below your

23        name is a URL of www.photographyexpertwitness.com?

24        Do you see that?

25             A      Yes.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   102 of 381

                                                                   Page 100

1               Q       Do you recognize that website address?

2               A       Yeah.    That's a domain that I own.

3               Q       That's what?       I didn't hear you.

4               A       That is a domain that I own.

5               Q       When did you register that domain name?

6               A       I do not know.        Some time ago.      I do know

7         that I don't put any effort into it; it's just a

8         text site with information about my requirements on

9         it.       I tried -- in a moment where I had free time on

10        a weekend, I created a WordPress version.                  And I

11        don't know if I actually moved the site into that

12        WordPress version or what have you.

13                      But it is one embarrassing thing about me,

14        is my poorly designed expert witness website.                    I

15        just do not have and don't expect to have the time

16        to put any effort into it.               I don't believe I've

17        touched it in quite some time.

18                      MR. MARDER:       Let's mark that, please.

19                      (Whereupon, Defendants' Exhibit 12

20                      was marked for identification by the

21                      Court Reporter.)

22        BY MR. MARDER:

23              Q       Please take a look at Exhibit 12.             That's a

24        two-page exhibit on the front and back.                 Again, I'm

25        trying to save the trees.

                                   Veritext Legal Solutions
                                202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   103 of 381

                                                                   Page 101

1                     Do you recognize Exhibit 12?

2              A      It looks like a printout from my website,

3         and it does say "Copyright Jeff Sedlik 2010."                    I

4         don't know that I've been to the site since -- that

5         was nine years ago.

6                     Usually I'm pretty buttoned up about all my

7         public-facing appearances, but I'm not really

8         focused on my expert witness.

9              Q      Why did you create the website

10        www.photographyexpertwitness.com?

11             A      So that I could work on cases that -- if I

12        have an opportunity to work on cases that were of

13        interest, whether for plaintiff or defendant, where

14        I could bring my expertise to bear, that's all.

15        Otherwise, nobody could find me.

16             Q      Please take a look at Exhibit 13.

17                    (Whereupon, Defendants' Exhibit 13

18                    was marked for identification by the

19                    Court Reporter.)

20        BY MR. MARDER:

21             Q      And again, just to move things along,

22        Exhibit 13 appears to be a printout from a website

23        from expertpages.com, and it has your name on the

24        first page; is that correct?

25             A      Yeah.     I'm not really familiar with this

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   104 of 381

                                                                   Page 102

1         entity.

2              Q      Now --

3              A      I do -- I'm sorry to cut you off there.                  I

4         see that it's got the wrong address on there, and I

5         think we moved in 2006, we established.

6                     So Pam, when she left for the other

7         company, probably stopped updating things.                  And I

8         certainly am not monitoring.

9              Q      Now, where it says "About the Expert," do

10        you see that language?

11             A      Yes.

12             Q      That information is actually created by the

13        expert witness and given to the service; correct?

14             A      I don't know that.           As I mentioned a few

15        minutes ago, some of these sites just go grab

16        experts' information and make listings and post them

17        and then pass that work along to other experts.

18                    They create a form on their page that --

19        through which people can express interest in hiring

20        the expert and then goes to -- goes to the service

21        and they pass the work along to whoever is paying

22        them, I suppose.         I don't know.

23             Q      So is it your testimony here today that the

24        first sentence under the heading about the expert

25        which begins, "The leading consultant and testifying

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   105 of 381

                                                                   Page 103

1         expert witness" -- is it your testimony you did not

2         draft that sentence or have somebody draft that on

3         your behalf?

4              A      Let me just look and see if it's from my --

5         one of my -- let me just see here, from this website

6         here.     Copyright licensing.           Let's see.

7                     Well, there it is, so it's -- it's from the

8         first paragraph of my website:                Copyright,

9         licensing, contracts, business practices, industry

10        standards.

11                    So -- I mean, I wrote the text that's on my

12        website, or one of my employees did, but I would

13        take responsibility for it.              And that same text ends

14        up on ExpertPages.          And either this is one of the

15        sites that Pam put it on, could be a free site,

16        could be a paid site.           Could be a paid site that has

17        free listings.        And that looks like a copy/paste to

18        me, except for the words "deleting."

19             Q      Sir, my question to you is -- is very

20        narrow.

21                    My question is, the first -- let me

22        rephrase it.

23                    The heading that says "About the Expert" on

24        Exhibit 13 -- do you see that?

25             A      Yes, sir.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   106 of 381

                                                                   Page 104

1              Q      Do you see the paragraph below that?

2              A      Yes, sir.

3              Q      My question is very narrow:             Either you

4         drafted that and provided it to ExpertPages or

5         someone drafted that and provided it to ExpertPages

6         on your behalf; correct?

7              A      Sounds like you're ignoring my testimony.

8              Q      No, sir.      I want to make sure I understand

9         your answer, because you haven't answered the

10        question.

11             A      You asked me that question, and my

12        response, with all due respect, was that it --

13        expert sites take content from expert -- I mean,

14        expert services or sites that act as directories

15        take content from experts' own websites, copy it

16        without permission, create listings for those

17        experts, and then reroute those inbound calls to

18        others.

19                    So I don't know where this came from, but

20        it appears to be word for word what is on my

21        website.

22                    So I drafted what is on my website, or an

23        employee drafted it.           And my testimony was that

24        either ExpertPages went to my site and took it and

25        put it on their site, or it could be a site that Pam

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   107 of 381

                                                                   Page 105

1         submitted my information to.

2                     I don't know the -- so I don't know which

3         one of those things occurred, but it is rather

4         nefarious what some of these sites do.

5                     (Whereupon, Defendants' Exhibit 14

6                     was marked for identification by the

7                     Court Reporter.)

8         BY MR. MARDER:

9              Q      Please take a look at Exhibit 14.               And I

10        want to direct you to the web address down in the

11        lower left corner of Exhibit 14.

12                    Do you see that?

13             A      Yes.

14             Q      What is the website address on the bottom

15        of the front page of Exhibit 14?

16             A      Professorjeffsedlik.com.

17             Q      And do you own that website?

18             A      I own that domain.           The website is

19        published on that domain through an internet service

20        provider.

21             Q      And it was created by you or someone on

22        your behalf?

23             A      Yes.

24             Q      By the way, do you have an office in

25        New York?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   108 of 381

                                                                   Page 106

1              A      I have.      At the moment I -- I have a phone

2         number that rings in Los Angeles, but I had a

3         photography studio in New York, and it rings here

4         when I'm here and then it rings to my cell phone

5         when I'm in New York.           I'm in New York quite a bit.

6              Q      Now, you just testified that you had a

7         photography studio in New York.                My question is a

8         little bit different.

9                     My question is, as you sit here today, do

10        you have a photography studio in New York?

11             A      Beginning of my answer was that I had and I

12        do not have today an office in New York.                  Although,

13        when I'm in New York, I either use friend's offices

14        or what have you.

15             Q      And do you consider an office the same

16        thing as a studio?

17             A      Usually a studio has an office in it.                 I

18        have -- running four or five different businesses

19        simultaneously, and everywhere is an office to me,

20        my home, my place here, my place in Greece, I have

21        an office there.

22             Q      So let me go back to my question.               My

23        question was not about an office, but my question

24        was whether you had currently -- my question was

25        whether you currently have a photography studio in

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   109 of 381

                                                                   Page 107

1         New York?

2              A      No, I don't have a photography studio --

3              Q      Have you ever had a photography studio in

4         New York?

5              A      I've shared photography studios in

6         New York, multiple photography studios, but

7         primarily New York photographers rent studios.                    That

8         would extend in my experience to 98 percent of the

9         professional photographers in New York.

10                    And so I rent studios when I'm in New York

11        or I would rent studios when I need to shoot in

12        New York.      Otherwise, I use office or desk space of

13        friends and associates.

14                    (Whereupon, Defendants' Exhibit 15

15                    was marked for identification by the

16                    Court Reporter.)

17        BY MR. MARDER:

18             Q      Sir, do you have a profile on LinkedIn?

19             A      I do.

20             Q      Please take a look at Exhibit 15 and let me

21        know if that is a printout of your profile on

22        LinkedIn?

23             A      I haven't looked at it recently.               That is

24        one of my photographs that's at the top, and that's

25        a photograph of me, and I don't recall placing

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   110 of 381

                                                                   Page 108

1         either one of those there, but maybe Pam did.                    But

2         this appears to be a copy of my LinkedIn profile.

3         And it is dated 11/6/2019; so it would have been

4         printed recently.

5              Q      I have a couple questions about this.                 I

6         just need a little clarification.

7                     Do you see under "Experience"?

8              A      Yes.

9              Q      And do you see "PLUS Coalition, Inc."?

10             A      Yes.

11             Q      And below it it says "33 years"?

12             A      Yeah.     I don't know where that's coming

13        from.

14             Q      And then do you see below that, it says

15        that you were the president of the PLUS Coalition

16        from 1986 to present?

17             A      Yeah.     I don't know what that -- where

18        that's coming from either.              It's not something we

19        would have entered.          But I do know, for example,

20        that the incorrect logo shows up on our LinkedIn

21        page and information frequently seems to get

22        scrambled.

23                    But PLUS Coalition was founded in 2004.                    I

24        started working on the concept for PLUS Coalition in

25        1998, but I was not then an employee of the PLUS

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   111 of 381

                                                                   Page 109

1         Coalition.        But my involvement goes back to 1998.

2                     Where it says president, that could apply

3         to my photography company.              In fact, I do think that

4         what's missing from this printout -- it just hasn't

5         printed out correctly -- are the names of the

6         companies that go with each one of these things.

7                     You might visit my LinkedIn profile and let

8         me know.      I say that because oftentimes when you

9         print out a web page, it scrambles the information.

10             Q      And then, below that, sir, is an entry

11        which says "President, Sedlik Consulting and

12        Copyright Expert Witness Services."

13                    Do you see that?

14             A      Yes.

15             Q      What is that entity or organization?

16             A      It's not a separate business entity.                   I'm

17        curious to see what it actually says on my LinkedIn

18        page online because I don't want to rely on this

19        representation here.

20             Q      You've never heard of Sedlik Consulting and

21        Copyright Expert Witness Services?

22             A      No.     I'm saying it says 1990 to present,

23        and I'd like to know, that time frame, is that

24        connected actually on LinkedIn with the text above

25        it, or is this an inaccurate representation?                   I

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   112 of 381

                                                                   Page 110

1         don't know the answer to that question.

2              Q      So we have a laptop here at the table that

3         is connected to the internet.               So I'm going to turn

4         this toward you.

5                     Do you see the -- the web page that's in

6         front of you on the laptop?

7              A      I do.

8              Q      And does this appear to be a LinkedIn page?

9                     We're going to take it step by step; so...

10             A      Yeah, yeah.        It does appear to be a

11        LinkedIn page.

12             Q      And do you see the web address at the top?

13             A      Yes.

14             Q      Does the web address at the top of the web

15        page on the screen that we're looking at match the

16        URL, the website page on the bottom of Exhibit 15?

17             A      Yeah.     But it's quite different in

18        appearance.

19             Q      I didn't ask you that.             I asked if the --

20        if it matches, if it's the same URL address?

21             A      My bifocals miss that range, but --

22             Q      Let me pull it closer to you.

23             A      Okay.

24             Q      Yeah, I have the same issue with glasses.

25             A      Okay.     Yeah, it does match.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   113 of 381

                                                                   Page 111

1              Q      It does match?

2              A      The URL matches.

3              Q      And do you see the picture at the top?                  Not

4         your picture but the picture at the top?

5              A      The profile picture or whatever you might

6         call it.

7              Q      Not your profile picture, but there's a --

8              A      Banner.

9              Q      Rectangular -- banner, thank you.               I

10        couldn't think of the word -- there's a rectangular

11        banner picture at the top.

12                    Do you see that?

13             A      Yeah.     I'm not sure why that's there.

14             Q      Do you recognize that picture?

15             A      I took that photograph somewhere in London

16        for an editorial client within the last three years,

17        and -- or within the last two years, and I don't

18        recall putting it on this page.

19                    I believe I put it on my Facebook profile,

20        and perhaps somehow there's a connection between

21        LinkedIn and Facebook and it's ended up over here

22        or --

23             Q      Where have you ever heard that LinkedIn

24        pulls information from Facebook to populate a

25        LinkedIn profile?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   114 of 381

                                                                   Page 112

1              A      Well, are they -- are those companies

2         connected?

3              Q      I'm asking you, sir, where have you ever

4         heard that or read that?

5              A      I'm just saying -- my testimony stands for

6         what it is.       I posted this picture to my Facebook

7         page, and I don't know the relationship, if any,

8         between LinkedIn and Facebook.                You know, Facebook

9         and Instagram are connected.               And also, when you

10        post your -- a profile picture in one place, it

11        starts showing up on many other places as kind of

12        a -- whatever that word is -- avatar for you, even

13        on companies that aren't connected.

14                    So...

15             Q      That wasn't my question though.               My

16        question was -- was a little different.

17             A      Okay.

18             Q      My question was, where have you heard or

19        read that LinkedIn pulls information from Facebook

20        to populate LinkedIn profiles?

21             A      I didn't say that I had heard that.                I said

22        that I posted that image on Facebook, and now it's

23        on LinkedIn and I don't really know how it's ended

24        up there.

25             Q      And then the profile picture on the web

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   115 of 381

                                                                   Page 113

1         page, the LinkedIn page that we're looking at on the

2         screen, matches the one on the printout of

3         Exhibit 15, doesn't it?

4              A      Yeah.     And my Facebook profile picture.

5              Q      And let's scroll down a little bit to where

6         it says "About."

7                     Do you see that?

8              A      Yes.

9              Q      Can you read the "About" section on the

10        screen in front of you, please.

11                    Out loud.       Move it closer for you.

12             A      (As read):

13                           Jeff Sedlik is a photographer,

14                    director, educator, publisher, and

15                    consultant.        He's a leading expert

16                    on image licensing, copyrighting,

17                    and the business of photography.

18                    Sedlik is president of the PLUS

19                    Coalition, past national president

20                    of the APA.

21                           Recognition:       2005 IPC

22                    Photography Industry Leadership

23                    Award; 2006, Photo Media Photography

24                    Person of the Year; 2007, APA

25                    Industry Advocate of the Year; 2008,

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   116 of 381

                                                                   Page 114

1                     Honorary Master's Degree for

2                     Professional Achievement, Brooks

3                     Institute; and then CLIO, C-L-I-O,

4                     Ozzie, O-z-z-i-e, Creativity Award;

5                     Art Director's Club; Communication

6                     Arts (10); One Show PDN/Nikon; One

7                     Show again; "Art Direction"

8                     Magazine.

9                     And then specialties are listed below.

10             Q      And that information appears to be

11        accurate; correct?

12             A      Yes.

13             Q      Now, let's scroll down on the laptop page

14        to look at where it says "Experience."

15                    Do you see that?

16             A      Yes.

17             Q      And the first entry says PLUS Coalition

18        Inc.; correct?

19             A      Yes.

20             Q      And what's it say right below it?

21             A      It says "33 years."

22             Q      And that matches Exhibit 15; correct?

23             A      It does, yeah.

24             Q      And now let's go down to the bottom under

25        "Experience" under PLUS Coalition, and it says

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   117 of 381

                                                                   Page 115

1         "President"; correct?           "1986 through present,

2         33 years, Los Angeles, California," on the screen.

3                     Did I read that correctly?

4                A    Yeah.     I can see that there's a problem

5         here with some corruption of their database.                   For

6         example, the logo on the left is not my logo,

7         S-e-d-l; it's some other company's logo that neither

8         myself nor anybody employed by me nor anybody ever

9         working for me associated with this LinkedIn page.

10               Q    What information do you have that LinkedIn

11        databases have ever been corrupted?

12               A    That's a corrupt database right in front of

13        you.

14               Q    Other than that?

15               A    The other information there is not -- would

16        not be information that I would have entered or that

17        anybody working for me would have entered.                  For

18        example, 33 years at the PLUS Coalition.

19               Q    So other than what's on the screen in front

20        of you, put that aside, what other information have

21        you obtained that LinkedIn's database has ever been

22        corrupted so that it shows incorrect information on

23        the computer?

24               A    I don't have any other information other

25        than I'm looking at a logo that's not mine, never

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   118 of 381

                                                                   Page 116

1         been associated with my account, and is, as the

2         result of database corruption, showing up on my

3         account.

4              Q      So is it your testimony, sir, that if we

5         were to send a subpoena to LinkedIn and obtain the

6         IP address where the information came from to create

7         this LinkedIn address, it would not come back to a

8         computer that you owned or had access to at the

9         time?

10             A      It would -- first of all, knock yourself

11        out on that subpoena.

12                    Secondly, I would have entered that I began

13        working for PLUS in 2004; I would not have entered a

14        date that was -- that would result in some kind of

15        33-year thing.

16                    Certainly my business, when I started doing

17        business, would have been back then as a

18        photographer.        But I would not, did not, have not

19        entered that information.             So it's showing up

20        incorrectly.

21                    And if it were to show that I entered

22        information, it would not show that I entered

23        incorrect information; it would show that the

24        information that I entered is not accurately

25        represented on the LinkedIn page.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   119 of 381

                                                                   Page 117

1              Q      Now let's scroll down a little bit further.

2         And it says right below that (as read):

3                            President, Sedlik Consulting and

4                     Copyright Expert Witness Services.

5                     Did I read that correctly?

6              A      Yes.

7              Q      Have you ever heard of Sedlik Consulting

8         and Copyright Expert Witness Services?

9              A      When I work as a consultant, I -- my

10        company is called Sedlik Consulting, but it's not a

11        separate business entity; I just refer to it as

12        Sedlik Consulting.

13             Q      Well, even if it's not a formally created

14        entity, have you ever told anybody or written to

15        anybody that you are affiliated with Sedlik

16        Consulting and Copyright Expert Witness Services?

17             A      That is a title that I believe that I could

18        have entered.        I don't recall entering it, but it

19        accurately describes part of what I do, among my

20        many other business activities.

21             Q      Now, below that, it says "Professor,

22        ArtCenter College of Design."

23                    Do you see that?

24             A      Yes, sir.

25             Q      And we talked earlier about your position

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   120 of 381

                                                                     Page 118

1         with the ArtCenter and how long you've been there.

2                     Now, under ArtCenter College of Design and

3         the title "Professor," it says "January 1994 to

4         present."

5                     Do you see that?

6                A    Yes.

7                Q    And by the way, we're referring to the --

8         excuse me -- to the -- the laptop in front of you;

9         correct?

10               A    Yes.

11               Q    Now, in 1994 you did not have the title of

12        professor at the ArtCenter College of Design, did

13        you?

14               A    No, I would not have had that title.                 It's

15        my current title.         And in the interface for

16        LinkedIn, you enter the company that you work for.

17        It asks you when you started working for that

18        company and when you ended at that company, and it

19        asks you what your title is.

20               Q    What was your title at the ArtCenter

21        College of Design in January of 1994?

22               A    I don't know.         I earned that title along

23        the way, as I testified earlier.                    I was probably

24        "teacher."      At least that's what the students call

25        me.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   121 of 381

                                                                   Page 119

1              Q      Further down on your LinkedIn page, there's

2         an entry that says "Faculty, American Law Institute,

3         2016 to present."

4                     Do you see that?

5              A      Yes.

6              Q      What is the American Law Institute?

7              A      They conduct CLE courses for attorneys and

8         I have been asked I think on three occasions to

9         teach courses.        And when they gave me my name badge,

10        they call me faculty, and when they address me, they

11        call me faculty.         So -- and I will continue to do

12        that when asked.

13                    I do -- as part of what I do, I frequently

14        speak at law firms -- I'm sorry -- at law schools

15        and help -- and I'm a guest speaker in classes in

16        which attorneys are taught about copyright and

17        licensing, and that's what I speak on exclusively.

18             Q      How many classes or courses or seminars or

19        workshops, or whatever they may be, have you taught

20        for the American Law Institute?

21             A      I would have to check, but two or three in

22        those years.

23             Q      How long was each of those?             In other

24        words, how many minutes or hours?

25             A      They're usually -- oh, I don't know.                 You

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   122 of 381

                                                                   Page 120

1         know, it's -- you can tell me how long the CLE

2         courses are.          Are they a half day or three hours

3         or --

4               Q       It's --

5               A       -- I --

6               Q       -- for me to ask the questions.

7               A       Yeah.

8               Q       I'm asking you, with respect to the -- the

9         classes, courses, workshops, whatever they may have

10        been, that you did for the American Law Institute,

11        how long was each one?

12              A       I'm not sure, Counselor.

13              Q       Do you hold any professional

14        certifications?

15              A       I'm not certain about that.             I know I've

16        taken courses, but I'm not certain actually about

17        certifications.          There are no certifications in

18        photography other than for portrait photographers,

19        who get, like, a little ribbon they can where and a

20        little plaque they can put in their window from the

21        Professional Photographers of America.

22                      And so I'm not -- I'm actually not sure if

23        I have any certifications.                There -- I don't believe

24        so.       There is the chance that I do, that I've just

25        forgotten about it over the course of the years.

                                    Veritext Legal Solutions
                                 202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   123 of 381

                                                                   Page 121

1              Q      Do you hold any -- I'm sorry, I didn't mean

2         to interrupt you.

3              A      "Over the course of the years," is what I

4         said.

5              Q      Do you hold any licenses today currently

6         other than a driver's license or an occupational

7         license?

8              A      By "occupational license," you're also

9         referring to, like, a business license?

10             Q      Exactly.

11             A      There are no licenses required in any of

12        the professions in which I'm involved; so no.

13             Q      Have you ever been the subject of any

14        disciplinary action or censured by any professional

15        organization?

16             A      No.    I do tend to anger the professional

17        organizations that I'm involved with because I speak

18        my mind and I try and do the right thing, but I've

19        never been censured or disciplined.

20             Q      Take a look at your CV, please, which we

21        have marked as Exhibit 2.             And please turn to the

22        section that is entitled "Selected Articles

23        Authored."

24             A      Yes.

25             Q      Do you see that section?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   124 of 381

                                                                   Page 122

1               A       Yes, sir.

2               Q       The first entry on that says "ASMP,

3         Professional Business Practices in Photography,

4         2008," and then it says "contributing author."

5                       Did I read that correctly?

6               A       Yes.

7               Q       That refers to a chapter in book that you

8         wrote for the ASMP; is that correct?

9               A       Yes.   The ASMP asked me to write the

10        chapter on photography licensing practices.                   I wrote

11        that chapter, and I believe that it has gone into

12        later versions, but I haven't been asked to revise

13        it.       So, should they ask me, I would.

14              Q       How many pages was that book chapter?

15              A       I have no idea, Counselor.

16              Q       Next under that section, it says,

17        "United States House Judiciary Committee," and then

18        there's a title for work and date and other

19        information.

20                      Do you see that?

21              A       Yes.

22              Q       "Orphan Works Dilemma" -- and do you see

23        that at the beginning of the title to the article?

24              A       Yes.

25              Q       Where -- does that have anything to do with

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   125 of 381

                                                                   Page 123

1         pricing for photography licensing?

2                A      The question is so broad, it's -- I mean,

3         yes.       The title has something to do with the

4         availability and identification of images and

5         therefore the pricing.

6                       And I'm not trying to be smart in answering

7         your question; I'm just trying to carefully listen

8         to your words.

9                       That -- it may be that pricing is -- and

10        value of images and copyrights is discussed in that

11        treatise.       But I would have to read it to find out.

12        And certainly there is an indirect relationship to

13        having works identified so that they can be licensed

14        so that people can pay.

15               Q      An orphan work is a -- an image that nobody

16        can identify who owns the copyright; is that

17        correct?

18               A      In part.

19               Q      And what's the other part?

20               A      So an orphan work can be an image for which

21        the copyright owner can't be identified.                  It can be

22        an image for which the copyright owner can be

23        identified but is nonresponsive or their contact

24        information is incorrect or has passed away.                   And it

25        can be -- you said "image," but -- and that's

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   126 of 381

                                                                   Page 124

1         certainly relevant to this case, but could be any

2         type of creative work.

3                     Now you know I'm listening to your

4         questions intently.

5              Q      And I appreciate that.

6              A      An orphan work can be a work for which

7         information that would allow the identification of

8         the work, the author, or the owner, which can be

9         separate entities, to be identified.

10             Q      Now, moving down, it says "Photo District

11        News."     Do you see that?

12             A      Yes.

13             Q      How many pieces have you written for the

14        "Photo District News"?

15             A      I don't know.         I think it was a monthly

16        thing and it was unpaid, and they would contact me

17        when they received a question having to do with

18        licensing or negotiations or copyright or

19        registration, and I would submit a -- you know, a

20        column to them.        But I don't -- it was -- it was

21        quite some time ago.

22             Q      It was basically answers to reader

23        questions?

24             A      Answers to reader questions.              "Ask the

25        expert," you know?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   127 of 381

                                                                   Page 125

1              Q      Now, below that, it says "In Focus."

2                     Do you see that?

3              A      Yes.

4              Q      And what did you write for "In Focus"

5         magazine?

6              A      At the time I was the chair, I believe, of

7         the copyright or advocacy committee for the

8         Advertising Photographers of America.                 I might have

9         started my contributions while I was the chair of

10        the Los Angeles chapter's committee handling

11        advocacy and then moved into the national -- you

12        know, they asked me to step up into the national

13        committee before they later made me president, and

14        in that capacity would write on topics to do with

15        copyright business, et cetera.                But that was in the

16        '90s.

17             Q      All of those were in the '90s?

18             A      I'm pretty sure they would be in the '90s.

19             Q      Below that, it says "Wraparound."

20                    Do you see that?

21             A      Yes.

22             Q      When did you write for "Wraparound"

23        magazine?

24             A      "Wraparound" magazine was another --

25             Q      Let me stop you there.             Just focus on the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   128 of 381

                                                                   Page 126

1         question first.        We'll get to what it is.

2                     The question is, when did you write for

3         Wraparound magazine?

4              A      To my best recollection, 1999 through 2004,

5         but I'm not certain about the years; I'm trying to

6         get you in the ballpark.

7              Q      Fair enough.        And that's all I needed for

8         that.

9                     Now, please tell me what you wrote for

10        "Wraparound" magazine.            Not what the magazine is; I

11        want to know what you wrote for them.

12             A      I was the president of the organization at

13        the time; so I would have written the monthly or

14        periodic president's column addressing issues of the

15        day facing photographers.             And I would have either

16        written or participated in writing anything to do

17        with copyright or licensing or related topics.

18             Q      "Wraparound" was the monthly publication

19        for that particular organization?

20             A      I believe so.         And it went outside of that

21        organization as well.           It was -- and I don't know

22        that it was monthly for its entire existence.                    In

23        fact, I think it started as monthly and went to

24        quarterly and existed for a while.

25                    And then, when my presidency was over, I

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   129 of 381

                                                                   Page 127

1         think it might have gone away.                But it was published

2         in partnership with a local entity.

3              Q      What organization published "Wraparound"?

4              A      I'm fairly certain that it was the

5         Advertising Photographers of America.                 I've been

6         involved with a lot of different nonprofits.                   That

7         one had "Wraparound" magazine.

8              Q      Below that, the next entry says "APA/LA

9         News" magazine.

10                    Do you see that?

11             A      Yes.

12             Q      Now, just focus on my questions; I want to

13        walk through it step by step.               Okay?

14             A      Okay.

15             Q      When did you write pieces for "APA/LA News"

16        magazine?

17             A      Could have been -- could have been in the

18        period 1997, going backwards to 1988.

19             Q      And then "Photo Media," the entry below

20        that, "Get down to business," Fall 2000, do you see

21        that?

22             A      Yes.

23             Q      What publication was that?

24             A      It was a trade publication that existed for

25        quite some time, and I don't believe it currently

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   130 of 381

                                                                   Page 128

1         exists.     But they asked me to write -- I mean, it

2         appears that they asked me to write an article in

3         fall 2000.

4              Q      You don't remember it, though?

5              A      I don't.      I mean, when I -- I could be more

6         organized about my articles, but essentially we have

7         a folder.      If I write something and we remember to

8         print it, it goes in that folder, and then that's --

9         this list was made for.

10             Q      The next entry says "IPTC Photo Metadata

11        White Paper 2007, Coauthor."

12             A      Yes.

13             Q      What was the subject of that white paper?

14             A      IPTC is an organization that maintains --

15        creates and maintains standards for information

16        associated with photographs, and this was an article

17        on the importance of that information.                 It's

18        commonly called metadata, which means data about

19        data.

20                    And I am on the IPTC's photo metadata

21        working group for many years and would participate

22        in writing white papers and participate in updating

23        their standards and whatever other work I can

24        perform.

25                    And I also -- my nonprofit, the PLUS

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   131 of 381

                                                                   Page 129

1         Coalition, collaborates with IPTC, and they have

2         adopted our metadata fields for rights into the

3         global standard for expressing rights information.

4                     And so I participate in part to make sure

5         that that's maintained and updated.

6              Q      Have you written any publications in the

7         ten years prior to your becoming involved in this

8         case?

9              A      I don't have any -- any publications in my

10        folder, and I can't recall writing, you know, an

11        article for a magazine or anything like -- or

12        writing a chapter of a book during that period.

13             Q      So -- now you've mentioned -- excuse me.

14                    You've mentioned chapters to books and

15        articles and magazines, but there are other types of

16        publications; so I need you to think a little more

17        broadly than that.

18                    Have you written any publications within

19        the ten years prior to when you were retained to be

20        an expert in this case?

21             A      Taking that out to its most broad, you have

22        Facebook posts.

23             Q      Other than Facebook posts.

24             A      Backing off of social media; right?

25                    In my capacity as the president of the PLUS

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   132 of 381

                                                                   Page 130

1         Coalition, perhaps there have been emails that have

2         gone out to our members about this is what we're

3         doing.

4              Q      I'm not referring to emails.               I mean --

5         when I say "publication," we could be very

6         expansive --

7              A      Right.

8              Q      -- obviously.

9                     But a publication would be something

10        written in a magazine, a book, a substantive blog, a

11        newsletter that goes out, a white paper, some sort

12        of academic paper, a document that is provided to

13        the government in support or opposition or to

14        educate the government on a position, things of that

15        nature.

16             A      Hmm.     I participate weekly in an informal

17        group called The Coalition of Visual Artists.

18        Doesn't -- they don't even want to accept a name,

19        but we call it that as a nickname.                  We meet weekly

20        by phone.      And it's all of the different trade

21        associations representing photographers and

22        illustrators.

23                    "All" is not the right word; it's many, and

24        it's the primary ones.

25                    And we meet every week, and there are

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   133 of 381

                                                                     Page 131

1         frequently documents drafted in which I may suggest

2         edits, but I don't -- I haven't drafted the

3         documents.      I might say, "You should say this" or

4         "You shouldn't say that," or "Here is my comment on

5         this or that."

6                     So I can't really call them authored, but

7         there would be occasions where my organization name

8         or even my name as its representative might get

9         added to the bottom of a document because I said you

10        should put this sentence in there.

11             Q      Can you identify any such publication?

12             A      Not really.

13             Q      Referring back to your CV, again, which is

14        Exhibit 2, please look down to the section titled

15        "Professional Societies."

16                    Do you see that?

17             A      Yes.

18             Q      Now, we've already talked about your

19        position with the PLUS Coalition; so let's put that

20        aside for a second.

21                    These other organizations, are any of these

22        by invitation only?

23             A      Well, I don't know what that means,

24        Counselor.      I'm not being silly.                I mean, like,

25        American Society for Collective Rights Licensing,

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   134 of 381

                                                                   Page 132

1         I'm a founding director of the organization.                    I was

2         invited to sit on the board, you know, several years

3         ago, and -- so I suppose I was invited.                  People can

4         join the organization as a member but they are

5         invited to join.         I guess they could join without

6         being invited.

7              Q      Let me phrase it this way.               And you raise a

8         good point; the question was not precise enough.

9                     There are certain societies, for instance,

10        that it's an honor to become a member.                  And I'll

11        give you an example in my field, the American

12        College of Trial Lawyers you may have heard of.

13             A      Yes.

14             Q      To be a fellow of the American College of

15        Trial Lawyers is a distinguished honor.                  You may

16        have heard.        One doesn't just write a check and

17        submit an application to become a fellow of the

18        American College of Trial Lawyers.                  That's an

19        example.

20                    There are honorary societies.               There are

21        organizations that will extend off invitations to

22        people because of their collective body of work over

23        years and bestow titles on them to join them.

24        Things like that.

25                    There are other organizations where, for

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   135 of 381

                                                                   Page 133

1         instance, if you have been in the business for a

2         certain number of years and meet certain standards

3         or certain -- certain qualification requirements,

4         then you can join the organization.

5                     Follow me so far?

6              A      I follow you.

7              Q      Okay.     Are any of the organizations that

8         you've listed under professional societies those

9         types of organizations?

10             A      American Society of Media Photographers, I

11        had to go through a panel of review to join.                   You

12        had to have been in business for such-and-such time

13        and they reviewed your work.               I don't know if

14        they're currently doing that; I've been a member for

15        a long time.        But there was a review to get into

16        that.

17                    American Society of Picture Professionals,

18        I don't think they had criteria other than you had

19        to have a position in the marketplace -- or in the

20        industry.

21                    Copyright Alliance, I was approached by The

22        Copyright Alliance and asked to join.                 You don't

23        just join The Copyright Alliance; there are -- they

24        specifically asked me to come in and work on their

25        academic advisory committee and on their copyright

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   136 of 381

                                                                   Page 134

1         office modernization working group.                 Invited in and

2         so attending those meetings and what have you.

3                     PLUS Coalition we know.

4                     So these other organizations you can join

5         as long as you're a professional in the industry.

6         But there are no certification agencies or -- the

7         types of organizations that you're speaking of,

8         there are none of those in the photography space.

9                     And many of those in other areas, including

10        in the law, but probably not the ones that you

11        mentioned, are kind of faux.               They invite you, and

12        you pay them some amount to get listed in some book

13        or on some website so that you can use that title,

14        but it's not real.

15                    But the ones that you mentioned are real;

16        I'm not making any comment on those.

17             Q      Have you ever had any of your opinions

18        become the subject of a Daubert challenge in court?

19             A      All the time.

20             Q      Have any judges or has any judge ever

21        excluded all or a portion of your opinions or

22        testimony in a case?

23             A      I've survived every Daubert challenge,

24        every motion in limine to exclude my testimony.

25        There was one time when I left a case because the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   137 of 381

                                                                   Page 135

1         client hired two experts with the exact same

2         expertise to opine on the exact same topics.                    And

3         the judge didn't like that, and the defendant didn't

4         like that.        There was a motion and the client said,

5         "Which one of you wants to go?"

6                     And I said, "I'm out of here.              I have

7         things to do."        So I left that case (indicating).

8                     But I've never been disqualified or

9         anything like that.

10             Q      And I just want to make sure that I'm

11        clear.     And I understand the one case you mentioned

12        where the client said, "Expert A is going to testify

13        and not you" --

14             A      No.     The client asked me -- asked both of

15        us, which one wants to stay and which one wants to

16        leave.

17             Q      Fair enough.        So let's put that case aside.

18             A      Okay.

19             Q      My question is, has a judge ever issued an

20        order that even a portion of your testimony would

21        not be admissible in a case other than that case?

22             A      Didn't catch that part of your earlier

23        question, if it was in there.

24                    So every judge has ruled that I am a

25        qualified expert and may testify in whatever case my

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   138 of 381

                                                                   Page 136

1         opinions have been challenged, without exception,

2         for every year that I've been doing this, despite

3         many challenges.

4                     There was one client who -- "VHT v. Zillow"

5         is the case.        And I was asked to opine on contract

6         terms, and the opposing party challenged that,

7         because I'm not an attorney and it would be a legal

8         opinion.

9                     The judge ruled that because of my

10        knowledge and expertise in image licensing that I am

11        competent to testify on the terms and conditions of

12        a contract.       But the judge, as part of that

13        ruling -- and I'm saying this because you said in

14        whole or in part -- as part of that ruling, he said

15        that I may not testify on the relationships between

16        real estate brokers and real estate agents.

17                    I'm paraphrasing, but that was what I was

18        not allowed to testify about in the scope of things

19        that my client had me talking about.

20                    Now, my client did have an expert from the

21        real estate industry participating, and I had not

22        opined on those contracts.              But as part of what the

23        judge ruled, that's what he ruled.

24             Q      Is --

25             A      Now, I can't remember everything, but

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   139 of 381

                                                                   Page 137

1         that's -- that's the one I remember.

2              Q      You don't remember any other instances

3         where that has taken place, where a judge has

4         excluded a portion of your testimony or ruled it

5         inadmissible?

6              A      The result of every one of these challenges

7         has been success in maintaining my testimony.                    And

8         if there was some kind of broad success in a judge's

9         ruling and then some narrow exception that I can't

10        think of right now, it's possible it occurred, but I

11        can't recall that.

12             Q      Has anyone worked on this matter with you,

13        such as support staff or Pam or anybody else?

14             A      Pam would have assisted me billing.

15                    I have people proofread my reports --

16        proofread for typos, not develop any opinions or

17        anything like that.

18                    The assembly of the exhibits, usually

19        because it's at the last minute, is often done with

20        assistance.       But I draft everything, top to bottom.

21             Q      Got it.

22                    Probably be a good time to take a break if

23        the food is here.

24                    MR. ALLEN:       Yeah.      Let me check to see if

25        the food is here.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   140 of 381

                                                                   Page 138

1                     MS. BOUGHN:        I saw it walk in.

2                     MR. ALLEN:       You did.       Okay.

3                     THE WITNESS:        Hopefully it didn't have

4         legs.

5                     MR. ALLEN:       Wow.

6                     THE VIDEOGRAPHER:           We're going off the

7         record.     The time is 1:18 p.m.

8                     (A lunch recess was taken from

9                     1:18 p.m. to 2:02 p.m.)

10                    THE VIDEOGRAPHER:           We're now back on the

11        record.     The time is 2:02 p.m.

12        BY MR. MARDER:

13             Q      Mr. Sedlik, we are back from our lunch

14        break.

15                    You ready to continue?

16             A      Yes, sir.

17             Q      All right.       Approximately what percentage

18        of your income is derived from litigation support or

19        litigation consulting?

20             A      I don't really track that, Counselor.                  I

21        work for PLUS.        I have a publishing company.             I

22        license my photography.             I'm a licensing

23        representative for multiple photography estates.

24        And it all just blends in.

25             Q      Well, sir, you're aware that this is not an

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   141 of 381

                                                                   Page 139

1         uncommon question in deposition litigation; correct?

2              A      Not an uncommon question.               I suppose.

3              Q      You've been asked this question before in

4         deposition in litigation, haven't you?

5              A      If you're saying, Counselor, that I should

6         dedicate the week prior to a self-audit to determine

7         what my revenue streams are and where they're coming

8         from, I don't have time for it.

9              Q      Well, let me put it this way:               In 2019, how

10        many cases have you been involved in as a consultant

11        or expert witness?

12             A      Where I've actually put any time in?

13             Q      Yes.

14             A      Three or four, maybe.

15             Q      And you brought with you today copies of

16        your invoices in this case; right?

17             A      Yes, sir.

18             Q      And I assume you issued those in other

19        cases; correct?

20             A      Different invoices.            I mean, but I don't

21        know if I've issued invoices in other cases.                     Some

22        cases I put in an hour in three months.                  Other cases

23        have me write reports.

24             Q      Whatever it may be --

25             A      Yeah.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   142 of 381

                                                                   Page 140

1              Q      -- you bill for your time; right?

2              A      I bill for my time.

3              Q      You expect to get paid?

4              A      I hope to get paid.

5              Q      All right.       And you filed your 2018 tax

6         return, I assume?

7              A      I did.

8              Q      And did you take an extension or did you

9         file in April?

10             A      I'm sure I filed on time.

11             Q      Did you file earlier in the year, or did

12        you file later in the year?

13             A      I -- I don't know, Counselor.

14             Q      Okay.

15             A      I filed my taxes; I don't like filing

16        extensions.

17             Q      I would assume you have a sense, roughly,

18        as to what your income was in 2018; is that correct?

19        Gross number?

20             A      Sitting here today, no, I do not.

21             Q      You have no idea in --

22             A      No.

23             Q      -- any idea?

24             A      No, no.

25             Q      Is that right?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   143 of 381

                                                                      Page 141

1                A       I do not have an idea.            And I actually

2         don't really pay attention to it.

3                Q       And you haven't had to list what your

4         income was in 2018 on any form?

5                A       No, no.

6                Q       So you can't even estimate a rough

7         percentage that you think your litigation support

8         business constitutes of your overall income?

9                A       I do not pay attention to it, nor do I know

10        how much my wife makes.              She's an award-winning

11        costume designer.

12               Q       I didn't ask you about what your wife

13        made --

14               A       I know.     I'm just telling --

15               Q       -- I'm asking about you.               Hold on.   Hold

16        on.        Let me finish.      Just want to make sure Paula

17        gets down everything we say.

18               A       Okay.

19               Q       My question has nothing to do with what

20        your wife makes.           Okay?     I'm talking solely about

21        you.

22                       Is it your testimony here today that you

23        can't even provide us a rough estimate of the

24        percentage of your income derived from litigation

25        consulting or litigation support?

                                    Veritext Legal Solutions
                                 202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   144 of 381

                                                                   Page 142

1              A      That's right, because it's all done under

2         Jeff Sedlik Photography, and I don't pay attention

3         to it.

4              Q      Is Jeff Sedlik Photography an entity?

5              A      Sole proprietorship.

6              Q      Specifically what classes have you taken at

7         any time during your life that related to how much a

8         photography license should cost?

9              A      I don't know.         I teach those classes.          I

10        don't know about taking those classes.

11                    I've issued thousands upon thousands of

12        licenses and I represent multiple estates where I

13        negotiate daily licenses to news organizations,

14        licenses to publishers, licenses to all sorts of

15        entities.

16                    And I was the president of the Advertising

17        Photographers of America where I had regular

18        interaction with groups of photographers, talking

19        about how much they charge and how they determine

20        how much they're going to charge, and under what

21        circumstances they charge more, under what

22        circumstances they charge less, the value of their

23        licenses.      It's just my area of expertise.

24             Q      We'll get to all of that.               I'm taking it

25        little pieces at time.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   145 of 381

                                                                     Page 143

1                     The question was what classes have you

2         taken dealing with that subject?                    We'll talk about

3         all the rest soon.

4              A      I don't know of any classes that I could

5         take where I would learn something from somebody

6         else that I don't already know about licensing.                       Not

7         to sound egotistical, but that's just the case.

8                     Back in school I took business classes.                    I

9         took a business curriculum at the University of

10        California at Santa Barbara, followed by taking

11        business and licensing classes at the ArtCenter,

12        similar to those I teach now.

13                    And then, since that time, I have likely

14        attended workshops or symposia or seminars where

15        pricing is discussed, including pricing by stock

16        agencies, pricing by photographers, licensing

17        practices, that sort of thing.                But I don't --

18        there's no course for me to go take.

19             Q      Can you name any of those workshops or

20        symposia that you've mentioned that you may have

21        attended?

22             A      Well, certainly I have attended the

23        conferences for the DMLA, Digital Media Licensing

24        Association.       It used to be called the Picture

25        Archive Council of America for many years.                    I wasn't

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   146 of 381

                                                                   Page 144

1         able to attend this year, but for many years I've

2         attended those.

3                     I've also spoken on licensing and licensing

4         practices at those and sat in on panels at those.

5         The Photo Expo -- Photo Plus Expo, which has nothing

6         to do with the PLUS that I work for, is the annual

7         convention of photographers, which I attend and

8         typically teach seminars at.               But I have sat in on

9         my peers' presentations.

10                    The Strictly Business seminar series or

11        event that was put on by the American Society of

12        Media Photographers, I was one of the presenters,

13        but in addition I sat in on the presentations of

14        others to listen to their perspectives.

15                    The CEPIC, C-E-P-I-C -- forgetting what it

16        stands for -- is the equivalent of the DMLA but in

17        Europe.     I have attended those annually except for

18        this year and last year, and there I attend seminars

19        on licensing where pricing is mentioned.

20                    But -- I gained my expertise in the

21        mid-'80s and the '90s, and then after that day to

22        day working in licensing, both in my own business,

23        assisting others with their licensing, and acting as

24        a licensing representative.              Long-winded answer.

25             Q      Let me go back to my question, though, and

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   147 of 381

                                                                   Page 145

1         I appreciate all that.            And the question is not

2         where did you develop all of your expertise, and

3         it's not all of the conferences that you attended.

4         The question is more narrow.

5                     The question is, name the courses or

6         workshops or lectures that you attended that

7         discussed how to value photography licenses.

8              A      I think your question was -- included

9         conferences.

10             Q      I've just asked you a question, and I can

11        read it back to you --

12             A      You said, "The question was," and you

13        referred to your earlier question, which was name

14        the conferences that you have attended, and I named

15        those conferences.

16             Q      That was part of a question where I'm

17        trying to get you to focus on the courses or

18        lectures that you attended.              So let me phrase the

19        question.      Okay?

20                    Name the courses or lectures that you have

21        attended that directly discussed how to value

22        photography licenses?

23             A      I stick to my previous answer:              I can't

24        name an actual -- names of the events, although some

25        of them might be listed in my CV; I'm not sure.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   148 of 381

                                                                   Page 146

1                     In addition to those, I should say that the

2         Copyright Office and the Patent Office and the

3         Department of Commerce have me come in to speak at

4         events on the use of technology and global -- in the

5         global licensing environment where licensing and

6         pricing is discussed.           I'm a presenter but I also

7         sit through two days of -- one or two days of

8         presentations each time; I learn quite a bit there.

9                     And then the Copyright Technology

10        Conference, we also discuss -- I present there; I'm

11        a moderator and a panelist there, but we also

12        discuss pricing issues related to photography.                    I

13        just can't recall names of events going back, even

14        to last year, like the name of the actual panel or

15        something.      If you're asking that, I can't -- I

16        don't know it unless it's in my CV.

17             Q      Have you ever taken any courses in

18        economics?

19             A      Yeah, full slate of them at the University

20        of California at Santa Barbara, macroeconomics,

21        microeconomics.

22             Q      Since you received your college degree,

23        have you taken any courses in economics?

24             A      No, sir.

25             Q      What was your degree in?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   149 of 381

                                                                   Page 147

1              A      My degree was a BFA in photography.

2              Q      A BFA -- bachelor of fine arts?

3              A      Correct.

4              Q      And who was that issued by?

5              A      ArtCenter College of Design.

6              Q      Is that the only degree that you have?

7              A      I have a master's of fine arts from the

8         Brooks Institute of Photography, which was awarded

9         for lifetime achievement in the craft.                 It's not

10        something that I attended school for, but they

11        select photographers -- or they used to select

12        photographers based on their mastery of the craft

13        and business of photography and award master's

14        degree based on that.           And I have that.

15                    I attended the University of California at

16        Santa Barbara so that I could satisfy the academic

17        requirements of a bachelor's degree, because at the

18        time the ArtCenter College did not offer those

19        academic courses; so it was a requirement to attend

20        somewhere else first.

21             Q      And that's to get your BFA?

22             A      In order to get the bachelor's you have to

23        have -- you have to satisfy the state's academic

24        requirements, which ArtCenter did not offer.

25        So they -- now they do have the full slate, but

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   150 of 381

                                                                   Page 148

1         previously you had to go somewhere else first, for

2         the first 60 years of the organization.

3              Q      Have you ever been asked to peer review a

4         publication?

5              A      Yes.

6              Q      What was the publication?

7              A      One of them is called -- well, I'm trying

8         to remember the names of books that I was asked to

9         review.

10             Q      And I'm not talking about -- let me make

11        sure I'm -- we're clear, and I apologize for cutting

12        you off.

13                    But when I say "peer review," I mean peer

14        review in the sense of prepublication reviewing of a

15        work --

16             A      Yes.

17             Q      -- not reviewing a book once it's

18        published.

19             A      Right.     The proposed text for the work

20        where the author or the publisher wants to contact

21        others to ensure the accuracy of the content of the

22        book.

23                    One them is called -- I think it's "The

24        Photographer's Business Handbook" by

25        John Harrington, and I'm asked by the publisher to

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   151 of 381

                                                                    Page 149

1         review that before it comes out.

2                     And then there's another author, his name

3         is Ted Crawford, C-r-a-w-f-o-r-d.                   Writes legal

4         texts related to the arts all the time, and I get

5         those with the request that I review and comment on

6         them.

7                     The -- there's a couple more that I -- I'm

8         just having a difficulty remembering what they are,

9         but as new editions come out, I'm asked to review

10        and provide comments on them.

11                    I'll think about it, try and come up with

12        those.

13             Q      Got it.

14                    Do any of the publications that you recall

15        that you've peer-reviewed relate to how you value

16        photographic licenses?

17             A      Yeah.     The John Harrington book is all --

18        it's the core of the book.              And Ted Crawford's books

19        address that issue.

20                    I mean, that's my area of expertise and

21        that's why people ask me to review.

22             Q      You mentioned previously that you have

23        represented certain estates in negotiating licenses.

24                    Is my memory right on that?

25             A      Yes.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   152 of 381

                                                                     Page 150

1              Q      How many estates do you represent to

2         negotiate licenses for?

3              A      Well, on the lunch break I was just hired

4         by the estate of Gene Trindl, T-r-i-n-d-l, a very

5         famous Hollywood photographer who passed away, and

6         they just confirmed -- confirmed my engagement as

7         their licensing representative.                I've helped them in

8         the past with advice but haven't represented them.

9                     By "representation," I don't mean legal

10        representation; I mean negotiating licenses for

11        usages requested by the media and various clients.

12             Q      I totally understand that.              Yep.    You're

13        not a lawyer.

14             A      I'm not a lawyer.           Certainly there is --

15        there are legal issues in -- in, you know, dealing

16        with licenses and copyright registrations and all of

17        that, but when legal issues come up, I refer them

18        out to their attorney or other -- other attorneys.

19                    I represent the estate of Phil Stern,

20        S-t-e-r-n, as their exclusive licensing

21        representative for all licenses.

22                    I think -- to give you an idea of volume, I

23        think there were in the last two weeks maybe four

24        licenses negotiated for various usage in various

25        media.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   153 of 381

                                                                   Page 151

1                     I have represented the estate of

2         Leigh Wiener, L-e-i-g-h, Wiener, W-i-e-n-e-r, since

3         2006, negotiating all of their licenses.                  But I have

4         a time issue, I'm not really able to keep up with

5         that.     So I don't think I'm going to continue with

6         them, but I have since 2006 -- 2005, actually; long

7         term.

8              Q      So that's three:          Estate of Gene Turnbull

9         or Trimble?

10             A      Trindl.

11             Q      The estate of Phil Stern, and then I have

12        the estate of Leigh Wiener?

13             A      Wiener.

14             Q      Wiener?

15             A      W-i-e-n-e-r.

16             Q      Any other estates?

17             A      No.    However, I'm frequently contacted for

18        advice on the value of usage in certain media based

19        on the license criteria and provide that generally

20        as a service, unless I'm asked to step in directly

21        and negotiate the licenses, which I will do.

22                    But those entities are -- are situations in

23        which I am the exclusive person representing that --

24        all licensing for the estates.                With --

25             Q      With -- oh, I'm sorry, were you --

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   154 of 381

                                                                   Page 152

1              A      I was done.

2              Q      With respect to the estate of Phil Stern,

3         how many licenses, approximately, have you

4         negotiated for that estate?

5              A      Hundreds, mid-hundred -- you know, 500 --

6         somewhere between 3- and 500, somewhere in there.

7              Q      And of the approximately 3- to 500 licenses

8         that you have negotiated for the estate of

9         Phil Stern, how many of the licensees were media

10        organizations that owned multiple TV stations and

11        radio stations around the country with multiple

12        websites?

13             A      I don't know.         I'd have to go back through

14        to see if that circumstance has occurred before.                     I

15        mean, I could go on and comment on that question,

16        but I'm going to keep -- I'm going to just be quiet.

17             Q      What are the other licensees that you can

18        remember, the categories of licensees that you can

19        remember with whom you've negotiated on behalf of

20        the estate of Phil Stern?

21             A      Just because the most recent ones are most

22        recent in my memory, I licensed the use of two

23        pictures one time in a media company's newsletter

24        for $6,000 fee for the use of the two images for a

25        one-time use within the last month.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   155 of 381

                                                                   Page 153

1                     I licensed the use of one image in the

2         "Wall Street Journal" for several thousand dollars

3         for a one-time use.

4                     In the last month, I licensed the public

5         display right, which is questionable under

6         copyright, in -- to the Academy of Motion Pictures

7         for one image; I don't recall how much that was.

8                     I licensed the use of an image in a

9         self-published book within the last few weeks.

10                    Currently negotiating usage in various

11        documentaries, television shows, open -- open

12        matters where I'm going back and forth and

13        negotiating license fees based on criteria

14        associated with the license.

15             Q      It's interesting stuff, and I have to ask

16        you, who was Phil Stern?

17             A      Phil Stern is one of the great

18        photographers of our time.              He was a rough and

19        gruff -- I think he was a Marine or ex-Army and hung

20        out with people like James Dean and Marlon Brando

21        and Marilyn Monroe and all these people and made

22        wonderful, wonderful photos of them.

23                    He smoked a lot and he passed away within

24        the last six, seven -- no, probably about

25        eight years ago from emphysema, I believe.                  Great

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   156 of 381

                                                                   Page 154

1         man.

2                       And so his family knew of me -- I'm fairly

3         well-known in the image licensing circles -- and

4         came to me and asked me if I would be their

5         representative.

6                Q      How many of his photographs were

7         photographs of cats?

8                A      Oh, I don't -- I don't know that.

9                Q      Can you point to any?           Can you remember any

10        at this time?

11               A      I think a photograph of John Wayne with his

12        cat.       I mean, unlike me, where I have photographed

13        cats and done work for -- involving photography of

14        cats and dogs and other animals for clients,

15        Phil Stern's focus was on celebrities.                 And he did

16        quite a bit of work for "Life" magazine.

17                      And I recall cats being in his photographs,

18        but usually it's John Wayne holding his cat, walking

19        around in shorts and a cowboy hat sort of thing.

20               Q      How many of the licenses that you

21        negotiated on behalf of the estate of Phil Stern

22        were negotiated with stock photo companies?

23               A      I don't understand that question because

24        I'm not selling to stock photo companies; they're

25        distributors of images that would be doing what I'm

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   157 of 381

                                                                   Page 155

1         doing for them.         So I'm taking the place of the

2         stock photo agency in this picture.

3                Q      Understood.

4                A      Okay.

5                Q      Now, with respect to the estate of

6         Leigh Wiener -- I'm going to start from the

7         beginning.

8                       Who is Leigh Wiener?

9                A      Similar story.        Great photographer of the

10        '50s and '60s, '70s.            And Hollywood photographer,

11        all celebrity stuff, Marilyn Monroe and -- well,

12        politicians too.          JFK was one of his subjects.

13                      And he -- I met him when I was 17 years

14        old.       He gave me my first job in photography.               He

15        was the first license I ever wrote as a 17-year-

16        old -- well, 16-year-old, actually.

17                      And I was the set photographer on his show

18        called "Talk About Pictures," which was an NBC show

19        where all the famous photographers would come in and

20        talk about their work.             And I was the set

21        photographer and he gave me my first break.

22                      Bless you.

23                      And so I wrote my first license to him, and

24        he shared a lot of -- he mentored me quite a bit.

25                      And then, after he passed away, his family

                                   Veritext Legal Solutions
                                202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   158 of 381

                                                                   Page 156

1         came, because they knew of my involvement in the

2         image licensing world, and asked me if I would

3         represent their estate.

4                     And it's very time-consuming.               That

5         particular estate is very time-consuming; it's quite

6         active and a bit high maintenance.                  So I'm kind of

7         having to draw the line, because of my limited time,

8         on that particular client.

9              Q      How many of the photographs that you've

10        negotiated for the estate of Leigh Wiener involve

11        photographs of cats?

12             A      I don't know if any cats appear in the

13        pictures that I've licensed or not.

14             Q      How many of the photographs that you've

15        licensed did you license to stock photo companies on

16        behalf of the estate of Leigh Wiener?

17             A      I don't understand the question.

18             Q      Sure.     You mentioned earlier that the --

19        when I asked that same question about the estate of

20        Phil Stern, it didn't really make sense because you

21        were acting as the middleman, so to speak, like the

22        stock photo company.

23                    Do you recall that --

24             A      Yes.

25             Q      -- exchange?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   159 of 381

                                                                   Page 157

1                     Would your answer be the same with respect

2         to the estate of Leigh Wiener?

3              A      Yeah.

4              Q      Now, you're familiar, I assume, with

5         Sinclair Broadcast Group?

6              A      Somewhat familiar.           I'm not an expert on

7         it, but I do understand from -- in the context of

8         this litigation, information I've learned, is that

9         it has multiple radio and television stations and

10        other interests.

11             Q      What experience do you have negotiating

12        photography licenses with media companies similar to

13        Sinclair?      And by "similar," I mean an organization

14        that owns quite a few television and radio stations

15        around the country and also operates websites for

16        them.

17             A      We went through my client list, which is a

18        partial client list, and I mentioned at that time

19        I'd have to go back through and try to figure out

20        which ones I have transactions with, if I was forced

21        to do that.

22                    But whether the subject matter is cats or

23        any other subject, no matter who the licensee is,

24        licensing considerations in terms of the criteria

25        are the same.        And stock photography companies, for

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   160 of 381

                                                                   Page 158

1         example, treat these various entities, whether

2         you're a sole proprietor or a significant

3         corporation, the same, unless you develop a direct

4         account with them for licensing.

5              Q      Name the media companies that you have

6         negotiated photography licenses with that are

7         similar to Sinclair in the sense that they own

8         multiple television or radio stations around the

9         country and operate websites for those television

10        and radio stations?

11             A      I can't recall them, if any, and I think

12        it's irrelevant.         But you're -- but I appreciate the

13        question.

14             Q      By the way, where is your online portfolio?

15             A      I pulled it down because somebody stole my

16        whole portfolio and put it up on their site.

17             Q      Did you sue 'em?

18             A      They were in China.

19             Q      Did you at least send them a cease-and-

20        desist letter?

21             A      I had a Chinese friend call them and write

22        a cease-and-desist letter.              And I tried to do a

23        takedown notice, which is not something that is very

24        viable in China.         Even though I do sit on the

25        copyright committee of the Chinese government, I was

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   161 of 381

                                                                   Page 159

1         not able to achieve that.

2                     And so what I've taken to doing is, because

3         I'm not actively seeking commercial assignments,

4         I -- for some of my personal projects, which -- for

5         which I shoot for fine art purposes and sell fine

6         art prints, I have no need to put those up.

7                     And then for other work that I just might

8         shoot for personal enjoyment or for licensing

9         purposes, I'll sometimes post it on social media,

10        and sometimes not.

11             Q      Which social media sites do you post on?

12             A      Instagram.       I post some images on

13        Instagram.

14             Q      In this case one of the components of

15        damages that the plaintiff is seeking is

16        disgorgement of profits from the defendants.

17                    Are you aware of that?

18             A      Yes, sir.

19             Q      Is it your intention to render an opinion

20        on that subject?

21             A      I rendered an opinion in my preliminary

22        expert report on that subject.                And the scope of my

23        intended testimony would be limited to that which is

24        in that opinion.

25                    In other words, you asked about my training

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   162 of 381

                                                                   Page 160

1         in economics.        Although I was one of those strange

2         people that loved my training in economics, I did

3         not choose to become an economist or an accountant,

4         and so I would leave those types of determinations,

5         calculations of attributable profits, to the

6         economists.

7                     And I only looked at the -- the fact that

8         the sites -- the web pages on which these

9         photographs were published by Sinclair included

10        advertising that generated revenue that may have

11        resulted in profits to Sinclair.

12             Q      What are the factors that go into

13        determining fair market value?

14             A      In what context, Counselor?

15             Q      In any context.

16             A      So when you're talking about the fair

17        market value of a couch, it's different than talking

18        about the fair market value of a photography

19        license.      And my expertise is in the valuation of

20        photography licenses.

21             Q      What are the basic economic principles that

22        are involved in calculating the price of something?

23             A      As I mentioned --

24                    MR. ALLEN:       Objection.        Form.

25                    MR. MARDER:        What's the problem with the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   163 of 381

                                                                     Page 161

1         form, Rob?

2                     MR. ALLEN:       Vague.      It's --

3         BY MR. MARDER:

4              Q      You can answer.

5              A      Again, my expertise is only in the area of

6         photography licensing.

7              Q      You mentioned earlier, though, that you

8         took some economics courses in college, and so --

9              A      In 1979.      Think about that.             1981, '80 and

10        '81, macro and micro.

11             Q      That was a long time ago?

12             A      It was a long time ago, and I decided not

13        to pursue being an economist and became a

14        photographer and an expert in photography licensing.

15             Q      As you sit here today, though, what are

16        some of the economic factors that you recall that

17        are important in determining pricing?

18             A      In determining the price for photography

19        licensing, certainly the level of supply and the

20        level of demand are primary factors.

21             Q      Does the market matter?                 In other words,

22        does the definition of the market matter?

23             A      Well, that would be a subset of -- I mean,

24        the -- the demand of the market -- I mean, the

25        market for the work is based on the content of the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   164 of 381

                                                                   Page 162

1         work and whether or not that content is desirable.

2                     If the content is -- if there's a demand

3         for that content, and if it's not available

4         elsewhere or it's relatively scarce or limited, then

5         the pricing is affected by being able -- allowing

6         the seller to request more than -- than the seller

7         would be able to request in the event that whatever

8         the commodity is -- I mean, in this case we're

9         talking about photographs -- were broadly available,

10        the quality of the product, the accessibility of the

11        product -- accessibility in photography involves

12        being able to search for and find it and obtain

13        it -- and a whole host of factors behind that, such

14        as the customer service -- the level of customer

15        service involved in assisting people with obtaining

16        the license and managing the license, those -- those

17        sorts of factors.

18             Q      Does the use that a photograph is going to

19        be used for affect the value of the license?

20             A      Depends on the licensing model.

21             Q      Well, let's say, just as an example -- not

22        in this case, but just as an example -- an author

23        wants to license a book -- a photograph for a book

24        cover.

25                    Follow me so far?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   165 of 381

                                                                   Page 163

1              A      Yes, sir.

2              Q      All right.       And let's say the book is going

3         to be a bestseller by some famous author.                  So that's

4         one use.

5                     And then let's say a second use is that a

6         person wants to license a photograph to use on their

7         personal blog that their friends read.                 That's a

8         second use.

9                     You follow me so far?

10             A      The second scenario or a second use that

11        you're talking about within this license that you're

12        talking about -- one license with different uses, or

13        are we talking about different licensing scenarios?

14             Q      So you have one photograph and one

15        photographer.        Okay?     Follow me so far?

16             A      Yes.

17             Q      And there's an author in New York who

18        wants -- famous author who wants to use that

19        photograph on the cover of her next book.

20                    You follow me so far?

21             A      Uh-huh.

22             Q      Is that "yes"?

23             A      Yup.

24             Q      And there's a photography in Boise,

25        Idaho --

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   166 of 381

                                                                   Page 164

1              A      Or Boise, Iowa.

2              Q      Which one is it?

3              A      Idaho.

4              Q      Isn't that terrible?

5              A      That's all right.

6              Q      Geography was almost as long ago as your --

7         your economics classes.

8                     Boise, Idaho.         There's a blogger in Boise,

9         Idaho --

10             A      You said photographer; you meant blogger.

11             Q      Yeah, blogger.         Thanks.

12                    Post lunch; so let me say it again.

13                    You have this photographer in -- you have

14        this blogger in Boise, and 20 people read his blog

15        and he wants the same photographer's picture on his

16        blog.

17                    Do those different uses change how much the

18        license fee would be for the blogger versus the

19        author in New York?

20             A      Depends on the license model.

21             Q      Let's say --

22             A      There are license models for which the type

23        of media, subject to certain restrictions, does not

24        affect the pricing associated with the license.

25             Q      Let's say it's a royalty-free license.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   167 of 381

                                                                   Page 165

1                     Would there be a difference in the price?

2              A      There would likely not be a difference in

3         the price, but it would depend, in the particular

4         example that you gave, if the licensor had terms

5         that prevent the use of the photograph on packaging,

6         under a rights-managed license, which is an

7         occasional restriction, then -- I'm sorry -- under a

8         royalty-free license, then we couldn't follow

9         through with that licensing example because it

10        wouldn't be allowed.

11                    But supposing that it was allowed, that the

12        restriction did not take effect -- or it was not in

13        place, then the price for using it on the blog

14        versus using it on the cover of the book would be

15        the same, unless the licensor offered different

16        resolution files for different prices, which is a

17        model that longer makes sense but is a holdover from

18        the old days.

19                    So, for example, if you need a high-

20        resolution file to put on the cover of the book and

21        a low-resolution file to put on the blog, then the

22        pricing could be different.              But the type of media

23        is not a factor in the royalty-free license except

24        for restrictions.

25             Q      And how about with a rights-managed

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   168 of 381

                                                                    Page 166

1         license?

2              A      With a rights-managed license, you have the

3         same photograph for two different uses and the --

4         the blog use, assuming that this blog is not a

5         highly trafficked blog -- you said it was some -- I

6         think you implied, you didn't really say it

7         explicitly, but let's say it's not a very popular

8         blog, there's not a lot of visitors -- your price

9         for that use on the blog in a royalty-free license

10        could be very low and on the cover of the book could

11        be thousands or tens of thousands of dollars.

12             Q      You said "royalty free."                Did you mean

13        rights managed?

14             A      I meant rights managed, I'm sorry.                I

15        swapped them in both of my descriptions.                   Thank you

16        for catching that.

17                    In rights managed, the fee is most often

18        based on the scope of use and, as I mentioned in my

19        earlier testimony, the -- the type of media, the

20        size of reproduction, the geographic territory.

21        These can all be factors.

22                    All of these licensing models are in flux

23        and have been since the early 2000s, and we don't

24        really know where it's going to go.                   There's new

25        licensing models coming up and old ones are being

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   169 of 381

                                                                   Page 167

1         eliminated or changing.

2                     But for right now, for the moment sitting

3         here today and also in 2015, that would be the

4         story.

5              Q      Can you identify any other media

6         organizations that are similar to Sinclair in the

7         sense that they own a large number of television and

8         radio stations around the country and operate

9         websites for them?

10             A      I can't sitting here today.             I'm a little

11        tired; otherwise I might be able to think of them,

12        but I'm not sure.

13                    I mean, I had -- I had heard of Sinclair

14        tangentially through news articles in the past, but

15        I don't -- and also, if I'm in Seattle, I watch

16        KOMO, you know, but -- and probably unknowingly have

17        watched other Sinclair stations.

18                    But I guess to directly answer your

19        question, I can't sitting here today name other

20        stations -- other -- other companies that own that

21        many stations.        And I do think it's my -- my opinion

22        is that it's irrelevant to the determination of the

23        value of the license in this matter.

24             Q      Can you identify even one photograph that

25        Sinclair has paid for a rights-managed license to

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   170 of 381

                                                                   Page 168

1         display on its various websites throughout its

2         company?

3              A      What do you mean by identify?

4              Q      Very simple.        Well, maybe it's not.          Maybe

5         it's a bad question.

6                     My question is, you're here testifying

7         about a set of 50-some-odd photographs; right?

8              A      Right.

9              Q      You're aware that Sinclair has a lot of

10        television and radio stations; correct?

11             A      Yes.

12             Q      And that all or most of them have websites?

13             A      I don't -- when you say "has a lot of

14        stations," I actually don't fully understand the

15        relationship of the stations with the corporate

16        entity.     I know there's been some of that touched on

17        in the interrogatories and that it's an issue that's

18        still being explored by the parties, I suppose.

19                    So I had to say that because you said "has

20        these stations."         I don't know what the relationship

21        is, but I'm aware that they have multiple stations.

22             Q      Can you identify even one photograph that

23        has been displayed throughout the Sinclair

24        television and radio organization -- in other words,

25        on all of their television, radio, websites -- where

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   171 of 381

                                                                   Page 169

1         Sinclair or any of its subsidiaries purchased a

2         rights-managed license in order to display the

3         photograph?

4              A      I don't.      I mean, if that's been produced,

5         I haven't reviewed it.            I've received everything

6         that I've asked for, but I haven't received that.                     I

7         do know that I explored the websites of some of the

8         Sinclair stations that are mentioned in the

9         complaint and looked at photographs that were there,

10        but I can't identify them, and certainly I don't

11        know the licenses that were behind them, and I don't

12        think that they would be relevant to the licenses in

13        question or the usage in question in this matter.

14             Q      Earlier I asked you if you could identify a

15        similar organization to Sinclair that operated a

16        large number of television and radio stations and

17        websites, and you said you couldn't as we sat here

18        today.

19                    So if I were to ask you if you could point

20        to a photograph that was licensed with a rights-

21        managed license by such a similar organization,

22        would your answer be that you couldn't do that

23        because you don't know of those organizations?

24             A      The information hasn't been presented to me

25        or I haven't been asked to review that information

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   172 of 381

                                                                   Page 170

1         if it has been presented to me.                So I don't have --

2         I have not reviewed information sufficient to

3         comment.

4              Q      And you haven't gathered that information

5         through your own research or experience?

6              A      Gathering corporate records that Sinclair

7         would not have any inclination to share with me

8         about --

9              Q      I'm not talking about Sinclair.               I'm

10        talking about other organizations.                  In other

11        words --

12             A      I see.

13             Q      -- looking at the universe of media

14        companies that own television and radio stations and

15        operate websites for them, can you identify even one

16        photograph that such an organization licensed with a

17        rights-managed license?

18             A      No.    But that doesn't mean that it's not

19        commonplace.

20             Q      You don't know whether it is or isn't

21        commonplace; correct?

22             A      It is the predominant licensing model in

23        the news industry.

24             Q      You have no data that you can point to that

25        indicates that an organization such as Sinclair that

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   173 of 381

                                                                   Page 171

1         owns a number -- a large number of television and

2         radio stations and operates websites for them has

3         licensed a photograph to display on the websites

4         with a rights-managed license; correct?

5              A      I don't have that specific data.               My

6         experience and understanding is that the predominant

7         rights model in the news industry is rights managed,

8         and that's evidenced in addition by, for example,

9         Getty Images.

10                    They have a massive amount of royalty free,

11        about 24 million images offered royalty free.                    They

12        have, I think, 140- or 160 million images -- I think

13        159 million images offered rights managed for

14        editorial use by news organizations.                And when they

15        license them, they license them rights managed.

16                    But there are particular types of editorial

17        licenses under the rights-managed model, and they

18        might offer broad use under the rights-managed

19        model.     But that is a huge revenue source for Getty

20        licensing to the news industry.

21                    My understanding is that approximately

22        96 percent of their revenue is from -- is divided up

23        between royalty free and editorial rights managed

24        and that they're making no changes to editorial

25        rights managed, which they say works very well for

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   174 of 381

                                                                     Page 172

1         their news organization customers.                    They just

2         announced that last week.

3              Q      Are you familiar with a subscription-based

4         licensing model?

5              A      Yes, sir.

6              Q      Okay.     Can you identify a media

7         organization similar to Sinclair that purchases

8         groups of photographs using individual rights-

9         managed licenses for each of those photographs

10        rather than through a subscription-based license?

11             A      Are you referring to subscription royalty

12        free?     Or subscription -- or some other form of

13        subscription?

14             Q      Any kind.       Any kind.

15             A      It's a huge difference.                 Because a news

16        organization can have a contract with a stock

17        photography provider where there's an agreement for

18        a payment of a certain amount of money for limited

19        usage rights that are defined by criteria very

20        consistent with rights managed, where there's a

21        certain amount paid.

22                    And if you stand back from that, you could

23        categorize it as a type of subscription, but it's

24        not really a subscription per se; it's a contract to

25        be able to use "x" number of images under a rights-

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   175 of 381

                                                                   Page 173

1         managed model for a certain amount of money, whether

2         that's monthly or annually or -- or whatever that

3         is.

4               Q     Name one media organization that owns a

5         large number of television and radio stations around

6         the country and operates websites for them that

7         purchases images -- purchases licenses for images

8         using a rights-managed subscription basis?

9                     MR. ALLEN:       I'm going object to that

10        question as compound; it included language that is

11        confusing and vague with respect to --

12                    MR. MARDER:        Excuse me, Rob.        Stick to

13        objection to form.          You can't make a speaking

14        objection.      If you have a problem with the form,

15        just say "form" rather than trying to coach the

16        witness.

17                    MR. ALLEN:       I'm not trying to -- just

18        trying to give you some information to help with

19        your next question.          But I understand.

20                    Objection as to form.

21        BY MR. MARDER:

22              Q     Go ahead.

23              A     Can you ask the question again, sir?

24              Q     Sure.     Name one media organization that

25        owns a large number of television and radio stations

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   176 of 381

                                                                    Page 174

1         around the country and operates websites for those

2         stations that purchases licenses to display images

3         using a subscription rights-managed model?

4                     MR. ALLEN:       Objection as to form.

5         BY MR. MARDER:

6              Q      You can answer.

7              A      I explained a moment ago that

8         "subscription" is probably not the right word to use

9         in that context.

10                    Further, the -- a license for -- a license

11        taken out by -- for use of a photograph on one

12        domain does not extend to use of a photograph on a

13        different domain, whether you license from Getty or

14        other organizations.

15             Q      That wasn't my question.                My question was

16        for you to identify a media organization as I just

17        defined it.

18                    Can you identify even one as you sit here

19        today?

20                    MR. ALLEN:       Objection as to form.

21                    THE WITNESS:        No.     It doesn't mean they

22        don't exist; it just doesn't make any sense in the

23        context of the facts of the matter, the instant

24        matter, you know, and the facts that have -- the

25        facts of the matter as they occurred.                   It's not

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   177 of 381

                                                                   Page 175

1         relevant to the valuation of the license.

2         BY MR. MARDER:

3              Q      Tell me all of the data that you've

4         collected about the demand for Lykoi cats -- cat

5         photographs from 2015 to 2019?

6              A      Prior to my preliminary report, I -- well,

7         actually, prior to my preliminary report I searched

8         for Lykoi cat photographs existing in 2017 and noted

9         that there were very few relative to photographs of

10        other types of cats.

11                    And then in my -- and in that -- oh, I

12        should add that the very few that were available

13        were of poor quality or pictured these cats in pet

14        shows with -- with, you know, somebody -- somebody

15        walking through the background with a coffee cup in

16        their hand sort of pictures, like candid photos.

17                    And then, in my supplementary -- or

18        my sur- -- not my supplementary -- my surrebuttal

19        report, I included some information about the

20        availability of those images in that report.                   And

21        subsequent to that, I contacted three of the leading

22        providers of cat photographs and discussed with

23        them -- I called these three photographers and

24        discussed with them the availability of cat

25        photographs.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   178 of 381

                                                                   Page 176

1                     This was just to -- not for me to gather

2         the information, but for me to reconfirm the

3         accuracy of my opinions.

4                     Discussed with these three photographers

5         the availability of Lykoi cat photographs in 2015.

6         All three photographers confirmed that these

7         photographs were very rare, of Lykoi cats, in 2015.

8              Q      What are the names of those three

9         photographers?

10             A      Preston Smith.         Oh, I just blanked on

11        the -- the names of the three.                It will -- it will

12        come to me, just give me time to answer.

13                    Can I answer as we go here as soon as it

14        comes back in my head, or do you want to sit here

15        while I think about it?

16             Q      Take a look at your report if that will

17        refresh your recollection --

18             A      No.    I said subsequent to my report.

19             Q      Subsequent to your preliminary report?

20             A      And to my rebuttal report.

21             Q      I see.     So you have reviewed material or

22        you have done further work since your surrebuttal

23        report was issued?

24             A      It's reflected in my answer to you earlier,

25        where I said -- you said who have you spoken with,

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   179 of 381

                                                                   Page 177

1         and I said photographers and stock agencies.

2              Q      So there is Preston Smith and who else?

3              A      I need a few minutes to remember, but it

4         might take a little time.             I will answer you before

5         the end of the deposition.              I will not leave this

6         table until I recall the names.

7              Q      Let's go off the record and give you a few

8         minutes so you can think about it.

9                     THE VIDEOGRAPHER:           We're going off the

10        record --

11                    THE WITNESS:        Okay.

12                    THE VIDEOGRAPHER:           -- the time is 2:53 p.m.

13                    (A recess was taken from 2:53 p.m.

14                    to 2:58 p.m.)

15                    THE VIDEOGRAPHER:           We are back on the

16        record.     The time is 2:58 p.m.

17        BY MR. MARDER:

18             Q      We've just taken a break so you could

19        stretch your legs and think a little bit.

20                    Do you remember the other two names?

21             A      On the way out of the room, I mentioned

22        their names.       Preston Smith was the one I mentioned

23        first.     Larry Johnson.         And it's Katrell or Katris

24        is the third one.

25             Q      How do you spell that?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   180 of 381

                                                                   Page 178

1              A      K-a-t-r-e-l-l or K-a-t-r-i-s, Katris,

2         Richard.

3              Q      Why did you choose these photographers?

4              A      They're known in that -- in that world, and

5         I've heard of them because I have shot cat food

6         advertisements and packaging, dog food

7         advertisements and packaging, sort of thing.

8              Q      Now, you mentioned that you spoke to them

9         and confirmed that there weren't that many Lykoi cat

10        photographs out there; in fact, I think you said

11        there were very, very few in 2015; is that correct?

12             A      Actually, what I said was that each of them

13        said that Lykoi photographs, because that was the --

14        the dawn of the breed was just a couple years before

15        that, that they were very rare.

16             Q      Now --

17             A      And I said, "Do you mean rare?"

18                    And they said, "Very rare."

19                    Mr. -- Larry -- Larry, I believe, said that

20        as an example, he has tens of thousands of cats that

21        he's photographed, and he has -- or tens of

22        thousands of cat pictures in his library, and he has

23        three Lykois, half a dozen.

24             Q      Now, you would agree that the number of

25        Lykoi cat photographs deals with the supply side of

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   181 of 381

                                                                   Page 179

1         the equation; correct?

2              A      Yes.

3              Q      Let's talk about the demand side.               What

4         data do you have to establish what the demand was

5         for Lykoi cat photographs from 2015 to 2019?

6              A      Yeah.     I don't have that data except for,

7         in the instant matter, it seemed that Rex Pictures

8         wanted -- well, it seemed that -- I'm sorry -- WENN

9         wanted these photographs, and subsequently Sinclair,

10        Amanda at Sinclair wanted these photographs.

11                    They wanted them.           I don't know about the

12        demand, but they -- when they -- if they -- if they

13        had other resources to obtain those photographs of

14        similar quality and subject matter, then they could

15        have gone elsewhere.

16             Q      Other than the information you've acquired

17        through the discovery that's been produced in this

18        case from either side and from the Tennessee case,

19        do you have any other data addressing the demand

20        side of the equation for Lykoi cats?

21             A      No.

22             Q      Now, is the demand for Lykoi cat

23        photographs elastic or inelastic?

24             A      Hmm.     It would be elastic.

25             Q      How do you define "elastic"?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   182 of 381

                                                                   Page 180

1              A      So your question to me was that, "Is the

2         demand elastic or inelastic?"

3              Q      Exactly right.

4              A      And so the demand would change over time.

5         For example, if an article came out somewhere about

6         how great Lykoi cats are, people could gain interest

7         in Lykoi cats and other organizations might want to

8         run articles on Lykoi cats, and all of a sudden

9         you've got demand for those images.

10             Q      Let's move away from the facts of this case

11        and let's just talk generally --

12             A      No, I -- I'm sorry, I didn't mean to cut

13        you off, but I was speaking generally.                 I guess I

14        said "article."        But if, you know, some celebrity

15        was seen walking down a street holding a Lykoi, all

16        of a sudden, there would likely be an increase in

17        interest in Lykois and perhaps an increase in demand

18        for Lykoi photographs.

19             Q      Let's move away from an answer that gives

20        an explanation using examples.                Okay?

21                    I'd like for you to give us the

22        definition -- the economic definition of "elastic

23        demand."

24             A      It's demand that can change with -- based

25        on whatever factors might affect that demand --

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   183 of 381

                                                                   Page 181

1         might affect it.

2              Q      Such as?

3              A      Current events, or events that occur.

4              Q      Anything else?

5              A      Styles and trends.

6              Q      Anything else?

7              A      The economy.

8              Q      Anything else?

9              A      I'm sure I'm not thinking of everything,

10        but that's a good set.

11             Q      That's all you could think of as you sit

12        here right now?

13             A      Right now.

14             Q      Do you know whether the demand for the

15        benchmark photographs that you used in this case was

16        elastic or inelastic?

17             A      The benchmark photographs, I just selected

18        cat photographs.

19             Q      Understood.        My question, though, is do you

20        know whether the demand for those photographs was

21        inelastic or elastic from 2015 to 2019?

22             A      I -- I was careful not to select a

23        photograph as a benchmark that had something special

24        about it, you know, like Bigfoot in the background

25        sort of thing.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   184 of 381

                                                                    Page 182

1              Q      That wasn't my question.                My question deals

2         with elasticity.

3                     Do you know whether the photographs that

4         you chose as benchmarks were -- whether the demand

5         for those photographs was elastic?

6              A      I don't have that data.

7              Q      How did you define the market that you used

8         when you were calculating the license fees that you

9         opined were the actual damages in this case?

10             A      I used a fairly straightforward methodology

11        where I went out to the marketplace, selected three

12        cat photographs, and then obtained prices, averaged

13        those prices -- like three generic cat

14        photographs -- and averaged those prices to come up

15        with a market value for 2017, then rolled it back to

16        2015, and then calculated the value based on rights-

17        managed criteria for the license that was subject to

18        certain assumptions that were dictated to me and was

19        otherwise based on my knowledge and experience.

20             Q      And I appreciate that.             We're going to talk

21        a little more about that portion of the methodology.

22        My question is a little bit different.

23                    How did you define the market for buyers of

24        the photographs?

25             A      The generic benchmark photographs?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   185 of 381

                                                                   Page 183

1               Q     Yes.

2               A     I found it irrelevant in the context of

3         image licensing.         Whether somebody's doing an

4         article on potatoes and cats for, you know, a ski

5         lodge, just to think of an extreme example, or

6         they're from some other industry is not relevant to

7         any determination with respect to the value of the

8         licenses in this matter.

9               Q     With respect to the actual photographs that

10        were taken by Brittney Gobble, did you define a

11        particular market for the buyers when calculating

12        your damages calculation?

13              A     I was not asked to determine the value of

14        Brittney Gobble's photographs themselves.                  I was

15        only asked to determine the reasonable fair market

16        value of the license that would have been purchased

17        to enable Sinclair to make use of the photographs.

18              Q     Fair point.        It is after lunch for both of

19        us.

20                    When determining the reasonable fair market

21        value for the license for the photographs taken by

22        Brittney Gobble that are the subject of this case,

23        what did you define the market of buyers to be?

24              A     Not relevant to my methodology.

25              Q     So your testimony is you did not define a

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   186 of 381

                                                                   Page 184

1         particular market of buyers when doing your work in

2         this case?

3              A      I describe my methodology in my report.                  My

4         methodology involves anyone from any marketplace

5         seeking out the use of a photograph and then the

6         consideration of how -- what the supply is for that

7         type of photograph and whether it's rare or not or

8         scarce.     And determining what the fee would be for

9         the generic photograph and then adjusting that for

10        the rarity or scarcity of the image.

11                    It does not involve the type of analysis

12        that an economist might do when looking at lost

13        profits or by using a different sort of methodology

14        to look at the licensing picture in this case.

15             Q      What data did you look at to determine the

16        different kinds of licensing models that were used

17        by media companies such as Sinclair when licensing

18        photographs?

19             A      The fact pattern in this case rules out

20        subscription stock and royalty free and micro stock

21        and leaves only rights managed.

22             Q      Why is that?

23             A      I've explained in my report that there is

24        no subscription or royalty free, but that -- I'm

25        sorry; let me restate that -- that Brittney Gobble's

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   187 of 381

                                                                   Page 185

1         position in licensing -- or hypothetical position in

2         licensing this in a hypothetical transaction is

3         inconsistent with the application of subscription or

4         royalty-free stock, and that rights that she granted

5         in her license as communicated to WENN were -- did

6         not fit the profile of royalty free or subscription.

7                     And further, she demonstrated categorically

8         that she was not interested in participation in the

9         subscription model after experimenting with it for a

10        brief period, and then defined rights-managed

11        criteria -- loosely, rights-managed criteria -- in

12        issuing her license to WENN.

13             Q      I want to go back to my earlier question

14        because you didn't answer it.

15                    My question was, what data did you look at

16        to determine the different kinds of licensing models

17        that were used by media companies such as Sinclair

18        when licensing photographs?

19                    Your answer was, "The fact pattern in this

20        case rules out subscription stock and royalty free

21        and micro stock and leaves only rights managed."

22                    My question wasn't your opinion in this

23        case.     My question was what underlying data did you

24        look at to reach that conclusion?

25             A      No.    Your question that you just read back

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   188 of 381

                                                                   Page 186

1         to me was what data did I look at with respect to

2         subscription and royalty free, I believe.

3              Q      No.    I'll read the question again.

4                     What data did you look at to determine the

5         different kinds of licensing models that were used

6         by media companies such as Sinclair when licensing

7         photographs?

8              A      Oh, in general.          I misunder- -- I assumed

9         that you were referring to this matter.

10                    And I did not look at that.             And I believe

11        that when you asked that ten minutes ago, I said

12        it's irrelevant.

13                    But I'll say I did not look at that data

14        because it's irrelevant.

15             Q      So let me ask you a question, are you

16        familiar with -- with AP, for instance, the wire

17        service?

18             A      Somewhat.       I mean, they're on my -- my

19        working group with the IPTC.

20             Q      And do you know what kind of a licensing

21        model media organizations use with AP to get

22        photographs?

23             A      It's a form of -- it's a form of rights

24        managed.

25             Q      And it is often a subscription model, isn't

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   189 of 381

                                                                    Page 187

1         it?

2               A     I suppose you could call -- well, as I -- I

3         mentioned this earlier.            There's a -- it's my

4         understanding that there is a contract between the

5         organizations that defines a fee and defines

6         criteria, but these are rights-managed licenses.

7               Q     Have you ever looked at a subscription

8         contract between a media organization and the AP?

9               A     I'm not sure about that.                I doubt it.     I

10        doubt that I would have access to that unless it was

11        relevant to one of the cases I've worked on.                      AP --

12              Q     Have you ever --

13              A     AP has not been a party to any case that

14        I've worked on.

15              Q     Have you ever looked at the subscription

16        contracts between media organizations and Reuters?

17              A     You're using this term, "subscription

18        contracts," and I just don't want to answer the

19        question "yes" or "no" because that would be -- that

20        would -- in doing so, I would have to -- it would

21        imply that I agree with the use of that term.

22                    So let's just say I haven't looked at the

23        contracts between the organizations.

24              Q     Fair enough.

25                    You have never looked at any contracts

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   190 of 381

                                                                   Page 188

1         between a media organization and, for instance,

2         Reuters?

3              A      No.    While I have relationships with people

4         at AP and Reuters through the IPTC, I have not

5         looked at their contacts because we're talking about

6         metadata.

7              Q      And you're aware that Sinclair had a

8         contract with WENN?          And that's W-E-N-N.

9              A      Yes, I'm aware of that.

10             Q      What was the licensing model used by

11        Sinclair and WENN to obtain photographs?

12             A      I would call it rights managed, but because

13        it -- because it had limited media usage to it, as

14        far as I know, you couldn't go put it in an ad, but

15        you could use it editorially; so it can't be royalty

16        free.

17                    So it's rights managed based on access to a

18        library of images.

19             Q      How many images was Sinclair entitled to

20        download from WENN each month under the contract

21        between Sinclair and WENN?

22             A      I can't recall, but for some reason 10,000

23        is in -- is in my head.

24             Q      And --

25             A      I've read a lot of documents in this case;

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   191 of 381

                                                                   Page 189

1         I can't recall the number, but...

2              Q      Do you remember what the fee WENN charged

3         Sinclair was?

4              A      The number that comes to mind is 15,000,

5         but I don't have it memorized.

6              Q      Okay.     If it were $15,000 -- that was over

7         what period of time, by the way?

8              A      I mean, we could put the document in front

9         of me.     I could --

10             Q      Understood.

11             A      -- tell you.        But -- but I believe it was

12        a -- a monthly agreement.

13             Q      And let's just use the 15,000 as -- for

14        purposes of an example.

15             A      Yeah.     I don't want to indicate a lack of

16        familiarity with this case; it's just not something

17        that I put to memory because I consider that whole

18        thing -- that whole side of things irrelevant.

19             Q      If -- if the fee were 15,000 a month -- I'm

20        not saying it is, but just for purposes of an

21        example, if Sinclair paid WENN 15,000 a month in

22        order to have the right to download and use 10,000

23        images, how much would the charge be per image?

24             A      It would depend on the number of images

25        actually downloaded.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   192 of 381

                                                                   Page 190

1              Q      Let's assume they downloaded all 10,000.

2              A      Then you just do the math, 10,000 divided

3         by 15,000.

4              Q      And that would be the license fee per

5         photograph, in effect?

6              A      Yeah.     Which is something that was

7         terminated right away as soon as Brittney Gobble saw

8         that WENN was violating the license that she granted

9         them.

10                    And so that whole contract between WENN and

11        Sinclair is irrelevant for that reason, and also

12        because, within a couple of days of when Sinclair

13        first used the images, they were notified that this

14        usage was not licensed and that there was a problem.

15             Q      We'll talk a lot about those things in a

16        little bit.

17             A      Yes.

18             Q      But those don't really address the

19        question.

20                    The question we're talking about is the

21        contractual relationship between those two, between

22        Sinclair and WENN.

23                    Okay?

24             A      Sure.

25             Q      Now, let's talk about other subscription

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   193 of 381

                                                                   Page 191

1         agreements that Sinclair has with other media

2         organizations, other services like WENN.                  I'm sorry.

3                     Are you familiar with any of the contracts

4         that Sinclair has had from 2015 to present with

5         other organizations that permits them to download a

6         certain number of photographs per month?

7              A      It's been since -- the last time that I

8         reviewed production was some time ago.                 I'm

9         forgetting if Shutterstock was one of those

10        companies, but I'm not -- I'm not -- I couldn't tell

11        you, sitting here today.             It's not that I didn't

12        review them; I just considered them irrelevant to my

13        opinions in the matter.

14             Q      Does Getty offer a subscription model?

15             A      I think we need to clarify here that the

16        prevailing prescription -- subscription model in the

17        stock licensing industry is a royalty-free

18        subscription model, and that if there is

19        subscription editorial by Getty, that that's not a

20        royalty-free subscription; that's a rights-managed

21        subscription.

22             Q      Does Getty offer a rights-managed

23        subscription model?

24             A      They may offer it to corporations, but in

25        your expert's reports, they were referring to

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   194 of 381

                                                                   Page 192

1         royalty-free subscription.

2              Q      I didn't ask you about my expert's reports.

3         I'm asking about what Getty does.

4                     The question is, as you sit here today, can

5         you testify under oath that -- whether or not Getty

6         offers rights-management -- rights-managed

7         subscription licenses for photographs?

8              A      I've already testified on that today, and

9         what I explained to you was that a company can

10        arrange with Getty to have bulk licensing in place,

11        whether that's a textbook company or a news

12        publishing, et cetera, to have a bulk licensing

13        contract under a rights-managed editorial model.

14                    And so the answer would be yes, but I just

15        don't know actually if they specifically call it

16        subscription.

17             Q      And do you know what Getty's fee is for

18        that service?

19             A      No.    That's negotiated with each entity and

20        depends on the scope of use.

21             Q      Is it fair to say that larger buyers have

22        negotiating power with sellers?

23             A      Yes, for the images that they actually have

24        in inventory.

25             Q      And in the stock photography realm, is a

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   195 of 381

                                                                   Page 193

1         purchaser -- in other words, someone -- let's say

2         someone goes to Getty's website and -- and sees some

3         photographs that they want to buy under a rights-

4         managed model.

5                     Can the purchaser, the licensee, pick up

6         the phone and call Getty and try to negotiate a

7         lower price for the license?

8              A      You can do that in any business, and yes,

9         you could do that if you chose to do that.

10             Q      Is it fair to say that -- that all of the

11        stock photo companies will do the same thing?

12             A      Many of them would.            Especially if

13        you're -- if you're licensing large quantities

14        repeatedly in bulk and they want to sign up a new

15        customer.

16             Q      For the benchmarks -- excuse me.               For the

17        benchmarks that you used in this case, did you pick

18        up the phone and call any of the three stock photo

19        companies to try to negotiate a lower rights-managed

20        fee than what you put in your report?

21             A      I used their standard fees.             I believe I

22        did call them with questions, but I didn't want to

23        introduce the existence of a lawsuit into that

24        survey or any specific information about the

25        companies involved.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   196 of 381

                                                                   Page 194

1                     So I wanted to get their standard market

2         pricing that they offer to the public --

3              Q      Okay.

4              A      -- which I -- which I did.

5              Q      So the answer is no, you did not negotiate

6         the fee down with any of them or try to negotiate it

7         down?

8              A      I did not.       I asked them for their standard

9         rates.     I didn't say, "Charge me any higher than

10        what your standard rate -- your standard offering is

11        to the public, and to companies who come there and

12        license every day."

13             Q      In the photography licensing world, are

14        photographs ever licensed for editorial use on a

15        royalty-free basis?

16             A      Somewhat of an oxymoron, because a

17        royalty-free basis would be usage in any media for

18        all time, internationally.              And so editorial use is

19        one type of media that it can be licensed for.

20                    You know, the stock agencies right now are

21        gasping for their last breaths, many of them, and

22        they will call anything anything to try and make a

23        sale, in terms of changing their -- the words that

24        they call things on their websites and, you know,

25        competing with each other and competing with the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   197 of 381

                                                                     Page 195

1         bigger players.

2                     So if they call something royalty free

3         that's not, I -- I don't know what to say about it

4         other than they're just throwing stuff on the wall

5         and seeing what sticks.            But an editorial license is

6         by definition not royalty free.

7              Q      Bad question.

8              A      I liked that question.

9              Q      Yeah.     I know you did.

10                    Let's say a buyer wants to use a photograph

11        for an editorial purpose.

12                    Can that buyer go out and license a

13        photograph on a royalty-free basis?

14             A      That's a good question.                 The buyer can

15        license a photograph on a royalty-free basis, yes.

16        That would include being able to use it in editorial

17        and in all other media.

18             Q      True royalty free?

19             A      True royalty free.           Things are in flux, as

20        I mentioned earlier.

21             Q      And isn't it true, sir, that today media

22        companies can go out and license photographs for

23        their editorial use on a royalty-free basis pretty

24        regularly?

25             A      I don't know that, the "pretty regularly"

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   198 of 381

                                                                   Page 196

1         part.

2                     If you're asking me can they go out and

3         license photographs and only use them editorially

4         even if they have the right to use them for

5         anything, I would say yes, just not from

6         Brittney Gobble.

7              Q      And we'll talk a lot more about Brittany in

8         a little bit.

9              A      Yes.

10             Q      You've mentioned some of the changes that

11        have taken place in the -- the world of photography

12        licensing and prices over the last few years with

13        the advent of digital cameras and everybody having a

14        phone today.

15                    I suppose those are factors; is that right?

16             A      Some, but those are factors.

17             Q      From 2015 to 2019, what has happened to the

18        prices of stock photography?

19             A      Well, there was 9.17 percent decrease in

20        Getty's pricing overall, and that's fairly

21        consistent with other players.                They kind of follow

22        suit, and they watch the pricing at Getty and they

23        adjust their pricing.

24                    So I said 9.17 percent without looking at

25        my actual tables, but every year we go in and price

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   199 of 381

                                                                   Page 197

1         different usages for different -- just to monitor so

2         that we have that data in the background.                  And

3         it's -- it's a decrease due to competition but also

4         due to the need to maintain or create or increase

5         margins.

6              Q      Now, when you say there's a decrease, are

7         you saying that from 2015 to 2016 and then from 2016

8         to 2017, et cetera, each year there's approximately

9         a 9 percent drop in the prices?

10             A      No.    In my report there's an exhibit that

11        documents my methodology for determining the 9.17.

12        I'm saying that approximately 9 percent decrease in

13        pricing offered by Getty Images.

14                    And so what I did was I took my 20- -- what

15        would have been 2017 survey and then -- in

16        Sinclair's favor, actually, rolled it back to the

17        2015 prices without taking into consideration what

18        the price would have been in 2016, 2017, or 2018 for

19        relicensing.

20             Q      Are you saying that photography licenses in

21        2015 were cheaper than in 2017 or 2018 or 2019?

22             A      No, it's the opposite.             Nine-point-

23        something percent decrease from 2015 to 2017.

24             Q      Got it.

25             A      So I took my 2017 survey and I adjusted it

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   200 of 381

                                                                   Page 198

1         for the -- let me look -- I'm speaking a little off

2         the cuff here.         Can I look at my report --

3               Q       Yeah.

4               A       -- just to make sure I'm giving you correct

5         information.

6               Q       Of course.      Any time you feel like you need

7         to.       That's why it's in front of you.

8               A       Yeah, yeah.       Doing that from memory and --

9                       MR. MARDER:       And let's go off the record

10        while Mr. Sedlik gets it out and looks at it.

11                      THE VIDEOGRAPHER:          We're going off the

12        record.       The time is 3:27 p.m.

13                      (A recess was taken from 3:27 p.m.

14                      to 3:40 p.m.)

15                      THE VIDEOGRAPHER:          We are now back on the

16        record.       The time is 3:40 p.m.

17                      MR. MARDER:       Just for the record, during

18        the break we -- we marked Mr. Sedlik's Exhibit H to

19        his report, preliminary report, as Exhibit 16.

20                      Exhibit I we've marked as Exhibit 17 to the

21        deposition.

22                      And we've marked Exhibit A to Mr. Sedlik's

23        preliminary report as Exhibit 18 to this deposition.

24                      (Whereupon, Defendants' Exhibit 16,

25                      Defendants' Exhibit 17, and

                                   Veritext Legal Solutions
                                202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   201 of 381

                                                                   Page 199

1                     Defendants' Exhibit 18 were marked

2                     for identification by the Court

3                     Reporter.)

4         BY MR. MARDER:

5              Q      Correct?      And --

6              A      Yes, sir.

7              Q      -- you have those in front of you?

8                     All right.       Now, did you have a chance to

9         look at those exhibits during the break?

10             A      I did, and I need to correct my testimony.

11             Q      Please go ahead.

12             A      So in my earlier testimony I had this

13        exhibit pictured in my head, as photographers will

14        do, and the -- in the market rate adjustment, 2017

15        versus 2015 exhibit --

16             Q      For the record, can you just say which

17        exhibit number it is, please?

18             A      It is Exhibit 17 -- instead of the columns

19        being presented in chronological order, they're

20        presented in reverse chronological order, and in my

21        head I had it pictured backwards when I was

22        testifying earlier.

23                    So this time period is an example of a time

24        period in which, between 2015 and 2017, the price

25        increased from 1,940 to 2,000- -- from $1,940 to

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   202 of 381

                                                                   Page 200

1         $2,135 for the same use.

2                     Similarly with the second use example, it

3         increased from 1,090 to $1,200.

4                     And so to back down the rates to what they

5         were in 2015, I decreased the actual damages, the

6         hypothetical license fee, by the average of

7         9.15 percent.

8                     I did remember my earlier testimony.

9         9.13 percent was in there, recalled that back from

10        some time ago.        But I decreased the damages by

11        9.13 percent.

12             Q      Now I'm looking at Exhibit I, and I want to

13        make sure I understand this.

14                    Exhibit I has a number of columns on it;

15        right?     You see that?

16             A      Yes.

17             Q      The second column says "Reference Image."

18                    Do you see that?

19             A      Yes.

20             Q      And then there's a number in that column

21        for each of the two rows.

22                    Do you see that?

23             A      Yes.

24             Q      What is that number?

25             A      It's the stock number of the -- of the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   203 of 381

                                                                   Page 201

1         reference image to be able to look up that image and

2         track the price over time for different types of

3         usage.

4              Q      So, if I understand your methodology

5         correctly, in order to make your price adjustments

6         that you talked about earlier and that you just

7         talked about, you compared the price of a single

8         image at Getty Images from 2015 to 2017 to see if

9         there was any difference?

10             A      Every year we do that, but yes.

11             Q      For this particular image?

12             A      We have a number of sample images and a

13        number of different media descriptions.                 They --

14        these were representative examples, where I found

15        that there was a -- that I could decrease the

16        damages and should decrease it, in fairness, and so

17        I did so.

18             Q      How many other photographs did you look at

19        to compare the price from 2015 to 2017 to see if

20        there were any changes?

21             A      To come up with the adjustment for -- in

22        this case, I compared this one photograph and --

23        under these two different usages and used the

24        average of 9.15 percent.

25             Q      Did you do any analysis to determine

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   204 of 381

                                                                   Page 202

1         whether there was a price difference for this image

2         from 2017 to 2019?

3              A      I did this analysis in -- whenever I did my

4         preliminary report.          So the answer would be no, I

5         was not looking at this analysis in 2019.

6              Q      Your preliminary report is dated --

7              A      Was it 2018?

8              Q      Well, let's look at your preliminary

9         report.

10                    Your preliminary report in this case was

11        submitted April 12th, 2019.              Take a look at

12        Exhibit 8.

13                    You see that?

14             A      Got it.

15             Q      So the question is, have you done any

16        analysis to determine whether prices in 2018 and

17        2019 were different from the prices in 2017 or 2015?

18             A      No.

19             Q      If I wanted to go back and verify your work

20        here and double check it, how would I do that?

21             A      You could look at the examples that I've

22        provided where there are screen shots of pricing in

23        various years, and then run it against -- and

24        look -- and look it up in this table.

25             Q      Other than the data we've just looked at in

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   205 of 381

                                                                     Page 203

1         Exhibit I, can you point to any other data in the

2         marketplace that says that stock photo prices

3         increased from 2015 to 2017?

4              A      My observation of the pricing in the stock

5         industry is that it waffles.

6                     Generally, any increase will be met a

7         couple of years later by a stepdown.                    And so

8         certainly competition is -- is -- is driving pricing

9         to some extent, but it's been waffling like this

10        over time.      It will go down; it will go slightly up;

11        it will go down.

12             Q      I appreciate that.           My question was a

13        little different.

14                    I'm asking you whether you can point to any

15        other data in the marketplace other than Exhibit I

16        that shows that stock photo prices increased from

17        2015 to 2017?

18             A      To do a complete analysis of that would

19        require a very significant and expensive effort that

20        isn't commensurate with the scope of my work in this

21        project.      It would -- all the work that I've put in

22        would even be more work than all the -- all the

23        hours I've ever put in in order to a full analysis

24        of the stock photography market.                    And so this is

25        meant to be representative and fair to the parties

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   206 of 381

                                                                   Page 204

1         in making this adjustment.

2              Q      So the answer to my question is you cannot

3         point to any other data other than Exhibit I that

4         shows that stock prices increased from 2015 to 2017?

5              A      This is consistent with my other

6         observations of the ebb and flow of the marketplace.

7                     And to further explain, the report that I

8         did this pricing for was the WENN report and samples

9         that I took were for the WENN report, I believe.

10        And the pricing samples that I took were in 2017 for

11        the WENN report.

12                    So that explains why it says 2017 there.

13        And I rolled it back to 2015 because that was the

14        period of time that was relevant on when it started.

15                    If I wanted to be less -- I also could have

16        taken the price in 2016, the price in 2017 -- at

17        that time we didn't know that usage had continued

18        through 2018, I don't believe.                I mean, now we know

19        it's been ongoing in social media, and this does not

20        reflect any damages for social media use.                  But I

21        just took it back to 2015.

22             Q      I understand when you prepared this, and I

23        understand the timing of that.                But that's not my

24        question.      And I'm also not asking about your

25        anecdotal observations.            I'm not discounting them,

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   207 of 381

                                                                     Page 205

1         but my question is not focused on that.

2              A      Yeah.

3              Q      The question is, as you sit here today, can

4         you point to any data that indicates that stock

5         photo prices increased from 2015 to 2017 other than

6         what you have in Exhibit I?

7              A      Not sitting here today.                 That was the

8         question.

9              Q      Yes.     Okay.

10                    You have indicated in Exhibit I an average

11        of 9.15 percent price differential.

12             A      Yes.

13             Q      What's the error rate for that?

14             A      My -- my methodology here is fairly

15        straightforward:         Sampling a couple of images over

16        time and not getting into a full survey that, as I

17        mentioned, would be a very significant undertaking.

18        And so I don't know what the error rate to those --

19        to those numbers are.

20             Q      Was this a statistically significant sample

21        size?     In other words, was your sample size

22        sufficient so that your results are statistically

23        significant?

24             A      I would have to sample tens of thousands of

25        images, and it's just not practical.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   208 of 381

                                                                   Page 206

1              Q      The approach that you took here where you

2         looked at the price for one image and compared 2015

3         to 2017, is that approach generally accepted in the

4         photography community for determining the pricing

5         of -- the pricing change for photographs?

6              A      There's no such thing in the photography

7         community.        I have seen a stock photography expert

8         use it in another case.            Because all these data

9         points would require significant -- well, I'm not

10        going to repeat my testimony.

11             Q      No.     I remember what you talked earlier.

12             A      I just -- you know, I think that in many

13        instances you would just sample the market and come

14        up with the actual damages and maybe not adjust it,

15        but I felt that adjusting it would be fair to

16        Sinclair.

17             Q      Are there any books or treatises or other

18        publications that you can identify that have used

19        this method to determine the price difference from

20        one year to another?

21             A      No.     There's not enough demand to drive

22        that kind of thing.

23             Q      Do you know what a net present value

24        analysis is?

25             A      No.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   209 of 381

                                                                   Page 207

1              Q      Do you know how to perform one?

2              A      Not my job, no.

3              Q      Can there ever be an implied sublicense?

4              A      Under certain circumstances.

5              Q      What are those circumstances?

6              A      It's very limited.           If I license you -- can

7         I give you an example to explain it?                Is that okay?

8              Q      First generally explain the principle and

9         then please give me an example.

10             A      There are certain types of reproduction

11        that are required in order to enjoy the benefit of

12        the license that you receive, and those are

13        utilitarian in nature, and by industry practice they

14        are allowed and typically not considered to be

15        infringing activity, even though there might not be

16        an express sublicense granted.

17                    But normally a license that would allow you

18        to license rights to others would need to be

19        documented and it should be documented in writing.

20             Q      And now can you give me some examples of

21        implied sublicenses?

22             A      Yes.     I license you the right to use one of

23        my photographs on a poster only in the

24        United States, only 25,000 copies, only

25        30-by-40 inches.         You then obtain a copy of the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   210 of 381

                                                                   Page 208

1         image file from me and -- oh, let's take it -- let

2         me -- let me replace it with I've got a print and I

3         hand you that print and you're going to scan that

4         print.     Not you.      You're going to hand it to a

5         digital service bureau and they're going to scan it.

6                     So you just sublicensed your reproduction

7         right to them to allow them to scan it for the

8         purposes of you fulfilling your license.

9                     The scanning bureau hands back the digital

10        file to you; that's a reproduction.                 They store a

11        backup copy of it; that's a reproduction.                  You then

12        take it to the printer and they perform prepress-

13        type operations on that file.               You are basically --

14        in contracting with the printer, you're sublicensing

15        to them the right to do what they need to do so that

16        they can print this poster for the ultimate goal of

17        allowing you to use your rights under that license.

18                    And so the implied right to sublicense --

19        your question was a little different.                 You said is

20        there such a thing as an implied sublicense, and I'm

21        referring to an implied right to sublicense, is what

22        my -- my example is.

23                    So now you're scanning bureau or -- or I'm

24        sorry -- your digital service bureau and your

25        printer have reproduced this photograph with your

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   211 of 381

                                                                   Page 209

1         permission in order to do this poster that I've

2         granted you the right to do but not expressly stated

3         that you have the right to scan that and print --

4         and give it your printer to make further duplicates.

5                     Then they put it on a truck and the truck

6         distributes it, and -- and so there's distribution

7         and reproduction going on that I haven't expressly

8         described in the license that -- but that industry

9         norms consider to be allowable, even though I guess

10        I could turn around and sue you for it, but people

11        don't in general do that.

12             Q      Are there any kind of situations where you

13        can have an implied sublicense to exhibit a

14        photograph on the internet?

15             A      Can you throw one out there?              I can --

16             Q      So let me -- let me try to think creatively

17        for a second.

18             A      Okay.     Because I tried.

19             Q      What about this:          Someone I know just

20        recently sold a condominium.               And when the realtor

21        came to them, my friend was all concerned and he

22        said, "I don't know how to take pictures of my

23        condo."     And so the realtor said, "Don't worry.                  We

24        have a service we contract with, and so I'll get

25        them to come in and take the pictures."                 And they

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   212 of 381

                                                                   Page 210

1         were good, by the way.

2                     So the photographer has an agreement with

3         the realtor to take pictures, but there's nothing in

4         that agreement that explicitly talks about the

5         realtor putting them in the MLS system.

6                     Can there be an implied sublicense in that

7         situation?

8                A    Have you been following all the litigation

9         on that example?         That's "VHT v. Zillow," by the

10        way.

11               Q    Talk me through it.            Can there --

12               A    I believe the court of appeals determined

13        no, that there was not an implied sublicense.

14                    But in -- that's -- that's kind of a

15        complex example.         I suppose that -- no, I mean,

16        in -- in those circumstances, usually the

17        photography company will have express provisions in

18        its agreement with the parties that's hiring it that

19        say here's what you can and can't do with an image

20        and here are your obligations.

21               Q    Let's assume for purposes of this example

22        that those conditions are not in the explicit

23        license between the photographer and the realty

24        company, okay?        Just for purpose of that.

25                    And I'm not really asking what the court of

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   213 of 381

                                                                   Page 211

1         appeals, whatever it was, said.

2              A      Right.

3              Q      I want to know what your opinion is in the

4         industry.

5                     Can there be an implied sublicense in the

6         context of -- where a realty company gets an outside

7         photographer to photograph real property, and then

8         the photographer puts those up on the MLS system?

9                     I want to know, in your opinion, based on

10        industry practice, can there be an implied

11        sublicense in that situation, allowing the realty

12        company to do that?

13             A      So you just said the photographer put it up

14        on the MLS.       I think you said -- you wanted to say

15        the realty company put it up on the MLS.

16             Q      Yes, thanks, I did.

17             A      Okay.     I think that the realty company

18        could very possibly get sued.               It's just an area

19        where there's a lot of litigation around that, about

20        putting those images up on the MLS without an

21        express license from the photographer.

22                    So there just happens to be dozens of

23        lawsuits, including attempts at class actions.                    And

24        I've been involved in some of them in the background

25        and in the foreground.            So that example is not -- it

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   214 of 381

                                                                   Page 212

1         was a great example, but it -- it's hard for me to

2         answer it, and also might jeopardize some of my

3         other cases.        I would have to really think it

4         through a little bit.           I need to take it out of the

5         real estate context.

6              Q      Well, within the real estate context,

7         because I want to use that example because I

8         understand it --

9              A      Okay.

10             Q      -- clearly.

11                    You know, I mean, it's an easy example for

12        me to understand here.            I don't mean I clearly have

13        an understanding of the area.

14                    So, using this example for a second, have

15        you rendered any opinions on that subject?                  You said

16        you were involved in -- in some of the cases.

17                    Have you rendered any opinions yet on that

18        subject?

19             A      Well, the VH- --

20                    MR. ALLEN:       Objection as to form.

21        BY MR. MARDER:

22             Q      Have you testified to any opinions on this

23        topic in connection with any of the litigation you

24        mentioned?

25                    MR. ALLEN:       Objection as to form.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   215 of 381

                                                                   Page 213

1         BY MR. MARDER:

2              Q      You can answer.

3              A      "VHT v. Zillow."          And would you allow me to

4         just quickly look at my case list in my report and

5         I'll give you the other case?

6              Q      Yeah.     Did you say VHT?

7              A      Yeah.     "VHT v. Zillow."

8              Q      Got it.

9              A      Report.      This will just take one second.

10                    There are even attorneys who specialize in

11        these real estate photographer cases.                 It's a --

12        it's a pretty wild area.

13             Q      I thought I was throwing out something

14        simple.

15             A      Yeah, yeah.

16                    In my list -- in my -- I'm looking at

17        Exhibit 8, page 7 of my report, which is a list of

18        my cases in the last four years preceding this

19        report.

20                    And it says "In Re Multiple Listing Service

21        Real Estate Photo Litigation."                Who would have

22        thunk; right?

23             Q      It actually says that?

24             A      It actually says that, yeah.

25             Q      All right.       So now that we have identified

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   216 of 381

                                                                   Page 214

1         it, can you tell me if you've -- if you've testified

2         to an opinion in that case on that topic?

3              A      I think there's -- I might have testimony

4         in that case and in "VHT v. Zillow," which I'm --

5              Q      I remember.        That's --

6              A      Actually, it's 8.

7              Q      Yeah.

8              A      Both very interesting cases.

9              Q      And what was your opinion in that case on

10        whether -- those cases as to whether a sublicense

11        existed in that situation?

12             A      Well, in the Zillow case, it went even

13        beyond that.        MLS was involved, but it went beyond

14        that to Zillow, who was my client, taking the images

15        from the MLS -- or allowing people, third parties,

16        the public, to take images from the MLS and say, "I

17        like this."

18                    And it would put on a special site at

19        Zillow where its customers could say, "Well, that's

20        a great toilet in that house that was for sale."

21                    And I don't actually recall --

22             Q      But again --

23             A      -- the substance of my opinion in that

24        case.     That wasn't really an MLS one.

25             Q      I want to go back to in either one of those

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   217 of 381

                                                                   Page 215

1         cases or both of them.

2                     What were your opinions on the subject that

3         you testified to?

4              A      I testified on image licensing and the

5         value of licenses in those case, in general, and

6         what the agreements between the brokers and these

7         photographers, how you could reasonably interpret

8         those.

9                     And I don't recall what my opinions were.

10        I mean, I recall the substance -- I mean, the topics

11        on which I was testifying, but I don't recall the

12        substance.

13                    And this other one, I think -- I could

14        swear that it was called "Stevens v. CoreLogic," and

15        I just -- I don't see that case here, but this might

16        have been another name for it when they were trying

17        to get -- establish a class.               But --

18             Q      Okay.

19             A      -- I'm sorry, I --

20             Q      Let's move on from there.

21                    Why do news media companies use wire

22        services or stock photo companies?

23             A      For the most part, it's for access to a

24        pool of images as they are created so that the word

25        "new" in news is actually -- has some meaning when

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   218 of 381

                                                                   Page 216

1         they're reporting it.           So they're -- they're tapping

2         into all the photojournalists who are out there

3         making images and almost in real time.

4              Q      Is it reasonable for a news media

5         organization with a subscription contract with

6         either a wire service or a stock photo company to

7         conclude that the wire service or the stock photo

8         company obtained the proper license so that the

9         media company could use the image?

10             A      I can answer that if you would just take

11        the word "subscription" out of it.

12                    Can you just ask it with the word -- just

13        has a contract for a supply of images --

14             Q      Sure.

15             A      -- because I can answer it, and you will --

16             Q      Sure.

17             A      -- probably like my answer.

18             Q      If -- if a -- is it reasonable for a news

19        media organization that has a contract with either a

20        wire service or a stock photo company to obtain

21        images -- is it reasonable for the news media

22        organization to conclude that the wire service or

23        the stock photo company would have taken the steps

24        necessary to obtain a license permitting the news

25        media organization to display the photograph?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   219 of 381

                                                                   Page 217

1              A      Yes, until they are informed otherwise

2         about the lack of a license or the lack of the

3         sufficiency of a license or the termination of a

4         license or the existence of potential or actual

5         litigation concerning the alleged license.

6              Q      We've talked at various times today about

7         rights-managed licenses and royalty-free licenses.

8                     Generally today, is there any qualitative

9         difference between the images that one can get with

10        a rights-managed license versus those with a

11        royalty-free license?

12             A      There has been some developments in the

13        last week that really affect that answer that are

14        not relevant to the time period in which this

15        instant matter occurred; so I can talk about that

16        and I can talk about before that.

17             Q      We'll talk about that in a little bit.

18                    Let's take up until the beginning of

19        November, before -- before Getty's announcement and

20        what the other stock photo companies have done.

21             A      Okay.     The competition in the stock

22        industry drove an increase -- drove the -- the

23        distributors, the stock agencies, to seek out better

24        quality images to offer up as royalty free so as --

25        because they can -- let me finish the sentence -- so

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   220 of 381

                                                                   Page 218

1         as to be able to compete, draw more customers.

2                     You know, they dropped their prices to

3         the -- you know, over time from the '80s into the

4         '90s and early 2000s to the point where they didn't

5         have a lot of room to go down further in prices, or

6         they had to -- you know, there's only so much give

7         there.

8                     They can reduce their operational overhead

9         to maintain their margins; they can provide

10        customers with a better, easier way to access --

11        find and access content that they might want to

12        access; they can provide more -- they can reduce the

13        amount of friction involved in -- in obtaining

14        licenses, you know, but they didn't have -- really

15        have a lot of room on price.

16                    So that's why the price is just like this

17        (indicating), you know, in my observation over --

18        over those interim years.

19                    And now I just lost track of -- I want to

20        give you a more precise answer.                I'm sorry.

21             Q      I'll read back the question.

22                    We've talked at various times today about

23        rights-managed licenses and royalty-free licenses.

24                    Generally -- generally today, is there any

25        qualitative difference between the images that one

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   221 of 381

                                                                   Page 219

1         can get with a rights-managed license versus those

2         with a royalty-free license?

3                     And then you said there's some recent

4         developments; and then I said exclude those recent

5         developments and let's just look at, let's say,

6         before November of this year.

7              A      I think there's still a difference in the

8         level of quality of rights-managed images versus

9         royalty free in general.             The real question is --

10        it's a side issue, but I'll just mention it -- is

11        does the consumer care?            Does the licensee care

12        about that difference in quality, whether that is

13        licensing, composition, the use of color?                  Can they

14        see it?     Does that have value to them?

15                    And do they -- does it matter to them that

16        it's likely that many more entities are out there

17        using -- and potentially competitors are out there

18        using those royalty-free images, possibly in

19        competition with them, trying to sell similar

20        products or services or what have you.

21                    And so I guess the direct answer to your

22        question is, if you look at the rights-managed

23        images versus royalty-free images, you do see a

24        difference in quality still, but it's not as great

25        as it has been in the past.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   222 of 381

                                                                   Page 220

1                     In the past -- in the distant past -- I'm

2         talking about the late '90s, mid- to late '90s --

3         royalty free was clip art -- maybe it was late '80s

4         and early '90s -- clip art.              Two hands shaking, you

5         know.     A tomato on a white background, you know.

6         Just things that were throw-aways, almost, and

7         that's changed so that the quality is getting to the

8         point where there's not as much as a differential,

9         but it's my observation, my personal opinion that

10        there's still a differential.

11             Q      Over time, has subscription-based licensing

12        become more common?

13             A      Here, we'll keep that to royalty-free

14        subscription, because we've been using the

15        subscription term applicable, trying to apply it to

16        rights managed.

17                    We'll just say royalty-free, if you'll

18        permit me, subscription models have become much more

19        popular than they were in the past.                 And of course,

20        if you offer the customer lower prices, more images

21        for those prices, they're going to like that.

22             Q      Have subscription-based rights-managed

23        licenses also become more frequently available over

24        time?

25             A      I don't really follow that term, but if --

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   223 of 381

                                                                     Page 221

1         if -- so in general in my industry, "subscription

2         stock" refers to royalty-free licensing.

3                Q    Is it possible to have a subscription-based

4         rights-managed photography license?

5                A    In my testimony earlier today I described a

6         scenario that would be similar to a subscription

7         that you might even be able to label as subscription

8         because it's similar in operation, where one entity

9         enters a contract with a supplier where they get

10        rights in limited media or otherwise limited rights

11        for -- for content.          But I would hesitate to call

12        that subscription.

13               Q    Is it almost an oxymoron to say that a

14        rights-managed license is a subscription license?

15               A    Yeah.     I mean, I think I referred to that

16        earlier as a bit of an oxymoron.                    But from an

17        outside -- from a position outside the industry, you

18        could look at a deal between Getty and McGraw-Hill,

19        a publisher, where McGraw-Hill gets the right to use

20        images in books and in the promotion of those books

21        but not other rights, as a -- as a subscription in a

22        way.

23               Q    I want to move on to something else.                  Let's

24        talk a little bit about your methodology in this

25        case that you used to determine the actual damages

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   224 of 381

                                                                   Page 222

1         in your report.

2                     Okay?

3              A      Okay.

4              Q      What is the total actual damages that you

5         assert Brittney Gobble Photography suffered in this

6         case?

7              A      The value of the license determined by my

8         calculations was -- I don't have it memorized.

9              Q      And your report is also marked as

10        Exhibit 8; so please feel free.

11             A      Yeah.     Getting there.

12                    The base actual damages of $6,212,215.82.

13             Q      And then you've applied a 3 to 5 times

14        multiplier to that?

15             A      A range of 3 to 5 times for scarcity.

16             Q      Now, to make the math easy for us after

17        lunch, can we say after applying the 3 to 5 times,

18        the range is approximately 18 million to 30 million?

19             A      Yes.

20             Q      As you sit here today, can you identify one

21        transaction -- even just one -- where a news media

22        organization paid between 18 million and 30 million

23        to buy approximately 51 images or 55 images of cats?

24             A      No.

25             Q      As you sit here today, can you identify one

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   225 of 381

                                                                   Page 223

1         transaction where a news media organization has paid

2         between 18 million and 30 million to license any

3         photograph?

4              A      No.

5              Q      As you sit here today, can you identify any

6         transaction in which a news media organization has

7         paid between 18 million and 30 million to license

8         any set of photographs?

9              A      No.

10             Q      The methodology that you used to calculate

11        the range of damages in this case, does it have a

12        name?

13             A      No.

14             Q      Is it described in any book or treatise or

15        other publication?

16             A      No.

17             Q      Is it generally accepted in the

18        photographic community as a way to determine a

19        photography license?

20             A      I followed the -- I followed the -- my

21        methodology involves considering the usage that

22        actually took place, finding an equivalent license

23        in the marketplace, and making any adjustments based

24        on the characteristics of the image.

25                    And that's -- that methodology is followed

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   226 of 381

                                                                    Page 224

1         with every rights-managed license.

2              Q      Well, when determining rights-managed

3         licenses, I assume that you're not going to stock

4         photo companies picking images or a set of them and

5         then applying multipliers for a normal transaction;

6         is that fair to say?

7              A      Right, that's correct.             The word

8         "multiplier" would not be used regularly.                  It's a

9         term of convenience that I have applied to the

10        adjustment for scarcity of an image, in the same way

11        that when somebody comes to me as a licensing

12        representative for the Phil Stern estate and they

13        might go pick a generic image for a certain usage

14        for $50, and I negotiate $6,000 because of the

15        scarcity of the image, and I define the criteria for

16        the license, I'm -- I'm not going out and sampling.

17                    But in this case I had to sample because I

18        didn't have any historical license to base it on.

19             Q      Is the method that you used to determine

20        the value of the license fees in this case a

21        generally accepted method that's used to determine

22        license fees for photographs?

23             A      I don't really get the -- get the question.

24        Because obviously you're not having to go -- if

25        you've got an actual image that somebody's

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   227 of 381

                                                                   Page 225

1         requesting, you don't have to go out to the industry

2         and sample rates in order to come to an average rate

3         and then apply an adjustment for scarcity; you offer

4         the rate, just like I -- in the example I just spoke

5         of.

6                     You know, I had two images licensed for

7         editorial use only one time for $6,000.

8               Q     What is the error rate for your

9         calculations in this case?

10              A     I don't know what the error rate would be.

11                    I do know that in the WENN case the Court

12        accepted the methodology; in "Leonard v. Stemtech,"

13        they accepted the methodology; in "Under a Foot

14        Plant Company v. Exterior Designs," they accepted

15        the methodology.

16              Q     And I appreciate that, but that wasn't my

17        question.

18                    The three benchmarks that you used in this

19        case, what evidence do you have that they have ever

20        actually been sold for the license fees that you

21        have proposed in this case?

22              A     I didn't propose any license fees in this

23        case.

24              Q     Well, let me rephrase it.

25              A     I mean, I didn't propose any license fees

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   228 of 381

                                                                   Page 226

1         for those benchmarks.           I just obtained -- you could

2         say obtained sample license fees.

3              Q      Take a look at Exhibit 16, please.                I'm

4         sorry -- yeah, it's Exhibit 16, which is your

5         Exhibit H.

6              A      I'm sorry.

7              Q      Take a look to your right, see if it's in

8         that pile.

9              A      18.    16.

10             Q      What is Exhibit 16?

11             A      These are screenshots of three example

12        licenses.

13             Q      And we're referring to these as benchmarks

14        in this case; correct?

15             A      You are.      I don't think I used that

16        terminology, but I don't disagree with that

17        terminology.

18             Q      Fair enough.        If we can just use that so

19        that we're understandings what we're referring to

20        during the deposition, that would be helpful.

21             A      Yes.

22             Q      So let's refer to the first benchmark,

23        which is on the first page of pictures.

24                    Do you see that up at the top?

25             A      Yes.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   229 of 381

                                                                   Page 227

1              Q      Looks like that was obtained from First

2         Light --

3              A      Yes.

4              Q      -- stock photo company?

5              A      Yes.

6              Q      And I see the various licensing options

7         that are listed there.

8                     Did you choose those?

9              A      Yes.

10             Q      Were any of those based on assumptions?

11             A      Yes.

12             Q      Which ones?

13             A      I'm going to Exhibit 8 to refresh my

14        recollection as to the particular assumptions

15        dictated to me in this case.

16                    So general -- general answer is it's based

17        on all the assumptions, but I know you want a more

18        specific answer.

19                    So if we drill down -- Exhibit K --

20             Q      Assumption K?

21             A      I'm sorry, Assumption K in Exhibit 8.

22             Q      Any others?

23             A      All of them indirectly.

24             Q      Understood.

25                    Now, looking at the first image in

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   230 of 381

                                                                   Page 228

1         Exhibit 16, which is the image obtained from First

2         Light, it shows a price of $670 with the options

3         that you've included there; is that correct?

4              A      Yes.

5              Q      And I notice that you have this selected as

6         a full-size image, 5-by-8, 10 megabytes, 300 pixels

7         per inch, RGB; is that correct?

8              A      Yes, sir.

9              Q      Now, what is the industry standard for

10        pixels per inch when displaying a photograph online?

11             A      I'm sorry, it does say full size, but

12        that's not the largest size; there's much larger

13        sizes available.

14                    Images are typically displayed at 72 ppi,

15        but they're often licensed at this size so as to

16        maintain apparent quality when viewed at various

17        sizes on various monitors, especially as monitors

18        get larger and larger.

19                    So this is toward the bottom end of the

20        sizes that are available, even though it's called

21        full size.      I don't know why they call it full size.

22             Q      Can you identify even one news media

23        organization that typically displays photographs on

24        their websites that are 10 megabytes and at 300 ppi?

25             A      The images that they obtain from their

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   231 of 381

                                                                   Page 229

1         suppliers are 20 megabytes, 30 megabytes,

2         50 megabytes, depending on what the camera produces.

3              Q      I'm asking specifically about how they

4         display them.

5                     Can you name one media organization that

6         displays photographs on their websites that are in

7         the range of 10 megabytes and at 300 pixels per

8         inch?

9              A      No.     You don't display it at that size.

10        You license it and obtain it that size, and then you

11        just -- and you make multiple copies at various

12        dimensions from that second generation.

13             Q      And with this particular image that you

14        used as a benchmark here, it's also possible to

15        license it at a smaller size; correct?

16             A      At a smaller file size.

17             Q      And it's also possible to license it at

18        fewer pixels per inch than 300; correct?

19             A      I think there's two steps down from this.

20        I think this was the third-smallest size.

21             Q      Now, next to 300 pixels per inch, it says

22        "RGB"; correct?

23             A      Yeah.

24             Q      What is RGB?

25             A      Red-green-blue --

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   232 of 381

                                                                   Page 230

1              Q      Correct.      Red-green-blue?           Did you say

2         red-green --

3              A      RGB.

4              Q      And the RGB standard is used by what

5         organizations?

6              A      All organizations, but when you -- when you

7         print you print in CMYK.

8              Q      And when you display online, what is the

9         standard that is used?

10             A      You can use RGB.

11             Q      What is typically used?

12             A      I mean, I personally use RGB and very often

13        it's displayed in RGB.

14             Q      Are you familiar with sRGB?

15             A      Yeah.     It's in the family of RGB.            I don't

16        believe there's an sRGB option when you're

17        downloading from that site, but there might be.                     I

18        don't think that there is.

19             Q      Are you sure?

20             A      I'm not absolutely positive.

21             Q      So looking at this first image -- excuse

22        me -- looking at this first image that we've been

23        discussing in Exhibit 16, what evidence do you have

24        that that image has sold for that price and with

25        those licensing options at any time?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   233 of 381

                                                                   Page 231

1              A      I don't have evidence of the licensing

2         history of that image.

3              Q      With respect to the image below that, from

4         Getty Images, what evidence do you have that that

5         image ever sold for that price and with the

6         licensing terms set forth in that image?

7              A      The same answer for all three images in

8         this exhibit.

9              Q      That you have no evidence that they've sold

10        under those terms and prices?

11             A      I can't get at the licensing history for

12        images from these private companies.

13             Q      Understood.

14                    I want to make sure I'm clear, though, that

15        as we sit here today, you don't have any evidence

16        that any of these three images ever sold at those

17        prices and those terms; correct?

18             A      Correct.      However, images routinely license

19        at those types of prices for that type of usage.

20        These were just three cat pictures that I felt --

21        even if -- even if I didn't use cat pictures as my

22        example, it wouldn't really matter here, but these

23        prices are normal prices for rights-managed usage

24        with these specifications.

25             Q      What book or treatise or other publication

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   234 of 381

                                                                   Page 232

1         did you rely on when coming up with the methodology

2         you used to compute damages in this case?

3              A      I didn't rely on a book or treatise.                 I

4         relied on -- upon my expertise and experience in

5         image licensing for decades.

6              Q      Understood.

7                     And we're finished with Exhibit 16, by the

8         way, for now; so you can go ahead and put that down.

9                     I understand that scarcity was one of the

10        assumptions in this case; correct?

11             A      It was -- well, let me double-check that.

12             Q      Yeah.     Let me just point you to

13        Assumption M.        I'm not trying to fool you here, but

14        just take a look at Exhibit M -- take a look at

15        Assumption M.

16             A      Yes.

17             Q      Now, that was an assumption you were given

18        initially by Mr. Quisenberry?

19             A      Yes.     I did, however, look at the

20        marketplace in that time period, even though I

21        relied on the assumption ultimately and I don't have

22        an obligation to confirm the veracity of the

23        assumptions in this case, because they're handed to

24        me, I don't control them, I did on the subject of

25        scarcity, as you've seen in my supplementary report,

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   235 of 381

                                                                   Page 233

1         seek confirmation, even though it wasn't part of my

2         obligations or the service that I was providing in

3         this -- in this case.

4                     And I further reconfirmed the accuracy of

5         my opinions and of -- using other means.

6              Q      Are Lykoi cat images still scarce today in

7         2019?

8              A      Yes.

9              Q      And are they at the same level of scarcity

10        in 2019 as they were in 2015?

11             A      Whichever way I answer that, you're going

12        to say, "What data or study did you rely on?"

13                    But I'll tell you what I did recently to

14        verify my opinions as to the scarcity of Lykoi cat

15        images in the marketplace was speak to the three

16        photographers of cats who are the -- my

17        understanding -- the leading providers of cat images

18        and ask them directly if these were scarce images in

19        2015, and they responded that they were very -- very

20        rare in 2015, and explained that the cats were

21        relatively new in the marketplace.

22                    And I asked them to tell me no if they

23        believed that they were not rare, and they all three

24        said they were very rare.             I'm sure they would

25        confirm those statements.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   236 of 381

                                                                   Page 234

1              Q      I appreciate that, but that doesn't address

2         my question.

3                     My question is addressed to whether there's

4         been any change in the scarcity from 2015 to 2019.

5         So I'll repeat it just so I'm clear.                And I'm

6         going -- I'm going to rephrase it and repeat it.

7                     I'm trying to focus on, from 2015 to 2019,

8         whether the level of scarcity has changed at all for

9         Lykoi cat images.

10                    So what data do you have which indicates

11        the level of scarcity in 2015 for Lykoi cat images

12        compared to 2019?

13             A      So I have the assumption, number one, but

14        then, secondly, I have the confirmation of my

15        opinions with three leading providers in that actual

16        space, that content space.

17                    But I would -- if -- if you were to ask me

18        if I -- if it's reasonable to assume that Lykoi cat

19        photographs are not as scarce today in 2019 as they

20        would have been or were in 2015, I would agree that

21        it would be reasonable to assume that because the

22        breed has spread now and the cats are more

23        accessible.       And they're at more shows and more

24        photographers would have access to them.

25             Q      When was the last time that you went online

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   237 of 381

                                                                     Page 235

1         and actually did a search for Lykoi cat images to

2         determine how many are available online to license?

3              A      The -- before submitting my surrebuttal,

4         and I included that information in my surrebuttal

5         with actual quantities found in the searches.

6              Q      And you said that it's reasonable to assume

7         that they are less rare today than they were in

8         2015.

9                     How much less rare?

10             A      Well, this year, as of the time I did my

11        search -- I have to pull out my report --

12             Q      Please.

13             A      -- to refresh my memory.

14                    This is Exhibit No. 9, surrebuttal report.

15        Page 13 of Exhibit 9, Section J.                    (As read):

16                          Defendants' experts failed to

17                    contemplate the relative scarcity of

18                    Lykoi photographs in the

19                    marketplace.        The search at

20                    gettyimages.com on June 21st, 2019,

21                    using the word "cat" returned

22                    400,000 -- over 400,000 photographs,

23                    in contrast to search at

24                    gettyimages.com on June 21st, 2019,

25                    using the word "Lykoi" returned

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   238 of 381

                                                                   Page 236

1                     17 photographs, many of which are

2                     very poor quality and only six of

3                     which are available for

4                     rights-managed licensing.               Quality

5                     Lykoi photographs remain scarce

6                     today and a suitable scarcity

7                     multiplier is justified in the

8                     matter.

9                     And I would additionally point out that, of

10        those six available, that some of them were candids

11        with people, as I mentioned, with coffee cups in the

12        background or -- or what have you at cat shows, that

13        people just grabbed shots of them, very much unlike

14        Brittney Gobble's staged orchestrations.

15             Q      Okay.     I appreciate the answer.

16                    Now, from 2015 to 2019, explain to us the

17        change in scarcity?          In other words, by percentage,

18        how much less scarce are Lykoi cat images in 2019

19        compared to 2018, 2017, 2016, and 2015?

20             A      I mentioned earlier that I don't have that

21        data, but that I confirmed -- I confirmed my

22        opinions by discussion with the three providers, who

23        all confirmed that Lykoi cat images were very scarce

24        at that time.

25             Q      And you've given a range of a multiplier of

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   239 of 381

                                                                   Page 237

1         between 3 and 5 times the base license fee; correct?

2              A      Yes.

3              Q      How have you adjusted that over time from

4         2015 to 2019 to take into account the change in

5         scarcity?

6              A      I provided the range of 3 to 5 times, and I

7         think the WENN Court selected 3 times as a

8         reasonable multiplier.

9                     The images remain scarce, and as I do not

10        have the data to support a precise calculation, a

11        multiplier, I included that range.                  And that range

12        is based on my experience and observation.                  And I'll

13        speak further about it, should you ask.

14             Q      So then you have not adjusted your

15        multiplier from 2015 to 2019 to take into account

16        the decrease in scarcity of the images?

17             A      The photographers who I spoke with

18        suggested that 3 to 5 times -- well, two of the

19        three photographers suggested that a multiplier of 3

20        to 5 times is not enough to compensate for the

21        actual scarcity of the Lykoi photographs in 2015,

22        and that it would likely be much more similar to the

23        license that I mentioned earlier today where -- with

24        Phil Stern where similar photographs were licensed

25        for $50 and I licensed it for $6,000, for two; so

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   240 of 381

                                                                    Page 238

1         from a hundred dollars total to $6,000.                   Because of

2         the scarcity of the photograph, it's a significant

3         multiplier.

4                     I don't use the word "multiplier" when --

5         in day-to-day licensing practice.                   I use it for the

6         purpose of referring to this methodology.

7                     But, nevertheless, I'm still comfortable

8         with the 3 to 5 times, even though these

9         photographers said it should be much more due to the

10        very scarce nature of the photographs then.

11                    And my search in -- just a couple of months

12        ago showed the relative scarcity of Lykoi

13        photographs versus other cat photographs.

14             Q      So the answer to my question is you've made

15        no adjustment to the 3 to 5 times multiplier from

16        2015 to 2019 to take into consideration the change

17        in scarcity?

18             A      Based on my discussions with these

19        photographers more recently, I would say that I

20        would be more comfortable increasing that 3 to 5

21        times to 3 to 10 times.

22                    However, in my conversations with

23        photographers over the last two decades, sitting and

24        speaking -- sitting down and speaking with groups of

25        photographers about pricing issues in photography

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   241 of 381

                                                                   Page 239

1         and discussing how to come to the prices for their

2         licenses, the 3 to 5 times is the most common range.

3                     You know, some photographers would say 10

4         times or 20 times, but I treat those as outliers and

5         that's how I arrived at 3 to 5 times.

6              Q      Mr. Sedlik, I appreciate that and you've

7         given me a lot of information about various things

8         in response to the question, but you haven't

9         answered the question.

10             A      I wasn't evading the question.              I got off

11        on a tangent.        I'll come right back to your question

12        if you can restate it.

13             Q      And I appreciate that.             It's been

14        interesting hearing those other things, but my

15        question is very narrow.

16                    Is it fair to say that you have made no

17        adjustment to the 3 to 5 times multiplier to take

18        into consideration the change in scarcity between

19        2015 and 2019 for Lykoi cat pictures?

20             A      I think that the range accommodates -- the

21        3 to 5 range accommodates any adjustment that

22        might -- that might occur over that time period,

23        given the -- still what I would call fairly extreme

24        scarcity of Lykoi images.             You know, perhaps it was

25        5 back then and it's 4 now, but 3 to 5 still is a

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   242 of 381

                                                                   Page 240

1         reasonable range.

2              Q      So the answer is no, you've made no

3         adjustments?

4              A      That's why I provided the range, because I

5         can't, in the scope of this engagement, do a

6         several-hundred-thousand-dollar survey, historical

7         examination to determine.

8              Q      So the answer to my question is no, you've

9         made no adjustments; correct?

10             A      And that the 3 to 5 range in my opinion

11        is -- is adequate and applicable and reasonable.

12             Q      You've made no adjustment to the

13        multiplier; correct?

14             A      To the multiplier range, correct.

15             Q      I want to try to understand what factors

16        are to be looked at to determine the range for a

17        multiplier.

18                    Can you describe for us what factors you

19        took into consideration when deciding the range of

20        the multiplier in this case?

21             A      I just answered that question in my ranging

22        answer a moment ago as to how I came up with a range

23        of 3 to 5 times that I generally apply to cases of

24        scarcity -- cases where scarcity is involved.

25             Q      And what factors would indicate that the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   243 of 381

                                                                   Page 241

1         range should be, for instance, between 5 and 8 times

2         the base?

3              A      It very well could be, but because the

4         majority of the respondents in my survey over a

5         20-year period, in speaking with these groups of

6         photographers, fall into 3 to 5, I'm sticking with 3

7         to 5 even though certain circumstances might go much

8         higher than 3 to 5.

9              Q      Now, your survey said -- the size of your

10        survey, you said, was three photographers; correct?

11             A      No.    Hundreds of photographers I mentioned

12        that I have sat down with over more than two decades

13        discussing pricing.          I just described that whole

14        thing to you.

15             Q      Describe for me, sir, the conversations

16        you've had with these hundreds of photographers

17        where you discuss using a multiplier of a base

18        license fee to determine an appropriate license fee?

19             A      I testified earlier that I typically don't

20        use that terminology when I'm actually licensing,

21        but I've already testified here today not ten

22        minutes ago that in traveling around the country and

23        the world, sitting with groups of photographers and

24        talking about their businesses, where their industry

25        is headed, what their licensing practice are --

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   244 of 381

                                                                   Page 242

1         practices are, and in discussions of what happens

2         when you're licensing, you know, relatively common

3         images, like two hands shaking or an image that

4         is -- where the supply is low, such as, you know, a

5         relatively scarce image -- it doesn't have to go all

6         the way to a picture of Bigfoot; it could be a

7         picture of a Lykoi cat where there's not many

8         available and yet somebody wants to run images of

9         Lykois.     What is the range?           How much might they

10        increase their price of a generic image over

11        something where there's more demand?

12             Q      And where have you compiled this dataset of

13        information?

14             A      I haven't compiled the dataset of

15        information; that's just the source of the 3 to 5

16        range.

17             Q      So these hundreds of photographers that you

18        just mentioned who you say you've spoken to over the

19        course of your career, you haven't recorded the

20        ranges that they've given you; correct?

21             A      No.     And it's not individual conversations,

22        typically.        I mean, I did have individual

23        conversations with the three cat photographers just

24        to confirm that I had applied a reasonable range.

25        And they all three confirmed that, two of which said

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   245 of 381

                                                                   Page 243

1         it should be much higher than that.

2                     These are my other conversations where --

3         in my capacity as either the president of the

4         Advertising Photographers of America or as somebody

5         doing a lecture circuit for Advertising

6         Photographers of America or ASMP or other

7         discussions sitting with groups of photographers,

8         where I'm an invited speaker.               I sit down in Denver

9         and we talk about the business and where it's going

10        and what their fears are and how -- how can they

11        price.

12                    This is not price setting; this is a

13        discussion of their historical licensing trends and

14        practices.      And when we get to the topic of when

15        they have a generic image versus an image that is

16        more rare, 3 to 5 times is the most common range.

17                    In my own experience, I've been able to

18        charge significantly greater prices over time for

19        some of my more scarce images of people where the

20        quality of the image is unique and the person can't

21        be accessed anymore or what have you.

22             Q      For instance, Marilyn Monroe.              That would

23        be a classic example of a picture where -- of a

24        photograph where you couldn't access that person

25        again to take another picture?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   246 of 381

                                                                   Page 244

1              A      Or even with my own photographs --

2         Miles Davis, BB King, those type of people want to

3         do an album cover or an editorial.

4                     The example I gave of -- last week with the

5         $6,000 for two editorial -- for one-time editorial

6         use is another example.

7              Q      What evidence do you have to conclude that

8         Sinclair or another hypothetical media company

9         similar to Sinclair would have accepted a

10        rights-managed license in this context along the

11        lines of what you're proposing?

12             A      I don't have evidence that they would have

13        accepted it.       I do have the scenario of a willing

14        buyer and seller and what the seller could

15        reasonably require of the buyer for the use of the

16        image.

17                    And the -- the basis for the damages in

18        this case to get to the level that they are is I

19        took each of the stations and priced them as if they

20        had each separately licensed the images.

21                    And until I hear -- but -- but in doing

22        that, I also provided pricing that showed what the

23        license fee would be if it was Sinclair only.                    And I

24        purposefully did that because I don't know what the

25        determination of the Court is going to be as to

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   247 of 381

                                                                   Page 245

1         whether the damages would apply to each station or

2         to Sinclair as the parent.

3                     MR. ALLEN:       Is it time for a break?

4                     MR. MARDER:        Yeah, it's good with me.

5                     THE VIDEOGRAPHER:           We're going off the

6         record.     The time is 4:49 p.m.

7                     (A recess was taken from 4:49 p.m.

8                     to 5:08 p.m.)

9                     THE VIDEOGRAPHER:           We're now back on the

10        record.     The time is 5:08 p.m.

11        BY MR. MARDER:

12             Q      In the context of copyright violations,

13        have you heard of a cease-and-desist letter?

14             A      Yes.

15             Q      What is that?

16             A      Well, one party can send an alleged

17        infringer or another party a letter that says stop

18        infringing and do not start again, and that's a

19        layperson's description of a cease-and-desist

20        letter.

21                    And they will describe the offending

22        concept and -- that needs to be stopped, and

23        generally there's a threat involved, and sometimes

24        there's a demand involved, but not always.

25             Q      Have you ever had anybody -- anybody steel

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   248 of 381

                                                                   Page 246

1         one of your images and use it without permission?

2                A      Yes.

3                Q      In those instances did you send a

4         cease-and-desist letter or have someone send it on

5         your behalf?

6                A      I've sent them.

7                Q      And do you believe it's a best practice to

8         send a cease and desist letter when someone uses a

9         photograph without authorization?

10               A      From the photography industry's

11        perspective, we don't have a -- there's no standards

12        or practices around cease-and-desist letters.

13                      If you want to ask me in general, I -- you

14        know, there are some entities -- there's a --

15        there's a lawyer today -- I guess I won't mention

16        his name -- who -- he just files five to ten cases a

17        week without speaking at all with or without

18        contacting these entities against whom he's filing.

19        And hopefully he was disbarred today, but we'll see.

20                      But I -- I believe, you know, that it would

21        be more professional for him to communicate in some

22        way with the infringer.            And whether that's a

23        cease-and-desist letter or otherwise, I can't really

24        say.       But it would be my practice to send

25        cease-and-desist letters.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   249 of 381

                                                                   Page 247

1              Q      And I'm not so much talking about what a

2         lawyer does; you mentioned this lawyer who should be

3         disbarred.

4                     But when a photographer believes that the

5         photographer's copyright has been violated, you

6         would agree that an appropriate step would be to

7         send a cease-and-desist letter?

8              A      That is a -- a step that is available to a

9         rights holder.

10             Q      And in fact, you believe that that is a

11        best practice?

12             A      It's my practice.

13             Q      Have you ever told anybody that you believe

14        that it is a good practice to send a cease-and-

15        desist letter when a photographer believes that

16        their copyright has been violated?

17             A      I'm -- I'm -- I believe that I've -- I've

18        said that.      Because I don't believe in -- in filing

19        suit without any contact whatsoever with a

20        defendant.

21                    At the same time, if the defendant receives

22        information that would -- could or would lead them

23        to believe -- reasonably believe that there might be

24        a problem with a license or their use of an image, I

25        believe that they have a responsibility to take

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   250 of 381

                                                                   Page 248

1         action.

2              Q      Why would Sinclair pay $30 million to

3         license a group of photographs that Brittney Gobble

4         gave away to others for free?

5              A      So we can talk about the fact that

6         Brittney Gobble received consideration and -- and

7         issued her licenses, as they were, with the

8         expectation of financial concern and the receipt of

9         consideration.

10                    I don't consider that for free.               She did

11        not request a license fee in exchange for those

12        usages, and she, as the copyright holder, had the

13        exclusive right to determine who she would allow and

14        when and under what conditions to make use of the

15        photograph -- her photographs.

16                    And she has a long history of shutting down

17        people who use her images for free without her

18        permission.

19             Q      Why would a hypothetical news media

20        organization pay between 18- and $30 million to

21        license a group of photographs that the photographer

22        has licensed to others without requiring the payment

23        of a license fee from those others?

24             A      In -- my hypothetical is built on a

25        standard license of standard photographs but

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   251 of 381

                                                                   Page 249

1         adjusted across multiple entities.

2                     And so that $30 million or that range that

3         you're talking about, you know, I -- as -- as is

4         described in my report, the damages would vary based

5         on the number of entities that are involved.

6                     And so I treated each of these as separate

7         companies in my damages calculation.                And in fact,

8         even companies such as Getty Images would require a

9         separate license for each and every one of those

10        domains.

11                    I reconfirmed this yesterday by calling

12        them and saying, "If you have an entity that has

13        multiple subsidiaries, can you just license -- you

14        know, purchase one license and allow that and then

15        use those images across all those subsidiaries?"

16                    The answer was, "Only if it's on the same

17        domain.     Otherwise, you need a separate license for

18        each one."

19                    So I'm confident that I took the correct

20        path in following that model.               But, of course, there

21        will be a determination, I believe, in this matter

22        as to the relationship of the sub- -- of the

23        stations to the parent, and that will drive -- you

24        know -- I may need to revise my damages calculation

25        accordingly.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   252 of 381

                                                                   Page 250

1              Q      I appreciate all that, but that didn't

2         answer the question.           And try to focus on the words

3         in my question.

4                     Why would a hypothetical news media

5         organization pay between 18- and $30 million to

6         license a group of photographs that the photographer

7         has licensed to others without requiring the payment

8         of a license fee from the others?

9              A      They -- okay.         As I mentioned, these

10        damages are per entity.            So I'm not -- my damages

11        are calculated by -- are applicable to each station

12        as a separate entity, and so no one station is

13        paying $30 million.

14                    It's -- divided by all of the stations,

15        gives you a lesser number -- or station -- and I --

16        you know, I know there's been complaints about the

17        number of exhibits that I have and the length of the

18        exhibits, but they're in fact not redundant.

19                    What I've done is to allow for a

20        determin- -- without recalculation of the damages, a

21        determination of what the damages are per station,

22        per image, per license, without having to

23        recalculate.       In other words, multiple facets on the

24        same data.

25                    So I just -- your question is difficult for

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   253 of 381

                                                                   Page 251

1         me to answer.        I'm not evading it.            The combination

2         of those two things -- the free license I've

3         separately answered; the $30 million, you're saying

4         why would one entity agree to that?                  And I'm saying,

5         my damages treat those as all separate entities.

6         Each entity, you know -- do the numbers.                  Divide it

7         by the number of stations.

8                     And each -- and because of the rarity of

9         the image, there's a simple adjustment of the

10        standard license fee, times the number of years in

11        that media, times -- adjusted for the scarcity of

12        the image, is the license fee per station.

13             Q      I'm not asking you about the facts of this

14        case; I'm asking you a hypothetical.

15                    You follow me?

16             A      Hypothetical, I can't -- I can't even

17        address the hypothetical.

18             Q      Well, you're an expert witness in this

19        case, and fair market value is determined by

20        hypothetical buyer and seller; so I'm asking you a

21        hypothetical now.

22                    And the hypothetical is as follows:                Assume

23        you have a national media organization that through

24        subsidiaries owns and controls multiple television

25        and radio stations and operates their websites.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   254 of 381

                                                                    Page 252

1                     Why would that organization pay between 18-

2         and $30 million for a group of photographs to obtain

3         a license from a photographer who has licensed those

4         same photographs to others without requiring payment

5         of any license fee?

6              A      There's a disconnect with your -- the

7         preface to the question and the -- the tail end of

8         your question that makes it impossible for me to

9         answer.

10                    You're asking me why, but Brittney Gobble

11        controls the circumstances under which she would

12        offer up a license of the images.                   She doesn't have

13        any licensing history for fees, and in order to

14        determine damages, we have to look to the

15        marketplace to see what a standard cat photograph

16        would cost for the same usage that occurred in this

17        case and then adjust it for rarity, adjust it for

18        the time period, and there we have our -- our

19        number.

20             Q      And I didn't ask you about the facts of

21        this case; I asked you about a hypothetical.

22                    Do I understand you to be saying that

23        you're incapable of answering my hypothetical today?

24             A      I'm not refusing to answer it; I just can't

25        answer it because it doesn't make any sense to me.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   255 of 381

                                                                     Page 253

1              Q      What evidence do you have that WENN

2         actually sent a kill notice to Sinclair?

3              A      So I've read the kill notice, and I've seen

4         the testimony from WENN stating that they sent it to

5         all their clients, including Sinclair.                    But I did

6         not personally observe this because I wasn't

7         involved in the case at the time and not involved

8         with either party.          So I'm just going by the

9         testimony.

10             Q      Did you also read testimony from Sinclair

11        or see discovery from Sinclair where Sinclair denies

12        having received a kill notice from WENN?

13             A      I'm aware that Sinclair denies receiving

14        the kill notice.         I do know that they were contacted

15        by Brittney Gobble, contacted Scott -- I don't

16        recall his last name, I'm sorry -- Scott at Sinclair

17        to inform him that the usage was infringing almost

18        immediately after --

19                    Do we need to stop for a second?

20                    MR. MARDER:        I'm sorry.           I thought she was

21        just dropping the documents off.

22                    Let's go off the record.

23                    THE VIDEOGRAPHER:           We're going off the

24        record.     The time is 5:20 p.m.

25                    (A recess was taken from 5:20 p.m.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   256 of 381

                                                                   Page 254

1                     to 5:22 p.m.)

2                     THE VIDEOGRAPHER:           We're now back on the

3         record.     The time is 5:22 p.m.

4         BY MR. MARDER:

5              Q      And I apologize; we had interruption.

6                     My question previously to you was, did you

7         also read testimony from Sinclair or see discovery

8         from Sinclair where Sinclair denies having received

9         a kill notice from WENN?

10                    And you were beginning to answer.

11             A      I'm aware of that testimony.              And I'm also

12        aware that Brittney Gobble contacted Scott --

13             Q      Sistek?

14             A      Sistek, thank you very much -- to advise

15        Sinclair -- or at least I believe it was KOMO at the

16        time -- that there was an issue; there was no

17        license; it needed to be taken down or her

18        information needed to be added.

19                    He agreed to add it.            And then, within a

20        day or two of adding it, the credit disappeared and

21        the information about the images was changed

22        somehow.

23                    And at some later date they received a copy

24        of a subpoena, and that subpoena included 300-plus

25        pages of Sinclair alleged infringements.                  And

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   257 of 381

                                                                   Page 255

1         Sinclair responded to that subpoena; it was having

2         to do with the WENN case.

3                     So I feel that they were on notice as of

4         receiving that subpoena, even though it -- even

5         though Sinclair was not named as a party.

6              Q      You just provided a bunch of information

7         which is interesting but has nothing to do with my

8         question.      My question was very direct and very

9         narrow.     So please focus on it.

10                    My question was, and remains, did you also

11        read testimony from Sinclair or see discovery from

12        Sinclair where Sinclair denies receiving the kill

13        notice from WENN?

14             A      Yes.

15             Q      You don't mention that in your report at

16        all, do you?

17             A      No.

18             Q      What evidence do you have other than

19        Lloyd Beiny's testimony that Sinclair actually

20        received the kill notice?

21             A      I do not have evidence in that regard.

22             Q      When someone takes a photograph using a

23        modern digital camera, such as a Nikon D800 or D810,

24        is the capture time of the image recorded in the

25        metadata?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   258 of 381

                                                                   Page 256

1              A      Yes.

2              Q      And does that include the capture date?

3              A      Yes.     I should say that it may or may not

4         be correct.

5              Q      It depends on the camera and whether the

6         time and date are correct in the camera?

7              A      Right.

8              Q      The time and date recorded in the image

9         would be the time and date in the camera; correct?

10             A      Correct.      You know, the exceptions would be

11        cameras where there's camera software settings that

12        would synchronize the date and time of the camera

13        when it's plugged into a computer or if the camera

14        connects to the web, but those are exceptions.

15             Q      Understood.

16                    And once the metadata contains the capture

17        time and date, unless someone manually goes in there

18        and changes those things, then that time and date

19        should remain there throughout the life of the

20        image; correct?        Unless someone strips out the

21        metadata, and I'm not referring to that situation.

22             A      So in a -- in a digital file of any kind,

23        there are system dates and then there are the type

24        of dates that would be recorded by the camera into

25        the file.      These are recorded in different areas of

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   259 of 381

                                                                     Page 257

1         the file.

2                     So when you open and close that file, it

3         changes the system date of the file so it -- you

4         know, you might have a creation date of January 1st

5         but then another creation date that says, you know,

6         November 2nd because the file was opened or saved or

7         accessed by a certain application.

8                     So it's confusing when you look at the file

9         as to what the creation date is.                    But with that

10        exception, provided that you know the difference

11        between the system date and then the date that's

12        recorded in the -- in the header of the JPEG --

13        assuming it's a JPEG -- the answer is yes, that the

14        date is recorded and that date is not going to

15        change unless it is -- it is changed by an automatic

16        or manual process.

17                    And by an automatic process, I mean you can

18        go into Lightroom -- I've seen your questions in

19        other depositions about Lightroom; you seem quite

20        knowledgeable -- and you can say, "Change all the

21        creation dates on this file -- on these 1,000 files

22        to ten years ago," and it will do it.

23             Q      Have you ever used Shutterstock to obtain

24        benchmark photographs to calculate damages?

25             A      I don't recall.          It's possible that I have

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   260 of 381

                                                                   Page 258

1         where the facts of the matter would be consistent

2         with a royalty-free license.               You know, the -- just

3         the -- if -- if it involved something that could

4         have, would have been a royalty-free license,

5         Shutterstock might be a place I would go, but it's a

6         subscription model.

7                     It's -- I mean, it would be hard to use the

8         subscription model as a -- as a benchmark in the way

9         that I use the benchmarks.              It might be something

10        that I would refer to.

11             Q      Is it your testimony today that

12        Shutterstock does not offer rights-managed images?

13             A      No, that's not my testimony today, but I

14        don't know that I've used, you know, Shutterstock

15        for that purpose.

16             Q      Wouldn't the best benchmark for this case

17        be another photograph of a Lykoi cat?

18             A      We could not use Lykoi cat photographs as a

19        benchmark because photographs of the same quality

20        didn't exist at the time that we took them, and also

21        I needed multiple samples from multiple sites and

22        could not identify Lykoi photographs at different

23        sites.

24             Q      You didn't try to do that in 2019, though,

25        did you?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   261 of 381

                                                                   Page 259

1              A      These pricing samples are from 2017.

2              Q      So the answer is you didn't do that in

3         2019?

4              A      Correct, correct.

5              Q      So if one were to go into some stock photo

6         companies and find rights-managed images, using your

7         approach, of Lykoi cat photographs that are of

8         similar quality, then those photographs would be

9         better benchmarks than the one you used; correct?

10             A      I'm not certain of that because I don't

11        think that there are photographs of that nature.

12        Other people are not doing what Brittney Gobble

13        does.

14             Q      Well, you didn't look for them in 2019, you

15        just testified.

16                    So let's say --

17             A      Right.

18             Q      -- hypothetically one were able to go into

19        various stock photo companies and find images of

20        comparable quality of Lykoi cat photographs.

21                    You would agree that those would be better

22        benchmarks than the benchmarks that you used;

23        correct?

24             A      But those don't exist.

25             Q      I'm asking you a hypothetical question,

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   262 of 381

                                                                   Page 260

1         sir.

2                      If someone were to go to a Shutterstock --

3         let me rephrase it.

4                      Hypothetically, if someone were to go to a

5         stock photo company website and obtain comparable

6         images to those shot by Brittney Gobble of Lykoi

7         cats in 2019, those would be better benchmarks and

8         closer benchmarks than the ones you used; correct?

9                A     I think that ignores the facts of this case

10        and the nature of the photographs that were used

11        here.      The reason that Sinclair chose and used this

12        selection of images was because of the narrative

13        aspect of the images.

14               Q     You haven't answered my hypothetical

15        question, sir.        I am not asking you about the facts

16        of this case; I'm asking you a hypothetical.

17                     Do you understand?          You follow me?

18               A     I follow you, but it just doesn't apply.

19               Q     So are you refusing to answer the question?

20               A     It doesn't apply because of the nature of

21        the images used here.

22               Q     Well, ultimately the judge decides what

23        applies and what doesn't.

24                     You understand that; right?

25               A     Yes.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   263 of 381

                                                                   Page 261

1              Q      You understand you're a witness in this

2         case; I'm a lawyer.          Right?

3              A      Yes.

4              Q      So my job is to ask questions.              And then,

5         if you understand the question, of course your job

6         is to answer it; correct?             You follow me so far?

7              A      Yeah.

8              Q      And if you don't understand the question,

9         of course you'll let me know.

10             A      I understand the question.

11             Q      Okay.     The judge ultimately at some point

12        later will determine what questions can be asked and

13        what can't for a trial.

14                    You follow me so far?

15             A      Yes.

16             Q      Okay.     So my -- my question is a

17        hypothetical.        If one were able to go to one or more

18        stock photo companies and obtain images of Lykoi

19        cats of comparable quality to the ones created by

20        Brittney Gobble, would you agree that those would be

21        closer and better benchmarks than the benchmarks

22        that you chose?

23             A      The content of the benchmarks -- I'm just

24        trying to think that through.

25                    It's -- the content of the images

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   264 of 381

                                                                   Page 262

1         themselves, the ones against which the multiplier is

2         applied, accounts for not only the fact that those

3         images are Lykois but that they are Lykoi cats in

4         these fanciful -- for the most part, Lykoi cats in

5         these fanciful setups.

6                     So the base benchmark photographs, whether

7         they're Lykois or not, I don't see how that affects

8         it.

9               Q     So your testimony today is that if we find

10        images from stock photo companies that are of

11        comparable quality, including composition, including

12        creativity, including exposure, comparable quality

13        to the ones shot by Brittney Gobble, your testimony

14        today is that those aren't better benchmarks than

15        the ones that you chose of breeds that are not Lykoi

16        cats?     Is that what you're telling us today?

17              A     That's different than what -- than the

18        question you asked earlier, because you added in the

19        content of the images.

20              Q     That's why I said "comparable quality."

21        The quality --

22              A     Well, quality is --

23              Q     Let me finish, sir.            And maybe my question

24        wasn't clear.        I want to make sure that we're

25        understanding each other.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   265 of 381

                                                                   Page 263

1                     Let's take an image today, in the

2         hypothetical, go to a stock photo company and you

3         find an image of comparable quality and content,

4         composition, lighting, creativity, all of those

5         things.     Okay?     And the cat in those photographs was

6         a Lykoi cat.

7                     Would you agree that that photograph would

8         be a closer and better benchmark than the ones that

9         you used?

10             A      So that I have clarity on that question, in

11        your hypothetical, we're assuming that, for example,

12        one of these Brittney Gobble images or a selection

13        of these Brittney Gobble images was actually

14        available but not Brittney Gobble's?                With this kind

15        of what I would call narrative fanciful setups with

16        the pumpkins and the corn and whatever, you're

17        saying those are available and would it be more

18        appropriate to use one of those?

19             Q      Yes.

20             A      Yes.

21             Q      So if one were to find a benchmark that was

22        not as creative as you said with the -- the props

23        and all the things that you say Brittney Gobble did

24        to make these photographs creative, if a benchmark

25        lacked those things, that would not be an

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   266 of 381

                                                                   Page 264

1         appropriate benchmark to use?

2                A       It would be a less appropriate benchmark to

3         use.

4                Q       Would it be an appropriate benchmark to

5         use?

6                A       Can't really answer that with a "yes" or

7         "no" because, reasonably, Sinclair would not have

8         run 50 photographs of a Lykoi on a white background.

9         It wouldn't.        So those are the photographs -- you

10        know, the nature of the photographs themselves is

11        part of the scarcity.

12                       You know, I could see Sinclair running one

13        photograph of a Lykoi on a white background but not

14        50.        White background, black background.            The reason

15        why they ran as many photographs as they did --

16        well, there's -- actually, I'm sorry -- there's a

17        different quantity of photographs running on

18        different station websites; so I don't want to use

19        that number across the board.

20                       But in any event, multiple photographs of

21        Lykoi cats in a gallery that are all kind of boring

22        on a white seamless would not make sense.

23               Q       Were the articles that Sinclair ran with

24        the photographs articles on photography composition

25        and creativity?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   267 of 381

                                                                   Page 265

1              A      No.

2              Q      I'm going to turn to some of your exhibits.

3         Why don't we just go off the record for a second and

4         I'm going to organize these things.

5                     THE VIDEOGRAPHER:           We're going off the

6         record.     The time is 5:38 p.m.

7                     (A recess was taken from 5:38 p.m.

8                     to 5:45 p.m.)

9                     (Whereupon, Defendants' Exhibit 19,

10                    Defendants' Exhibit 20, Defendants'

11                    Exhibit 21, Defendants' Exhibit 22,

12                    and Defendants' Exhibit 23, were

13                    marked for identification by the

14                    Court Reporter.)

15                    THE VIDEOGRAPHER:           We're now back on the

16        record.     The time is 5:45 p.m.

17        BY MR. MARDER:

18             Q      Mr. Sedlik, take a look, please, at

19        Exhibit 19.

20                    Do you see that in front of you?

21             A      Yes, sir.

22             Q      And is that your Exhibit M to your report?

23             A      Yes.     As we speak, I want to have an index

24        to the exhibits in front of me, which is not there.

25             Q      There it is.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   268 of 381

                                                                   Page 266

1              A      Thank you, sir.

2                     And that is Exhibit 10, index to exhibits.

3              Q      So we're now looking at Exhibit 19.                I have

4         a few questions for you.             I want to start on page 1

5         of 275.     And you can take the binder clip off

6         because we're going to look at the headings.

7              A      Okay.

8              Q      All right.       The first column, you see where

9         it says "Photo No."?

10             A      Yes, sir.

11             Q      Where does that come from?

12             A      Comes from table of photographs, Exhibit E.

13             Q      And the license number, where does that

14        come from?

15             A      Exhibit L.

16             Q      All right.       Take a look at Exhibit 20 in

17        front of you.

18             A      Should I put the clip back on this, sir?

19             Q      No.     We're going to --

20             A      Okay.

21             Q      So kind of slide that over.

22                    Now, Exhibit 20 is your Exhibit L; is that

23        correct?

24             A      Yes, sir.

25             Q      So under the "License No." column in

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   269 of 381

                                                                     Page 267

1         Exhibit 19 -- for instance, the first one, where it

2         says --

3              A      Just one thing.           This has notations on it;

4         so you might want to have this copy.

5              Q      Yeah.     I've circled the ones I was going to

6         ask you about.        So let me just change that page out

7         real quick with a clean one.

8              A      It's got the exhibit number on it.

9              Q      Oh, that's right.

10             A      I can ignore the notations.               I don't think

11        there's anything secret here.

12             Q      Well, let's -- if you don't mind, we'll --

13        and we'll re-mark it later, but let me just give you

14        a clean one.        I don't think there's anything

15        significant there.

16                    THE REPORTER:         You can peel it off.

17                    MR. MARDER:        See if I can get it off.

18             Q      There you go.         So there's a clean --

19                    MR. ALLEN:       Do you need a pen?

20                    THE WITNESS:        No.     I had a pen sitting out

21        here.

22                    MR. ALLEN:       We lose pens?          Pen?   No?

23        BY MR. MARDER:

24             Q      Here's the remainder of Exhibit 20.                  There

25        you go.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   270 of 381

                                                                   Page 268

1                     Now, Mr. Sedlik, you just took a note,

2         worked on a note.

3                     What was that?

4              A      It's -- hang on one second.             Make one more

5         note.

6              Q      I want to make sure we cover whatever we

7         need to cover.

8              A      Well, it just -- it seemed like we were

9         talking about elastic demand, and then you said

10        let's take a break in the middle of the discussion,

11        and I just wanted to circle back on it.

12                    Is that -- I don't know that I had the full

13        opportunity to answer, but I'm not sure.

14                    And then I made a note that says "2015

15        Lykoi benchmark," and then "read and sign."

16                    Are we still on the record?

17             Q      We are on the record.

18             A      So I would like to read and sign.

19             Q      We'll do that later.

20             A      Since I forget saying that.

21             Q      No.    I don't recall ever cutting you off

22        from answering about elasticity.

23                    So what do you want to say about elasticity

24        that you don't think you had a chance to say?

25             A      I thought you were pursuing a line of

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   271 of 381

                                                                   Page 269

1         questioning, and then you said let's take a break.

2         You did not cut me off.            I don't really have

3         anything to --

4              Q      Okay.

5              A      I -- I believe that I testified that the

6         demand was inelastic.           And that's my impression.

7         And I just don't recall my -- my testimony.                   I think

8         that's what I said.          So we can leave it there.

9              Q      So you believe the demand for the cat

10        photographs was inelastic?

11             A      Not affected by the price for the

12        photographs.        You adjust the price up or down, it's

13        not going to change the demand for the cat

14        photographs.

15             Q      Mr. Sedlik, during the break what research

16        did you do on elasticity?

17             A      I didn't do any research.

18             Q      Really?

19             A      Really.

20             Q      Because that's completely different from

21        what you said earlier.

22             A      I said it was inelastic earlier.

23             Q      During the break, tell me exactly which

24        subjects about this case you discussed with

25        Mr. Allen.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   272 of 381

                                                                   Page 270

1              A      I didn't discuss the subjects -- which

2         break?

3              Q      During any break today.

4              A      I didn't discuss --

5              Q      And you can look at me --

6              A      Okay.

7              Q      -- not Mr. Allen.

8              A      I didn't discuss the case with Mr. Allen.

9              Q      At no time?

10             A      At no time today.

11             Q      All right.       Well, the record will reflect

12        what your answers were earlier about elasticity and

13        your understanding of elasticity.

14             A      That's fine.

15             Q      What was the third thing wrote down on

16        your --

17             A      I wrote "Read and sign," and I wrote "2015

18        Lykoi benchmark."

19             Q      And what did you mean by "2015 Lykoi

20        benchmark"?

21             A      When you were asking me about benchmarks,

22        I'm unclear as to whether you were saying 2019 or

23        2015.

24             Q      I was saying 2019.

25             A      Okay.     And so my -- my -- my testimony on

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   273 of 381

                                                                   Page 271

1         that is that in 2015 there were not Lykoi

2         photographs available, to my knowledge.

3              Q      Please take a look at Exhibit 20, and have

4         Exhibit 20 on one side of you and Exhibit 19 on the

5         other, please.        There's Exhibit 20.           Right there.

6              A      Yeah.

7              Q      Looking at Exhibit 19 -- I'm on page 1 of

8         275, Column 2, where it says "License No."

9                     Do you see that?          It says L5?

10             A      Yes.

11             Q      Does that correspond to, in Exhibit 20, the

12        L5 under the "License No." column?

13             A      My license number, this is my image

14        number -- when I say "this," I mean -- is this 21

15        here?     Oh, this is 19 and this is 20.

16                    Okay.     So repeat your question.

17             Q      Sure.     I'm looking at Exhibit 19.            The

18        column that says "License No." at the top.

19                    Do you see that?

20             A      Yes.

21             Q      And do you see the first entry is L5?

22             A      Yes.

23             Q      Now, keep your finger on that and look over

24        at Exhibit 20.

25                    Do you have Exhibit 20 in front of you --

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   274 of 381

                                                                   Page 272

1              A      I do.

2              Q      -- first page of 273?

3              A      Yeah.

4              Q      Do you see where it says "L5" in the fifth

5         row of -- of entries?

6              A      Yes.

7              Q      Right there?

8              A      Yeah.

9              Q      Does the L5 in Exhibit 19 correspond with

10        the L5 in Exhibit 20?

11             A      Yes.     Exhibit 20 is -- is indexed by the

12        license number.        Exhibit 19 is the same information

13        but indexed by the image number --

14             Q      Understood.

15             A      -- for ease of reference.

16             Q      Understood.

17                    Now let's keep going on Exhibit 19.                The

18        fourth column, where it says "Usage No." --

19             A      Yes.

20             Q      -- and you have some codes there, U06,

21        U104 --

22             A      Yes.

23             Q      -- et cetera, do you see that?

24             A      Yes.

25             Q      What does U06 mean and where does that come

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   275 of 381

                                                                   Page 273

1         from?

2              A      "Table of Usages," F, and that is explained

3         in the body of my report.

4              Q      So take a look at Exhibit 23, please.

5              A      21, 22 -- 23.

6              Q      Looking at 23 --

7              A      Just going to put these in order here; so

8         be easier.      19, 20 -- 23.         Okay.

9              Q      So if we look at 23, and we see under the

10        Usage No. U06 in the sixth row, that corresponds

11        with it?

12             A      Correct.      This is an index, it's a list of

13        all the usages -- which are not licenses; they're

14        instances of use -- index by usage number.

15             Q      Got it.

16                    Now, referring back again to 19 -- and you

17        can put 23 away.         So why don't you put that back in

18        the folder so we don't mix it up.

19                    Go back to -- to 19.

20             A      Okay.

21             Q      The fifth column, where it says "License

22        Type No."

23                    Do you see that?

24             A      Yes.

25             Q      It says "T1"?

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   276 of 381

                                                                   Page 274

1              A      Yeah.

2              Q      What does the T1 mean?

3              A      Well, normally in these cases we have more

4         than one type of license.             In other words, there

5         might be usage in social media, usage in a textbook,

6         usage in an ad.        And I'll have a separate table just

7         for the license types.            There might be T1 through

8         T50, different types of licenses.

9                     In this case we didn't include a separate

10        table of license types because we only have one

11        license type.        So, to answer your question, that's

12        just -- the license type for all these is the same.

13        We didn't actually need this column, but we left it

14        in there so that's consistent with the way we

15        normally do it.

16             Q      Understood.

17                    The next column has a heading that says

18        "License Type Code."

19                    Do you see that?

20             A      Yes.

21             Q      What are those codes?             What do they mean?

22             A      That is just an abbreviation.              You can see

23        to the right, the license type description.                   You can

24        see the relationship, I think, if you look at the

25        license type code and the license type description.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   277 of 381

                                                                   Page 275

1                     It's really more for internal reference so

2         that when I'm going back to this, if I'm up on the

3         stand and need to consult back with my table, I'll

4         be able to see it in shorthand.

5              Q      Understood.

6                     So that's something that you came up with?

7              A      Right.

8              Q      Fair enough.        You can put those exhibits

9         away.

10             A      I'm doing that wrong.

11             Q      You can just put them aside; we'll fix them

12        later.

13             A      Okay.

14             Q      Take a look at Exhibit 21, please.

15             A      Okey-doke.

16             Q      Now, if you look at page 1 of 2 in

17        Exhibit 21 -- and do you see the file names?

18             A      Yes.

19             Q      Where do those file names come from?                 Where

20        did you get those?

21             A      This comes from Gobble -- give me one

22        moment to find my assumptions so I can make sure

23        that it does, in fact, come from Gobble.

24             Q      And while you're -- before you look at

25        that, let me just --

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   278 of 381

                                                                   Page 276

1              A      Yes.

2              Q      -- show you one thing.

3                     If you look at the far right-hand column of

4         Exhibit 21, where it says "copyright registration

5         Nos." --

6              A      Yes.

7              Q      -- do you see those?

8              A      Yes.

9              Q      Are these the file names within the

10        copyright registrations?             That's what --

11             A      In order to answer that, I kind of need to

12        look at --

13             Q      Go ahead.

14             A      Finish that sentence, I need to look at --

15        I'm looking at Exhibit 8, page 11, Assumption J.

16                    So I believe that these file names are --

17        they're definitely not set by me, and I don't know

18        that there's a relationship between them and the

19        copyright registrations.             They serve to identify the

20        files that were given to us in order to create the

21        table -- the visual index of photographs in -- which

22        is Exhibit C.

23                    And so they could be the same -- they could

24        be a constant, in other words, used within Brittney

25        Gobble Photography as the name of the image, or not.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   279 of 381

                                                                   Page 277

1         For us, it's an identifier to match it to the

2         collection of images and know what images --

3         visually what -- what they're talking about.

4              Q      Do you recall seeing those file names

5         anywhere else?

6              A      So, in the back of my head, after this long

7         day, I recall seeing them on -- some of them on the

8         Sinclair sites possibly, but I'm not absolutely

9         sure.     I recall seeing file names there that were

10        similar, but I don't know if they are these exact

11        file names.       In other words, I don't know if they

12        were changed.

13             Q      Understood.

14                    Why don't you go ahead and get Exhibit 8 in

15        front of you, please.

16             A      Okay.

17                    22 --

18             Q      And it's your -- your report.

19             A      Oh.

20                    Okay.

21             Q      You've mentioned scarcity earlier today,

22        and I want to try to understand what the cutoff is

23        for when an image is scarce and when it's not.

24                    How many copies of an image or how many

25        different types of an image are necessary before an

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   280 of 381

                                                                   Page 278

1         image is no longer scarce?

2              A      Are you having me refer to my report for

3         that question?        Or --

4              Q      Well, you have discussions in your report

5         about scarcity, and there's an assumption in

6         Assumption N about the images being rare and scarce.

7              A      Yeah.

8              Q      So I wanted you to have that in front of

9         you in case you need to refer to it --

10             A      Okay.

11             Q      -- but I don't need you to refer to it if

12        you don't.

13                    My question to you is where is the cutoff

14        between an image being scarce and not scarce?

15             A      I don't know if there's a precise cutoff,

16        but where the demand or need is there for an image

17        or images and there are few images to choose from,

18        then the image would be scarce.

19                    And if there's only one image to choose

20        from and you need -- if there's only ten images to

21        choose from and you need ten images, it's still

22        scarce.

23                    I don't -- I'm not sure exactly how to

24        answer your question.

25             Q      Well, if someone wanted to understand why

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   281 of 381

                                                                   Page 279

1         you declare an image scarce, what factors are you

2         looking at to decide whether the image is scarce?

3              A      Well -- okay.         So there's two -- there's

4         two concepts here; there's rarity and scarcity.                     And

5         they're related but not the same.

6                     Scarcity would mean that there's not enough

7         images to satisfy demand, and rarity would be that

8         there are -- that the occurrences of that image

9         are -- how do I redefine -- or define "rarity"?

10        Let's see here.

11                    Scarcity is when there are not enough

12        images to satisfy the demand, and rarity is when

13        there are -- that you would seldom encounter -- when

14        it's unusual to come across the images.                 And that

15        can affect pricing as well.

16                    That was a bit all over the place.                Rarity

17        does not assume demand.

18             Q      So what's the cutoff between an image being

19        rare and not rare?

20             A      Or scarce and not scarce?

21             Q      I'm talking about rarity now.

22             A      Oh.

23             Q      You just said they're different concepts.

24             A      Well, they're very similar.

25             Q      You just testified that they were slightly

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   282 of 381

                                                                   Page 280

1         different concepts; correct?

2               A     Right.     But you would seldom come across

3         it.

4                     And then scarcity, I believe, considers

5         demand.     Such as when there's not enough wheat to go

6         around or not enough water to go around, not enough

7         gas to go around, you don't say the gas is rare.

8               Q     Let's talk about rarity for a second.

9                     Okay?

10              A     Yeah.

11              Q     I want to focus on that and not scarcity.

12                    When is it that an image is no longer rare?

13        In other words, what -- how many -- how many

14        images -- how many different copies or different

15        versions of the image have to exist before it's no

16        longer considered rare?

17              A     That's a good question, and I think -- I

18        think it's somewhat of a subjective -- the answer is

19        somewhat subjective because it's -- it's a relative

20        question.

21                    An image is -- even the word "rare" itself

22        implies comparison to other assets that are more

23        plentiful in order for something to be rare.                   So I

24        don't -- I don't really have a number for you.

25        You're asking me for a number in the image

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   283 of 381

                                                                   Page 281

1         marketplace.

2                     Scarcity, on the other hand, if you need --

3              Q      Hold on.      We're not -- hold on to scarcity.

4         We're going to get there in a minute.

5              A      Yeah.

6              Q      Just want to focus on rare.

7              A      Okay.

8              Q      Can you give me a range when you would

9         consider an image starts to -- to no longer be rare?

10             A      I can't really give you a range.

11             Q      Now, with respect to scarcity, you

12        indicated that scarcity takes into consideration

13        rarity as well as demand.

14                    Is that -- did I understand you correctly?

15             A      Did I actually say "rarity" in that

16        sentence?      I think I -- I said it takes into account

17        the demand, but I think it would take into account

18        rarity.

19                    So would scarcity -- how many images do you

20        need of that particular subject matter and how many

21        are available?

22             Q      And because demand is one of the factors to

23        determine scarcity, is it fair to say that when

24        deciding whether an image is scarce, you have to

25        look at both the supply of the image as well as the

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   284 of 381

                                                                   Page 282

1         demand of the image?           Excuse me, the demand for the

2         image?

3              A      Well, the demand for the image in scenarios

4         like this has to be assumed because there is a party

5         who desires to make use of one or more images.                    So

6         we're not talking about overall market demand; we're

7         talking about a particular instance of demand and

8         is -- are there -- is there a sufficient quantity of

9         images to -- of images that meet the criteria that

10        are sufficient to satisfy that demand.

11             Q      Well, let's assume there are ten versions

12        of a particular subject but there is a demand for

13        only one of them.

14                    Would you agree that because the demand is

15        low that that image or that -- the subject of that

16        image would not be scarce because there would be an

17        adequate number of images to satisfy the demand?

18             A      Can't say yes to that.             Because we're not

19        dealing with, you know, nails or bolts or washers in

20        a bin in a store here; we're dealing with images.

21                    And companies, individuals who have a need

22        for images are going to have their own aesthetic

23        criteria and criteria pertaining to the content in

24        order to determine if those images -- which of those

25        images meet their needs.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   285 of 381

                                                                   Page 283

1              Q      Well, assume that there are ten versions of

2         a particular kind of image that meet the needs of

3         the one person who is interested in purchasing a

4         license for that type of image.

5                     Would you agree that in that situation the

6         images were not scarce?

7              A      In a situation in which that person -- in

8         this hypothetical, that person looking at those ten

9         images would be of a frame of mind -- I'm just

10        verifying your hypothetical -- be of a frame of mind

11        that every one of those ten images is perfect for

12        their needs?

13             Q      Yes.

14             A      Then the images are relatively scarce

15        because there's only ten images that exist.

16             Q      But if they only need one, then there is a

17        sufficient quantity to meet their demand, isn't

18        there?

19             A      Yes.     But they don't have hundreds or

20        thousands or tens of thousands to choose from, as

21        you might have if you search the word "love" on

22        Getty Images.

23             Q      Well, maybe -- maybe I'm not following you.

24                    How do you define scarcity?

25             A      Well, there's a relative aspect to that

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   286 of 381

                                                                   Page 284

1         term, where images are -- some images are more

2         scarce or -- than others because there are fewer

3         images that meet the criteria.

4                     You said there's ten total images that meet

5         the criteria, and I gave you an example back of a

6         search of the word "love" versus a search of the

7         word "Lykoi."

8              Q      Where did you get your definition of

9         scarcity that you used in your methodology today --

10        in this case for today?

11             A      I didn't get that anywhere.             It is my

12        understanding of scarcity as it applies in the image

13        licensing marketplace.

14             Q      Did you obtain that definition from any

15        book, treatise, or publication?

16             A      I don't believe that we defined that.                 I

17        mean, my organization is the organization that

18        defines terms like that.             I don't think that we have

19        a definition for scarcity.

20             Q      Is Brittney Gobble a professional

21        photographer?

22             A      If you asked me that question 20 years ago,

23        I would say no, very quickly, have a very short

24        answer for you.        I would have said 20 years ago that

25        a professional photographer makes their living or a

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   287 of 381

                                                                   Page 285

1         significant portion of their living from generating

2         revenue from the licensing or sale of their

3         photography.        It's been my lifetime definition of

4         professional photographer.

5                     But as our industry has morphed, there are

6         many photographers who do photography for a living

7         and yet make no money whatsoever at it, and they

8         work -- they either lose money or they perform or

9         license for -- in exchange for kind of a barter

10        arrangement or in-kind -- in-kind consideration.

11                    So the industry is in a bit of turmoil, my

12        profession, like many other professions, to where

13        anybody can call themselves a professional

14        photographer, and I can't argue with them anymore.

15             Q      Do you consider Brittney Gobble a

16        professional photographer?

17             A      Yeah.     I have a tough time with that

18        question.

19             Q      Choose whatever definition you want for

20        professional photographer that you're comfortable

21        with.

22                    Do you consider Brittney Gobble a

23        professional photographer?

24             A      Under the most common definition -- or not

25        definition -- most common understood meaning of that

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   288 of 381

                                                                     Page 286

1         term today, I would have to say yes.

2                     Under my -- my personal understanding

3         historically, no, but that doesn't apply today.

4              Q      So what is that current definition that you

5         are applying to say that you think today she is a

6         professional photographer?

7              A      Well, a couple things.             Her images are of a

8         creative and technical quality that surpass 60 to

9         70 percent of the professionals who earn their

10        living as photographers.             I mean, I'm just throwing

11        that out there in my experience.                    It's a high

12        quality -- high-quality results, and I don't

13        understand how she developed that level of

14        expertise.

15                    She's testified that she learned it all

16        herself and went to a few PPA events, Professional

17        Photographers of America, but didn't like them and

18        didn't learning anything.             But she's got high-

19        quality, impactful, well-executed images with

20        lighting that is better than most professionals.

21                    She, in the course of doing business,

22        licenses her images in exchange for consideration

23        that is of value to her business -- I guess you

24        could say to her husband's business or their

25        business, which is the equivalent in some respects

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   289 of 381

                                                                   Page 287

1         of receiving cash consideration because of the

2         promotional value of it.

3                     And many of the other folks who today call

4         themselves professional photographers are engaged in

5         similar pursuits.         They agree to take photographs in

6         exchange for no money, but maybe they get a hotel

7         and a flight out of it, and they're licensing their

8         images in exchange for that.

9                     So, despite my personal reservations as to

10        what I consider a professional photographer, the

11        marketplace has completely changed, and people

12        who -- I mean, she's a part-time professional

13        photographer, is what she is, is -- is what I can

14        say in answer to your question.

15             Q      Please turn to page 32 of your report.                  I'm

16        going to refer you to the paragraph immediately

17        above P.

18                    Do you see that?          Starts with "Based on my

19        knowledge and experience"?

20             A      Yes.

21             Q      And then the sentence continues on (as

22        read):

23                           And based on my review of

24                    hundreds of instances of

25                    publications of photographs by

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   290 of 381

                                                                   Page 288

1                     WENN's customers and defendants.

2                     Do you see that?

3              A      Yes.

4              Q      I want to talk for a little bit about what

5         review you did of instances of publication of WENN's

6         photographs by persons or entities other than the

7         defendants in this case.

8                     Explain to us exactly what images you

9         reviewed that were published by persons or entities

10        other than defendants that came from WENN?

11             A      Okay.     It's a multifaceted answer.             Again,

12        it seems to you like a simple question, but --

13             Q      Please, you have the floor.

14             A      All right.       So WENN's customers included

15        stock agencies who then relisted the photographs,

16        offered them for sale, as I recall -- and this is

17        back in 2017 that I was looking at this.

18                    And so I went to those websites.               I went --

19        and I reviewed whatever was produced by the parties

20        in the matter.        And certainly there were hundreds of

21        instance of use by Sinclair in that documentation.

22             Q      I don't want to talk about the uses by

23        Sinclair.      I'm asking about entities or persons

24        other than Sinclair that you reviewed.

25             A      Well, at the time that I wrote this, many

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   291 of 381

                                                                   Page 289

1         of those entities were not defendants.                 That's the

2         other facet of this question.               Right?

3              Q      Well, let me ask you this --

4              A      So they were WENN's customers, but they

5         were not yet defendants.

6              Q      All right.       You know that there are fairly

7         large number of defendants in this case now?

8              A      Yes.

9              Q      Did you review instances of publications of

10        photographs obtained from WENN by anybody else other

11        than one of the defendants in this case?

12             A      I just answered that.             I said I went to

13        whatever website was offering up the photographs.

14        I'm fairly certain.          It was in 2017, but I'm fairly

15        certain I did that.

16             Q      Please take a look at your table of

17        documents that you reviewed or relied on in

18        preparing your report.

19             A      Index to exhibits --

20             Q      Can you give me the index to exhibits,

21        please.

22             A      Thanks.      Making a diligent effort here.

23        Maybe it got stuck back into one of those folders.

24             Q      Well, maybe I did not mark it.              Let me pull

25        it out.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   292 of 381

                                                                    Page 290

1                     Let's mark this, please, as Exhibit -- your

2         Exhibit B, Mr. Sedlik.

3                     (Whereupon, Defendants' Exhibit 24

4                     was marked for identification by the

5                     Court Reporter.)

6         BY MR. MARDER:

7              Q      I'm showing you what's been marked as

8         Exhibit 24 to your deposition, which is your

9         Exhibit B to your report.

10                    Please show me in here where it shows that

11        you considered the materials that you just testified

12        about, the websites you just testified about.

13             A      Might be on Exhibit 24, page 2 of 3,

14        halfway down the page, list of websites there.

15                    Dailymail.co.uk, I don't think that's a

16        Sinclair site.        Or Refinery29 or -- I don't know if

17        that says MagCloud.          And then --

18             Q      Let me just stop you there for a second.

19                    You just identified a number of websites.

20                    Is it your testimony those may have been

21        where you -- where you found these images that stock

22        photo companies bought from WENN?                   Or that you know

23        that those were --

24             A      Stock companies bought from WENN?                Let me

25        go back to the paragraph you were asking me about.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   293 of 381

                                                                   Page 291

1                     Your question didn't pertain to stock

2         companies.

3               Q     Well, you testified that there were stock

4         photo companies that bought images from WENN;

5         correct?

6               A     Yes.     But --

7               Q     And then you said you went to those

8         websites; correct?

9               A     Yes.

10              Q     Okay.     Show me where in your list of

11        materials considered you have identified the

12        websites that you found those -- those WENN images

13        on?

14              A     I mean, I don't -- I don't have those

15        tagged here 'cause I didn't anticipate having to

16        track that.        But I do recall from two years ago

17        finding either on the sites themselves or on

18        archive.org in the Wayback Machine -- I'm looking to

19        see if I have archive.org in this list, but just got

20        to run through.

21                    I would also say, further answer to your

22        question, but not stock agency, would be Cats

23        Paradise and Parimatch [phonetic], neither of which

24        are Sinclair entities.

25              Q     And you found WENN images on those

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   294 of 381

                                                                   Page 292

1         websites, you're testifying?

2              A      Yeah.     I believe we actually extracted

3         metadata from those at the request of

4         Mr. Quisenberry -- Quisenberry.

5              Q      Where is that metadata in your documents?

6              A      I wasn't asked to testify on metadata.

7              Q      Well, you just testified that you reviewed

8         WENN images from stock photo companies, and that

9         that was part of what you considered in evaluating

10        this case.

11                    And then you've also testified that

12        Mr. Quisenberry asked you to extract some metadata

13        from those websites.

14             A      Yes.

15             Q      So that's part of your work in this case.

16        So where is that metadata?

17             A      Or viewed the metadata, or what have you,

18        just look at the metadata.              I don't -- I don't

19        recall what -- what actual work was done there.

20                    But I'm just looking through to see if

21        agents -- archive.org is one of these websites

22        that's listed.

23                    Well, yeah, that these -- these websites

24        were produced by the parties, by Brittney Gobble

25        with her pictures on them.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   295 of 381

                                                                   Page 293

1              Q      I'm not asking about Brittany's pictures.

2         I'm asking about your statement that stock photo

3         companies purchased images from WENN.

4                     Do you recall saying that today?

5              A      I don't know that they purchased images

6         from WENN.      They obtained Brittany's images from

7         WENN and posted them on their sites for sale.                    I saw

8         this.

9              Q      All right.       So now I want to make sure

10        we're clear.

11                    In your work in this case, did you find any

12        stock photo companies that obtained images from WENN

13        that were not produced by Brittney Gobble?

14             A      I --

15                    MR. ALLEN:       Objection.        Form.

16        BY MR. MARDER:

17             Q      You can answer.

18             A      And now you added another dimension to it.

19        Not to my knowledge, when you add "not produced by

20        Brittney Gobble."         Because I recall that one of her

21        complaints was that the images were being resold by

22        WENN customers, some of which are stock photo

23        agencies.

24             Q      And how do you know -- other than what

25        Brittany said, how do you know that stock photo

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   296 of 381

                                                                   Page 294

1         companies obtained images from WENN that were

2         created by Brittney Gobble?

3              A      I believe that I saw it amongst the

4         production and then either visited the site or

5         relied on what was produced.               But because it's been

6         two years, I don't recall which.

7              Q      In your report on page 28, you say that (as

8         read):

9                            BGP experimented with licensing

10                    through a stock photography agency,

11                    Rex Features.

12                    Do you see that?          It's the second paragraph

13        on page 28 of your report.

14             A      Yes.

15             Q      When you say that BGP "experimented with

16        licensing," what did you review to conclude that she

17        was experimenting with licensing through Rex?

18             A      I reviewed the documents and materials

19        produced that were relevant to that topic, and I --

20        well, there it is.          There's a footnote that answers

21        your question.

22                    And then, in my discussion with Ms. Gobble

23        and in her -- well, her testimony was more recent.

24        Let me just think back.

25                    I recall her saying that -- and I can't

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   297 of 381

                                                                   Page 295

1         recall where I read this, but that she was

2         dissatisfied with both the licensing practice of Rex

3         and the fact that they could not and did not satisfy

4         her licensing conditions, and that she did not like

5         the licensing model that they operated under.

6                     So she -- at first, as I recall from

7         memory, she gave them some images; did not ever sign

8         a contract with them, their contributor agreement,

9         only filled out a registration form in order to

10        receive payment many months after she first provided

11        the images.       And when she first provided the images,

12        she didn't fully understand that they were going to

13        proceed to license them, and she didn't really

14        understand the model that they were going to license

15        them under.

16                    And she received a series of statements and

17        then a request that she sign an agreement months

18        later.     This whole thing happened over about

19        15 months total.         And at that point she told them to

20        take her images down.           She terminated -- even though

21        there wasn't an agreement, she terminated the

22        relationship.        And that was her experimentation with

23        using a stock agency, and she hated it.

24             Q      Did she use the word "experimented"?

25             A      She may have, but that's how she

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   298 of 381

                                                                     Page 296

1         categorized it.

2              Q      Well, I'm not asking you to characterize

3         her testimony.        I want to know her specific words.

4              A      She did not -- my answer would no, she did

5         not use the word "experimented."                    She definitely

6         terminated after trying -- after trying it for the

7         first time for a brief period of 15 months

8         approximately, less months if you consider when she

9         signed her -- when she filled out that registration

10        form.

11                    She terminated it because she did not want

12        to license in that manner or -- and she didn't want

13        anybody to license her work in that manner.

14             Q      Are there any documents that use the word

15        "experimented" when describing her venture with Rex

16        Features?

17             A      No.    It's my opinion that she experimented

18        based on her description of that relationship and

19        the brief time that she was engaged with them, which

20        is quite unusual in the stock industry.

21             Q      You say further in that sentence on page 28

22        of your report that (as read):

23                          She terminated BGP's agreement

24                    with Rex after a brief test period

25                    after Rex offered BGP's photographs

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   299 of 381

                                                                   Page 297

1                     at rates below market values.

2                     Do you see that?

3              A      Yes.

4              Q      Is it your testimony that the reason that

5         she terminated the agreement with Rex was that Rex

6         was offering her photographs at rates below market

7         value?

8              A      Yes.     Because even though she offered her

9         images for use at no licensing fee, she was

10        bartering for the consideration that she received in

11        exchange and had control over the type of use and

12        the conditions and -- the conditions of use for her

13        specific goals for her business.

14             Q      Rex was paying her money to license her

15        images, weren't they?

16             A      Yes.     But she wasn't receiving the same

17        level of consideration that she did when she was

18        offering the images in exchange for the promotional

19        value.     So money and the promotional value for her

20        breeding business are equivalent.

21             Q      Well, we'll talk about nonmonetary

22        consideration.        In other words, I want to talk right

23        now about dollars paid -- or pounds, in that case --

24        paid to Brittany Gobble by Rex.

25                    You would agree that Rex Features paid

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   300 of 381

                                                                   Page 298

1         money to Brittney Gobble for the right to license

2         her photographs?

3              A      In a roundabout way.            They paid her a

4         royalty resulting from their -- their -- their sales

5         of licenses of her photographs.                And she did not

6         agree with that royalty level after considering that

7         she was not receiving the -- those who were using

8         the images under those licenses did not provide her

9         with benefits commensurate with the rights that they

10        were receiving and the rates that they were paying.

11             Q      Did she say to you that she did not agree

12        with that royalty level?

13             A      Yes.     And she's testified in that regard as

14        well.

15             Q      And when you say "royalty level," you're

16        including the cash paid to her as well as other

17        compensation that you've previously testified to?

18             A      What's the other compensation that she got

19        out of the Rex licenses?

20             Q      I don't know.         You tell me.      You were

21        referring to credit and driving business to the cat

22        business or something like that earlier.

23             A      Right.     And her licensing practice in

24        direct licensing was to offer up her licenses of her

25        images in exchange for -- I mean, these were

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   301 of 381

                                                                   Page 299

1         basically licenses subject to conditions:                  You must

2         credit her; you must make this statement in the --

3         in text associated with the photographs; you must

4         make that statement in text associated with the

5         photographs; you may not make this other statement

6         in association with the photographs, very much

7         unlike a royalty-free license.

8                     And so I don't know how -- how better to

9         explain it.

10             Q      Simply because a licensor sets a particular

11        rate for the license, does that necessarily mean

12        that somebody is going to pay that amount for that

13        license?

14             A      No.    I mean, depends on the extent of the

15        licensee's need for those images.

16             Q      Does it also depend on whether the proposed

17        license fee sought by the licensor is reasonable?

18             A      It assumes a willingness to engage in the

19        transaction.

20             Q      And included in that is consideration of

21        whether the license fee sought by the licensor is

22        reasonable to the licensee; correct?

23             A      Whether they may -- may be reasonably

24        required to pay that amount by the licensor is the

25        standard, in your own cite.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   302 of 381

                                                                   Page 300

1              Q      Well, reasonably required, where does that

2         come from?

3              A      Well, originally, looking back, it comes

4         from the HR Pufnstuf case, and then was quoted in --

5         I mean, was cited in an intermediate music case, and

6         then was cited in Jarvis, and then was cited in the

7         Mayfield -- Mayweather case.

8              Q      And underlying those decisions was the

9         concept that the license fee sought by the licensor

10        had to be a reasonable license fee that the market

11        would pay; correct?

12             A      The willingness of the buyer is part of

13        that model.

14             Q      Earlier you testified that you have done

15        personal work collecting pricing data for

16        photography licenses.

17                    Do you recall that testimony?

18             A      Can you give me the context of that

19        testimony?      Because it's been a long day.              There was

20        some testimony earlier about just collecting sample

21        prices from the stock marketplace -- marketplace

22        every year for certain images.                There was testimony

23        about sitting down with groups of photographers and

24        talking about their business practices.                 There was

25        testimony about attendance at events in which

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   303 of 381

                                                                   Page 301

1         pricing trends and -- were discussed.

2                     So I need a little bit of context when you

3         say "earlier today."

4              Q      Earlier we were talking about your matrices

5         that were collected that inadvertently contained

6         some pricing information.

7                     Do you recall that?            I'm not done referring

8         you, but I want to make sure -- see if you recall

9         that area of testimony.

10             A      When -- yes.        When you mentioned that they

11        contained pricing information, I corrected you and

12        said they just contained percentages.

13             Q      Hold on.      Hold on.       I just want to direct

14        you to some testimony, then I will ask questions.

15        Okay?

16                    So you recall that time period of your

17        testimony?

18             A      Yes.

19             Q      And then I asked you about whether you

20        collected that kind of data, and I was talking about

21        while you were at -- at PLUS.               And you said, "No,

22        we're not going to be doing that for another two

23        years."

24                    And then I asked you, "And how about you

25        personally outside of the PLUS Coalition?"

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   304 of 381

                                                                   Page 302

1              A      That's not accurate.

2              Q      Well, let's read it.            You mentioned

3         earlier -- and I'm reading the question from earlier

4         (as read):

5                           You mentioned earlier that some

6                     of your matrices that were collected

7                     may have inadvertently contained

8                     some pricing information during the

9                     2006 to 2010 time period.

10                    It says, "I did hear you correctly?"

11                    And your answer was (as read):

12                          That's incorrect.           Not pricing

13                    information, but percentage

14                    difference.        For example, between a

15                    use in United States only versus use

16                    in United States and Canada.

17                          Percentages sitting there in

18                    formulas, in spreadsheets, errantly

19                    included in submissions to us, which

20                    we then ignored -- although I can

21                    say I looked at it, but the PLUS

22                    Coalition ignored.

23                          And I did note in looking at

24                    that information that across all of

25                    the stock agencies, it appears that

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   305 of 381

                                                                   Page 303

1                       they're all copying from each other

2                       or all copying from the market

3                       leader, because these percentages,

4                       like 46.5 percent between "x" number

5                       of years and "x" number of years,

6                       were identical in the submissions

7                       given to us.

8                             Now, in my capacity as the PLUS

9                       Coalition president and CEO, I did

10                      nothing with that will [sic]

11                      information, other than to observe

12                      it and to learn from it about

13                      industry practice.

14                            I would doubt that there are

15                      many other people who have seen the

16                      licensing matrices for multiple

17                      stock photography agencies all in

18                      one place.

19                      My next question (as read):

20                            Since 2006 to 2010 period, have

21                      you collected any of that type of

22                      data?

23                            Answer:        No.      We're not going to

24                      be doing that for another two years.

25                            Question:         How about you

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   306 of 381

                                                                     Page 304

1                     personally outside of the PLUS

2                     Coalition?

3                           Answer:      Oh, I collect all kinds

4                     of data all the time about pricing

5                     and licensing, and I have many

6                     activities outside of the PLUS

7                     Coalition.

8                     So when you said, "Oh, I collect all kinds

9         of data all the time about pricing and licensing,"

10        that's what I want to focus on now.

11             A      The beginning -- before you went to that,

12        you had a question about what -- what did I mean

13        that I would be going back to it in two years.

14             Q      Don't worry about that.                 That's earlier.

15        I'm asking a different question.

16             A      I don't want -- I don't want to -- I asked

17        you to clarify that question and I don't want to let

18        that lie.

19                    Can you -- I mean, I guess you can make me

20        let it lie, but I have -- I need to clarify it.

21             Q      Go ahead.

22             A      So we wouldn't be looking at pricing

23        information in two years; we would be putting out a

24        second version of our standards, which involves

25        revising the matrices so that they are current with

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   307 of 381

                                                                   Page 305

1         current industry practice, which has drastically

2         changed.

3                     So there's no percentages in there; there's

4         no pricing in there.           That's PLUS Coalition work.            I

5         just want to be clear about that, it wasn't me

6         personally.       The second part was me personally.

7              Q      Yeah, I appreciate you clarifying that

8         because I want to make sure that everything in here

9         is accurate.

10                    But now I want to focus on something

11        different than that.           I want to focus on your

12        statement earlier where you said, "Oh, I collect all

13        kinds of data all the time about pricing and

14        licensing."

15                    What type of information do you collect

16        about pricing and licensing?

17             A      So I think in that testimony I was

18        referring to both collecting pricing information

19        from the stock photo agencies, as you've seen that I

20        have done and as I've testified that I have done, as

21        well as the discussions with groups of photographers

22        about their pricing strategies and practices, and

23        attendance at industry events in which pricing

24        trends are discussed.           And so there's three parts

25        there.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   308 of 381

                                                                   Page 306

1              Q      Understood.

2              A      I'm not doing a formal survey, if that's

3         what your question is.

4              Q      Understood.        Thank you.

5                     Why don't we go off the record and I'm

6         going to review my notes and we may be done or

7         almost done.

8                     THE VIDEOGRAPHER:           We're going off the

9         record.     The time is 6:42 p.m.

10                    (A recess was taken from 6:42 p.m.

11                    to 6:47 p.m.)

12                    THE VIDEOGRAPHER:           We are now back on the

13        record.     The time is 6:47 p.m.

14        BY MR. MARDER:

15             Q      We mentioned Getty Images from time to time

16        today.

17                    They're a stock photo agency; is that

18        correct?

19             A      Yes, sir.

20             Q      When Getty accepts a photographer and

21        agrees to sell their work as stock photography, does

22        Getty have any particular standards?

23             A      Yes.     They have a list of requirements for

24        quality of work.         Of course, there's different

25        levels of that.        They have their micro stock

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   309 of 381

                                                                   Page 307

1         division, iStock photo with different requirements,

2         but on the rights-managed side, they do have some

3         requirements.

4              Q      And what are Getty Images' requirements for

5         their rights-managed side in order to list images

6         from photographers?

7              A      I'm forgetting the resolution requirement,

8         but I believe that Brittney Gobble's raw files would

9         be acceptable to Getty at this stage.

10             Q      I'm not asking about Brittney Gobble's

11        images.     I'm talking solely about Getty and what

12        their requirements and standards are.

13             A      I don't have it memorized.

14                    But to answer your question, yes, they do

15        have standards.        They ask you to put metadata in

16        certain fields.        They have certain editorial

17        standards as well for their editorial -- editorial

18        photographs.

19                    There's a whole list of requirements.

20             Q      And have those changed from 2015 to now, or

21        have they generally been the same on the rights-

22        managed side?

23             A      Through November 1st.

24             Q      Through November 1st of this year?

25             A      They periodically revise their

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   310 of 381

                                                                   Page 308

1         requirements, and I'm not familiar with what the

2         changes might have been along the way.

3              Q      Does Getty require exclusivity?

4              A      In some cases they require image

5         exclusivity.

6              Q      In 2015, isn't it true that Getty required

7         image exclusivity before listing an image on their

8         rights-managed side?

9              A      I think that may be true.               I'm not -- I

10        can't say for -- with absolute certainty.

11                    Also, I don't know the extent to which they

12        enforce that or agreed with some photographers to

13        make exceptions.         But I think it's a reasonable

14        assertion.

15             Q      In -- in 2015 would Getty accept an artist

16        who only presented 55 images to Getty?

17             A      I suppose it depends on the images, but

18        Getty would want to see a larger selection,

19        typically.

20             Q      Why is that?

21             A      Because they would want artists who sign up

22        with them to submit regularly and to be familiar

23        with the system and to be efficient in their uploads

24        of, you know -- of images so that Getty could keep

25        its content fresh and new and have new images to

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   311 of 381

                                                                   Page 309

1         sell so that their customers aren't looking at the

2         same thing every time they come in.

3                     But I can tell you that with certainty from

4         my experience, I could take 20 Phil Stern images and

5         they would accept them.

6              Q      Understood.

7              A      Yeah.

8              Q      But you would agree that Brittney Gobble is

9         not Phil Stern?

10             A      Brittney Gobble is not Phil Stern.

11             Q      Does Getty Images accept images that are --

12        where the focus is soft?             And by "focus soft," I

13        mean on the subject of the picture.

14             A      There are examples that I have seen where

15        that subject itself is out of focus and something in

16        the background is in focus.              But with that

17        exception, they like the primary subject matter to

18        be sharp, at least some portion of it.                 They will

19        accept very limited depth of field in an image, but

20        something should be sharp in the image.

21             Q      Something, meaning not necessarily a beer

22        can in the background but the subject of the

23        photograph?

24             A      The subject of the photograph, yeah.                 But

25        you have to understand that aesthetically there has

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   312 of 381

                                                                    Page 310

1         been a trend to have subject soft in the foreground

2         and the background sharp, like might be a row of

3         poplar trees or something.

4                Q      Fair enough.

5                A      Those would be exceptions.

6                Q      That would be an artistic shot?

7                A      That would be.

8                Q      Now, does Getty Image accept pictures where

9         the subject's skin has blown highlights?

10               A      I would say that where that is intentional,

11        yes.       There are certain types of photographs that

12        are done in high key with beauty light where they

13        will accept blown-out highlights.                   Not to the point

14        where it creates digital artifacts, but where it's

15        aesthetically pleasing.

16                      They would not accept accidentally blown

17        highlights that cause weird shapes to appear in the

18        background or gradation interruptions with lines in

19        the background from poorly processed images, things

20        like that.

21               Q      Or loss of texture, for instance, on skin

22        because of blown highlights?

23               A      Sometimes that's an aesthetic choice.

24               Q      Well -- and I'm not talking about high-key

25        images.       I should say other than high-key images

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   313 of 381

                                                                   Page 311

1         where that is intentionally the aesthetic of the

2         image.

3              A      That is essentially my answer, is where it

4         is -- where it serves an aesthetic purpose, they --

5         those are situations in which they would likely

6         accept it, if it's a successful image.                 But if it's

7         an accident, technical error, then they may reject

8         the image.

9              Q      Now, you've testified earlier that you've

10        done some workshops at times and done some teaching

11        about photography and composition and things of that

12        nature.

13                    And have you ever taught photographers to

14        be aware of the background of their images before

15        they shoot the subject?

16             A      Yes.

17             Q      And one of the things that you teach

18        photographers is, for instance, to make sure there

19        isn't a light pole sticking out of the head of a

20        subject of a photograph or a tree?

21             A      It's a sore subject with me, because people

22        of a certain age that's about 30 years younger than

23        me tend to like that -- that happenstance and those

24        strange compositional choices because it makes the

25        image look more con- -- not contemporaneous, but --

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   314 of 381

                                                                   Page 312

1              Q      Spontaneous?

2              A      -- more real and less planned.              And my

3         personal style as a photographer is very planned and

4         controlled.

5                     You know, my daughter who is on the way to

6         being a professional photographer would have the

7         opposite view, and I can't teach her otherwise.                     And

8         some of my students who are also of that age, and

9         I'm talking about 19, 20, 21, they like all kinds of

10        strange things happening in their compositions, and

11        I get shredded if I criticize them for that.

12                    Whereas 20 years ago I could get away with

13        it, with that kind of advice or calling them on it

14        or grading them down on it...

15                    THE REPORTER:         Or calling --

16                    THE WITNESS:        Or calling them on it or

17        grading them down on it.

18                    MR. MARDER:        Let's go off the record for

19        one second.

20                    THE VIDEOGRAPHER:           We're going off the

21        record.     The time is 6:56 p.m.

22                    (A recess was taken from 6:56 p.m.

23                    to 7:00 p.m.)

24                    THE VIDEOGRAPHER:           We're now back on the

25        record.     The time is 7:00 p.m.

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   315 of 381

                                                                    Page 313

1                     MR. MARDER:        Mr. Sedlik, thank you for your

2         time.     I have no further questions.

3                     THE WITNESS:        You're welcome, sir.

4                     I would like to read and sign.

5                     MR. MARDER:        Thank you.

6                     Any questions, Rob?

7                     MR. ALLEN:       No questions at this time.

8                     MR. MARDER:        We're done.          Thanks.

9                     THE VIDEOGRAPHER:           This concludes today's

10        testimony given by Jeffrey Sedlik.                   The number of

11        media units used was one.             It will be retained by

12        Veritext.

13                    The time is 7:01 p.m.             We're now off the

14        record.

15                    (Off video record.)

16                    THE REPORTER:         Do you guys need a rough

17        draft?

18                    MR. MARDER:        I'll take a rough.

19                    MR. ALLEN:       If he's going to take a rough,

20        I'll take a rough.

21                    (The deposition ended at 7:02 p.m.)

22                                        -000-

23

24

25

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   316 of 381

                                                                   Page 314

1         STATE OF CALIFORNIA             )
2         COUNTY OF RIVERSIDE             )    ss.
3
4              I, Paula A. Pyburn, CSR No. 7304, RPR, CLR, in
5         and for the State of California, do hereby certify:
6              I am the deposition officer that
7         stenographically recorded the testimony in the
8         foregoing deposition;
9              Prior to being examined the deponent was first
10        duly sworn by me;
11             The foregoing transcript is a true record of the
12        testimony given.
13             Before completion of the deposition, review of
14        the transcript [xx] was [ ] was not requested.                    If
15        requested, any changes made by the deponent (and
16        provided to the reporter) during the period allowed
17        are appended hereto.
18
19        Dated December 2, 2019
20
21
22                                 <%7141,Signature%>
                                   Paula A. Pyburn, RPR, CLR
23                                 CSR No. 7304
                                   Certified Shorthand
24                                 Reporter for the
                                   State of California
25

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   317 of 381

                                                                    Page 315

1       Robert Allen, Esquire

2       rallen@glaserweil.com

3                                  December 2, 2019

4       RE: Brittney Gobble Photographer v. Sinclair Broadcast Group

5            11/13/2019, Jeffrey       Sedlik , Expert (#3621210)

6            The above-referenced transcript is available for

7       review.

8            Within the applicable timeframe, the witness should

9       read the testimony to verify its accuracy. If there are

10      any changes, the witness should note those with the

11      reason, on the attached Errata Sheet.

12           The witness should sign the Acknowledgment of

13      Deponent and Errata and return to the deposing attorney.

14      Copies should be sent to all counsel, and to Veritext at

15      cs-midatlantic@veritext.com

16

17       Return completed errata within 30 days from

18     receipt of testimony.

19         If the witness fails to do so within the time

20     allotted, the transcript may be used as if signed.

21

22                        Yours,

23                       Veritext Legal Solutions

24

25

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   318 of 381

                                                                     Page 316

1       Brittney Gobble Photographer, LLC          v. Sinclair Broadcast Group

2       Jeffrey Sedlik , Expert (#3621210)

3                           E R R A T A     S H E E T

4       PAGE_____ LINE_____ CHANGE________________________

5       __________________________________________________

6       REASON____________________________________________

7       PAGE_____ LINE_____ CHANGE________________________

8       __________________________________________________

9       REASON____________________________________________

10      PAGE_____ LINE_____ CHANGE________________________

11      __________________________________________________

12      REASON____________________________________________

13      PAGE_____ LINE_____ CHANGE________________________

14      __________________________________________________

15      REASON____________________________________________

16      PAGE_____ LINE_____ CHANGE________________________

17      __________________________________________________

18      REASON____________________________________________

19      PAGE_____ LINE_____ CHANGE________________________

20      __________________________________________________

21      REASON____________________________________________

22

23      ________________________________           _______________

24      Jeffrey     Sedlik , Expert                           Date

25

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
     Case 1:18-cv-03403-SAG DocumentJeffrey
                                      163-15Sedlik
                                                Filed 07/20/21 PageNovember 13, 2019
                                                                   319 of 381

                                                                     Page 317

1       Brittney Gobble Photographer, LLC          v. Sinclair Broadcast Group

2       Jeffrey Sedlik , Expert (#3621210)

3                         ACKNOWLEDGEMENT OF DEPONENT

4            I, Jeffrey     Sedlik , Expert, do hereby declare that I

5       have read the foregoing transcript, I have made any

6       corrections, additions, or changes I deemed necessary as

7       noted above to be appended hereto, and that the same is

8       a true, correct and complete transcript of the testimony

9       given by me.

10

11      ______________________________           ________________

12      Jeffrey     Sedlik , Expert                           Date

13      *If notary is required

14                           SUBSCRIBED AND SWORN TO BEFORE ME THIS

15                           ______ DAY OF ________________, 20___.

16

17

18                           __________________________

19                           NOTARY PUBLIC

20

21

22

23

24

25

                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               320 of 381
[& - 2015]                                                                    Page 1

          &           1100 2:22               271:17 272:9,12    2000 72:12 127:20
 & 2:20 7:24 88:11    11:43 79:19 80:2,3      272:17 273:8,16      128:3
   89:17 90:2         11:59 80:4,6            273:19 312:9       2000s 51:22
                      12 4:10,12 5:6        1920s 17:4             166:23 218:4
          0
                        26:12 37:19 41:23   1979 161:9           2001 99:18
 000 313:22             43:24 44:4 100:19   198 5:13,14          2004 31:25 32:17
 00599 1:12             100:23 101:1        1981 161:9             35:8 108:23
 00606 1:14           120 58:22             1986 64:1 108:16       116:13 126:4
 03384 1:10           12th 80:23 202:11       115:1              2005 31:25 113:21
 03403 1:7 7:12       13 1:18 2:3 5:9 7:2   1988 127:18            151:6
          1             101:16,17,22        199 5:15             2006 50:13 54:3
 1 1:1 4:10 7:7         103:24 235:15       1990 109:22            55:4 102:5 113:23
   11:21,22 12:6,12   133,000 38:22         1994 118:3,11,21       151:3,6 302:9
   43:4 266:4 271:7   133,082 38:2,3        1997 127:18            303:20
   275:16             13th 7:6 18:22        1998 108:25 109:1    2007 50:13 113:24
 1,000 257:21         14 4:13,15 5:10       1999 126:4             128:11
 1,090 200:3            105:5,9,11,15       1:00 95:19           2008 50:13 113:25
 1,200 200:3          140 171:12            1:18 1:7,10 7:12       122:4
 1,300 58:21          145 40:9                138:7,9            2010 50:13 54:4
 1,500 58:21 59:4     15 5:12 17:7 18:12    1:19 1:12,14           55:4 101:3 302:9
 1,940 199:25,25        49:21 61:15 95:3    1st 257:4 307:23       303:20
 10 5:3 29:19,25        107:14,20 110:16      307:24             2013 22:21
   30:5,21 82:2,7,8     113:3 114:22                  2          2014 22:19 33:22
   114:6 228:6,24       295:19 296:7                             2015 4:16 22:17
                                            2 4:12 11:21,22,24
   229:7 238:21       15,000 73:18                                 33:22 38:16 42:25
                                              12:4,7 13:22,25
   239:3 266:2          189:4,6,13,19,21                           42:25 167:3 175:5
                                              16:14,16 38:24
 10,000 188:22          190:3                                      176:5,7 178:11
                                              121:21 131:14
   189:22 190:1,2     159 171:13                                   179:5 181:21
                                              271:8 275:16
 100 2:22 5:6 47:1    16 5:13 155:16                               182:16 191:4
                                              290:13 314:19
   47:6                 198:19,24 226:3,4                          196:17 197:7,17
                                              315:3
 101 5:9                226:9,10 228:1                             197:21,23 199:15
                                            2,000 199:25
 10250 2:14             230:23 232:7                               199:24 200:5
                                            2,135 200:1
 104 42:3             160 171:12                                   201:8,19 202:17
                                            2,904 44:5
 104,594 42:5         17 5:14 155:13,15                            203:3,17 204:4,13
                                            20 5:17 28:19 63:3
 105 5:10               198:20,25 199:18                           204:21 205:5
                                              88:23,24 164:14
 107 5:12               236:1                                      206:2 233:10,19
                                              197:14 229:1
 10:00 78:22          18 5:15 27:22                                233:20 234:4,7,11
                                              239:4 241:5
 10:07 1:19 2:3 7:3     198:23 199:1                               234:20 235:8
                                              265:10 266:16,22
   7:6                  222:18,22 223:2,7                          236:16,19 237:4
                                              267:24 271:3,4,5
 11 5:5 98:17,20,24     226:9 248:20                               237:15,21 238:16
                                              271:11,15,24,25
   99:1,21 276:15       250:5 252:1                                239:19 268:14
                                              272:10,11 273:8
 11/13/2019 315:5     19 5:16 27:22                                270:17,19,23
                                              284:22,24 309:4
 11/6/2019 108:3        265:9,19 266:3                             271:1 307:20
                                              312:9,12 317:15
                        267:1 271:4,7,15                           308:6,15
                               Veritext Legal Solutions
                            202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               321 of 381
[2016 - 6:00]                                                                   Page 2

 2016 4:17 22:10         258:24 259:3,14       222:17 237:1,6,7    4:49 245:6,7
   22:15 33:22 40:2      260:7 270:22,24       237:18,19 238:8              5
   40:20,21 41:1         314:19 315:3          238:15,20,21
                                                                   5 4:16 35:16,21,24
   42:11,24 43:12      2020 24:18              239:2,5,17,21,25
                                                                     37:19 222:13,15
   119:3 197:7,7,18    20th 68:8               240:10,23 241:6,6
                                                                     222:17 228:6
   204:16 236:19       21 5:18 265:11          241:8 242:15
                                                                     237:1,6,18,20
 2017 4:18 22:5          271:14 273:5          243:16 290:13
                                                                     238:8,15,20 239:2
   31:25 33:18,19,22     275:14,17 276:4     30 28:22,24 29:20
                                                                     239:5,17,21,25,25
   33:25 34:19 36:25     312:9                 30:6 95:3 207:25
                                                                     240:10,23 241:1,6
   40:25 43:22 44:3    210 37:7,8,13           222:18,22 223:2,7
                                                                     241:7,8 242:15
   44:13,15 45:3,6,9   21202-1053 2:23         229:1 248:2,20
                                                                     243:16
   45:20,25 47:11,21   21st 72:11,13 81:1      249:2 250:5,13
                                                                   50 27:21 33:22
   87:17 88:12,16,20     82:21 83:1,13         251:3 252:2
                                                                     34:20 168:7
   175:8 182:15          235:20,24             311:22 315:17
                                                                     224:14 229:2
   197:8,15,18,21,23   22 5:19 64:4          300 228:6,24
                                                                     237:25 264:8,14
   197:25 199:14,24      265:11 273:5          229:7,18,21
                                                                   500 58:18 152:5,6
   201:8,19 202:2,17     277:17                254:24
                                                                     152:7
   203:3,17 204:4,10   220 37:13             310.553.3000 2:16
                                                                   501 25:25
   204:12,16 205:5     23 5:20 265:12        32 287:15
                                                                   50s 155:10
   206:3 236:19          273:4,5,6,8,9,17    33 108:11 114:21
                                                                   51 222:23
   259:1 288:17        24 5:21 18:15 64:5      115:2,18 116:15
                                                                   55 222:23 308:16
   289:14                171:11 290:3,8,13   333 2:4 7:14
                                                                   5:00 78:23
 2018 21:19,20,23      25 17:5 18:15 24:7    35 4:16
                                                                   5:08 245:8,10
   22:2 31:25 32:1     25,000 207:24         3621210 315:5
                                                                   5:20 253:24,25
   32:17 33:6 34:21    2610 2:4 7:14           316:2 317:2
                                                                   5:22 254:1,3
   45:12,19,23 46:10   265 5:16,17,18,19     37 15:25,25
                                                                   5:38 265:6,7
   46:25 47:4 140:5      5:20                39 4:17
                                                                   5:45 265:8,16
   140:18 141:4        273 272:2             3:27 198:12,13
   197:18,21 202:7     275 266:5 271:8       3:40 198:14,16                 6
   202:16 204:18       2797 36:12 37:2                 4           6 4:17 25:25 39:19
   236:19              27th 87:17 88:12                              39:20,21,25 40:4
                                             4 4:15 14:8,9,15
 2019 1:18 2:3 7:2       88:16                                       43:4
                                               15:6,7,8 16:4,7
   7:6 18:22 21:18     28 294:7,13                                 6,000 152:24
                                               40:9,10,17 41:5
   27:17 28:1,18,21      296:21                                      224:14 225:7
                                               87:7,10,14,14,16
   34:21 80:23 81:1    290 5:21                                      237:25 238:1
                                               239:25
   82:21 83:1,13       2:00 95:19                                    244:5
                                             4/12/19 4:19 5:3
   139:9 175:5 179:5   2:02 138:9,11                               6,212,215.82.
                                             40 29:4 30:1,21
   181:21 196:17       2:53 177:12,13                                222:12
                                               33:21 34:20 42:12
   197:21 202:2,5,11   2:58 177:14,16                              6/21/19 4:21
                                               207:25
   202:17 233:7,10     2nd 257:6                                   60 148:2 286:8
                                             400,000 235:22,22
   234:4,7,12,19                3                                  60s 155:10
                                             410.752.2468 2:24
   235:20,24 236:16                                                670 228:2
                       3 4:13 14:7,8,14      43 4:18
   236:18 237:4,15                                                 6:00 78:23
                         14:20 16:7 87:7     46.5 54:18 303:4
   238:16 239:19
                         152:6,7 222:13,15
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               322 of 381
[6:42 - added]                                                                 Page 3

 6:42 306:9,10         9.15 200:7 201:24     acceptance 59:15        302:1 305:9
 6:47 306:11,13          205:11              accepted 59:7,16      accurately 77:20
 6:56 312:21,22        9.17 196:19,24          206:3 223:17          116:24 117:19
          7            9.17. 197:11            224:21 225:12,13    achieve 62:19
                       90067 2:15              225:14 244:9,13       159:1
 7 4:18 26:12 43:15
                       90071 7:15            accepts 306:20        achievement
   43:16,20,21 47:10
                       90s 125:16,17,18      access 116:8            114:2 147:9
   213:17
                         144:21 218:4          187:10 188:17       acknowledgement
 70 286:9
                         220:2,2,4             215:23 218:10,11      317:3
 70s 155:10
                       96 171:22               218:12 234:24       acknowledgment
 7141 314:22
                       98 5:5 107:8            243:24                315:12
 72 228:14
                       990 4:16,17,18        accessed 243:21       acquired 179:16
 72,000 42:16
                         35:25 36:1 40:2       257:7               act 28:11 104:14
 7304 1:25 2:5
                         43:22 46:18 47:11   accessibility         acting 144:23
   314:4,23
                         47:21,23 48:14        162:10,11             156:21
 78,000 38:20,23
                                 a           accessible 234:23     action 26:17 72:18
   42:17
                                             accident 66:8           121:14 248:1
 7:00 312:23,25        a&e 68:5,7 69:22
                                               311:7               actions 211:23
 7:01 313:13             69:25
                                             accidentally          active 21:1 156:6
 7:02 313:21           a.m. 1:19 2:3 7:3,6
                                               310:16              actively 65:1
          8              80:2,3,4,6
                                             accommodates            159:3
                       abbreviation
 8 4:5,19 80:9,20                              239:20,21           activities 20:20
                         274:22
   80:22 81:20                               accomplish 27:13        23:5 27:9 55:12
                       able 53:2 63:9
   202:12 213:17                               29:24 30:2            55:14 56:18 64:10
                         144:1 151:4 159:1
   214:6 222:10                              accomplished            117:20 304:6
                         162:5,7,12 167:11
   227:13,21 228:6                             31:12               activity 29:23 33:9
                         172:25 195:16
   241:1 276:15                              account 95:12           84:14 207:15
                         201:1 218:1 221:7
   277:14                                      116:1,3 158:4       acts 96:17
                         243:17 259:18
 8,609 45:10                                   237:4,15 281:16     actual 46:14 49:19
                         261:17 275:4
 8,962 43:9                                    281:17                66:11 145:24
                       absent 40:6
 80 4:19,21 29:8                             accountant 36:4         146:14 182:9
                       absolute 308:10
   161:9                                       160:3                 183:9 196:25
                       absolutely 10:19
 80s 144:21 218:3                            accountants 39:14       200:5 206:14
                         36:24 67:18
   220:3                                       47:18,19,24           217:4 221:25
                         230:20 277:8
 81 161:10                                   accounting 39:10        222:4,12 224:25
                       academic 130:12
 82 5:3                                      accounts 262:2          234:15 235:5
                         133:25 147:16,19
          9                                  accrual 42:22           237:21 292:19
                         147:23
 9 4:21 43:10 45:7                           accuracy 48:7         ad 57:25 188:14
                       academy 153:6
   45:7 80:10,20,25                            148:21 176:3          274:6
                       accept 24:5 98:9
   81:21 82:21 197:9                           233:4 315:9         add 175:12 254:19
                         130:18 308:15
   197:12 235:14,15                          accurate 11:5 29:3      293:19
                         309:5,11,19 310:8
 9,468 43:13                                   30:19 38:12 46:22   added 131:9
                         310:13,16 311:6
 9.13 200:9,11                                 47:1,6,9,14,17        254:18 262:18
                       acceptable 307:9
                                               63:19 73:8 114:11     293:18
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               323 of 381
[adding - alm]                                                                Page 4

 adding 254:20         administration         57:23,24 58:1       agrees 306:21
 addition 24:2 61:2      17:6 19:7 32:3       76:24 134:6         ah 87:15
   144:13 146:1          94:24                143:16 177:1        ahead 10:20 11:19
   171:8               administrative         194:20 217:23         15:15 16:3 80:7
 additional 12:22        20:16 21:5 94:23     288:15 293:23         98:15 173:22
   13:16 20:23 23:22   administrator          302:25 303:17         199:11 232:8
   23:24 85:13,21        32:7 38:25           305:19                276:13 277:14
   86:7                admissible 135:21    agency 155:2            304:21
 additionally 236:9    adobe 31:5,11          291:22 294:10       al 1:9 7:10
 additions 317:6       adopted 129:2          295:23 306:17       album 244:3
 address 36:9,12       advance 30:13        agents 49:13          alleged 217:5
   36:16,20,23 37:11     39:6                 136:16 292:21         245:16 254:25
   37:12 40:5,6,8,19   advanced 23:1,3      aggressive 95:25      allen 2:13 7:21,21
   40:23 100:1 102:4   advent 196:13        ago 17:7 21:16          11:24 12:2,5
   105:10,14 110:12    advertisements         22:13 23:18 31:23     14:10 15:24 78:15
   110:14,20 116:6,7     178:6,7              66:15,16 93:19,20     78:19,21 79:2,11
   119:10 149:19       advertising 15:19      100:6 101:5           79:17,19,23 80:13
   190:18 234:1          26:6 64:2,12,13      102:15 124:21         80:15 81:5,10,14
   251:17                64:18 65:2,16        132:3 153:25          84:18 89:9,18,24
 addressed 73:22         86:2 125:8 127:5     161:11,12 164:6       90:8 98:17 137:24
   234:3                 142:16 160:10        174:7 186:11          138:2,5 160:24
 addressing 126:14       243:4,5              191:8 200:10          161:2 173:9,17
   179:19              advice 150:8           238:12 240:22         174:4,20 212:20
 adequate 240:11         151:18 312:13        241:22 257:22         212:25 245:3
   282:17              advise 67:6 254:14     284:22,24 291:16      267:19,22 269:25
 adjunct 17:21         advisory 133:25        312:12                270:7,8 293:15
   18:1,6,7,10         advocacy 64:4        agree 29:19,21          313:7,19 315:1
 adjust 196:23           125:7,11             30:5,20 56:24       alliance 93:24
   206:14 252:17,17    advocate 113:25        178:24 187:21         133:21,22,23
   269:12              aesthetic 282:22       234:20 247:6        allotted 315:20
 adjusted 197:25         310:23 311:1,4       251:4 259:21        allow 124:7
   237:3,14 249:1      aesthetically          261:20 263:7          207:17 208:7
   251:11                309:25 310:15        282:14 283:5          213:3 248:13
 adjusting 184:9       affect 49:6 162:19     287:5 297:25          249:14 250:19
   206:15                164:24 180:25        298:6,11 309:8      allowable 209:9
 adjustment              181:1 217:13       agreed 71:6           allowed 71:6 72:5
   199:14 201:21         279:15               254:19 308:12         136:18 165:10,11
   204:1 224:10        affiliated 117:15    agreement 15:10         207:14 314:16
   225:3 238:15        affiliations 7:20      87:19 172:17        allowing 96:6
   239:17,21 240:12    afford 94:20,22,22     189:12 210:2,4,18     162:5 208:17
   251:9               africa 66:25 67:3      295:8,17,21           211:11 214:15
 adjustments 201:5     age 311:22 312:8       296:23 297:5        allows 19:24
   223:23 240:3,9      agencies 26:7        agreements 191:1      alm 5:5 99:3,8
                         49:12 54:15 55:2     215:6
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               324 of 381
[alternative - approximately]                                                    Page 5

 alternative 58:15 ansi 59:11                    239:9 240:21        applicable 220:15
 amanda 179:10       answer 9:19 10:15           251:3 260:14          240:11 250:11
 america 64:3          10:17 11:3,4,5            289:12                315:8
   120:21 125:8        15:22 24:24 33:6        answering 49:7        application
   127:5 142:17        33:7,12,20 36:19          123:6 252:23          132:17 185:3
   143:25 243:4,6      41:2,13 47:7 52:4         268:22                257:7
   286:17              53:6,9 55:19            answers 73:3          applications 59:17
 american 69:15        60:15,20,21 64:20         83:19 124:22,24     applied 222:13
   119:2,6,20 120:10   67:5 71:15,18,25          270:12 294:20         224:9 242:24
   131:25 132:11,14    73:16,22 75:5           anticipate 291:15       262:2
   132:18 133:10,17    77:12,19 83:24          anticipation 79:13    applies 260:23
   144:11              86:14 87:8 88:8         anybody 35:2            284:12
 amount 30:4 34:6      89:21 94:3 95:2           76:22 78:25 85:12   apply 109:2
   39:7 47:8 64:8      104:9 106:11              115:8,8,17 117:14     220:15 225:3
   97:9 134:12         110:1 144:24              117:15 137:13         240:23 245:1
   171:10 172:18,21    145:23 157:1              245:25,25 247:13      260:18,20 286:3
   173:1 218:13        161:4 167:18              285:13 289:10       applying 222:17
   299:12,24           169:22 174:6              296:13                224:5 286:5
 amounts 43:5          176:12,13,24            anymore 21:6          appreciate 34:18
   49:19 50:24 53:24   177:4 180:19              243:21 285:14         41:16 53:4 124:5
 analysis 184:11       185:14,19 187:18        ap 186:16,21            145:1 158:12
   201:25 202:3,5,16   192:14 194:5              187:8,11,13 188:4     182:20 203:12
   203:18,23 206:24    202:4 204:2 212:2       apa 113:20,24           225:16 234:1
 analyze 52:11         213:2 216:10,15           127:8,15              236:15 239:6,13
 analyzed 50:22        216:17 217:13           apologies 81:17         250:1 305:7
   52:1                218:20 219:21           apologize 148:11      approach 64:15
 anecdotal 204:25      227:16,18 231:7           254:5                 65:8 72:8 206:1,3
 angeles 2:4,15 7:1    233:11 236:15           apparent 228:16         259:7
   7:15 69:6,7 106:2   238:14 240:2,8,22       appeals 210:12        approached
   115:2 125:10        249:16 250:2              211:1                 133:21
 anger 121:16          251:1 252:9,24,25       appear 47:3 110:8     appropriate 72:6
 angles 65:9           254:10 257:13             110:10 156:12         241:18 247:6
 animals 154:14        259:2 260:19              310:17                263:18 264:1,2,4
 announce 8:2 31:6     261:6 264:6             appearance            approve 59:10
 announced 172:2       268:13 274:11             110:18              approved 34:5
 announcement          276:11 278:24           appearances 2:9         48:3
   31:4 217:19         280:18 284:24             3:1 7:19 101:7      approximately
 announcements         287:14 288:11           appears 14:1            17:5 18:12 28:2
   33:13               291:21 293:17             42:16 54:16 99:1      29:5 31:24 32:16
 annual 35:25          296:4 302:11              101:22 104:20         45:24 78:20,22
   57:17,18 144:6      303:23 304:3              108:2 114:10          138:17 152:3,7
 annually 97:22,24     307:14 311:3              128:2 302:25          171:21 197:8,12
   144:17 173:2      answered 71:2             appended 314:17         222:18,23 296:8
                       78:3,4 104:9              317:7
                                   Veritext Legal Solutions
                                202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               325 of 381
[approximating - authorization]                                               Page 6

 approximating         aside 23:14 77:11     aspect 260:13          232:15,17,21
   28:8                  115:20 131:20         283:25               234:13 276:15
 april 36:25 80:23       135:17 275:11       assembly 137:18        278:5,6
   140:9 202:11        asked 11:1 13:1,4     assert 222:5         assumptions 15:4
 archive 143:25          13:16 15:2 19:21    assertion 308:14       85:18,19,20
 archive.org             23:6 39:8 41:4,7    assets 280:22          182:18 227:10,14
   291:18,19 292:21      41:11 61:11 85:12   assign 58:6            227:17 232:10,23
 area 23:9 63:8,10       86:6 91:1 97:18     assignment 66:13       275:22
   63:10 86:1 142:23     104:11 110:19         66:14,21           attached 14:4 81:4
   149:20 161:5          119:8,12 122:9,12   assignments 159:3      82:16 315:11
   211:18 212:13         125:12 128:1,2      assistance 23:25     attempts 211:23
   213:12 301:9          133:22,24 135:14      137:20             attend 144:1,7,18
 areas 63:14 134:9       135:14 136:5        assistant 32:6         147:19
   256:25                139:3 145:10        assisted 137:14      attendance 8:2
 argue 285:14            148:3,8,25 149:9    assisting 144:23       300:25 305:23
 arises 30:24            151:20 154:4          162:15             attended 143:14
 army 153:19             156:2,19 159:25     associated 23:3        143:21,22 144:2
 arrange 192:10          169:6,14,25           53:24,25 115:9       144:17 145:3,6,14
 arrangement             183:13,15 186:11      116:1 128:16         145:18,21 147:10
   285:10                194:8 233:22          153:14 164:24        147:15
 arrived 239:5           252:21 261:12         299:3,4            attending 32:11
 art 61:5 114:5,7        262:18 284:22       associates 107:13      134:2
   159:5,6 220:3,4       292:6,12 301:19     association 57:4,5   attention 30:15
 artcenter 17:1,2        301:24 304:16         58:1,2 143:24        98:14 141:2,9
   17:18,24 21:15,22   asking 9:11,20          299:6                142:2
   63:25 117:22          11:11,13 16:17      associations 64:7    attorney 89:19
   118:1,2,12,20         24:22 29:2,10         130:21               91:25 92:6 136:7
   143:11 147:5,18       55:21 65:15,17      assume 9:21 18:23      150:18 315:13
   147:24                67:7 70:17 77:19      30:8 34:12 39:14   attorneys 89:18
 article 122:23          85:2 112:3 120:8      45:16,17 76:2        92:3 119:7,16
   128:2,16 129:11       141:15 146:15         97:23 99:12          150:18 213:10
   180:5,14 183:4        192:3 196:2           139:18 140:6,17    attributable 160:5
 articles 121:22         203:14 204:24         157:4 190:1        audit 139:6
   128:6 129:15          210:25 229:3          210:21 224:3       author 122:4
   167:14 180:8          251:13,14,20          234:18,21 235:6      124:8 148:20
   264:23,24             252:10 259:25         251:22 279:17        149:2 162:22
 artifacts 310:14        260:15,16 270:21      282:11 283:1         163:3,17,18
 artist 26:9 308:15      280:25 288:23       assumed 186:8          164:19
 artistic 310:6          290:25 293:1,2        282:4              authored 121:23
 artists 24:13           296:2 304:15        assumes 299:18         131:6
   130:17 308:21         307:10              assuming 166:4       authority 25:15
 arts 17:10 69:15      asks 118:17,19          257:13 263:11      authorization
   114:6 147:2,7       asmp 122:2,8,9        assumption             246:9
   149:4                 243:6                 227:20,21 232:13
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               326 of 381
[authorized - benefit]                                                           Page 7

 authorized 97:7          80:5 82:12 83:3     banner 111:8,9,11     beiny's 255:19
 automatic 257:15         88:23 95:4 100:24   barbara 143:10        believe 15:24 17:4
   257:17                 106:22 109:1          146:20 147:16         31:19 33:2,7
 autopilot 99:17          116:7,17 131:13     barry 41:6,7,15         42:23 45:13 62:9
 availability 123:4       138:10,13 143:8     barter 285:9            70:3,6 71:12 72:9
   175:20,24 176:5        144:25 145:11       bartering 297:10        72:14 73:1 75:15
 available 162:3,9        146:13 152:13       base 222:12             76:16 77:4 79:4,9
   175:12 220:23          153:12 157:19         224:18 237:1          83:18 84:21 85:7
   228:13,20 235:2        172:22 176:14         241:2,17 262:6        86:20 89:15
   236:3,10 242:8         177:15 182:15       based 147:12,14         100:16 111:19
   247:8 263:14,17        185:13,25 197:16      151:18 153:13         117:17 120:23
   271:2 281:21           198:15 200:4,9        161:25 166:18         122:11 125:6
   315:6                  202:19 204:13,21      172:3,10 180:24       126:20 127:25
 avatar 112:12            208:9 214:25          182:16,19 188:17      153:25 178:19
 average 27:18            218:21 239:11,25      211:9 220:11,22       186:2,10 189:11
   28:1,5,15,18,21        245:9 254:2           221:3 223:23          193:21 204:9,18
   28:24 33:5 34:20       265:15 266:18         227:10,16 237:12      210:12 230:16
   38:14 42:10 44:14      268:11 273:16,17      238:18 249:4          246:7,20 247:10
   45:23 47:12 200:6      273:19 275:2,3        287:18,23 296:18      247:13,17,18,23
   201:24 205:10          277:6 284:5         basic 160:21            247:23,25 249:21
   225:2                  288:17 289:23       basically 124:22        254:15 269:5,9
 averaged 182:12          290:25 294:24         208:13 299:1          276:16 280:4
   182:14                 300:3 304:13        basis 30:9 42:22        284:16 292:2
 avoid 56:11              306:12 312:24         42:22,23 173:8        294:3 307:8
 award 113:23            backed 67:4            194:15,17 195:13    believed 233:23
   114:4 141:10          background 16:18       195:15,23 244:17    believes 247:4,15
   147:13                 65:10 71:7 175:15   bb 244:2              benchmark
 awarded 147:8            181:24 197:2        bbc 68:11               181:15,17,23
 aware 82:10 88:25        211:24 220:5        bear 101:14             182:25 226:22
   97:25 138:25           236:12 264:8,13     beauty 310:12           229:14 257:24
   159:17 168:9,21        264:14,14 309:16    becoming 129:7          258:8,16,19 262:6
   188:7,9 253:13         309:22 310:2,18     beer 309:21             263:8,21,24 264:1
   254:11,12 311:14       310:19 311:14       began 116:12            264:2,4 268:15
 aways 220:6             backing 129:24       beginning 16:22         270:18,20
           b             backup 208:11          106:11 122:23       benchmarks
                         backwards 127:18       155:7 217:18          182:4 193:16,17
 b 1:13 4:8 5:1,21
                          199:21                254:10 304:11         225:18 226:1,13
   8:20 290:2,9
                         bad 168:5 195:7      begins 21:25            258:9 259:9,22,22
 bachelor 147:2
                         badge 119:9            102:25                260:7,8 261:21,21
 bachelor's 147:17
                         baggage 57:22        behalf 2:2 7:23         261:23 262:14
   147:22
                         balanced 59:9          91:16 103:3 104:6     270:21
 back 10:23 16:3
                         ballpark 126:6         105:22 152:19       benefit 96:6
   17:4 20:2,3 33:22
                         baltimore 1:4 2:23     154:21 156:16         207:11
   34:5 49:21 59:7
                          76:4                  246:5
   63:2,3 75:23 77:1
                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               327 of 381
[benefits - business]                                                          Page 8

 benefits 37:23           301:2              boring 264:21           252:10 253:15
   41:25 43:25 298:9    black 264:14         bottom 38:6 99:2        254:12 259:12
 best 10:14 16:6,10     blame 40:10            105:14 110:16         260:6 261:20
   37:1 73:7 126:4      blanked 176:10         114:24 131:9          262:13 263:12,13
   246:7 247:11         blanks 75:3            137:20 228:19         263:14,23 276:24
   258:16               blends 138:24        boughn 3:4 8:4,4        284:20 285:15,22
 bestow 132:23          bless 155:22           73:1 138:1            292:24 293:13,20
 bestseller 163:3       blog 130:10 163:7    bought 290:22,24        294:2 298:1 307:8
 better 96:7 217:23       164:14,16 165:13     291:4                 307:10 309:8,10
   218:10 259:9,21        165:21 166:4,4,5   boulevard 2:14          315:4 316:1 317:1
   260:7 261:21           166:8,9              36:13,23 37:2,12    broad 123:2
   262:14 263:8         blogger 164:8,10       40:9,19,23            129:21 137:8
   286:20 299:8           164:11,14,18       box 36:7 40:4           171:18
 beyond 58:21 86:4      blown 310:9,13,16    brando 153:20         broadcast 1:8
   214:13,13              310:22             break 79:20 83:11       7:10 157:5 315:4
 bfa 147:1,2,21         blue 229:25 230:1      84:7,15 137:22        316:1 317:1
 bgp 294:9,15           blur 30:12             138:14 150:3        broadcasting 69:4
 bgp's 296:23,25        board 26:11,15         155:21 177:18       broadly 129:17
 bid 67:1                 27:10 39:9 52:20     198:18 199:9          162:9
 bifocals 110:21          56:18,19 59:9        245:3 268:10        brochure 57:16
 big 29:18 66:25          94:24 132:2          269:1,15,23 270:2   brokers 136:16
 bigfoot 181:24           264:19               270:3                 215:6
   242:6                boards 19:17         breaks 11:7           brooks 114:2
 bigger 195:1           body 132:22 273:3    breaths 194:21          147:8
 biggest 66:24          boise 163:24 164:1   breed 178:14          brought 12:24
 bill 140:1,2             164:8,8,14           234:22                14:7,22 139:15
 billing 137:14         bolts 282:19         breeding 297:20       budget 99:10,13
 bills 99:17            book 122:7,14        breeds 262:15         building 50:2 64:1
 bin 282:20               129:12 130:10      brian 8:20            built 51:16 248:24
 binder 266:5             134:12 148:17,22   brief 185:10 296:7    bulk 192:10,12
 bit 9:1,11 18:19         149:17,18 153:9      296:19,24             193:14
   21:1 29:24 37:18       162:23,23 163:2    bring 13:1,4 18:5     bunch 255:6
   41:22 53:5 56:1        163:19 165:14,20     23:11 73:10,13,14   burden 34:10
   58:11 62:17 63:13      166:10 223:14        81:7 101:14         bureau 208:5,9,23
   63:16 77:16 79:22      231:25 232:3       brittany 196:7          208:24
   83:2 85:23 106:5       284:15               293:25 297:24       business 19:7,15
   106:8 113:5 117:1    bookkeeper 32:10     brittany's 293:1,6      23:19 24:12 27:9
   146:8 154:16           48:2 99:15         brittney 1:5 7:9        29:13,17 50:18
   155:24 156:6         bookkeeping            7:22 74:17 75:14      103:9 109:16
   177:19 182:22          32:11                87:3 88:9,14 89:7     113:17 116:16,17
   190:16 196:8         books 39:12 42:22      183:10,14,22          117:11,20 121:9
   212:4 217:17           129:14 148:8         184:25 190:7          122:3 125:15
   221:16,24 279:16       149:18 206:17        196:6 222:5           127:20 133:1,12
   285:11 288:4           221:20,20            236:14 248:3,6        141:8 143:8,9,11
                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               328 of 381
[business - cats]                                                               Page 9

   144:10,22 147:13      119:10,11 130:19    careful 181:22          274:9 278:9
   148:24 193:8          131:6 158:21        carefully 46:1          284:10 288:7
   243:9 286:21,23       187:2 188:12          123:7                 289:7,11 292:10
   286:24,25 297:13      192:15 193:6,18     case 1:7,8,9,10,11      292:15 293:11
   297:20 298:21,22      193:22 194:22,24      1:12,13,14 7:11       297:23 300:4,5,7
   300:24                195:2 221:11          12:17 13:2 15:2     cases 1:8 89:15
 businesses 19:16        228:21 239:23         28:11 74:9,11,13      90:13 91:17,18,22
   40:15 41:4 106:18     263:15 285:13         75:25 76:5,7,10       92:2,19 93:2,13
   241:24                287:3                 76:22,23 77:2,3       93:25 95:8,9,9,21
 busy 95:24 96:1       called 20:10 21:7       80:23 82:12,17,25     101:11,12 139:10
 buttoned 101:6          21:8 25:21 41:19      83:14 84:6,20         139:19,21,22,22
 buy 193:3 222:23        50:3 99:3 117:10      85:13 86:12,18,24     187:11 212:3,16
 buyer 49:11             128:18 130:17         88:17,21,22 89:3      213:11,18 214:8
   195:10,12,14          143:24 148:7,23       89:6,10,17,19,25      214:10 215:1
   244:14,15 251:20      155:18 175:23         90:5,8,18,21,23       240:23,24 246:16
   300:12                215:14 228:20         91:2,4,5,7,15,25      274:3 308:4
 buyers 182:23         calling 249:11          92:1,14 93:6 96:3   cash 42:22,23
   183:11,23 184:1       312:13,15,16          124:1 129:8,20        287:1 298:16
   192:21              calls 32:8 77:4,5       134:22,25 135:7     casual 58:9
           c             96:18 98:9 104:17     135:11,17,21,21     casually 10:7
                       camera 229:2            135:25 136:5        cat 154:12,18
 c 3:4 25:25 36:7
                         255:23 256:5,6,9      139:16 143:7          175:4,8,22,24
   40:4 45:2 114:3
                         256:11,12,13,24       159:14 162:8,22       176:5 178:5,9,22
   144:15,15 149:3
                       cameras 196:13          179:18,18 180:10      178:25 179:5,22
   276:22
                         256:11                181:15 182:9          181:18 182:12,13
 ca 2:15
                       campaign 65:17          183:22 184:2,14       231:20,21 233:6
 calculate 223:10
                       canada 54:9             184:19 185:20,23      233:14,17 234:9
   257:24
                         302:16                187:13 188:25         234:11,18 235:1
 calculated 182:16
                       candid 175:16           189:16 193:17         235:21 236:12,18
   250:11
                       candids 236:10          201:22 202:10         236:23 238:13
 calculating 160:22
                       capabilities 92:10      206:8 213:4,5         239:19 242:7,23
   182:8 183:11
                       capacity 54:21          214:2,4,9,12,24       252:15 258:17,18
 calculation 183:12
                         55:17 125:14          215:5,15 221:25       259:7,20 263:5,6
   237:10 249:7,24
                         129:25 243:3          222:6 223:11          269:9,13 298:21
 calculations 160:5
                         303:8                 224:17,20 225:9     catch 135:22
   222:8 225:9
                       caption 82:12           225:11,19,21,23     catching 166:16
 california 2:5 7:1
                       capture 255:24          226:14 227:15       categorically
   7:15 37:3 115:2
                         256:2,16              232:2,10,23 233:3     185:7
   143:10 146:20
                       card 97:20              240:20 244:18       categories 152:18
   147:15 314:1,5,24
                       care 219:11,11          251:14,19 252:17    categorize 172:23
 call 15:13 20:22
                       career 24:8 61:16       252:21 253:7        categorized 296:1
   24:16 34:2 59:20
                         61:19,22 62:6,11      255:2 258:16        cats 154:7,13,14
   61:9,11 77:1,1,2
                         62:16,21 63:18,22     260:9,16 261:2        154:17 156:11,12
   83:8 91:3 94:14
                         67:10 242:19          269:24 270:8          157:22 175:4,10
   111:6 118:24
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               329 of 381
[cats - client]                                                              Page 10

   175:13 176:7          57:24 102:8           308:2 314:15       circumstances
   178:20 179:20         116:16 123:12         315:10 317:6         142:21,22 207:4,5
   180:6,7,8 183:4       124:1 143:22        changing 167:1         210:16 241:7
   222:23 233:16,20      150:14 161:19         194:23               252:11
   234:22 260:7          169:10 203:8        chapter 122:7,10     cite 299:25
   261:19 262:3,4,16     288:20                122:11,14 129:12   cited 300:5,6,6
   264:21 291:22       certainty 308:10      chapter's 125:10     clarification 9:20
 cause 13:18 58:16       309:3               chapters 129:14        78:12 108:6
   291:15 310:17       certification 25:15   characteristics      clarify 70:12
 cbs 68:11,11,15,15      134:6                 62:23 223:24         191:15 304:17,20
 cd 69:14              certifications        characterize         clarifying 41:17
 cease 158:19,22         120:14,17,17,23       296:2                305:7
   245:13,19 246:4,8   certified 314:23      charge 97:9          clarita 32:23,24
   246:12,23,25        certify 314:5           142:19,20,21,22      33:1
   247:7,14            cetera 50:11            189:23 194:9       clarity 48:25 56:3
 celebrities 154:15      125:15 192:12         243:18               56:8,10 58:12
 celebrity 155:11        197:8 272:23        charged 189:2          263:10
   180:14              chair 125:6,9         cheaper 197:21       class 19:2,8,20
 cell 106:4            challenge 134:18      check 99:14            20:2,3,17 21:24
 censured 121:14         134:23                119:21 132:16        23:7,8,24 24:7
   121:19              challenged 136:1        137:24 202:20        25:2 61:2,12
 century 68:8            136:6                 232:11               211:23 215:17
   72:11,13            challenges 136:3      checking 14:2        classes 21:2 61:5,8
 ceo 38:11 39:3          137:6               china 158:18,24        119:15,18 120:9
   44:11 46:17 54:22   chance 58:12          chinese 158:21,25      142:6,9,10 143:1
   57:21 303:9           120:24 199:8        choice 310:23          143:4,8,11 164:7
 cepic 144:15            268:24              choices 50:7,9       classic 243:23
 certain 11:14         change 33:25 34:2       311:24             cle 119:7 120:1
   22:14 34:13 36:24     34:19,22 35:14      choose 160:3         clean 267:7,14,18
   45:14 51:1 65:21      164:17 180:4,24       178:3 227:8        cleans 34:15
   66:19 69:4 70:7       206:5 234:4           278:17,19,21       clear 10:9 11:13
   120:15,16 126:5       236:17 237:4          283:20 285:19        14:10 21:21 48:21
   127:4 132:9 133:2     238:16 239:18       chose 182:4 193:9      53:17 75:5,23
   133:2,3,3 149:23      257:15,20 267:6       260:11 261:22        135:11 148:11
   151:18 164:23         269:13 316:4,7,10     262:15               231:14 234:5
   172:18,21 173:1       316:13,16,19        chronological          262:24 293:10
   182:18 191:6        changed 35:4,7,10       199:19,20            305:5
   207:4,10 224:13       220:7 234:8         circle 268:11        clearly 60:9
   241:7 257:7           254:21 257:15       circled 267:5          212:10,12
   259:10 289:14,15      277:12 287:11       circles 154:3        client 60:17 64:16
   300:22 307:16,16      305:2 307:20        circuit 243:5          64:23 65:13,14
   310:11 311:22       changes 171:24        circumstance           66:3,11 68:1
 certainly 9:10          196:10 201:20         152:14               69:16,19 88:6
   16:9,20 52:19         256:18 257:3                               96:20 111:16
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               330 of 381
[client - company]                                                            Page 11

   135:1,4,12,14         301:25 302:22       columns 199:18        committees 20:19
   136:4,19,20 156:8     303:9 304:2,7         200:14              commodity 162:8
   157:17,18 214:14      305:4               com 5:8               common 56:15
 clients 64:12,13      coalition's 39:12     combination             220:12 239:2
   67:7 150:11           47:19                 251:1                 242:2 243:16
   154:14 253:5        coauthor 128:11       come 20:16,16           285:24,25
 clio 114:3            code 274:18,25          24:6 61:12 67:25    commonly 128:18
 clip 220:3,4 266:5    codes 272:20            85:21 95:21 96:3    commonplace
   266:18                274:21                116:7 133:24          170:19,21
 clock 24:2 27:15      coffee 175:15           146:3 149:9,11      communicate 53:2
 close 257:2             236:11                150:17 155:19         58:8 60:9 246:21
 closely 97:15         collaborate 56:24       176:12 182:14       communicated
 closer 32:25          collaborates 129:1      194:11 201:21         86:11,13 185:5
   110:22 113:11       collect 49:18           206:13 209:25       communicating
   260:8 261:21          55:10 304:3,8         225:2 239:1,11        56:13 88:25
   263:8                 305:12,15             266:11,14 272:25    communication
 clr 1:25 2:6 314:4    collected 49:23         275:19,23 279:14      26:2,19 56:7 83:3
   314:22                50:3,19,22 51:23      280:2 300:2 309:2     114:5
 club 114:5              52:10 54:2 55:5     comes 41:12 65:21     communications
 cmyk 230:7              57:12 175:4 301:5     86:1 149:1 176:14     13:13 56:8 75:19
 coach 173:15            301:20 302:6          189:4 224:11          75:20 78:17
 coalition 19:15         303:21                266:12 275:21       community 24:15
   23:5 25:22,24,25    collecting 300:15       300:3                 206:4,7 223:18
   26:3,25 27:7,19       300:20 305:18       comfortable 238:7     compact 19:20
   27:20 28:3,14,16    collection 277:2        238:20 285:20       companies 86:21
   28:22 30:11 31:13   collective 131:25     coming 14:23 18:3       97:19 109:6 112:1
   31:15,18,21 32:2      132:22                64:23 65:13           112:13 154:22,24
   32:16,22 33:5       college 17:1,2,3,19     108:12,18 139:7       156:15 157:12,25
   35:1,6,8 36:17,22     17:24 24:22 61:5      166:25 232:1          158:5 167:20
   37:11 40:3,18         63:25 117:22        commensurate            170:14 184:17
   42:21 43:12 44:13     118:2,12,21           203:20 298:9          185:17 186:6
   45:9,11,24 47:5       132:12,14,18        comment 59:6,7          191:10 193:11,19
   47:16 48:22,23        146:22 147:5,18       131:4 134:16          193:25 194:11
   49:8,10,18 50:22      161:8                 149:5 152:15          195:22 215:21,22
   51:21,22,25 52:9    colleges 25:15          170:3                 217:20 224:4
   52:14,18 53:8,11    color 219:13          comments 149:10         231:12 249:7,8
   53:20,23 54:13,21   column 45:2           commerce 146:3          259:6,19 261:18
   55:9,12,18,24         124:20 126:14       commercial 159:3        262:10 282:21
   56:3,14,17 108:9      200:17,20 266:8     committed 20:6          290:22,24 291:2,4
   108:15,23,24          266:25 271:8,12     committee 21:1,11       292:8 293:3,12
   109:1 113:19          271:18 272:18         64:4 122:17 125:7     294:1
   114:17,25 115:18      273:21 274:13,17      125:10,13 133:25    company 29:20
   129:1 130:1,17        276:3                 158:25                40:22 41:19 86:12
   131:19 134:3                                                      86:17 94:19 95:3
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               331 of 381
[company - consulting]                                                        Page 12

   95:4 96:14,15,17    complaints 250:16       248:14 295:4          248:10 281:9
   99:3 102:7 109:3      293:21                297:12,12 299:1       285:15,22 287:10
   117:10 118:16,18    complete 11:5         condo 209:23            296:8
   118:18 138:21         14:3 203:18 317:8   condominium           consideration
   156:22 168:2        completed 315:17        209:20                184:6 197:17
   192:9,11 210:17     completely 269:20     conduct 119:7           238:16 239:18
   210:24 211:6,12       287:11              conference 146:10       240:19 248:6,9
   211:15,17 216:6,8   completion 314:13     conferences             281:12 285:10
   216:9,20,23         complex 210:15          143:23 145:3,9,14     286:22 287:1
   225:14 227:4        comply 72:7 87:11       145:15                297:10,17,22
   244:8 260:5 263:2   components            confident 249:19        299:20
 company's 115:7         159:14              confidential 15:11    considerations
   152:23              composition 61:17       15:13                 157:24
 comparable              219:13 262:11       confirm 232:22        considered 68:6
   259:20 260:5          263:4 264:24          233:25 242:24         73:12 81:4 84:23
   261:19 262:11,12      311:11              confirmation            84:25 191:12
   262:20 263:3        compositional           233:1 234:14          207:14 280:16
 compare 201:19          311:24              confirmed 21:25         290:11 291:11
 compared 201:7        compositions            150:6,6 176:6         292:9
   201:22 206:2          312:10                178:9 236:21,21     considering
   234:12 236:19       compound 173:10         236:23 242:25         223:21 298:6
 comparison            compute 28:4          confirming 75:4       considers 280:4
   280:22                232:2               conflicting 56:23     consistent 172:20
 compensate            computer 74:3,5,7     confused 41:20          196:21 204:5
   237:20                115:23 116:8          83:21                 258:1 274:14
 compensation            256:13              confusing 173:11      consistently 24:5
   35:4,7 37:22        computers 58:11         257:8                 33:21
   38:19,21 39:7,11    con 311:25            congress 28:11        consolidated 1:8
   41:24 42:13,24      concept 51:6            93:24                 1:10,12,14
   43:24 45:3,19         108:24 245:22       connected 91:10       constant 276:24
   49:5 298:17,18        300:9                 109:24 110:3        constellation 2:14
 compete 218:1         concepts 279:4,23       112:2,9,13          constitutes 141:8
 competent 136:11        280:1               connection 66:9       constraints 60:17
 competing 194:25      concern 53:1 58:4       69:8 74:9,11,13     constructed 51:6
   194:25                248:8                 75:25 76:10,23      construed 60:23
 competition 197:3     concerned 27:14         82:25 83:14 84:5    consult 46:7 275:3
   203:8 217:21          56:20 57:2 209:21     84:17,19 85:13      consultant 102:25
   219:19              concerning 217:5        86:12,17,23 88:13     113:15 117:9
 competitors           conclude 216:7,22       88:17 111:20          139:10
   219:17                244:7 294:16          212:23              consultation 24:3
 compiled 242:12       concludes 313:9       connects 256:14       consulting 87:19
   242:14              conclusion 185:24     consider 26:17          109:11,20 117:3,7
 complaint 73:13       conditions 60:17        27:1 106:15           117:10,12,16
   73:15 169:9           136:11 210:22         189:17 209:9          138:19 141:25
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               332 of 381
[consumer - corresponds]                                                     Page 13

consumer 219:11       contract 27:3           315:14              correct 18:24
consuming 156:4         136:5,12 172:16     copy 12:19 13:1,3       25:22 35:11 36:3
  156:5                 172:24 187:4,8        13:12 14:3,23         36:21 38:13 41:2
contact 89:5 91:12      188:8,20 190:10       15:4,8 80:16          41:13 43:1 45:12
  92:3,12 96:7 98:7     192:13 209:24         81:16 87:4 103:17     53:11 56:5 76:1,3
  99:5 123:23           216:5,13,19 221:9     104:15 108:2          76:11 81:6 86:24
  124:16 148:20         295:8                 207:25 208:11         93:7 97:14 99:3,6
  247:19              contracting             254:23 267:4          101:24 102:13
contacted 41:7          208:14              copying 54:16,17        104:6 114:11,18
  89:3 91:18 151:17   contractors 96:16       303:1,2               114:22 115:1
  175:21 253:14,15    contracts 103:9       copyright 19:2,3,8      118:9 122:8
  254:12                136:22 187:16,18      20:25 21:10 23:8      123:17 139:1,19
contacting 31:8         187:23,25 191:3       23:21 59:24 60:1      140:18 147:3
  67:7 98:9 246:18    contractual             60:8 63:2,10,21       168:10 170:21
contacts 188:5          190:21                64:3 91:17,22         171:4 178:11
contained 54:3        contrast 235:23         92:4 93:2,13,24       179:1 198:4 199:5
  301:5,11,12 302:7   contributes 41:12       96:4 101:3 103:6      199:10 224:7
containing 4:13       contributing            103:8 109:12,21       226:14 228:3,7
contains 51:23          122:4                 117:4,8,16 119:16     229:15,18,22
  256:16              contributions           123:16,21,22          230:1 231:17,18
contemplate 49:9        43:5 125:9            124:18 125:7,15       232:10 237:1
  235:17              contributor 295:8       126:17 133:21,22      240:9,13,14
contemporaneous       control 232:24          133:23,25 146:2,9     241:10 242:20
  311:25                297:11                150:16 153:6          249:19 256:4,6,9
content 104:13,15     controlled 312:4        158:25 245:12         256:10,20 259:4,4
  148:21 161:25       controls 251:24         247:5,16 248:12       259:9,23 260:8
  162:1,2,3 218:11      252:11                276:4,10,19           261:6 266:23
  221:11 234:16       convenience 224:9     copyrighting            273:12 280:1
  261:23,25 262:19    convention 144:7        113:16                291:5,8 299:22
  263:3 282:23        conversation          copyrights 23:21        300:11 306:18
  308:25                31:10 58:9 75:7       63:20 123:10          317:8
context 56:10           75:15 78:2          corbis 50:4           corrected 48:13
  157:7 160:14,15     conversations         core 58:18 149:18       301:11
  174:9,23 183:2        74:23 75:1 83:7     corelogic 215:14      corrections 317:6
  211:6 212:5,6         238:22 241:15       corn 263:16           correctly 16:23
  244:10 245:12         242:21,23 243:2     corner 51:13            36:14 54:5 109:5
  300:18 301:2        cooperate 57:4          105:11                115:3 117:5 122:5
continue 21:3         cooperative 57:20     corp 90:1               201:5 281:14
  64:10 68:6 119:11   copied 82:17          corporate 41:20         302:10
  138:15 151:5        copies 12:3 13:14       168:15 170:6        correspond
continued 3:1 5:1       73:14,19 74:2       corporation 87:3        271:11 272:9
  204:17                79:5 81:5 139:15      89:16 158:3         corresponds
continues 287:21        207:24 229:11       corporations            273:10
                        277:24 280:14         191:24
                               Veritext Legal Solutions
                            202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               333 of 381
[corrupt - damages]                                                           Page 14

 corrupt 115:12          29:15 30:5 45:11      117:13 215:24         133:14 153:10
 corrupted 115:11        61:15,19,22 62:6      261:19 294:2        curriculum 4:12
   115:22                62:10,13,16,17,21   creates 128:15          14:1,4 143:9
 corruption 115:5        67:10 79:12 88:24     310:14              curtailed 21:2
   116:2                 120:25 121:3        creating 26:4,22      customer 32:8
 cosmopolitan            143:18 198:6          64:12                 162:14,14 193:15
   69:13                 220:19 242:19       creation 26:18          220:20
 cost 52:3,4,4 73:18     249:20 261:5,9        51:3,5 257:4,5,9    customers 172:1
   142:8 252:16          286:21 306:24         257:21                214:19 218:1,10
 costume 141:11        courses 18:20 23:2    creative 63:7           288:1,14 289:4
 couch 160:17            62:5,8 119:7,9,18     124:2 263:22,24       293:22 309:1
 council 143:25          120:2,9,16 145:5      286:8               cut 78:13 102:3
 counsel 2:9 7:8,19      145:17,20 146:17    creatively 209:16       180:12 269:2
   13:1 24:10 76:21      146:23 147:19       creativity 114:4      cutoff 277:22
   78:2,5 81:5 83:8      161:8                 262:12 263:4          278:13,15 279:18
   84:4 86:16,16       court 1:2 7:11,16       264:25              cutting 148:11
   315:14                8:5 9:24 10:13      creators 26:8           268:21
 counsel's 87:11         12:9 14:6,17        credit 97:20          cv 1:7,10,12,14
 counselor 8:18          35:18 37:15 39:23     254:20 298:21         7:12 12:4 16:15
   30:12 55:15 76:17     43:18 71:5 80:12      299:2                 30:18 48:20,21
   92:15 120:12          82:4 96:6 98:22     criteria 133:18         67:17,24 69:18
   122:15 131:24         100:21 101:19         151:19 153:13         92:9 121:20
   138:20 139:5          105:7 107:16          157:24 172:19         131:13 145:25
   140:13 160:14         134:18 199:2          182:17 185:11,11      146:16
 count 26:12 59:4        210:12,25 225:11      187:6 224:15                  d
   90:12 95:17           237:7 244:25          282:9,23,23 284:3
                                                                   d 1:13 4:1 8:21
 countries 58:22         265:14 290:5          284:5
                                                                     115:7 149:3 150:4
   59:17               cover 19:24 20:6      criticize 312:11
                                                                   d'pergo 90:14
 country 45:14           94:25 162:24        cs 315:15
                                                                   d800 255:23
   81:8 152:11           163:19 165:14,20    csr 1:25 2:5 314:4
                                                                   d810 255:23
   157:15 158:9          166:10 244:3          314:23
                                                                   daily 142:13
   167:8 173:6 174:1     268:6,7             cuff 198:2
                                                                   dailymail.co.uk
   241:22              cowboy 154:19         cup 175:15
                                                                     290:15
 county 314:2          cpa 32:12 36:4        cups 236:11
                                                                   damages 159:15
 couple 33:8 41:9        40:10 46:7 48:16    curious 109:17
                                                                     182:9 183:12
   66:20 108:5 149:7   craft 147:9,12        current 18:16
                                                                     200:5,10 201:16
   178:14 190:12       crawford 149:3          36:16,20 40:6
                                                                     204:20 206:14
   203:7 205:15        crawford's 149:18       41:18 118:15
                                                                     221:25 222:4,12
   238:11 286:7        create 25:10 56:15      181:3 286:4
                                                                     223:11 232:2
 course 19:9,10,11       101:9 102:18          304:25 305:1
                                                                     244:17 245:1
   21:13,16 22:1,3,5     104:16 116:6        currently 19:12
                                                                     249:4,7,24 250:10
   22:8,9,15,16,18       197:4 276:20          48:1 75:25 90:7
                                                                     250:10,20,21
   22:20,23 23:1       created 100:10          99:15 106:24,25
                                                                     251:5 252:14
   24:17,20 25:2,5,5     102:12 105:21         121:5 127:25
                                                                     257:24
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               334 of 381
[data - derived]                                                             Page 15

 data 49:18,22,24     days 27:22 28:6         101:17 105:5          269:6,9,13 278:16
  50:22 51:23 52:10     146:7,7 165:18        107:14 159:16         279:7,12,17 280:5
  52:10 55:5,10         190:12 315:17         198:24,25 199:1       281:13,17,22
  74:3 128:18,19      deal 221:18             235:16 265:9,10       282:1,1,3,6,7,10
  170:24 171:5        dealing 143:2           265:10,11,12          282:12,14,17
  175:3 179:4,6,19      150:15 282:19,20      288:1,7,10 289:1      283:17
  182:6 184:15        deals 178:25 182:1      289:5,7,11 290:3    demonstrated
  185:15,23 186:1,4   dean 153:20           defer 39:1,3,4          185:7
  186:13 197:2        decades 232:5         deferred 39:11        demoted 42:16
  202:25 203:1,15       238:23 241:12       define 63:13          denies 253:11,13
  204:3 205:4 206:8   december 42:19          179:25 182:7,23       254:8 255:12
  233:12 234:10         314:19 315:3          183:10,23,25        denver 243:8
  236:21 237:10       decide 279:2            224:15 279:9        department 19:25
  250:24 300:15       decided 56:19           283:24                146:3
  301:20 303:22         57:7 58:24 59:1     defined 172:19        depend 165:3
  304:4,9 305:13        161:12                174:17 185:10         189:24 299:16
 database 115:5,12    decides 260:22          284:16              depending 229:2
  115:21 116:2        deciding 240:19       defines 187:5,5       depends 29:22,22
 databases 115:11       281:24                284:18                92:1 162:20
 dataset 242:12,14    decimal 44:17,20      definitely 55:25        164:20 192:20
 date 41:1 75:15      decisions 67:8          276:17 296:5          256:5 299:14
  76:15 116:14          300:8               definition 161:22       308:17
  122:18 254:23       declare 279:1           180:22,22 195:6     deponent 314:9,15
  256:2,6,8,9,12,17     317:4                 284:8,14,19 285:3     315:13 317:3
  256:18 257:3,4,5    decrease 196:19         285:19,24,25        deposing 315:13
  257:9,11,11,14,14     197:3,6,12,23         286:4               deposition 1:16
  316:24 317:12         201:15,16 237:16    definitions 58:13       2:1 4:10 7:7,13
 dated 80:23 82:20    decreased 64:14         59:5,10               8:10 9:6 12:13,17
  87:17 108:3 202:6     200:5,10            degree 25:16            13:7,19 72:22
  314:19              decreases 34:7          114:1 146:22,25       77:24 78:6,10,16
 dates 256:23,24      dedicate 67:2           147:1,6,14,17         78:17,19 79:13
  257:21                139:6               delay 13:19             83:4,10 84:12,17
 daubert 134:18,23    dedicated 20:23       delegate 31:2 34:8      85:5,14 139:1,4
 daughter 312:5         83:5,7                34:13                 177:5 198:21,23
 davis 244:2          deemed 317:6          deleting 103:18         226:20 290:8
 dawn 178:14          deep 10:21            delve 63:15             313:21 314:6,8,13
 day 27:22 56:25      defendant 1:10,14     demand 161:20,24      depositions 9:4
  65:6 95:18 99:19      7:8 101:13 135:3      162:2 175:4 179:3     16:1 28:25 72:15
  99:19 120:2           247:20,21             179:4,12,19,22        82:11 257:19
  126:15 144:21,22    defendants 2:2,19       180:2,4,9,17,23     depth 62:7,13
  194:12 238:5,5        7:24 12:6,7 14:14     180:24,25 181:14      309:19
  254:20 277:7          14:15 35:16 39:21     181:20 182:4        depths 62:25
  300:19 317:15         43:16 80:9,10         206:21 242:11       derived 138:18
                        82:2 98:20 100:19     245:24 268:9          141:24
                               Veritext Legal Solutions
                            202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               335 of 381
[describe - discussions]                                                      Page 16

 describe 92:10          185:16 186:4          106:8,18 110:17       233:18
   184:3 240:18          201:25 202:16         112:16 127:6        director 113:14
   241:15 245:21         206:19 221:25         130:20 139:20         132:1
 described 22:3          223:18 224:19,21      160:17 163:12,13    director's 114:5
   34:21 209:8 221:5     235:2 240:7,16        164:17 165:15,16    directories 104:14
   223:14 241:13         241:18 248:13         165:22 166:3        directors 26:11,15
   249:4                 252:14 261:12         174:13 182:22         52:20 56:18,19
 describes 117:19        281:23 282:24         184:13,16 185:16      59:9
 describing 57:9       determined 72:18        186:5 197:1,1       directorships 27:9
   296:15                210:12 222:7          201:2,13,23         directory 96:17
 description 4:9         251:19                202:17 203:13       disagree 226:16
   5:2 245:19 274:23   determining 48:24       208:19 256:25       disappeared
   274:25 296:18         53:23 160:13          258:22 262:17         254:20
 descriptions            161:17,18 183:20      264:17,18 269:20    disbarred 246:19
   166:15 201:13         184:8 197:11          274:8 277:25          247:3
 design 17:1,2,3,9       206:4 224:2           279:23 280:1,14     disciplinary
   17:10,19,24 21:15   develop 137:16          280:14 304:15         121:14
   21:22 26:7 61:5       145:2 158:3           305:11 306:24       disciplined 121:19
   69:20 117:22        developed 57:13         307:1               disconnect 252:6
   118:2,12,21 147:5     59:5,13 286:13      differential          discounting
 designed 100:14       developer 34:3,6        205:11 220:8,10       204:25
 designer 141:11       developing 58:13      differentiate 93:5    discovery 83:23
 designs 225:14          59:21               differently 62:17       84:3 179:17
 desirable 162:1       development           differing 62:24         253:11 254:7
 desires 282:5           33:17               difficult 30:19         255:11
 desist 158:20,22      developments            250:25              discuss 15:12
   245:13,19 246:4,8     33:13 217:12        difficulty 149:8        48:16 49:9 62:7
   246:12,23,25          219:4,5             digital 73:16 74:2      78:18 146:10,12
   247:7,15            devoted 42:11           143:23 196:13         241:17 270:1,4,8
 desk 107:12             44:14 47:12           208:5,9,24 255:23   discussed 22:4
 despite 136:2         dictated 182:18         256:22 310:14         83:10 123:10
   287:9                 227:15              dilemma 122:22          143:15 145:7,21
 detail 15:22 77:11    difference 29:18      diligent 289:22         146:6 175:22,24
 details 69:13           30:9,21 38:22       dimension 293:18        176:4 269:24
 determin 250:20         54:7 165:1,2        dimensions              301:1 305:24
 determination           172:15 201:9          229:12              discussing 230:23
   167:22 183:7          202:1 206:19        direct 105:10           239:1 241:13
   244:25 249:21         217:9 218:25          158:3 219:21        discussion 49:17
   250:21                219:7,12,24           255:8 298:24          236:22 243:13
 determinations          257:10 302:14         301:13                268:10 294:22
   160:4               different 52:2,3      directed 92:8 97:4    discussions 83:6
 determine 52:1          56:12,21 62:18,19   direction 114:7         238:18 242:1
   139:6 142:19          62:22,23 65:9       directly 145:21         243:7 278:4
   183:13,15 184:15      73:21 84:8 93:7,8     151:20 167:18         305:21
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               336 of 381
[disgorgement - educate]                                                     Page 17

 disgorgement           83:14 84:3,5,19     draft 75:2,12           206:11 221:5,16
   159:16               84:24 85:3 131:1      103:2,2 137:20        236:20 237:23
 display 153:5          131:3 188:25          313:17                241:19 262:18
   168:1 169:2 171:3    197:11 253:21       drafted 104:4,5,22      269:21,22 270:12
   174:2 216:25         289:17 292:5          104:23 131:1,2        277:21 298:22
   229:4,9 230:8        294:18 296:14       drastically 305:1       300:14,20 301:3,4
 displayed 168:23      dog 178:6            draw 156:7 218:1        302:3,3,5 304:14
   228:14 230:13       dogs 154:14          drill 227:19            305:12 311:9
 displaying 228:10     doing 11:15 55:6     drive 33:14           early 51:21 166:23
 displays 228:23        73:19 89:22           206:21 249:23         218:4 220:4
   229:6                116:16 130:3        driver's 121:6        earn 286:9
 disqualified 135:8     133:14 136:2        driving 203:8         earned 43:11
 dissatisfied 295:2     154:25 155:1          298:21                118:22
 distant 220:1          159:2 183:3 184:1   drop 31:3 197:9       ease 272:15
 distinguished          187:20 198:8        dropped 218:2         easier 9:6 218:10
   132:15               243:5 244:21        dropping 253:21         273:8
 distributes 209:6      259:12 275:10       drove 217:22,22       east 36:12 37:2
 distributing 26:4      286:21 301:22       due 25:9 49:10        easy 212:11
 distribution 209:6     303:24 306:2          55:15 104:12          222:16
 distributors          doke 275:15            197:3,4 238:9       ebb 204:6
   154:25 217:23       dollar 50:24 53:24   duly 314:10           economic 160:21
 district 1:2,3 7:11    240:6               duplicates 209:4        161:16 180:22
   69:8 124:10,14      dollars 97:8 99:11             e           economics 146:18
 divide 28:6 251:6      153:2 166:11                                146:23 160:1,2
                                            e 2:13 4:1,8 5:1,18
 divided 171:22         238:1 297:23                                161:8 164:7
                                              8:20,20,21 69:14
   190:2 250:14        domain 100:2,4,5                           economist 160:3
                                              69:14 90:25 114:4
 division 1:4 307:1     105:18,19 174:12                            161:13 184:12
                                              115:7 144:15
 dmla 143:23            174:13 249:17                             economists 160:6
                                              150:20 151:2,2,2
   144:16              domains 249:10                             economy 181:7
                                              151:15,15 178:1
 docket 83:15,16       door 57:22 58:3                            editions 149:9
                                              188:8 266:12
 document 15:11        double 202:20                              editorial 64:13
                                              316:3,3,3
   41:23 58:10 87:17    232:11                                      69:6 111:16
                                            earlier 18:12
   130:12 131:9        doubt 24:13 54:25                            171:14,16,23,24
                                              21:15 22:3,4
   189:8                187:9,10 303:14                             191:19 192:13
                                              24:18 25:7,20
 documentaries         downbeat 69:14                               194:14,18 195:5
                                              40:24 41:14 54:1
   153:11              download 188:20                              195:11,16,23
                                              56:2 61:3 75:13
 documentation          189:22 191:5                                225:7 244:3,5,5
                                              117:25 118:23
   288:21              downloaded                                   307:16,17,17
                                              135:22 140:11
 documented             189:25 190:1                              editorially 188:15
                                              145:13 156:18
   207:19,19           downloading                                  196:3
                                              161:7 166:19
 documents 4:14         230:17                                    editors 58:20
                                              169:14 176:24
   13:16 73:9,11,14    dozen 178:23                               edits 59:7 131:2
                                              185:13 187:3
   73:18,24 76:4       dozens 211:22                              educate 130:14
                                              195:20 199:12,22
   78:1 79:3,7,10
                                              200:8 201:6
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               337 of 381
[education - events]                                                          Page 18

 education 20:1,6      embedded 58:10        entered 37:25         errata 315:11,13
   96:14               emotions 24:14          43:8 46:5 108:19      315:17
 educator 63:9         emphysema               115:16,17 116:12    errington 88:11
   113:14                153:25                116:13,19,21,22     error 205:13,18
 educators 17:25       employed 17:14          116:24 117:18         225:8,10 311:7
   18:4                  19:14 31:17,20      entering 117:18       errors 85:8
 effect 36:1 165:12      35:1 115:8          enters 221:9          especially 193:12
   190:5               employee 27:1         entertainment           228:17
 effects 62:19           31:24 32:5 37:22      1:12,13 65:25       esq 2:13,21
 efficient 29:23         41:25 43:25 48:1      69:10,15            esquire 315:1
   308:23                67:13 91:21 94:17   entire 13:2 126:22    essentially 50:7
 effort 30:10 35:14      104:23 108:25       entities 70:24          128:6 311:3
   59:14 60:9,16       employees 31:17         124:9 142:15        establish 179:4
   100:7,16 203:19       31:20 39:1 96:16      151:22 158:1          215:17
   289:22                103:12                219:16 246:14,18    established 102:5
 egotistical 143:7     employment 23:4         249:1,5 251:5       estate 136:16,16
 eight 22:14 153:25      27:3                  288:6,9,23 289:1      136:21 150:4,19
 either 42:18 85:8     empty 41:8              291:24                151:1,8,11,12
   87:6 91:20 92:16    enable 183:17         entitled 87:18          152:2,4,8,20
   103:14 104:3,24     encompass 56:8          121:22 188:19         154:21 155:5
   106:13 108:1,18     encounter 279:13      entity 41:20 70:21      156:3,5,10,16,19
   126:15 179:18       ended 111:21            92:16 102:1           157:2 212:5,6
   214:25 216:6,19       112:23 118:18         109:15,16 117:11      213:11,21 224:12
   243:3 253:8 285:8     313:21                117:14 127:2        estates 138:23
   291:17 294:4        endorsement             142:4 168:16          142:12 149:23
 elastic 179:23,24       11:16                 192:19 221:8          150:1 151:16,24
   179:25 180:2,22     ends 103:13             249:12 250:10,12    estimate 60:18
   181:16,21 182:5     enforce 308:12          251:4,6               67:4 141:6,23
   268:9               engage 299:18         entries 272:5         estimating 19:6
 elasticity 182:2      engaged 88:4          entry 83:16           et 1:9 7:10 50:11
   268:22,23 269:16      287:4 296:19          109:10 114:17         125:15 192:12
   270:12,13           engagement 15:10        119:2 122:2 127:8     197:8 272:23
 eliminated 167:1        79:12 86:25 87:4      127:19 128:10       europe 144:17
 elle 69:14              87:11,18,21 88:13     271:21              evading 239:10
 ellen 3:4 8:4 73:1      88:17,20 150:6      environment             251:1
 em 158:17               240:5                 146:5               evaluating 292:9
 email 60:19 92:8      england 20:2          environmental         evasive 11:3
   94:5 95:11          english 58:24 59:2      17:10               event 85:17
 emails 32:8 60:13     enjoy 207:11          equation 179:1,20       144:11 162:7
   60:14 93:1,23       enjoyment 159:8       equivalent 144:16       264:20
   96:18 98:10 130:1   ensure 148:21           223:22 286:25       events 63:3 145:24
   130:4               ensures 49:1            297:20                146:4,13 181:3,3
 embarrassing          enter 118:16          errantly 54:11          286:16 300:25
   100:13                                      302:18                305:23
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               338 of 381
[eventually - expert]                                                        Page 19

 eventually 39:5          309:17              99:1,21 100:19,23   existed 126:24
 everybody 57:8,21      exceptions 256:10     100:24 101:1,16       127:24 214:11
   77:8 196:13            256:14 308:13       101:17,22 103:24    existence 126:22
 everyday 60:24           310:5               105:5,9,11,15         193:23 217:4
 evidence 225:19        excerpted 15:14       107:14,20 110:16    existing 175:8
   230:23 231:1,4,9     exchange 57:14        113:3 114:22        exists 73:15 128:1
   231:15 244:7,12        156:25 248:11       121:21 131:14       expansive 130:6
   253:1 255:18,21        285:9 286:22        197:10 198:18,19    expect 100:15
 evidenced 171:8          287:6,8 297:11,18   198:20,20,22,23       140:3
 ex 91:21 153:19          298:25              198:24,25 199:1     expectation 248:8
 exact 59:4 135:1,2     exchanged 49:4        199:13,15,17,18     expenses 99:11
   277:10               exclude 134:24        200:12,14 202:12    expensive 20:5
 exactly 22:14            219:4               203:1,15 204:3        203:19
   55:20 89:21          excluded 134:21       205:6,10 209:13     experience 16:18
   121:10 180:3           137:4               213:17 222:10         18:2,4 24:13
   269:23 278:23        exclusive 150:20      226:3,4,5,10          92:10 107:8 108:7
   288:8                  151:23 248:13       227:13,19,21          114:14,25 157:11
 examination 4:3        exclusively 119:17    228:1 230:23          170:5 171:6
   8:15 240:7           exclusivity 308:3     231:8 232:7,14        182:19 232:4
 examined 314:9           308:5,7             235:14,15 265:9       237:12 243:17
 example 20:25          excuse 16:13 45:7     265:10,11,11,12       286:11 287:19
   26:6 51:9 54:7         77:22 82:8 98:25    265:19,22 266:2,3     309:4
   57:17 58:14            118:8 129:13        266:12,15,16,22     experimentation
   108:19 115:6,18        173:12 193:16       266:22 267:1,8,24     295:22
   132:11,19 158:1        230:21 282:1        271:3,4,4,5,7,11    experimented
   162:21,22 165:4,9    executed 286:19       271:17,24,25          294:9,15 295:24
   165:19 171:8         exhibit 4:10,12,13    272:9,10,11,12,17     296:5,15,17
   178:20 180:5           4:15,16,17,18,19    273:4 275:14,17     experimenting
   183:5 189:14,21        4:21 5:3,5,6,9,10   276:4,15,22           185:9 294:17
   199:23 200:2           5:12,13,13,14,14    277:14 290:1,2,3    expert 1:17 2:1
   207:7,9 208:22         5:15,15,16,16,17    290:8,9,13            4:4,19,21 5:13,14
   210:9,15,21            5:17,18,18,19,19  exhibits 5:3 12:1       5:15,16,17,18,19
   211:25 212:1,7,11      5:20,20,21,21       13:15,17 14:7,25      5:20,21 14:5 23:9
   212:14 225:4           12:4,6,7,12 13:22   80:17,19,20,24        60:24 75:16 80:22
   226:11 231:22          13:25 14:8,9,14     81:3,8,10,20 82:1     81:1 83:1 89:14
   243:23 244:4,6         14:15,20 15:6,7,8   82:9,11,15 87:7       91:12,13 92:11
   263:11 284:5           15:25,25 16:4,7,7   137:18 199:9          96:1,9,11,19,20
   302:14                 16:14,16 35:16,21   250:17,18 265:2       96:21 97:1,5,13
 examples 180:20          35:24 37:19 39:19   265:24 266:2          98:1,6,25 99:12
   201:14 202:21          39:20,21,25 40:4    275:8 289:19,20       100:14 101:8
   207:20 309:14          43:4,15,16,20,21  exist 72:20 73:25       102:9,13,20,24
 exceeded 99:13           47:10 80:9,10,22    74:1,5 174:22         103:1,23 104:13
 exception 136:1          80:25 82:2,7,8,21   258:20 259:24         104:13,14 109:12
   137:9 257:10           87:10,16 98:20,24   280:15 283:15         109:21 113:15
                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               339 of 381
[expert - fellow]                                                             Page 20

   117:4,8,16 124:25   exposure 61:20          247:10 248:5          191:3 230:14
   129:20 135:12,25      262:12                249:7 250:18          308:1,22
   136:20 139:11       express 102:19          262:2 275:23        familiarity 189:16
   157:6 159:22          207:16 210:17         295:3               family 154:2
   161:14 206:7          211:21              factor 165:23           155:25 230:15
   251:18 315:5        expressing 129:3      factors 160:12        famous 150:5
   316:2,24 317:2,4    expressly 209:2,7       161:16,20 162:13      155:19 163:3,18
   317:12              extend 107:8            162:17 166:21       fanciful 262:4,5
 expert's 191:25         132:21 174:12         180:25 196:15,16      263:15
   192:2               extension 140:8         240:15,18,25        fantastic 57:19
 expertise 23:9        extensions 140:16       279:1 281:22        far 133:5 162:25
   63:10 96:5 97:6     extent 72:20 85:16    facts 174:23,24,25      163:9,15,20
   101:14 135:2          203:9 299:14          180:10 251:13         188:14 261:6,14
   136:10 142:23         308:11                252:20 258:1          276:3
   144:20 145:2        exterior 225:14         260:9,15            faux 134:11
   149:20 160:19       extra 41:8,11         faculty 18:1 119:2    favor 197:16
   161:5 232:4           81:16                 119:10,11           fears 243:10
   286:14              extract 72:5          failed 235:16         features 294:11
 expertpages             292:12              fails 315:19            296:16 297:25
   103:14 104:4,5,24   extracted 292:2       fair 9:9,17,22        federal 36:2 38:15
 expertpages.com       extracurricular         13:20 16:11 34:24     44:12
   5:9 101:23            20:22                 50:21 65:23 71:21   fee 48:24 51:2
 experts 5:5 18:2      extreme 183:5           78:12 126:7           152:24 164:18
   96:15,15 98:11        239:23                135:17 160:13,16      166:17 184:8
   99:3,8 102:16,17    ez 4:16,17,18           160:18 183:15,18      187:5 189:2,19
   104:15,17 135:1       35:25 36:1 40:2       183:20 187:24         190:4 192:17
   235:16                43:22                 192:21 193:10         193:20 194:6
 explain 21:4 48:22              f             203:25 206:15         200:6 237:1
   60:25 204:7 207:7                           224:6 226:18          241:18,18 244:23
                       f 5:20 8:20,20
   207:8 236:16                                239:16 251:19         248:11,23 250:8
                         149:3 273:2
   288:8 299:9                                 275:8 281:23          251:10,12 252:5
                       facebook 111:19
 explained 174:7                               310:4                 297:9 299:17,21
                         111:21,24 112:6,8
   184:23 192:9                              fairly 45:12,14         300:9,10
                         112:8,19,22 113:4
   233:20 273:2                                127:4 154:2         feel 16:15 67:20
                         129:22,23
 explains 204:12                               182:10 196:20         87:6 198:6 222:10
                       facet 289:2
 explanation                                   205:14 239:23         255:3
                       facets 250:23
   180:20                                      289:6,14,14         fees 49:4 153:13
                       facilitate 26:2
 explicit 210:22                             fairness 201:16         182:8 193:21
                         56:6
 explicitly 166:7                            fall 18:23 20:11,12     224:20,22 225:20
                       facing 24:11 101:7
   210:4                                       21:9 127:20 128:3     225:22,25 226:2
                         126:15
 explored 168:18                               241:6                 252:13
                       fact 30:22 97:12
   169:7                                     familiar 17:20        feet 41:10
                         109:3 126:23
 expo 144:5,5                                  101:25 157:4,6      fellow 60:13
                         160:7 178:10
                                               172:3 186:16          132:14,17
                         184:19 185:19
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               340 of 381
[felt - found]                                                                  Page 21

 felt 206:15 231:20        275:22 293:11       flux 34:2 166:22      forced 71:7,11,17
 fewer 229:18           finding 223:22           195:19                72:7,19 157:20
    284:2                  291:17              fly 20:2,3,3          forcing 29:10
 field 18:3,5 62:7      fine 17:10 48:12       focus 20:21 23:8      foregoing 314:8
    62:14,25 132:11        81:12 147:2,7         26:18 62:4 63:2,8     314:11 317:5
    309:19                 159:5,5 270:14        64:13 65:3,10       foreground
 fields 129:2           finger 271:23            125:1,4,25 127:12     211:25 310:1
    307:16              finish 141:16            145:17 154:15       forensic 66:7,9
 fifth 272:4 273:21        217:25 262:23         234:7 250:2 255:9   forget 268:20
 figure 157:19             276:14                280:11 281:6        forgetting 144:15
 file 4:15 12:24        finished 10:15,18        304:10 305:10,11      191:9 307:7
    13:2,4,13 15:8         35:22,23 95:20        309:12,12,15,16     forgive 39:4
    36:3,5 74:15           232:7               focused 23:19         forgot 41:5,14
    87:14,14 140:9,11   fires 30:13              29:25 63:20,22      forgotten 120:25
    140:12 165:20,21    firm 7:24 15:11          64:11 72:2 101:8    form 4:16,17,18
    208:1,10,13            86:23 87:2,4,24       205:1                 35:25 36:1,5 40:2
    229:16 256:22,25       88:5,10,22 89:1,8   folder 4:13 14:19       46:5,18 47:8,11
    257:1,2,3,6,8,21       90:4 91:9             14:22 16:4 87:9       47:20,20,23 48:6
    275:17,19 276:9     firms 26:7 119:14        87:10 128:7,8         48:8,10,14 73:16
    276:16 277:4,9,11   first 36:7 37:19         129:10 273:18         85:12 86:6 102:18
 filed 7:11 38:15          38:23 43:3 45:6     folders 13:8,10,12      141:4 160:24
    44:13 45:12,14         57:7 69:18 89:5       14:7 289:23           161:1 172:12
    47:5,6,24 48:14        92:6 93:5,17 99:2   folks 287:3             173:13,14,15,20
    76:10 91:17,25         101:24 102:24       follow 133:5,6          174:4,20 186:23
    93:2 140:5,10,15       103:8,21 114:17       162:25 163:9,15       186:23 212:20,25
 files 87:7 165:16         116:10 122:2          163:20 165:8          293:15 295:9
    246:16 257:21          126:1 147:20          196:21 220:25         296:10
    276:20 307:8           148:1,2 155:14,15     251:15 260:17,18    formal 60:18
 filing 46:18              155:21,23 177:23      261:6,14              306:2
    140:15 246:18          190:13 207:8        followed 143:10       formally 117:13
    247:18                 226:22,23 227:1       223:20,20,25        formed 51:21
 filled 295:9 296:9        227:25 228:1        following 210:8         53:21 56:17
 filling 75:3              230:21,22 266:8       249:20 283:23       formulas 54:10
 film 69:15                267:1 271:21        follows 251:22          302:18
 final 59:8                272:2 295:6,10,11   food 137:23,25        forth 83:3 95:4
 finally 59:8              296:7 314:9           178:5,6               153:12 231:6
 finance 86:12,17       fit 185:6              fool 232:13           forty 38:17
    86:21               five 50:11 106:18      foot 225:13           forward 29:12
 financial 71:6            246:16              foothill 36:12,23       30:13
    248:8               fix 275:11               37:2,12             found 19:18 23:1
 find 92:18 101:15      flight 81:18 287:7     footnote 294:20         97:3,6,19 183:2
    123:11 162:12       floor 34:15 288:13     footnotes 75:17         201:14 235:5
    218:11 259:6,19     flow 204:6               77:7,15               290:21 291:12,25
    262:9 263:3,21
                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               341 of 381
[founded - go]                                                                Page 22

 founded 108:23          99:6 100:24         general 186:8         give 8:10 9:19
 founding 56:19          105:15 110:6          209:11 215:5          11:4 18:13 29:3
   132:1                 113:10 115:12,19      219:9 221:1           81:16 86:16 93:1
 four 23:24 64:23        118:8 189:8 198:7     227:16,16 246:13      132:11 150:22
   106:18 139:14         199:7 265:20,24     generally 25:9          173:18 176:12
   150:23 213:18         266:17 271:25         151:19 180:11,13      177:7 180:21
 fourth 272:18           277:15 278:8          203:6 206:3 207:8     207:7,9,20 209:4
 fox 68:8              fulfilling 208:8        217:8 218:24,24       213:5 218:6,20
 frame 109:23          full 8:19 11:5          223:17 224:21         267:13 275:21
   283:9,10              17:12 18:4 26:24      240:23 245:23         281:8,10 289:20
 free 16:15 52:24        27:1,6 31:17,19       307:21                300:18
   67:20 87:6 98:4       51:12 87:25 94:21   generated 15:17       given 9:3 23:4
   100:9 103:15,17       94:23 146:19          15:19 160:10          54:20 81:19 85:19
   164:25 165:8,23       147:25 203:23       generating 285:1        102:13 232:17
   166:9,12 171:10       205:16 228:6,11     generation 229:12       236:25 239:7,23
   171:11,23 172:12      228:21,21 268:12    generic 182:13,25       242:20 276:20
   184:20,24 185:4,6   fully 20:24 55:19       184:9 224:13          303:7 313:10
   185:20 186:2          71:18 78:4 168:14     242:10 243:15         314:12 317:9
   188:16 191:17,20      295:12              generous 50:17        gives 180:19
   192:1 194:15,17     fun 20:7              geographic              250:15
   195:2,6,13,15,18    further 15:22           166:20              giving 198:4
   195:19,23 217:7       41:22 52:22 117:1   geography 164:6       glad 25:11
   217:11,24 218:23      119:1 174:10        getting 57:3          gladly 9:2
   219:2,9,18,23         176:22 185:7          205:16 220:7        glamour 69:11
   220:3,13,17 221:2     204:7 209:4 218:5     222:11              glaser 2:12 7:13
   222:10 248:4,10       233:4 237:13        getty 50:4 171:9        7:21
   248:17 251:2          291:21 296:21         171:19 174:13       glaserweil.com
   258:2,4 299:7         313:2                 191:14,19,22          2:17 315:2
 freelance 48:2        future 53:1             192:3,5,10 193:6    glasses 110:24
 freelancer 99:17                g             196:22 197:13       gligoriu 32:18,21
 frequently 39:1                               201:8 221:18          91:21 94:11,12
                       g 5:19 32:20,20
   61:8 108:21                                 231:4 249:8         global 26:22 129:3
                         151:2
   119:13 131:1                                283:22 306:15,20      146:4,5
                       gain 180:6
   151:17 220:23                               306:22 307:4,9,11   glossary 59:20
                       gained 144:20
 fresh 308:25                                  308:3,6,15,16,18    go 10:20 11:19
                       gallery 264:21
 friction 218:13                               308:24 309:11         15:15 16:3 33:8
                       gamble 89:18 90:2
 friend 158:21                                 310:8                 41:21 43:10 65:17
                       games 78:8
   209:21                                    getty's 192:17          69:17 71:8 77:10
                       gas 280:7,7
 friend's 106:13                               193:2 196:20          80:7 90:11 92:21
                       gasping 194:21
 friends 107:13                                217:19                95:22 98:6,15
                       gather 176:1
   163:7                                     gettyimages.com         102:15 106:22
                       gathered 170:4
 front 12:11 13:9                              235:20,24             109:6 114:24
                       gathering 170:6
   13:21 16:14 67:19                         gifts 43:5              133:11 135:5
                       gene 150:4 151:8
   81:20,23 87:16                                                    143:18 144:25
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               342 of 381
[go - happened]                                                               Page 23

   148:1 152:13,15       263:14 307:8,10       72:15 79:22 82:18     241:5,23 243:7
   157:19 160:12       gobbles 87:2,3          82:19 132:8           300:23 305:21
   166:24 173:22         90:24                 137:22 181:10       gruff 153:19
   176:13 177:7        goes 17:4 34:10         195:14 210:1        guarantee 19:23
   185:13 188:14         88:7,23 102:20,20     245:4 247:14        guess 24:16,24
   195:12,22 196:2       109:1 128:8           280:17                61:10 132:5
   196:25 198:9          130:11 193:2        google 97:3             167:18 180:13
   199:11 202:19         256:17              government 38:15        209:9 219:21
   203:10,10,11        going 14:6 16:17        130:13,14 158:25      246:15 286:23
   214:25 218:5          23:10 29:12 39:18   governs 25:15           304:19
   224:13,24 225:1       43:14,14 48:19      grab 102:15           guest 61:9 69:11
   232:8 241:7 242:5     53:4 55:6 58:5,6    grabbed 236:13          119:15
   253:22 257:18         59:23 63:12,13      gradation 310:18      guidelines 9:5
   258:5 259:5,18        65:4,8 68:13        grading 23:2            11:10 26:19 51:4
   260:2,4 261:17        73:13 74:22 76:2      312:14,17             59:22
   263:2 265:3           77:8,10 80:1 88:1   graduated 63:25       guys 313:16
   267:18,25 273:19      88:1 89:13 90:11    granted 49:3                   h
   276:13 277:14         94:14 95:20 110:3     185:4 190:8
                                                                   h 2:21 4:8 5:1,13
   280:5,6,7 290:25      110:9 127:18          207:16 209:2
                                                                     151:2 198:18
   304:21 306:5          135:12 138:6        granting 57:11
                                                                     226:5 316:3
   312:18                142:20 146:13       grants 43:5
                                                                   half 34:16 93:19
 goal 208:16             151:5 152:16,16     grass 59:13
                                                                     93:20 120:2
 goals 27:13 39:6        153:12 155:6        great 12:5 53:14
                                                                     178:23
   56:23 297:13          162:18 163:2          153:17,25 155:9
                                                                   halfway 290:14
 gobble 1:5 7:9,22       166:24 173:9          180:6 212:1
                                                                   hand 8:7 32:13,13
   74:17 75:7,11,14      177:9 182:20          214:20 219:24
                                                                     34:3,14 175:16
   75:19 76:13,25        198:11 206:10       greater 51:1,2
                                                                     208:3,4 276:3
   77:2,5 88:9,14,14     208:3,4,5 209:7       243:18
                                                                     281:2
   89:7 91:2,3           220:21 224:3,16     greece 83:4
                                                                   handbook 148:24
   183:10,22 190:7       227:13 233:11         106:20
                                                                   handed 13:8
   196:6 222:5 248:3     234:6,6 243:9       green 229:25
                                                                     232:23
   248:6 252:10          244:25 245:5          230:1,2
                                                                   handing 14:19
   253:15 254:12         253:8,23 257:14     gregariu 94:10
                                                                     80:15,19
   259:12 260:6          265:2,4,5 266:6     gross 140:19
                                                                   handling 32:2,7
   261:20 262:13         266:19 267:5        group 1:8 7:10
                                                                     125:10
   263:12,13,23          269:13 272:17         58:19 128:21
                                                                   hands 49:16 208:9
   275:21,23 276:25      273:7 275:2 281:4     130:17 134:1
                                                                     220:4 242:3
   284:20 285:15,22      282:22 287:16         157:5 186:19
                                                                   handwritten 74:8
   292:24 293:13,20      295:12,14 299:12      248:3,21 250:6
                                                                     74:10,12,16
   294:2,22 297:24       301:22 303:23         252:2 315:4 316:1
                                                                   hang 268:4
   298:1 309:8,10        304:13 306:6,8        317:1
                                                                   happen 81:15
   315:4 316:1 317:1     312:20 313:19       groups 56:21 57:3
                                                                   happened 196:17
 gobble's 183:14       good 8:17,18 10:1       59:18 63:4 142:18
                                                                     295:18
   184:25 236:14         29:16 55:13 66:14     172:8 238:24
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               343 of 381
[happening - image]                                                            Page 24

happening 312:10      hierarchy 51:9,11     hotel 287:6                       i
happens 31:4,12         51:15               hour 10:22 95:20       idaho 163:25
  39:2 211:22 242:1   high 156:6 165:19       139:22                  164:3,8,9
happenstance            286:11,12,18        hours 24:4 27:21       idea 68:23 71:16
  311:23                310:12,24,25          27:22 28:2,6,15         99:10 122:15
happy 9:13            higher 194:9            28:19,22,24 29:4        140:21,23 141:1
hard 212:1 258:7        241:8 243:1           29:6,7,8,15,19,20       150:22
harder 29:14          highlights 310:9        29:25 30:1,5,6,10    identical 54:19
harrington 148:25       310:13,17,22          30:21,21 31:14,15       303:6
  149:17              highly 166:5            33:4,10,11,19,22     identification 12:8
hat 154:19            hill 221:18,19          34:16,20 35:2           14:16 35:17 39:22
hated 295:23          hired 27:11 35:8        38:14 42:10,12          43:17 80:11 82:3
head 10:4,4 21:5        135:1 150:3           44:14,16,19 45:22       98:21 100:20
  65:16 90:12         hiring 27:12            46:2,5,6,14 47:3,8      101:18 105:6
  176:14 188:23         102:19 210:18         47:12,15,15,20          107:15 123:4
  199:13,21 277:6     historical 224:18       48:9 65:5 119:24        124:7 199:2
  311:19                240:6 243:13          120:2 203:23            265:13 290:4
headed 241:25         historically 286:3    house 122:17           identified 85:10
header 257:12         history 88:23           214:20                  85:11 123:13,21
heading 102:24          231:2,11 248:16     hr 300:4                  123:23 124:9
  103:23 274:17         252:13              huge 31:4 171:19          213:25 290:19
headings 266:6        hmm 130:16              172:15                  291:11
hear 16:23 53:9         179:24              huh 10:8,8 163:21      identifier 277:1
  54:5 100:3 244:21   hold 120:13 121:1     human 26:20,20         identify 14:12,21
  302:10                121:5 141:15,15     hundred 33:10,11          15:15 70:25 71:10
heard 109:20            281:3,3 301:13,13     61:15 152:5 238:1       123:16 131:11
  111:23 112:4,18     holder 59:24 60:1       240:6                   167:5,24 168:3,22
  112:21 117:7          247:9 248:12        hundreds 152:5            169:10,14 170:15
  132:12,16 167:13    holding 154:18          241:11,16 242:17        172:6 174:16,18
  178:5 245:13          180:15                283:19 287:24           206:18 222:20,25
hearing 239:14        holdover 165:17         288:20                  223:5 228:22
heavily 28:8          hollywood 150:5       hung 75:11 153:19         258:22 276:19
heavy 28:13             155:10              husband's 286:24       ignore 24:23
held 7:13             home 32:25 74:5       hypothetical              267:10
help 22:24 119:15       83:4 106:20           185:1,2 200:6        ignored 50:19
  173:18              honor 132:10,15         244:8 248:19,24         54:12,13 302:20
helped 150:7          honorary 114:1          250:4 251:14,16         302:22
helpful 10:18 86:9      132:20                251:17,20,21,22      ignores 260:9
  226:20              hope 2:4 7:14           252:21,23 259:25     ignoring 104:7
hereto 314:17           140:4                 260:14,16 261:17     illustration 17:9
  317:7               hopefully 138:3         263:2,11 283:8,10    illustrators 26:9
hesitant 50:1           246:19              hypothetically            89:16 90:1 130:22
hesitate 221:11       host 162:13             259:18 260:4         image 26:2,20,22
                                                                      50:10 56:7,8,13
                               Veritext Legal Solutions
                            202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               344 of 381
[image - individuals]                                                        Page 25

   57:9,11 58:8 62:4    201:8,12 205:15     immediately           including 84:10
   112:22 113:16        205:25 211:20         253:18 287:16         134:9 143:15
   123:15,20,22,25      214:14,16 215:24    impactful 286:19        211:23 253:5
   136:10 153:1,7,8     216:3,13,21 217:9   imperial 69:12          262:11,11,12
   154:3 156:2 183:3    217:24 218:25       implied 51:14           298:16
   184:10 189:23        219:8,18,23,23        166:6 207:3,21      income 47:9
   200:17 201:1,1,8     220:20 221:20         208:18,20,21          138:18 140:18
   201:11 202:1         222:23,23 224:4       209:13 210:6,13       141:4,8,24
   206:2 208:1          225:6 228:14,25       211:5,10            inconsistent 185:3
   210:19 215:4         231:4,7,12,16,18    implies 280:22        incorrect 54:6
   216:9 223:24         233:6,15,17,18      imply 72:1 187:21       85:19 108:20
   224:10,13,15,25      234:9,11 235:1      importance              115:22 116:23
   227:25 228:1,6       236:18,23 237:9       128:17                123:24 302:12
   229:13 230:21,22     237:16 239:24       important 56:10       incorrectly 116:20
   230:24 231:2,3,5     242:3,8 243:19        87:13 161:17        increase 180:16
   231:6 232:5 242:3    244:20 246:1        impossible 252:8        180:17 197:4
   242:5,10 243:15      248:17 249:8,15     impression 269:6        203:6 217:22
   243:15,20 244:16     252:12 254:21       inaccuracy 48:7         242:10
   247:24 250:22        258:12 259:6,19       48:15               increased 199:25
   251:9,12 255:24      260:6,12,13,21      inaccurate 109:25       200:3 203:3,16
   256:8,20 263:1,3     261:18,25 262:3     inadmissible            204:4 205:5
   271:13 272:13        262:10,19 263:12      137:5               increasing 238:20
   276:25 277:23,24     263:13 277:2,2      inadvertently         increasingly 60:12
   277:25 278:1,14      278:6,17,17,20,21     54:2 301:5 302:7      60:12
   278:16,18,19         279:7,12,14         inbound 32:8          index 14:24 82:1
   279:1,2,8,18         280:14 281:19         96:18 98:10           82:12,15 265:23
   280:12,15,21,25      282:5,9,9,17,20       104:17                266:2 273:12,14
   281:9,24,25 282:1    282:22,24,25        incapable 252:23        276:21 289:19,20
   282:2,3,15,16        283:6,9,11,14,15    inch 228:7,10         indexed 272:11,13
   283:2,4 284:12       283:22 284:1,1,3      229:8,18,21         indicate 189:15
   308:4,7,7 309:19     284:4 286:7,19,22   inches 207:25           240:25
   309:20 310:8         287:8 288:8         inclination 170:7     indicated 205:10
   311:2,6,8,25         290:21 291:4,12     include 26:6            281:12
 images 50:4 51:24      291:25 292:8          195:16 256:2        indicates 170:25
   51:25 61:24 62:1     293:3,5,6,12,21       274:9                 205:4 234:10
   64:12 123:4,10       294:1 295:7,11,11   included 14:25        indicating 135:7
   152:24 154:25        295:20 297:9,15       50:14 54:11 81:11     218:17
   159:12 171:9,11      297:18 298:8,25       145:8 160:9         indirect 123:12
   171:12,13 172:25     299:15 300:22         173:10 175:19       indirectly 227:23
   173:7,7 174:2        306:15 307:4,5,11     228:3 235:4         individual 172:8
   175:20 180:9         308:16,17,24,25       237:11 254:24         242:21,22
   188:18,19 189:23     309:4,11,11           288:14 299:20       individuals
   189:24 190:13        310:19,25,25          302:19                282:21
   192:23 197:13        311:14
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               345 of 381
[industries - ip]                                                            Page 26

 industries 26:3         193:24 198:5       institute 114:3       interrupt 88:1
   66:18                 235:4 239:7          119:2,6,20 120:10     121:2
 industry 26:15,16       242:13,15 247:22     147:8               interruption
   33:14 54:24 59:18     254:18,21 255:6    instructions 11:11      254:5
   65:24,25 66:6,17      272:12 301:6,11    instructors 23:12     interruptions
   103:9 113:22,25       302:8,13,24        intended 159:23         310:18
   133:20 134:5          303:11 304:23      intent 52:19          interviews 75:20
   136:21 170:23         305:15,18          intention 48:13,17    introduce 193:23
   171:7,20 183:6      informed 217:1         159:19              inventory 192:24
   191:17 203:5        infringements        intentional 50:16     invitation 131:22
   207:13 209:8          254:25               310:10              invitations 132:21
   211:4,10 217:22     infringer 245:17     intentionally 52:1    invite 134:11
   221:1,17 225:1        246:22               311:1               invited 132:2,3,5,6
   228:9 241:24        infringing 207:15    intently 124:4          134:1 243:8
   285:5,11 296:20       245:18 253:17      interaction 142:18    invoices 13:13
   303:13 305:1,23     inherent 51:6        interest 23:20          15:9 139:16,20,21
 industry's 246:10     initial 56:18          26:10 101:13        invoicing 19:6
 inelastic 179:23      initially 232:18       102:19 180:6,17     involve 156:10
   180:2 181:16,21     initiated 97:16      interested 185:8        184:11
   269:6,10,22         initiative 31:6        283:3               involved 19:16
 inform 60:16            58:25              interesting 96:4        20:18,18 26:4
   253:17              initiatives 19:17      153:15 214:8          27:10 30:14,17
 informal 130:16         30:14,17 34:10       239:14 255:7          49:14,15 64:6
 informant 69:11         65:3               interests 157:10        66:25 89:9,24
 information 6:5       inordinate 64:8      interface 118:15        90:21 91:14,18
   26:23 39:16 48:8    inquiries 98:10      interfacing 32:12       92:13,17 93:6
   50:12 51:8,24       inquiry 91:15          34:8                  95:9 121:12,17
   53:2 54:3,6,15,23   inserted 62:8        interim 218:18          127:6 129:7
   60:10 72:4 75:4     instagram 112:9      interior 69:11          139:10 160:22
   85:21,23 86:15        159:12,13          interiors 69:12         162:15 193:25
   93:1,11,22 97:20    instance 62:6,24     intermediate            211:24 212:16
   98:7 99:6 100:8       132:9 133:1          300:5                 214:13 218:13
   102:12,16 105:1       186:16 188:1       internal 275:1          240:24 245:23,24
   108:21 109:9          241:1 243:22       internationally         249:5 253:7,7
   111:24 112:19         267:1 282:7          194:18                258:3
   114:10 115:10,15      288:21 310:21      internet 105:19       involvement 52:21
   115:16,20,22,24       311:18               110:3 209:14          109:1 156:1
   116:6,19,22,23,24   instances 137:2      interpret 11:14       involves 162:11
   122:19 123:24         206:13 246:3         215:7                 184:4 223:21
   124:7 128:15,17       273:14 287:24      interrogatories         304:24
   129:3 157:8           288:5 289:9          73:3,16 168:17      involving 154:13
   169:24,25 170:2,4   instant 174:23       interrogatory         iowa 164:1
   173:18 175:19         179:7 217:15         79:5 83:19          ip 116:6
   176:2 179:16
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               346 of 381
[ipc - know]                                                                  Page 27

 ipc 113:21               315:5 316:2,24         220:13 271:23       86:20 91:11 92:3
 iptc 128:10,14           317:2,4,12             272:17 308:24       92:9,15 95:17
   129:1 186:19         jeopardize 212:2       keeping 34:9          96:9,18 97:9,10
   188:4                jet 20:7               keeps 31:14 42:21     97:23,24 98:13
 iptc's 128:20          jfk 155:12             kept 74:13            99:16 100:6,6,11
 irrelevant 158:12      job 32:24 68:8         key 310:12,24,25      101:4 102:14,22
   167:22 183:2           71:1 155:14 207:2    kill 253:2,3,12,14    104:19 105:2,2
   186:12,14 189:18       261:4,5                254:9 255:12,20     107:21 108:12,17
   190:11 191:12        jobs 68:9 70:24        kind 28:12 41:20      108:19 109:8,23
 irs 46:18,21 47:5        71:3,4,7,9,9 72:17     66:20 89:2 96:16    110:1 112:7,8,23
   47:24 48:14          john 148:25              112:11 116:14       118:22 119:25
 issue 10:21 110:24       149:17 154:11,18       134:11 137:8        120:1,15 124:3,15
   149:19 151:4         johnnie 76:25            156:6 172:14,14     124:19,25 125:12
   168:17 219:10          77:5 88:14             186:20 196:21       126:11,21 129:10
   254:16               johnson 177:23           206:22 209:12       131:23 132:2
 issued 80:22 84:6      join 132:4,5,5,23        210:14 256:22       133:13 134:3
   84:20 90:18            133:4,11,22,23         263:14 264:21       139:21 140:13
   135:19 139:18,21       134:4                  266:21 276:11       141:9,14 142:9,10
   142:11 147:4         jointly 87:1,24          283:2 285:9,10,10   143:4,6 146:16
   176:23 248:7           88:5                   301:20 312:13       150:15 152:5,13
 issues 24:11,14        joke 57:1              kindly 10:16          154:8 156:12
   33:14,15 83:23       journal 153:2          kinds 18:20 55:10     166:24 167:16
   126:14 146:12        jpeg 257:12,13           96:12 184:16        168:16,20 169:7
   150:15,17 238:25     judge 134:20             185:16 186:5        169:11,23 170:20
 issuing 82:25            135:3,19,24 136:9      304:3,8 305:13      174:24 175:14
   83:12 185:12           136:12,23 137:3        312:9               179:11 180:14
 istock 307:1             260:22 261:11        king 244:2            181:14,20,24
 items 83:20            judge's 137:8          knew 154:2 156:1      182:3 183:4
 iv 38:7 42:8 44:7      judges 134:20          knock 116:10          186:20 188:14
           j            judiciary 122:17       know 9:3,13 11:3      192:15,17 194:20
                        jump 31:5 33:15          15:12 17:15 21:7    194:24 195:3,9,25
 j 8:20 235:15
                        june 81:1 82:21          24:13,21 26:12      204:17,18 205:18
   276:15
                          83:1,13 235:20,24      28:8,10,12 29:4     206:12,23 207:1
 james 153:20
                        justified 236:7          30:23 34:14 35:21   209:19,22 211:3,9
 january 21:25
                        justify 94:20            40:1 42:19,21       212:11 218:2,3,6
   42:19 118:3,21
                                  k              44:17 45:13 46:7    218:14,17 220:5,5
   257:4
                                                 46:14 48:5 49:25    225:6,10,11
 jarvis 300:6           k 8:21 178:1,1
                                                 52:13 56:20 59:4    227:17 228:21
 jazz 69:13               227:19,20,21
                                                 59:11 63:1 64:19    239:3,24 242:2,4
 jazziz 69:13           katrell 177:23
                                                 66:19,24 67:6,6     244:24 246:14,20
 jeff 88:3 101:3        katris 177:23
                                                 67:21 68:5,8,25     249:3,14,24
   113:13 142:2,4         178:1
                                                 70:19 73:17 76:25   250:16,16 251:6
 jeffrey 1:17 2:1       keep 24:4 29:15
                                                 77:1,4,8 80:16      253:14 256:10
   4:4,11,20,22 5:4,4     35:2 48:19 87:12
                                                 81:17 83:22 86:1    257:4,5,10 258:2
   7:8 8:20 313:10        151:4 152:16
                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               347 of 381
[know - license]                                                             Page 28

   258:14,14 261:9     largest 228:12        left 32:24 78:23       160:19 162:16,16
   264:10,12 268:12    larry 177:23             102:6 105:11        162:19,23 163:6
   276:17 277:2,10       178:19,19              115:6 134:25        163:11,12 164:18
   277:11 278:15       las 33:2                 135:7 274:13        164:20,22,24,25
   282:19 289:6        lastly 10:13 81:25    legal 29:17 46:17      165:6,8,23 166:1
   290:16,22 293:5     late 220:2,2,3           46:20 60:3,21,22    166:2,9 167:23,25
   293:24,25 296:3     law 7:24 19:2            60:23,25 93:24      169:2,21 170:17
   298:20 299:8          86:23 87:23 88:5       136:7 149:3 150:9   171:4,15,15
   308:11,24 312:5       88:10 91:9 119:2       150:15,17 315:23    172:10 174:10,10
 knowledge 23:11         119:6,14,14,20      legs 79:21,24          174:13 175:1
   52:15 53:23 94:4      120:10 134:10          138:4 177:19        182:8,17 183:16
   136:10 182:19       lawsuit 193:23        leigh 151:2,12         183:21 185:5,12
   271:2 287:19        lawsuits 211:23          155:6,8 156:10,16   190:4,8 193:7
   293:19              lawyer 53:14             157:2               194:12 195:5,12
 knowledgeable           150:13,14 246:15    length 250:17          195:15,22 196:3
   257:20                247:2,2 261:2       lenses 62:19,24        200:6 207:6,12,17
 known 18:1 154:3      lawyers 44:24         leonard 225:12         207:18,22 208:8
   178:4                 91:18 95:7,8        lesser 250:15          208:17 209:8
 komo 167:16             132:12,15,18        letter 86:25 87:5      210:23 211:21
   254:15              layperson's 62:3         87:11,18,21         216:8,24 217:2,3
           l             245:19                 158:20,22 245:13    217:4,5,10,11
                       lazo 3:5 7:18            245:17,20 246:4,8   219:1,2 221:4,14
 l 5:17 8:21 32:20
                       lead 1:8 89:19           246:23 247:7,15     221:14 222:7
   69:14,14 114:3
                         247:22              letters 15:10          223:2,7,19,22
   115:7 150:4 151:2
                       leader 54:17 303:3       246:12,25           224:1,16,18,20,22
   178:1,1 266:15,22
                       leadership 31:11      level 161:19,20        225:20,22,25
 l5 271:9,12,21
                         113:22                 162:14 219:8        226:2 229:10,15
   272:4,9,10
                       leading 102:25           233:9 234:8,11      229:17 231:18
 la 127:8,15
                         113:15 175:21          244:18 286:13       235:2 237:1,23
 label 221:7
                         233:17 234:15          297:17 298:6,12     241:18,18 244:10
 lack 189:15 217:2
                       learn 54:23 143:5        298:15              244:23 247:24
   217:2
                         146:8 303:12        levels 306:25          248:3,11,21,23,25
 lacked 263:25
                       learned 157:8         lexisnexis 93:10       249:9,13,14,17
 lag 20:7
                         286:15                 93:12 94:7          250:6,8,22 251:2
 language 59:1
                       learning 286:18       libowitz 2:20 7:25     251:10,12 252:3,5
   102:10 173:10
                       leave 20:17 36:22     libraries 26:8         252:12 254:17
 laptop 110:2,6
                         57:21 58:3 135:16   library 93:24          258:2,4 266:13,25
   114:13 118:8
                         160:4 177:5 269:8      178:22 188:18       271:8,12,13,18
 large 167:7 169:16
                       leaves 184:21         license 48:24 49:3     272:12 273:21
   171:1 173:5,25
                         185:21                 49:5,17 57:11       274:4,7,10,11,12
   193:13 289:7
                       lecture 243:5            59:25 121:6,7,8,9   274:18,23,25,25
 larger 192:21
                       lectures 145:6,18        138:22 142:8        283:4 285:9
   228:12,18,18
                         145:20                 151:19 153:13,14    295:13,14 296:12
   308:18
                                                155:15,23 156:15    296:13 297:14
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               348 of 381
[license - little]                                                                 Page 29

    298:1 299:7,11,13       52:23 55:1,11       lifetime 147:9            291:10,19 306:23
    299:17,21 300:9         60:24 63:11,21         285:3                  307:5,19
    300:10                  66:13 103:6,9       light 2:22 85:21       listed 38:9 42:2,14
 licensed 123:13            113:16 119:17          227:2 228:2            73:11 85:18 88:4
    152:22 153:1,4,8        122:10 123:1           310:12 311:19          88:9,10 89:15
    156:13,15 169:20        124:18 126:17       lighting 23:1,3,7         92:1,7 96:25
    170:16 171:3            131:25 136:10          23:10,25 61:2          97:13 98:1 99:9
    190:14 194:14,19        138:22 143:6,11        263:4 286:20           114:9 133:8
    225:6 228:15            143:16,23 144:3,3   lightroom 257:18          134:12 145:25
    237:24,25 244:20        144:19,22,23,24        257:19                 227:7 292:22
    248:22 250:7            146:5,5 150:7,20    liked 195:8            listen 123:7
    252:3                   151:24 154:3        limine 134:24             144:14
 licensee 59:25             156:2 157:24        limitations 10:1       listening 46:1
    157:23 193:5            158:4 159:8 161:6   limited 99:10             124:3
    219:11 299:22           161:14,19 162:20       156:7 159:23        listing 97:9 213:20
 licensee's 299:15          163:13 165:9           162:4 172:18           308:7
 licensees 49:13            166:22,25 170:22       188:13 207:6        listings 97:11 98:5
    152:9,17,18             171:20 172:4           221:10,10 309:19       102:16 103:17
 licenses 49:10,20          183:3 184:14,16     line 22:25 37:19          104:16
    50:23 51:25 52:3        184:17 185:1,2,16      41:23 43:4,10,23    lists 57:8
    52:11 53:25 56:4        185:18 186:5,6,20      43:24 44:4 45:7,7   litigation 66:10
    57:10 121:5,11          188:10 191:17          156:7 268:25           86:11,17,21 92:4
    142:12,13,14,14         192:10,12 193:13       316:4,7,10,13,16       138:18,19 139:1,4
    142:23 145:7,22         194:13 196:12          316:19                 141:7,24,25 157:8
    149:16,23 150:2         215:4 219:13        lines 99:22 244:11        210:8 211:19
    150:10,16,21,24         220:11 221:2           310:18                 212:23 213:21
    151:3,21 152:3,7        224:11 227:6        linkedin 5:12             217:5
    154:20 157:12           230:25 231:1,6,11      107:18,22 108:2     little 9:1,11 18:19
    158:6 160:20            232:5 236:4 238:5      108:20 109:7,17        33:9 37:18 41:22
    169:11,12 171:17        241:20,25 242:2        109:24 110:8,11        53:5 56:1 57:1
    172:9 173:7 174:2       243:13 252:13          111:21,23,25           62:17 63:13,16
    183:8 187:6 192:7       284:13 285:2           112:8,19,20,23         72:2 77:16 83:21
    197:20 215:5            287:7 294:9,16,17      113:1 115:9,10         89:22 106:8 108:6
    217:7,7 218:14,23       295:2,4,5 297:9        116:5,7,25 118:16      112:16 113:5
    218:23 220:23           298:23,24 303:16       119:1                  117:1 120:19,20
    224:3 226:12            304:5,9 305:14,16   linkedin's 115:21         129:16 142:25
    239:2 248:7          licensor 165:4,15      list 13:17 15:3,17        167:10 177:4,19
    273:13 274:8            299:10,17,21,24        57:13 68:2,7           182:21,22 190:16
    286:22 298:5,8,19       300:9                  69:16,19 73:12         196:8 198:1
    298:24 299:1         licensors 49:13,13        81:4 82:8 84:23        203:13 208:19
    300:16                  50:5                   84:25 93:13 128:9      212:4 217:17
 licensing 19:3          lie 304:18,20             141:3 157:17,18        221:24 288:4
    49:1 50:3,6,9 51:1   life 69:10 142:7          213:4,16,17            301:2
    51:4,9,11,15            154:16 256:19          273:12 290:14
                                   Veritext Legal Solutions
                                202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               349 of 381
[live - managed]                                                              Page 30

 live 32:21 60:24         199:9 201:1,18      lose 267:22 285:8            m
 lived 32:23,25           202:8,11,21,24,24   loss 310:21          m 5:16 232:13,14
 lives 33:2               213:4 219:5,22      lost 184:12 218:19    232:15 265:22
 living 284:25            221:18 226:3,7      lot 20:15 24:13      machine 26:20,21
    285:1,6 286:10        232:14,14,19          29:5 30:15 33:17    291:18
 llc 1:5 7:22 88:9        252:14 257:8          34:12,12 44:24     macro 161:10
    316:1 317:1           259:14 265:18         63:12 73:5 77:8    macroeconomics
 lloyd 255:19             266:6,16 270:5        77:11 84:8 127:6    146:20
 llp 88:11                271:3,23 273:4,9      153:23 155:24      madre 40:9,19,23
 local 127:2              274:24 275:14,16      166:8 168:9,13     magazine 69:7,7
 locally 32:23            275:24 276:3,12       188:25 190:15       114:8 125:5,23,24
 located 7:14             276:14 281:25         196:7 211:19        126:3,10,10 127:7
 lodge 183:5              289:16 292:18         218:5,15 239:7      127:9,16 129:11
 log 57:14                311:25              loud 89:13 113:11     130:10 154:16
 logo 108:20 115:6      looked 48:3 52:10     love 283:21 284:6    magazines 129:15
    115:6,7,25            54:13 107:23        loved 160:2          magcloud 290:17
 london 111:15            160:7 169:9 187:7   low 165:21 166:10    maintain 197:4
 long 18:10 26:21         187:15,22,25          242:4 282:15        218:9 228:16
    40:18 48:4 81:18      188:5 202:25        lower 105:11         maintained 129:5
    118:1 119:23          206:2 240:16          193:7,19 220:20    maintaining 137:7
    120:1,11 133:15       302:21              lunch 138:8,13       maintains 128:14
    134:5 144:24        looking 35:22,23        150:3 164:12        128:15
    151:6 161:11,12       54:14 67:22,23        183:18 222:17      maintenance
    164:6 248:16          97:5,5 99:21        lykoi 175:4,8         156:6
    277:6 300:19          110:15 113:1          176:5,7 178:9,13   major 31:6
 longer 20:21             115:25 170:13         178:25 179:5,20    majority 17:25
    165:17 278:1          184:12 196:24         179:22 180:6,7,8    241:4
    280:12,16 281:9       200:12 202:5          180:15,18 233:6    making 31:9,10
 look 15:6 18:14          213:16 227:25         233:14 234:9,11     32:12 87:13
    35:21 37:18 38:6      230:21,22 266:3       234:18 235:1,18     134:16 171:24
    39:25 40:4 41:22      271:7,17 273:6        235:25 236:5,18     204:1 216:3
    41:23 43:3,4,20       276:15 279:2          236:23 237:21       223:23 289:22
    43:23 44:6,7 45:2     283:8 288:17          238:12 239:19,24   man 154:1
    45:6,18,22 46:2       291:18 292:20         242:7 258:17,18    managed 52:25
    47:10,23 59:16        300:3 302:23          258:22 259:7,20     165:6,25 166:2,13
    67:17,19 77:7,18      304:22 309:1          260:6 261:18        166:14,17 167:25
    86:25 91:22 98:24   looks 14:3 40:2         262:3,4,15 263:6    169:2,21 170:17
    100:23 101:16         67:23 81:3 101:2      264:8,13,21         171:4,7,13,15,17
    103:4 105:9           103:17 198:10         268:15 270:18,19    171:18,23,25
    107:20 114:14         227:1                 271:1 284:7         172:9,20 173:1,8
    121:20 131:14       loosely 185:11        lykois 178:23         174:3 182:17
    176:16 184:14,15    los 2:4,15 7:1,15       180:17 242:9        184:21 185:10,11
    185:15,24 186:1,4     69:6,7 106:2          262:3,7             185:21 186:24
    186:10,13 198:1,2     115:2 125:10                              187:6 188:12,17
                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               350 of 381
[managed - meant]                                                         Page 31

 191:20,22 192:6     marilyn 153:21       mastery 147:12       mean 10:4 11:2
 192:13 193:4,19      155:11 243:22       match 110:15,25       17:23 22:22 23:9
 217:7,10 218:23     marine 153:19         111:1 277:1          25:7 27:2 46:14
 219:1,8,22 220:16   mark 11:19,20        matches 110:20        50:6,25 56:16
 220:22 221:4,14      13:11 14:7 43:15     111:2 113:2          57:15,16,18 58:5
 224:1,2 231:23       80:7 81:25 98:15     114:22               58:23 61:7 62:2
 236:4 244:10         100:18 267:13       matching 96:19        66:13 72:12 86:20
 258:12 259:6         289:24 290:1        material 73:5         93:23 96:11,11,13
 307:2,5,22 308:8    marked 12:8,12        176:21               96:14,15,17 98:3
management 26:2       13:22 14:16,20      materials 73:11       103:11 104:13
 56:7 192:6           35:17,20 39:19,19    81:3 83:14 84:5      121:1 123:2 128:1
managing 58:20        39:22 43:17 67:19    84:19,22,25 92:18    128:5 130:4
 162:16               80:11 82:3,6 87:5    290:11 291:11        131:24 139:20
manila 13:8,10,12     98:21 100:20         294:18               148:13 149:20
manner 296:12,13      101:18 105:6        math 28:7 29:1        150:9,10 152:15
manual 257:16         107:15 121:21        190:2 222:16         154:12 157:13
manually 256:17       198:18,20,22        matrices 50:3 51:4    161:23,24 162:8
march 36:25           199:1 222:9          54:2 55:1 301:4      166:12 167:13
 40:25                265:13 290:4,7       302:6 303:16         168:3 169:4
marder 2:21 4:5      market 54:17          304:25               170:18 174:21
 7:23,23 8:16         160:13,17,18        matrix 50:6           178:17 180:12
 11:19,22,25 12:3     161:21,22,24,25     matter 7:9 15:9       186:18 189:8
 12:10 14:12,18       182:7,15,23          17:8 19:5 22:4       204:18 210:15
 16:2 35:19 39:24     183:11,15,20,23      24:8 48:16 62:15     212:11,12 215:10
 43:19 79:21,24       184:1 194:1          63:5 73:2 76:18      215:10 221:15
 80:7,14,18 81:7      199:14 203:24        87:18 88:13 89:14    225:25 230:12
 81:13,15 82:5        206:13 251:19        91:1 137:12          242:22 257:17
 98:15,18,23          282:6 297:1,6        157:22,23 161:21     258:7 270:19
 100:18,22 101:20     300:10 303:2         161:22 167:23        271:14 272:25
 105:8 107:17        marketplace 59:6      169:13 174:23,24     274:2,21 279:6
 138:12 160:25        133:19 182:11        174:25 179:7,14      284:17 286:10
 161:3 173:12,21      184:4 203:2,15       183:8 186:9          287:12 291:14
 174:5 175:2          204:6 223:23         191:13 217:15        298:25 299:11,14
 177:17 198:9,17      232:20 233:15,21     219:15 231:22        300:5 304:12,19
 199:4 212:21         235:19 252:15        236:8 249:21         309:13
 213:1 245:4,11       281:1 284:13         258:1 281:20        meaning 47:18
 253:20 254:4         287:11 300:21,21     288:20 309:17        215:25 285:25
 265:17 267:17,23    marlon 153:20        matters 90:8          309:21
 290:6 293:16        maryland 1:3 2:23     153:12              meanings 58:15
 306:14 312:18        76:1,3              mayfield 300:7       means 17:15 18:6
 313:1,5,8,18        masquerade 70:15     mayweather            27:3 128:18
margins 197:5        massive 171:10        300:7                131:23 233:5
 218:9               master's 114:1       mcgraw 221:18,19     meant 9:21 10:9
                      147:7,13                                  164:10 166:14
                              Veritext Legal Solutions
                           202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               351 of 381
[meant - money]                                                            Page 32

 203:25               memory 13:16          128:20 129:2        minutes 95:3,3
media 7:7 67:11        70:17 149:24         188:6 255:25         102:15 119:24
 67:15 68:2,3,3,4,9    152:22 189:17        256:16,21 292:3,5    177:3,8 186:11
 69:2 70:1,4,5 71:1    198:8 235:13         292:6,12,16,17,18    241:22
 71:13,23 72:10        295:7                307:15              miscellaneous
 113:23 127:19        menial 30:1          method 206:19         63:3 64:19 83:20
 129:24 133:10        mention 20:7          224:19,21           missing 109:4
 143:23 144:12         55:16 69:22         methodology          mission 26:1 56:3
 150:11,25 151:18      219:10 246:15        182:10,21 183:24    misunder 186:8
 152:9,23 157:12       255:15               184:3,4,13 197:11   misunderstand
 158:5 159:9,11       mentioned 16:22       201:4 205:14         53:18
 164:23 165:22         21:15 24:18 25:20    221:24 223:10,21    misunderstanding
 166:19 167:5          29:1 54:1 56:2       223:25 225:12,13     58:12,17
 170:13 172:6          61:3,4 66:22         225:15 232:1        misunderstandin...
 173:4,24 174:16       69:18 70:21 77:3     238:6 284:9          53:3 56:11
 184:17 185:17         77:25 81:9 84:8     michelle 73:1        mix 16:6 273:18
 186:6,21 187:8,16     84:14,17 85:4       micro 161:10         mls 210:5 211:8
 188:1,13 191:1        91:21 94:9 102:14    184:20 185:21        211:14,15,20
 194:17,19 195:17      129:13,14 134:11     306:25               214:13,15,16,24
 195:21 201:13         134:15 135:11       microeconomics       model 52:23,24,25
 204:19,20 215:21      143:20 144:19        146:21               52:25 162:20
 216:4,9,19,21,25      149:22 156:18       mid 32:17 51:22       164:20 165:17
 221:10 222:21         157:18 160:23        144:21 152:5         170:22 171:7,17
 223:1,6 228:22        161:7 166:18         220:2                171:19 172:4
 229:5 244:8           169:8 177:21,22     midatlantic           173:1 174:3 185:9
 248:19 250:4          178:8 187:3          315:15               186:21,25 188:10
 251:11,23 274:5       195:20 196:10       middle 31:25 32:1     191:14,16,18,23
 313:11                205:17 212:24        49:11 268:10         192:13 193:4
meet 24:6 64:24        236:11,20 237:23    middleman 49:11       249:20 258:6,8
 74:21 130:19,25       241:11 242:18        156:21               295:5,14 300:13
 133:2 282:9,25        247:2 250:9         miles 244:2          models 51:1
 283:2,17 284:3,4      277:21 301:10       million 171:11,12     164:22 166:22,25
meeting 78:25          302:2,5 306:15       171:13 222:18,18     184:16 185:16
 79:14,16             mentored 155:24       222:22,22 223:2,2    186:5 220:18
meetings 134:2        mentoring 21:1        223:7,7 248:2,20    moderator 146:11
megabytes 228:6        24:3                 249:2 250:5,13      modern 255:23
 228:24 229:1,1,2     menu 51:10,11         251:3 252:2         modernization
 229:7                menus 51:4,5,5,15    mind 30:16 37:13      134:1
member 132:4,10        51:16                86:2 121:18 189:4   moment 13:11
 133:14               message 24:21,23      267:12 283:9,10      48:18 90:6 100:9
members 130:2         met 88:14,18         mine 115:25           106:1 167:2 174:7
memorized 189:5        155:13 203:6        minute 137:19         240:22 275:22
 222:8 307:13         metadata 31:4         281:4               money 52:11 66:4
                       58:10 128:10,18                           66:12 172:18
                               Veritext Legal Solutions
                            202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               352 of 381
[money - new]                                                              Page 33

 173:1 285:7,8       138:23 142:12          276:9,16 277:4,9    needed 75:4 126:7
 287:6 297:14,19     152:10,11 157:9        277:11                254:17,18 258:21
 298:1               158:8 168:21         narrative 60:14       needs 57:21 64:25
monitor 92:3         213:20 229:11          260:12 263:15         245:22 282:25
 197:1               249:1,13 250:23      narrow 103:20           283:2,12
monitored 91:17      251:24 258:21,21       104:3 137:9 145:4   nefarious 105:4
monitoring 97:15     264:20 303:16          239:15 255:9        negative 53:12
 102:8              multiplier 222:14     national 113:19       negotiate 142:13
monitors 228:17      224:8 236:7,25         125:11,12 251:23      150:2 151:21
 228:17              237:8,11,15,19       nature 49:10            193:6,19 194:5,6
monroe 153:21        238:3,4,15 239:17      53:20 130:15          224:14
 155:11 243:22       240:13,14,17,20        207:13 238:10       negotiated 150:24
month 51:10          241:17 262:1           259:11 260:10,20      152:4,8,19 154:21
 152:25 153:4       multipliers 224:5       264:10 311:12         154:22 156:10
 188:20 189:19,21   museums 26:7          navarro 89:17           158:6 192:19
 191:6              music 68:12,16          90:1                negotiating 59:24
monthly 97:24        69:7 300:5           nbc 68:18 155:18        149:23 150:10
 124:15 126:13,18            n            nda 65:21               151:3 153:10,13
 126:22,23 173:2                          near 40:5               157:11 192:22
                    n 4:1 8:20 90:25
 189:12                                   necessarily 49:6      negotiation 60:2
                     90:25 150:4,20
months 64:23 66:5                           299:11 309:21       negotiations 19:3
                     151:2,15 188:8,8
 139:22 238:11                            necessary 71:18         19:4,6 124:18
                     278:6
 295:10,17,19                               216:24 277:25       neighborhood
                    nails 282:19
 296:7,8                                    317:6                 28:23
                    name 8:19,22
morning 8:17,18                           need 10:22 16:18      neither 115:7
                     32:15,20 36:8
 95:19                                      18:13 20:23 27:13     291:23
                     38:9 42:8 44:8
morphed 285:5                               30:23 41:2 67:19    net 206:23
                     61:6 94:10 99:5
motion 83:22                                77:7,17 87:8 89:2   network 1:13 68:5
                     99:23 100:5
 134:24 135:4                               92:11 107:11          68:7 69:22 70:1
                     101:23 119:9
 153:6                                      108:6 129:16          70:13
                     130:18 131:7,8
move 9:7 88:2                               159:6 165:19        networks 68:19
                     143:19 145:5,13
 98:25 101:21                               177:3 191:15        neutral 59:9
                     145:20,24 146:14
 113:11 180:10,19                           197:4 198:6         never 25:3 35:7
                     149:2 158:5
 215:20 221:23                              199:10 207:18         49:22,24 50:22
                     167:19 173:4,24
moved 36:24                                 208:15 212:4          51:25 52:10 58:25
                     215:16 223:12
 40:21,22 100:11                            249:17,24 253:19      91:8 109:20
                     229:5 246:16
 102:5 125:11                               267:19 268:7          115:25 121:19
                     253:16 276:25
moving 32:5 69:6                            274:13 275:3          135:8 187:25
                    named 145:14
 124:10                                     276:11,14 278:9     nevertheless
                     255:5
mtv 68:19                                   278:11,16,20,21       238:7
                    names 98:7,13
multifaceted                                281:2,20 282:21     new 20:3 64:12
                     109:5 145:24
 288:11                                     283:16 299:15         83:15 84:24 92:18
                     146:13 148:8
multiple 55:2                               301:2 304:20          93:25 105:25
                     176:8,11 177:6,20
 97:11 107:6                                313:16                106:3,5,5,7,10,12
                     177:22 275:17,19
                              Veritext Legal Solutions
                           202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               353 of 381
[new - office]                                                                Page 34

   106:13 107:1,4,6     normally 81:17         272:12,13 273:14    obtaining 162:15
   107:7,9,10,12         207:17 274:3,15       280:24,25 282:17      218:13
   149:9 163:17         norms 209:9            289:7 290:19        obviously 92:4
   164:19 166:24        north 40:9,23          303:4,5 313:10        130:8 224:24
   193:14 215:25        nos 276:5            numbers 45:18         occasion 23:15
   233:21 308:25,25     notary 317:13,19       58:8 67:24 205:19   occasional 165:7
 newly 93:2             notations 267:3,10     251:6               occasionally 41:11
 news 1:12,13           note 54:14 268:1,2   numerous 98:1,3         95:21
   67:11,15 68:2,3,4     268:5,14 302:23              o            occasions 119:8
   68:6,9,19,21 69:2     315:10                                      131:7
                                             o 32:20 114:3,4
   69:5,8 70:1,4,5,14   noted 175:8 317:7                          occupational
                                               149:3
   70:15,16,22 71:1     notes 74:8,10,12                             121:6,8
                                             oath 46:24 192:5
   71:10,13,23 72:10     74:16,25 75:2,7                           occur 181:3
                                             object 173:9
   94:1 124:11,14        75:10,12 79:16                              239:22
                                             objection 160:24
   127:9,15 142:13       306:6                                     occurred 61:14
                                               173:13,14,20
   167:14 170:23        notice 4:10 11:20                            105:3 137:10
                                               174:4,20 212:20
   171:7,14,20 172:1     12:16,22,23 13:3                            152:14 174:25
                                               212:25 293:15
   172:15 192:11         15:3 158:23 228:5                           217:15 252:16
                                             obligation 60:21
   215:21,25 216:4       253:2,3,12,14                             occurrences 279:8
                                               232:22
   216:18,21,24          254:9 255:3,13,20                         odd 168:7
                                             obligations 46:17
   222:21 223:1,6       notified 190:13                            offending 245:21
                                               46:20 60:1,3,4,6
   228:22 248:19        november 1:18                              offer 25:16 32:24
                                               60:18,25 67:9
   250:4                 2:3 7:2,6 18:22                             60:12 98:4 147:18
                                               210:20 233:2
 newsletter 130:11       217:19 219:6                                147:24 171:18
                                             observation 203:4
   152:23                257:6 307:23,24                             191:14,22,24
                                               218:17 220:9
 newsweek 69:8          number 7:12 9:3                              194:2 217:24
                                               237:12
 nickname 130:19         19:17 28:4,5,6                              220:20 225:3
                                             observations
 nikon 114:6             30:10 33:4 37:6                             252:12 258:12
                                               204:6,25
   255:23                37:14,25 40:7                               298:24
                                             observe 54:23
 nine 101:5 197:22       42:2 43:8 46:9,13                         offered 94:24
                                               253:6 303:11
 nod 10:3                47:20 54:18,19                              165:15 171:11,13
                                             obtain 61:23
 nonmonetary             58:6 61:13 70:14                            197:13 288:16
                                               116:5 162:12
   297:21                106:2 133:2                                 296:25 297:8
                                               179:13 188:11
 nonprofit 19:17         140:19 167:7                              offering 57:11
                                               207:25 216:20,24
   25:25 39:3 46:18      169:16 171:1,1                              60:10,11 194:10
                                               228:25 229:10
   64:10 128:25          172:25 173:5,25                             289:13 297:6,18
                                               252:2 257:23
 nonprofits 36:2         178:24 189:1,4,24                         offers 96:14 192:6
                                               260:5 261:18
   127:6                 191:6 199:17                              office 34:15 37:3,5
                                               284:14
 nonresponsive           200:14,20,24,25                             40:11,12,13 41:9
                                             obtained 62:23
   123:23                201:12,13 234:13                            41:9,11,18 64:24
                                               115:21 182:12
 noon 64:25              249:5 250:15,17                             74:6,7 105:24
                                               216:8 226:1,2
 normal 224:5            251:7,10 252:19                             106:12,15,17,19
                                               227:1 228:1
   231:23                264:19 266:13                               106:21,23 107:12
                                               289:10 293:6,12
                         267:8 271:13,14                             134:1 146:2,2
                                               294:1
                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               354 of 381
[officer - owns]                                                             Page 35

 officer 314:6           288:11 291:10         214:2,9,23 220:9     170:25 172:1,7,16
 offices 36:25           301:15                240:10 296:17        173:4,24 174:16
   40:15 106:13        okey 275:15           opinions 57:14         187:8 188:1 216:5
 official 52:13        old 64:5,5 155:14       85:13,17,25 86:7     216:19,22,25
   59:12                 155:16,16 165:18      134:17,21 136:1      222:22 223:1,6
 oftentimes 91:24        166:25                137:16 176:3         228:23 229:5
   92:6,9 109:8        once 22:13 34:3,4       191:13 212:15,17     248:20 250:5
 oh 55:10 67:18          74:20 148:17          212:22 215:2,9       251:23 252:1
   91:11 119:25          256:16                233:5,14 234:15      284:17,17
   151:25 154:8        ones 70:22 71:10        236:22             organizations
   175:11 176:10         130:24 134:10,15    opportunity            31:9 34:9 67:15
   186:8 208:1 267:9     152:21 157:20         101:12 268:13        121:17 131:21
   271:15 277:19         166:25 227:12       opposed 52:20          132:21,25 133:7,9
   279:22 304:3,8        260:8 261:19        opposing 136:6         134:4,7 142:13
   305:12                262:1,13,15 263:8   opposite 56:23         152:10 167:6
 okay 10:5,11 11:9       267:5                 197:22 312:7         169:23 170:10
   12:2 16:21 35:4     ongoing 204:19        opposition 130:13      171:14 174:14
   35:12 37:10 40:18   online 57:13          option 230:16          180:7 186:21
   44:22 46:12 55:22     109:18 158:14       options 227:6          187:5,16,23 191:2
   63:17 67:15,23        228:10 230:8          228:2 230:25         191:5 230:5,6
   70:20 74:8 76:20      234:25 235:2        orchestrations       organize 265:4
   77:13 79:23 87:15   open 153:11,11          236:14             organized 128:6
   87:15 91:4,6 93:9     257:2               order 87:12,13       originally 86:22
   94:14,16 96:23      opened 257:6            135:20 147:22        300:3
   110:23,25 112:17    opening 87:9            169:2 189:22       orphan 122:22
   127:13,14 133:7     operate 158:9           199:19,20 201:5      123:15,20 124:6
   135:18 138:2          167:8 170:15          203:23 207:11      osram 89:17
   140:14 141:18,20    operated 169:15         209:1 225:2        outliers 239:4
   145:19 155:4          295:5                 252:13 273:7       outlines 15:1
   163:15 172:6        operates 157:15         276:11,20 280:23   outside 21:2 55:8
   177:11 180:20         171:2 173:6 174:1     282:24 295:9         55:12,24 126:20
   189:6 190:23          251:25                307:5                211:6 221:17,17
   194:3 205:9 207:7   operating 19:16       organization           301:25 304:1,6
   209:18 210:24       operation 221:8         25:21 26:1,14      overall 141:8
   211:17 212:9        operational 218:8       32:11 36:8 67:11     196:20 282:6
   215:18 217:21       operations 69:5         68:10,20 70:7      overhead 218:8
   222:2,3 236:15        208:13                71:1,14,24 72:11   owned 116:8
   250:9 261:11,16     opine 135:2 136:5       109:15 121:15        152:10
   263:5 266:7,20      opined 136:22           126:12,19,21       owner 60:8 123:21
   269:4 270:6,25        182:9                 127:3 128:14         123:22 124:8
   271:16 273:8,20     opinion 60:23,25        131:7 132:1,4      owns 41:18 123:16
   275:13 277:16,20      136:8 159:19,21       133:4 148:2          157:14 171:1
   278:10 279:3          159:24 167:21         157:13 168:24        173:4,25 251:24
   280:9 281:7           185:22 211:3,9        169:15,21 170:16
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               355 of 381
[oxymoron - people]                                                        Page 36

oxymoron 194:16        254:25               119:13 123:18,19    pasadena 32:25
  221:13,16           paid 18:16 27:4       129:4 135:22          37:2
ozzie 114:4            38:23,24 39:7        136:12,14,14,22     pass 102:17,21
          p            42:14,20,24 44:3     145:16 196:1        passed 123:24
                       45:3 49:19 50:23     215:23 233:1          150:5 153:23
p 144:15 287:17
                       52:11 97:12,16,20    262:4 264:11          155:25
p.a. 2:20
                       97:25 98:4 103:16    287:12 292:9,15     paste 103:17
p.m. 138:7,9,9,11
                       103:16 140:3,4       300:12 305:6        patent 146:2
  177:12,13,14,16
                       167:25 172:21       partial 68:1 69:16   path 249:20
  198:12,13,14,16
                       189:21 222:22        69:19 157:18        pattern 184:19
  245:6,7,8,10
                       223:1,7 297:23,24   partially 35:14        185:19
  253:24,25 254:1,3
                       297:25 298:3,16     participate 20:24    paula 1:24 2:5
  265:6,7,8,16
                      pam 32:18 91:21       23:16 128:21,22       7:16 141:16 314:4
  306:9,10,11,13
                       91:23 92:7,16        129:4 130:16          314:22
  312:21,22,23,25
                       94:9,14,17 95:7     participated         pause 11:2
  313:13,21
                       95:10 97:4,18        126:16              pay 30:15 39:6
pacer 84:2 85:3
                       99:10 102:6         participates 96:19     73:18 99:8 123:14
  92:20,21,24 94:5
                       103:15 104:25       participating          134:12 141:2,9
packaging 165:5
                       108:1 137:13,14      58:22 136:21          142:2 248:2,20
  178:6,7
                      panel 133:11         participation          250:5 252:1
page 1:1 4:3,9 5:2
                       146:14               185:8                 299:12,24 300:11
  36:8 37:19,19
                      panelist 146:11      particular 29:25     paychecks 95:6
  38:5,23,24 42:7
                      panels 144:4          59:25 67:3 70:24    paying 98:14
  43:3 44:6 45:6
                      paper 75:8,10         126:19 156:5,8        102:21 250:13
  51:12,12 52:8
                       128:11,13 130:11     165:3 171:16          297:14 298:10
  67:21,24 68:2
                       130:12               183:11 184:1        payment 87:25
  82:13 99:2,6
                      papers 16:3,6         201:11 227:14         172:18 248:22
  100:24 101:24
                       128:22               229:13 281:20         250:7 252:4
  102:18 105:15
                      paradise 291:23       282:7,12 283:2        295:10
  108:21 109:9,18
                      paragraph 103:8       299:10 306:22       payments 42:18
  110:5,8,11,15,16
                       104:1 287:16        particularly 28:13     97:21
  111:18 112:7
                       290:25 294:12       parties 49:2 56:12   pays 99:17
  113:1,1 114:13
                      paramount 68:24       96:6 168:18         pdn 114:6
  115:9 116:25
                       69:1                 203:25 210:18       peel 267:16
  119:1 213:17
                      paraphrasing          214:15 288:19       peer 148:3,13,13
  226:23 235:15
                       136:17               292:24                149:15
  266:4 267:6 271:7
                      parent 245:2         partnership 127:2    peers 144:9
  272:2 275:16
                       249:23              parts 11:14,16       pen 267:19,20,22
  276:15 287:15
                      parimatch 291:23      305:24              pending 75:25
  290:13,14 294:7
                      part 8:22 21:5       party 1:10,14          76:3
  294:13 296:21
                       24:15 27:4,12        87:23 88:4,9 92:8   pens 267:22
  316:4,7,10,13,16
                       31:20,23 32:4,16     136:6 187:13        people 18:1 26:12
  316:19
                       38:7 39:1 42:8       245:16,17 253:8       32:5,9 50:17 53:2
pages 12:22 73:18
                       44:7 56:2 117:19     255:5 282:4           55:1 57:13 58:7
  81:9 122:14 160:8
                               Veritext Legal Solutions
                            202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               356 of 381
[people - photographers]                                                     Page 37

   58:18,19,20,21      periodic 126:14       phone 74:23,24       photographer 7:9
   59:14 69:9 91:11    periodically 23:17     106:1,4 130:20       60:16 65:2 67:14
   102:19 123:14         307:25               193:6,18 196:14      67:16 113:13
   132:3,22 137:15     periods 39:4          phonetic 291:23       116:18 150:5
   149:21 153:20,21    permission 104:16     photo 50:5 69:8       155:9,10,17,21
   160:2 162:15          209:1 246:1          76:24 113:23         161:14 163:15
   164:14 180:6          248:18               124:10,14 127:19     164:10,13 210:2
   188:3 209:10        permissions 60:17      128:10,20 144:5,5    210:23 211:7,8,13
   214:15 236:11,13    permit 19:19           154:22,24 155:2      211:21 213:11
   243:19 244:2          220:18               156:15,22 193:11     247:4,15 248:21
   248:17 259:12       permits 91:20          193:18 203:2,16      250:6 252:3
   287:11 303:15         191:5                205:5 213:21         284:21,25 285:4
   311:21              permitting 216:24      215:22 216:6,7,20    285:14,16,20,23
 perceive 30:8         person 32:15 64:4      216:23 217:20        286:6 287:10,13
 percent 47:1,6          94:21,23 113:24      224:4 227:4 259:5    306:20 312:3,6
   54:18 107:8           151:23 163:6         259:19 260:5         315:4 316:1 317:1
   171:22 196:19,24      243:20,24 283:3,7    261:18 262:10       photographer's
   197:9,12,23 200:7     283:8                263:2 266:9          148:24 164:15
   200:9,11 201:24     personal 94:17         290:22 291:4         247:5
   205:11 286:9          159:4,8 163:7        292:8 293:2,12,22   photographers
   303:4                 220:9 286:2 287:9    293:25 305:19        26:8 57:23,25
 percentage 54:7         300:15 312:3         306:17 307:1         60:13 61:17,20,23
   138:17 141:7,24     personally 55:8,16    photograph 48:24      62:18,22 63:4
   236:17 302:13         94:25 95:8,14        107:25 111:15        64:3 77:6 107:7,9
 percentages 50:13       230:12 253:6         154:11 162:18,23     120:18,21 125:8
   54:10,18 301:12       301:25 304:1         163:6,14,19 165:5    126:15 127:5
   302:17 303:3          305:6,6              166:3 167:24         130:21 133:10
   305:3               persons 49:12          168:22 169:3,20      142:17,18 143:16
 perfect 283:11          288:6,9,23           170:16 171:3         144:7,12 147:11
 perform 128:24        perspective 60:15      174:11,12 181:23     147:12 153:18
   207:1 208:12          96:4 246:11          184:5,7,9 190:5      155:19 175:23
   285:8               perspectives           195:10,13,15         176:4,6,9 177:1
 period 16:16            144:14               201:22 208:25        178:3 199:13
   31:24 54:4 55:4     pertain 291:1          209:14 211:7         215:7 233:16
   78:11 84:13         pertaining 282:23      216:25 223:3         234:24 237:17,19
   127:18 129:12       pervasively 59:16      228:10 238:2         238:9,19,23,25
   185:10 189:7        pet 175:13             243:24 246:9         239:3 241:6,10,11
   199:23,24 204:14    phased 66:20           248:15 252:15        241:16,23 242:17
   217:14 232:20       phil 150:19 151:11     255:22 258:17        242:23 243:4,6,7
   239:22 241:5          152:2,9,20 153:16    263:7 264:13         285:6 286:10,17
   252:18 296:7,24       153:17 154:15,21     309:23,24 311:20     287:4 300:23
   301:16 302:9          156:20 224:12       photographed          305:21 307:6
   303:20 314:16         237:24 309:4,9,10    64:16 154:12         308:12 311:13,18
                                              178:21
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               357 of 381
[photographic - plus]                                                         Page 38

 photographic            310:11              pick 50:10 193:5      plaintiff's 15:25
  89:16 90:1 149:16     photography 1:5        193:17 224:13         84:4 86:16,16
  223:18                 7:22 17:9 19:25     picking 224:4           91:25
 photographs 26:5        49:19 50:23 55:2    picture 111:3,4,4     planned 312:2,3
  52:2,3,12 64:24        56:4 57:4,5 58:2      111:5,7,11,14       plant 225:14
  65:14,14,18            61:4,17 64:18,19      112:6,10,25 113:4   plaque 120:20
  107:24 128:16          66:3,11,21 71:13      133:17 143:24       players 195:1
  154:6,7,17 156:9       71:23 72:10 88:9      155:2 164:15          196:21
  156:11,14 160:9        89:7 91:23 106:3      184:14 242:6,7      playing 78:8
  162:9 168:7 169:9      106:7,10,25 107:2     243:23,25 309:13    pleadings 73:2
  172:8,9 175:5,8,9      107:3,5,6 109:3     pictured 175:13       please 7:19 8:2,6,8
  175:22,25 176:5,7      113:17,22,23          199:13,21             8:13 9:13 10:10
  178:10,13,25           120:18 122:3,10     pictures 63:20          11:20 14:21 15:6
  179:5,9,10,13,23       123:1 134:8           68:24 69:1 152:23     15:16 16:15 35:21
  180:18 181:15,17       138:22,23 142:2,4     153:6 155:18          38:5 43:20,23
  181:18,20 182:3,5      142:8 145:7,22        156:13 175:16         48:22 67:20 70:12
  182:12,14,24,25        146:12 147:1,8,13     178:22 179:7          70:18,25 80:8
  183:9,14,17,21         154:13 155:14         209:22,25 210:3       87:6 98:16,24
  184:18 185:18          157:12,25 158:6       226:23 231:20,21      100:18,23 101:16
  186:7,22 188:11        160:18,20 161:6       239:19 292:25         105:9 107:20
  191:6 192:7 193:3      161:14,18 162:11      293:1 310:8           113:10 121:20,21
  194:14 195:22          163:24 172:17       piece 75:8,10           126:9 131:14
  196:3 201:18           192:25 194:13       pieces 59:18            199:11,17 207:9
  206:5 207:23           196:11,18 197:20      124:13 127:15         222:10 226:3
  223:8 224:22           203:24 206:4,6,7      142:25                235:12 255:9
  228:23 229:6           210:17 221:4        pile 226:8              265:18 271:3,5
  234:19 235:18,22       222:5 223:19        pixels 228:6,10         273:4 275:14
  236:1,5 237:21,24      238:25 246:10         229:7,18,21           277:15 287:15
  238:10,13,13           264:24 276:25       place 34:1,19 55:3      288:13 289:16,21
  244:1 248:3,15,21      285:3,6 294:10        59:19 82:12           290:1,10
  248:25 250:6           300:16 303:17         106:20,20 112:10    pleasing 310:15
  252:2,4 257:24         306:21 311:11         137:3 155:1         plentiful 280:23
  258:18,19,22          photographyexp...      165:13 192:10       plugged 256:13
  259:7,8,11,20          5:7                   196:11 223:22       plus 19:14 23:5
  260:10 262:6          photojournalists       258:5 279:16          25:21,24,25 26:24
  263:5,24 264:8,9       216:2                 303:18                27:6,19,19 28:3
  264:10,15,17,20       photos 153:22        placed 15:19            28:14,16,22 30:11
  264:24 266:12          175:16              places 112:11           31:13,15,18,21
  269:10,12,14          phrase 57:18         placing 107:25          32:2,16,22 33:5
  271:2 276:21           132:7 145:18        plaintiff 1:6,10        33:19 35:1,6,8
  287:5,25 288:6,15     phrases 57:9           2:11 7:22 76:11       36:16,22 37:11
  289:10,13 296:25      physically 73:25       90:24 101:13          39:11 40:3,18
  297:6 298:2,5          74:1,21               159:15                42:21 43:12 44:13
  299:3,5,6 307:18                                                   45:8,11,23 47:5
                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               358 of 381
[plus - price]                                                               Page 39

  47:16,19 48:22,23   portfolio 158:14        247:12,14 295:2       115:1 118:4 119:3
  49:8,18 50:22         158:16                298:23 303:13         146:10 191:4
  51:20,22,25 52:9    portion 77:12           305:1                 206:23
  52:14,18 53:8,11      134:21 135:20       practices 50:18       presentations
  53:20,22 54:13,21     137:4 182:21          103:9 122:3,10        144:9,13 146:8
  55:9,12,17,24         285:1 309:18          143:17 144:4        presented 74:15
  56:3,14 59:20       portrait 120:18         242:1 243:14          82:14 169:24
  94:18,19,19,21,22   position 18:16,17       246:12 300:24         170:1 199:19,20
  95:1 108:9,15,23      32:6 42:11 44:15      305:22                308:16
  108:24,25 113:18      47:13 55:24         preamble 88:2         presenter 146:6
  114:17,25 115:18      117:25 130:14       preceding 213:18      presenters 144:12
  116:13 128:25         131:19 133:19       precise 42:4 60:14    presenting 51:7
  129:25 131:19         185:1,1 221:17        132:8 218:20        preservation
  134:3 138:21        positions 23:4          237:10 278:15         49:14
  144:5,6 254:24      positive 230:20       precisely 83:24       preserving 26:5
  301:21,25 302:21    possible 47:25          89:21               presidency 126:25
  303:8 304:1,6         48:2 73:7 137:10    predictable 33:13     president 38:11
  305:4                 221:3 229:14,17     predominant             44:11 46:17 54:22
 point 11:10 27:17      257:25                170:22 171:6          108:15 109:2,11
  40:21,25 44:18,20   possibly 74:20        preface 252:7           113:18,19 115:1
  52:17 53:7,10,19      211:18 219:18       preliminary 4:19        117:3 125:13
  53:22 63:18 132:8     277:8                 5:3 14:4,24 72:24     126:12 129:25
  154:9 169:19        post 102:16             75:16 80:22 81:16     142:16 243:3
  170:24 183:18         112:10 159:9,11       82:9 85:22 159:21     303:9
  197:22 203:1,14       159:12 164:12         175:6,7 176:19      president's 126:14
  204:3 205:4 218:4   posted 112:6,22         198:19,23 202:4,6   press 30:13 69:12
  220:8 232:12          293:7                 202:8,10            preston 176:10
  236:9 261:11        poster 207:23         premier 69:9            177:2,22
  295:19 310:13         208:16 209:1        preparation 83:9      presume 39:10
 pointed 48:14        posts 129:22,23         84:12,18 85:5       pretty 101:6
 points 206:9         potatoes 183:4        prepare 72:21           125:18 195:23,25
 polasek 88:10        potential 59:25         77:23                 213:12
 pole 311:19            217:4               prepared 39:15        prevailing 191:16
 politicians 155:12   potentially 219:17      75:22,24 76:9,14    prevent 165:5
 pool 215:24          pounds 297:23           204:22              previous 22:24,25
 poor 175:13 236:2    power 192:22          preparing 289:18        29:6,6,7 41:2
 poorly 100:14        ppa 286:16            prepress 208:12         42:17,19 62:9,10
  310:19              ppi 228:14,24         prepublication          76:18 77:2 145:23
 pop 93:25            practical 205:25        148:14              previously 84:16
 poplar 310:3         practice 19:3,4       prescription            91:7 148:1 149:22
 popular 166:7          52:13 54:24 82:10     191:16                254:6 298:17
  220:19                207:13 211:10       presence 41:5         price 160:22
 populate 111:24        238:5 241:25        present 3:3 78:25       161:18 165:1,3,13
  112:20                246:7,24 247:11       108:16 109:22         166:8 193:7
                               Veritext Legal Solutions
                            202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               359 of 381
[price - providers]                                                           Page 40

   196:25 197:18       principles 160:21       294:19              projects 159:4
   199:24 201:2,5,7    print 73:17 109:9     produces 229:2        promote 52:23
   201:19 202:1          128:8 208:2,3,4     product 162:10,11       56:3 66:22
   204:16,16 205:11      208:16 209:3        production 69:19      promoting 65:1
   206:2,19 218:15       230:7,7               73:4,4 79:6 83:20     96:1
   218:16 228:2        printed 14:23           85:4 86:2 191:8     promotion 65:19
   230:24 231:5          108:4 109:5           294:4                 99:12 221:20
   242:10 243:11,12    printer 208:12,14     products 219:20       promotional
   269:11,12             208:25 209:4        profession 32:10        287:2 297:18,19
 priced 244:19         printout 5:5,6,9        285:12              proofread 137:15
 prices 52:21,21         5:10 67:25 99:1     professional 60:3       137:16
   165:16 182:12,13      101:2,22 107:21       60:7,20 107:9       proper 61:20
   182:14 196:12,18      109:4 113:2           114:2 120:13,21       216:8
   197:9,17 202:16     prints 159:6            121:14,16 122:3     properties 41:21
   202:17 203:2,16     prior 12:19 13:7        131:15 133:8        property 211:7
   204:4 205:5 218:2     14:23 83:10 84:11     134:5 246:21        proportion 64:11
   218:5 220:20,21       88:12,16,20 91:2      284:20,25 285:4     propose 225:22,25
   231:10,17,19,23       91:7 93:20 129:7      285:13,16,20,23     proposed 148:19
   231:23 239:1          129:19 139:6          286:6,16 287:4,10     225:21 299:16
   243:18 300:21         175:6,7 314:9         287:12 312:6        proposing 244:11
 pricing 19:3 53:25    private 231:12        professionals         proprietor 158:2
   54:3,6 55:11 58:4   probably 35:13          133:17 286:9,20     proprietorship
   123:1,5,9 143:15      60:4 61:14 64:22    professions             142:5
   143:15,16 144:19      102:7 118:23          121:12 285:12       props 263:22
   146:6,12 161:17       134:10 137:22       professor 4:19,21     protecting 23:21
   162:5 164:24          153:24 167:16         5:4 8:21,22 16:23   provide 24:2
   165:22 194:2          174:8 216:17          16:25 17:6,12,17      30:19 72:4,16
   196:20,22,23        problem 10:24           17:21 18:7,10         73:7 79:2 81:18
   197:13 202:22         11:8 115:4 160:25     117:21 118:3,12       141:23 149:10
   203:4,8 204:8,10      173:14 190:14       professorjeffsed...     151:19 218:9,12
   206:4,5 238:25        247:24                5:11                  298:8
   241:13 244:22       problematic 98:11     professorjeffsed...   provided 12:19
   259:1 279:15        problems 32:9           105:16                84:4 86:15 93:21
   300:15 301:1,6,11   procedural 83:17      profile 5:12            104:4,5 130:12
   302:8,12 304:4,9    proceed 295:13          107:18,21 108:2       202:22 237:6
   304:22 305:4,13     process 13:19           109:7 111:5,7,19      240:4 244:22
   305:16,18,22,23       26:21 93:15           111:25 112:10,25      255:6 257:10
 primarily 19:7          257:16,17             113:4 185:6           295:10,11 314:16
   26:18 91:23 107:7   processed 310:19      profiles 112:20       provider 105:20
 primary 19:5          procter 89:17 90:2    profits 159:16          172:17
   64:13 130:24        produced 85:24          160:5,11 184:13     providers 175:22
   161:20 309:17         169:4 179:17        programs 25:16          233:17 234:15
 principle 207:8         288:19 292:24       project 34:3 66:24      236:22
                         293:13,19 294:5       66:25 67:3 203:21
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               360 of 381
[providing - quick]                                                         Page 41

 providing 233:2       purposefully          228:16 236:2,4       173:19,23 174:15
 provisions 210:17      244:24               243:20 258:19        174:15 180:1
 public 61:10 101:7    purposes 12:12        259:8,20 261:19      181:19 182:1,1,22
   153:4 194:2,11       75:3 159:5,9         262:11,12,20,21      185:13,15,22,23
   214:16 317:19        189:14,20 208:8      262:22 263:3         185:25 186:3,15
 publication            210:21               286:8,12,12,19       187:19 190:19,20
   126:18 127:23,24    pursue 32:24          306:24               192:4 195:7,8,14
   130:5,9 131:11       161:13              quantities 193:13     202:15 203:12
   148:4,6 223:15      pursuing 268:25       235:5                204:2,24 205:1,3
   231:25 284:15       pursuits 287:5       quantity 264:17       205:8 208:19
   288:5               put 16:3 19:22        282:8 283:17         218:21 219:9,22
 publications           27:12,15 30:13,24   quarter 51:12         224:23 225:17
   93:25 129:6,9,16     30:24 34:17 50:8    quarterly 97:24       234:2,3 238:14
   129:18 149:14        59:5,6,7 77:11       126:24               239:8,9,10,11,15
   206:18 287:25        98:8 100:7,16       question 9:14,14      240:8,21 250:2,3
   289:9                103:15 104:25        9:20 10:16,18        250:25 252:7,8
 published 105:19       111:19 115:20        11:1 27:25 28:1      254:6 255:8,8,10
   127:1,3 148:18       120:20 131:10,19     33:19 34:18,23       259:25 260:15,19
   153:9 160:9 288:9    135:17 139:9,12      41:14 46:1,4 47:4    261:5,8,10,16
 publisher 113:14       139:22 144:11        49:7 52:6 53:6,7     262:18,23 263:10
   148:20,25 221:19     158:16 159:6         53:12 55:18 59:23    271:16 274:11
 publishers 26:7        165:20,21 188:14     62:9,10 63:24        278:3,13,24
   57:22,25 142:14      189:8,17 193:20      64:20 66:14 67:5     280:17,20 284:22
 publishing 138:21      203:21,23 209:5      71:2,18,19 73:21     285:18 287:14
   192:12               211:13,15 214:18     73:23 74:22 75:6     288:12 289:2
 pufnstuf 300:4         232:8 266:18         77:19 78:3 83:25     291:1,22 294:21
 pull 71:8 80:16        273:7,17,17 275:8    84:21 86:5,10        302:3 303:19,25
   81:14 110:22         275:11 307:15        88:8 89:20 93:5,7    304:12,15,17
   235:11 289:24       puts 211:8            93:8 95:13 103:19    306:3 307:14
 pulled 158:15         putting 30:10         103:21 104:3,10     questionable
 pulls 111:24           111:18 210:5         104:11 106:7,9,22    153:5
   112:19               211:20 304:23        106:23,23,24        questioning 22:25
 pulse 69:9            pyburn 1:24 2:5       110:1 112:15,16      269:1
 pumpkins 263:16        7:16 314:4,22        112:18 123:2,7      questions 6:1 9:12
 purchase 249:14                q            124:17 126:1,2       9:13 11:12,13
 purchased 169:1                             132:8 135:19,23      15:23 16:17 29:10
                       qualification
   183:16 293:3,5                            139:1,2,3 141:19     33:3 53:15 87:8
                        133:3
 purchaser 193:1,5                           143:1 144:25         108:5 120:6 124:4
                       qualified 135:25
 purchases 172:7                             145:1,4,5,8,10,12    124:23,24 127:12
                       qualitative 217:8
   173:7,7 174:2                             145:13,16,19         193:22 257:18
                        218:25
 purchasing 283:3                            152:15 154:23        261:4,12 266:4
                       quality 162:10
 purpose 195:11                              156:17,19 158:13     301:14 313:2,6,7
                        175:13 179:14
   210:24 238:6                              167:19 168:5,6      quick 267:7
                        217:24 219:8,12
   258:15 311:4                              169:13,13 173:10
                        219:24 220:7
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               361 of 381
[quickly - received]                                                          Page 42

 quickly 9:7 13:18     ranges 242:20           313:4 315:9 317:5     308:13
   213:4 284:23        ranging 240:21        reader 124:22,24      reasonably 215:7
 quiet 95:18 152:16    rare 176:7 178:15     reading 302:3           244:15 247:23
 quisenberry 78:15       178:17,18 184:7     ready 138:15            264:7 299:23
   86:23 88:11,18        233:20,23,24        real 18:2 134:14        300:1
   89:8 90:22,23         235:7,9 243:16        134:15 136:16,16    rebuttal 176:20
   91:8,9,15 232:18      278:6 279:19,19       136:21 211:7        recalculate 250:23
   292:4,4,12            280:7,12,16,21,23     212:5,6 213:11,21   recalculation
 quisenberry's           281:6,9               216:3 219:9 267:7     250:20
   87:2 88:22          rarity 184:10           312:2               recall 22:22 25:6,7
 quite 29:24 30:18       251:8 252:17        really 27:24 53:6       25:19 40:22 47:22
   83:2 85:23 98:6       279:4,7,9,12,16       58:1 63:23 65:20      50:1 55:17 68:20
   100:17 106:5          279:21 280:8          92:15 95:23 98:14     72:2 74:10 76:22
   110:17 124:21         281:13,15,18          99:13 101:7,25        77:8 78:23 85:7
   127:25 146:8        rate 194:10             112:23 131:6,12       85:22 86:19,22
   154:16 155:24         199:14 205:13,18      138:20 141:2          88:25 90:6 107:25
   156:5 157:14          225:2,4,8,10          151:4 156:20          111:18 117:18
   257:19 296:20         299:11                166:6,24 172:24       129:10 137:11
 quote 88:6            rates 194:9 200:4       190:18 210:25         146:13 149:14
 quoted 300:4            225:2 297:1,6         212:3 214:24          153:7 154:17
           r             298:10                217:13 218:14         156:23 158:11
                       ratio 63:23             220:25 224:23         161:16 177:6
 r 8:20,20 32:20
                       raw 307:8               231:22 246:23         188:22 189:1
   149:3,3 150:4,20
                       rdb 1:7,10,12,14        264:6 269:2,18,19     214:21 215:9,10
   151:2,15 178:1,1
                         7:12                  275:1 280:24          215:11 253:16
   316:3,3
                       reach 44:25 91:24       281:10 295:13         257:25 268:21
 radio 152:11
                         185:24              realm 192:25            269:7 277:4,7,9
   157:9,14 158:8,10
                       reached 95:8          realtor 209:20,23       288:16 291:16
   167:8 168:10,24
                       reaching 95:7           210:3,5               292:19 293:4,20
   168:25 169:16
                       read 36:14 72:23      realty 210:23           294:6,25 295:1,6
   170:14 171:2
                         72:23,24,25 87:22     211:6,11,15,17        300:17 301:7,8,16
   173:5,25 251:25
                         88:2 112:4,19       reason 29:16          recalled 200:9
 raise 8:7 132:7
                         113:9,12 115:3        49:25 72:17         recalling 90:13
 rallen 2:17 315:2
                         117:2,5 122:5         188:22 190:11       receipt 248:8
 ran 264:15,23
                         123:11 145:11         260:11 264:14         315:18
 range 45:20
                         163:7 164:14          297:4 315:11        receive 17:6 49:23
   110:21 222:15,18
                         185:25 186:3          316:6,9,12,15,18      93:12 207:12
   223:11 229:7
                         188:25 218:21         316:21                295:10
   236:25 237:6,11
                         235:15 253:3,10     reasonable 183:15     received 12:22,23
   237:11 239:2,20
                         254:7 255:11          183:20 216:4,18       13:3 43:6 49:22
   239:21 240:1,4,10
                         268:15,18 270:17      216:21 234:18,21      50:12,15 79:11
   240:14,16,19,22
                         287:22 294:8          235:6 237:8 240:1     124:17 146:22
   241:1 242:9,16,24
                         295:1 296:22          240:11 242:24         169:5,6 248:6
   243:16 249:2
                         302:2,4,11 303:19     299:17,22 300:10      253:12 254:8,23
   281:8,10
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               362 of 381
[received - report]                                                           Page 43

   255:20 295:16       records 39:10         refusing 252:24       relevant 72:18
   297:10                71:8 72:16,20         260:19                83:22 85:25 124:1
 receives 247:21         98:18 170:6         regard 255:21           169:12 175:1
 receiving 253:13      rectangular 111:9       298:13                183:6,24 187:11
   255:4,12 287:1        111:10              regarding 33:6          204:14 217:14
   297:16 298:7,10     recurring 19:11       register 100:5          294:19
 recess 80:3 138:8     red 229:25 230:1      registration 19:4     relicensing 197:19
   177:13 198:13         230:2                 23:22 124:19        relied 232:4,21
   245:7 253:25        redefine 279:9          276:4 295:9 296:9     289:17 294:5
   265:7 306:10        reduce 218:8,12       registrations         relisted 288:15
   312:22              redundant 250:18        150:16 276:10,19    rely 31:1 109:18
 recognition           refer 16:15 46:4      registry 26:22          232:1,3 233:12
   113:21                67:21 81:23 87:6      33:16               remain 236:5
 recognize 13:25         91:4 117:11         regular 142:17          237:9 256:19
   35:24 40:1 43:21      150:17 226:22       regularly 195:24      remainder 267:24
   100:1 101:1           258:10 278:2,9,11     195:25 224:8        remains 255:10
   111:14                287:16                308:22              remember 70:18
 recollection 22:11    reference 4:13        reject 311:7            71:3,22 90:12
   37:1 61:13 64:22      13:18 200:17        relate 49:3 70:5        94:18 128:4,7
   70:23 71:20 77:18     201:1 272:15          91:22 149:15          136:25 137:1,2
   126:4 176:17          275:1               related 13:2 49:6       148:8 152:18,19
   227:14              referenced 315:6        69:5 70:1,3,15,16     154:9 177:3,20
 recommending          referred 88:5           70:23 92:4 126:17     189:2 200:8
   53:24                 145:13 221:15         142:7 146:12          206:11 214:5
 reconfirm 176:2       referring 21:14         149:4 279:5         remembering
 reconfirmed             62:3 81:22 118:7    relates 48:23,25        149:8
   233:4 249:11          121:9 130:4           69:2                remotely 99:16
 record 7:5,20 8:3       131:13 172:11       relation 30:16        render 159:19
   14:13 80:2,6 87:9     186:9 191:25          77:3 89:6           rendered 159:21
   138:7,11 177:7,10     208:21 226:13,19    relationship 112:7      212:15,17
   177:16 198:9,12       238:6 256:21          123:12 168:15,20    rent 41:12 107:7
   198:16,17 199:16      273:16 298:21         190:21 249:22         107:10,11
   245:6,10 253:22       301:7 305:18          274:24 276:18       repeat 9:14 72:16
   253:24 254:3        refers 122:7 221:2      295:22 296:18         206:10 234:5,6
   265:3,6,16 268:16   refinery29 290:16     relationships           271:16
   268:17 270:11       reflect 204:20          136:15 188:3        repeatedly 85:16
   306:5,9,13 312:18     270:11              relative 50:25          193:14
   312:21,25 313:14    reflected 42:25         175:9 235:17        rephrase 9:14
   313:15 314:11         75:16 76:15,16        238:12 280:19         34:23 52:7 103:22
 recorded 7:7            176:24                283:25                225:24 234:6
   242:19 255:24       refresh 13:16         relatively 162:4        260:3
   256:8,24,25           77:18 176:17          233:21 242:2,5      replace 23:6 208:2
   257:12,14 314:7       227:13 235:13         283:14              report 4:19,21 5:3
                                                                     5:13,14,15,16,17
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               363 of 381
[report - reuters]                                                            Page 44

   5:18,19,20,21         314:16,24           requesting 57:10      respects 286:25
   13:17 14:5,24,24    reporting 40:20         225:1               responded 233:19
   14:25 15:1,5          47:16 68:22 216:1   requests 32:8           255:1
   57:17,18 72:23,24   reports 4:13 13:15      83:19               respondents 241:4
   72:25 73:12 75:2      47:11 72:25 75:22   require 28:5          response 50:1
   75:3,4,13,16          75:24 76:5,10         203:19 206:9          60:10 83:19
   76:14,16,17 77:10     80:14 81:8,21         244:15 249:8          104:12 239:8
   77:18 80:22 81:1      85:9 137:15           308:3,4             responses 10:3
   81:11,16 82:9,16      139:23 191:25       required 34:6           79:6
   82:20 83:1,12         192:2                 121:11 207:11       responsibility
   84:6,13,20,23       represent 142:12        299:24 300:1          48:6,7 87:23
   85:1,15,23 90:18      150:1,19 156:3        308:6 317:13          103:13 247:25
   159:22 175:6,7,19   representation        requirement           responsible 87:25
   175:20 176:16,18      109:19,25 150:9       25:12,14 147:19     rest 143:3
   176:19,20,23          150:10                307:7               restate 89:20
   184:3,23 193:20     representative        requirements            184:25 239:12
   197:10 198:2,19       131:8 138:23          100:8 133:3         restriction 165:7
   198:19,23 202:4,6     144:24 150:7,21       147:17,24 306:23      165:12
   202:9,10 204:7,8      154:5 201:14          307:1,3,4,12,19     restrictions
   204:9,11 213:4,9      203:25 224:12         308:1                 164:23 165:24
   213:17,19 222:1,9   representatives       requires 11:2         result 97:17 116:2
   232:25 235:11,14      60:8                requiring 248:22        116:14 137:6
   249:4 255:15        represented             250:7 252:4         resulted 160:11
   265:22 273:3          116:25 149:23       reroute 104:17        resulting 298:4
   277:18 278:2,4        150:8 151:1         research 71:18        results 34:5
   287:15 289:18       representers 26:9       97:17 170:5           205:22 286:12
   290:9 294:7,13      representing            269:15,17           retained 86:22
   296:22                52:14 130:21        reservations            87:1,3,20 89:11
 reportable 38:18        151:23                287:9                 89:14 90:4,22
   42:13 45:3          represents 26:15      reserve 85:16           91:19 129:19
 reported 1:24         reproduced            reserving 85:25         313:11
   42:12 44:16 46:14     208:25              residence 37:4        retaining 78:2
   46:21 47:8          reproduction            40:11                 83:8
 reporter 7:16 8:5       166:20 207:10       resold 293:21         return 36:2,2
   8:7 9:25 10:13        208:6,10,11 209:7   resolution 165:16       38:15 39:15 43:1
   11:21 12:9 14:6     request 10:19           165:20,21 307:7       44:12 45:4,12,19
   14:17 35:18 37:16     23:15,16 24:1       resolve 33:16           45:20,25 46:6,25
   39:23 43:18 80:12     60:11 73:3 79:4,5   resources 179:13        47:3,5,11 140:6
   82:4 98:19,22         87:12 149:5 162:6   respect 25:9 30:11      315:13,17
   100:21 101:19         162:7 248:11          55:15 60:2 104:12   returned 235:21
   105:7 107:16          292:3 295:17          120:8 152:2 155:5     235:25
   199:3 265:14        requested 6:5           157:1 173:11        reuters 187:16
   267:16 290:5          19:19 35:13 49:24     183:7,9 186:1         188:2,4
   312:15 313:16         150:11 314:14,15      231:3 281:11
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               364 of 381
[revenue - sample]                                                            Page 45

 revenue 15:17,19        53:16 65:7 68:17      185:4,10,11,21        171:11,23 172:11
   39:6 43:11 45:8,8     71:25 72:12 73:24     186:23 187:6          184:20,24 185:4,6
   139:7 160:10          73:25 77:19 81:19     188:12,17 191:20      185:20 186:2
   171:19,22 285:2       84:7 85:16,17         191:22 192:6,6,13     188:15 191:17,20
 revenues 86:3           86:1 92:22 114:20     193:3,19 207:18       192:1 194:15,17
 reverse 199:20          115:12 117:2          208:17 217:7,10       195:2,6,13,15,18
 review 9:5 69:14        121:18 129:24         218:23 219:1,8,22     195:19,23 217:7
   83:16 84:8 89:2       130:7,23 137:10       220:16,22 221:4       217:11,24 218:23
   92:18 133:11,15       138:17 139:16         221:10,10,14,21       219:2,9,18,23
   148:3,9,13,14         140:1,5,25 142:1      224:1,2 231:23        220:3,13,17 221:2
   149:1,5,9,21          148:19 149:24         236:4 244:10          258:2,4 298:4,6
   169:25 191:12         153:5 163:2 164:5     247:9 258:12          298:12,15 299:7
   287:23 288:5          167:2 168:7,8         259:6 298:9 307:2   rpr 1:25 2:5 314:4
   289:9 294:16          174:8 180:3           307:5,21 308:8        314:22
   306:6 314:13          181:12,13 189:22    riley 73:1            ruled 135:24
   315:7                 190:7 194:20        rings 106:2,3,4         136:9,23,23 137:4
 reviewed 73:2,5         196:4,15 199:8      risks 10:25           rules 184:19
   78:1 83:13 84:4,9     200:15 207:22       riverside 314:2         185:20
   84:18 85:2 133:13     208:7,15,18,21      rob 81:15 161:1       ruling 136:13,14
   149:15 169:5          209:2,3 211:2         173:12 313:6          137:9
   170:2 176:21          213:22,25 221:19    robert 2:13 7:21      run 180:8 202:23
   191:8 288:9,19,24     224:7 226:7           315:1                 242:8 264:8
   289:17 292:7          239:11 248:13       role 21:2 31:11         291:20
   294:18                256:7 259:17          32:7                running 106:18
 reviewing 148:14        260:24 261:2        rolled 182:15           264:12,17
   148:17                266:8,16 267:9        197:16 204:13       runs 99:17
 revise 85:17            270:11 271:5        rolling 69:9                    s
   122:12 249:24         272:7 274:23        ron 3:5 7:18
                                                                   s 4:8 5:1 8:21
   307:25                275:7 276:3 280:2   room 10:23 18:14
                                                                     115:7 150:20
 revising 304:25         288:14 289:2,6        177:21 218:5,15
                                                                     178:1 316:3
 rex 179:7 294:11        293:9 297:22        roots 59:13
                                                                   salaries 37:22
   294:17 295:2          298:1,23            rough 141:6,23
                                                                     41:24 43:24
   296:15,24,25        rights 26:3,20,22       153:18 313:16,18
                                                                   salary 27:4 35:9
   297:5,5,14,24,25      52:25 53:2 56:7,9     313:19,20
                                                                     39:2,3,4 94:25
   298:19                56:13 58:4,9 60:9   roughly 140:17
                                                                   sale 194:23 214:20
 rgb 228:7 229:22        129:2,3 131:25      roundabout 298:3
                                                                     285:2 288:16
   229:24 230:3,4,10     165:6,25 166:2,13   route 98:10
                                                                     293:7
   230:12,13,15          166:14,17 167:25    routinely 231:18
                                                                   sales 298:4
 ribbon 120:19           169:2,20 170:17     row 272:5 273:10
                                                                   sample 201:12
 richard 178:2           171:4,7,7,13,15       310:2
                                                                     205:20,21,24
 right 8:7 9:11,24       171:17,18,23,25     rows 200:21
                                                                     206:13 224:17
   12:17 16:13,21        172:8,19,20,25      royalty 52:24
                                                                     225:2 226:2
   18:22 21:24 26:12     173:8 174:3           164:25 165:8,23
                                                                     300:20
   27:5 31:7 34:16       182:16 184:21         166:9,12 171:10
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               365 of 381
[samples - see]                                                               Page 46

 samples 204:8,10        273:25 274:17         147:10              secret 267:11
   258:21 259:1          276:4 290:17        schools 119:14        section 15:1 68:1
 sampling 205:15         302:10              scope 20:20 23:11       69:18 87:21 113:9
   224:16              scan 208:3,5,7          49:2 51:1 58:4        121:22,25 122:16
 santa 32:23,24          209:3                 86:4 136:18           131:14 235:15
   33:1 143:10         scanning 208:9,23       159:22 166:18       sector 26:15,16
   146:20 147:16       scarce 162:4 184:8      192:20 203:20       sedlik 1:17 2:2 4:4
 sat 144:4,8,13          233:6,18 234:19       240:5                 4:11,20,22 5:4,4
   169:17 241:12         236:5,18,23 237:9   scott 2:21 7:23         7:8 8:21 41:15
 satisfy 147:16,23       238:10 242:5          253:15,16 254:12      69:19,19 80:19
   279:7,12 282:10       243:19 277:23       scrambled 108:22        81:19 88:3,3
   282:17 295:3          278:1,6,14,14,18    scrambles 109:9         101:3 109:11,20
 save 100:25             278:22 279:1,2,20   screen 110:15           113:13,18 117:3,7
 saved 257:6             279:20 281:24         113:2,10 115:2,19     117:10,12,15
 saw 138:1 190:7         282:16 283:6,14       202:22                138:13 142:2,4
   293:7 294:3           284:2               screenshots             198:10 239:6
 saying 11:15          scarcity 184:10         226:11                265:18 268:1
   51:20 53:9 55:17      222:15 224:10,15    scroll 113:5            269:15 290:2
   109:22 112:5          225:3 232:9,25        114:13 117:1          313:1,10 315:5
   136:13 139:5          233:9,14 234:4,8    se 172:24               316:2,24 317:2,4
   189:20 197:7,12       234:11 235:17       seamless 264:22         317:12
   197:20 249:12         236:6,17 237:5,16   search 97:3           sedlik's 198:18,22
   251:3,4 252:22        237:21 238:2,12       162:12 235:1,11     see 9:24 12:14
   263:17 268:20         238:17 239:18,24      235:19,23 238:11      13:23 17:20 27:8
   270:22,24 293:4       240:24,24 251:11      283:21 284:6,6        30:18 31:12 35:15
   294:25                264:11 277:21       searched 175:7          36:10 37:20 38:7
 says 38:7 41:24         278:5 279:4,6,11    searches 92:22          38:9 40:5 41:25
   43:4 68:7 69:19       280:4,11 281:2,3      235:5                 42:8 43:6 44:1,7
   88:2 102:9 103:23     281:11,12,19,23     seat 26:14,14           68:15,15 69:20,24
   108:11,14 109:2       283:24 284:9,12     seattle 167:15          76:3 82:22 87:1
   109:11,17,22          284:19              second 32:4 68:2        89:3 92:1 94:1
   113:6 114:14,17     scenario 163:10         75:23 90:17 93:7      96:3 99:21,24
   114:21,25 117:2       221:6 244:13          93:8 131:20 163:5     102:4,10 103:4,5
   117:21 118:3        scenarios 163:13        163:8,10,10 200:2     103:6,24 104:1
   119:2 122:2,4,16      282:3                 200:17 209:17         105:12 108:7,9,14
   124:10 125:1,19     schedule 19:18          212:14 213:9          109:13,17 110:5
   127:8 128:10        scheduling 78:15        229:12 253:19         110:12 111:3,12
   200:17 203:2          83:3                  265:3 268:4 280:8     113:7 114:15
   204:12 213:20,23    school 17:13,17         290:18 294:12         115:4 117:23
   213:24 229:21         18:1,7,11,24          304:24 305:6          118:5 119:4
   245:17 257:5          19:20 20:16,24        312:19                121:25 122:20,22
   266:9 267:2           21:5,14,14 22:6     secondary 32:6          124:11 125:2,20
   268:14 271:8,9,18     25:5,6,10,12 61:6   secondly 116:12         127:10,20 131:16
   272:4,18 273:21       61:10 143:8           234:14                137:24 152:14
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               366 of 381
[see - sided]                                                                 Page 47

   170:12 176:21       seller 162:6,6        serves 311:4            311:15
   200:15,18,22          244:14,14 251:20    service 24:15 32:9    short 284:23
   201:8,19 202:13     sellers 192:22          92:17,25 93:4,14    shorthand 275:4
   215:15 219:14,23    selling 154:24          93:18,21 96:9,11      314:23
   226:7,24 227:6      semester 18:23          96:22 102:13,20     shortly 77:21
   246:19 252:15         19:13,22,24 22:12     105:19 151:20       shorts 154:19
   253:11 254:7        semesters 20:10         162:14,15 186:17    shot 178:5 260:6
   255:11 262:7          21:7                  192:18 208:5,24       262:13 310:6
   264:12 265:20       seminar 144:10          209:24 213:20       shots 65:16 202:22
   266:8 267:17        seminars 119:18         216:6,7,20,22         236:13
   271:9,19,21 272:4     143:14 144:8,18       233:2               show 38:18 39:18
   272:23 273:9,23     send 92:8 116:5       services 87:19          42:10 43:14 44:10
   274:19,22,24          158:19 245:16         97:1,13 98:1,6        98:18 114:6,7
   275:4,17 276:7        246:3,4,8,24          104:14 109:12,21      116:21,22,23
   279:10 287:18         247:7,14              117:4,8,16 191:2      155:17,18 276:2
   288:2 291:19        sending 60:14           215:22 219:20         290:10 291:10
   292:20 294:12       sense 140:17          set 27:13 58:13       showed 238:12
   297:2 301:8           148:14 156:20         59:21 155:17,20       244:22
   308:18                158:7 165:17          168:7 181:10        showing 35:20
 seeing 195:5 277:4      167:7 174:22          223:8 224:4 231:6     112:11 116:2,19
   277:7,9               252:25 264:22         276:17                290:7
 seek 217:23 233:1     sent 47:25 246:6      sets 299:10           shown 38:22 82:6
 seeking 91:19 95:9      253:2,4 315:14      setting 52:21           85:18
   159:3,15 184:5      sentence 78:9           243:12              shows 38:11,23
 seen 55:1 59:15         102:24 103:2        settings 256:11         70:14,14 108:20
   84:2 92:7 180:15      131:10 217:25       setups 262:5            115:22 153:11
   206:7 232:25          276:14 281:16         263:15                175:14 203:16
   253:3 257:18          287:21 296:21       seven 21:12 22:14       204:4 228:2
   303:15 305:19       sentences 58:14         27:22 35:5 153:24     234:23 236:12
   309:14              separate 95:6         severally 87:24         290:10
 sees 193:2              109:16 117:11       shake 10:4            shredded 312:11
 seldom 279:13           124:9 249:6,9,17    shaking 220:4         shutterstock
   280:2                 250:12 251:5          242:3                 191:9 257:23
 select 69:10            274:6,9             shapes 310:17           258:5,12,14 260:2
   147:11,11 181:22    separately 244:20     share 170:7           shutting 248:16
 selected 121:22         251:3               shared 107:5          sic 303:10
   181:17 182:11       september 87:17         155:24              side 49:11,15
   228:5 237:7           88:12,16,20         sharing 50:17           60:22 66:21
 selection 260:12      series 144:10         sharp 61:24 62:1        178:25 179:3,18
   263:12 308:18         295:16                309:18,20 310:2       179:20 189:18
 self 24:13 139:6      serve 91:13           sheet 315:11            219:10 271:4
   153:9                 276:19              shmarder 2:25           307:2,5,22 308:8
 sell 159:5 219:19     served 91:12          shoot 65:18           sided 82:17
   306:21 309:1                                107:11 159:5,8
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               367 of 381
[sierra - soon]                                                               Page 48

 sierra 40:9,19,23       189:3,21 190:11       161:15 174:18       slate 146:19
 sign 65:21 193:14       190:12,22 191:1,4     176:14 181:11         147:25
   268:15,18 270:17      206:16 244:8,9,23     192:4 205:3         slide 266:21
   295:7,17 308:21       245:2 248:2 253:2     222:20,25 223:5     slightly 203:10
   313:4 315:12          253:5,10,11,11,13     231:15 243:8          279:25
 signature 314:22        253:16 254:7,8,8    site 98:8 100:8,11    smaller 229:15,16
 signed 296:9            254:15,25 255:1,5     101:4 103:15,16     smallest 229:20
   315:20                255:11,12,12,19       103:16 104:24,25    smart 123:6
 significant 46:15       260:11 264:7,12       104:25 158:16       smith 176:10
   158:2 203:19          264:23 277:8          214:18 230:17         177:2,22
   205:17,20,23          288:21,23,24          290:16 294:4        smoked 153:23
   206:9 238:2           290:16 291:24       sites 98:8 102:15     smoothly 9:8
   267:15 285:1          315:4 316:1 317:1     103:15 104:13,14    social 129:24
 significantly 30:6    sinclair's 197:16       105:4 159:11          159:9,11 204:19
   243:18              single 201:7            160:8 258:21,23       204:20 274:5
 silly 131:24          sir 8:17 9:18 12:11     277:8 291:17        societies 131:15
 similar 43:5 93:22      12:18 13:24 14:19     293:7                 132:9,20 133:8
   143:12 155:9          16:12 17:22 18:8    sitting 27:5 48:17    society 131:25
   157:12,13 158:7       24:19 25:23 30:7      52:15 54:10 88:24     133:10,17 144:11
   167:6 169:15,21       36:11 38:10 40:14     90:6 140:20 167:2   soft 309:12,12
   172:7 179:14          42:1,9 44:9 45:1      167:10,19 191:11      310:1
   219:19 221:6,8        45:21 46:16,19,23     205:7 238:23,24     software 256:11
   237:22,24 244:9       47:4,22 69:21         241:23 243:7        sold 209:20
   259:8 277:10          72:13 73:21 97:12     267:20 300:23         225:20 230:24
   279:24 287:5          97:25 103:19,25       302:17                231:5,9,16
 similarly 200:2         104:2,8 107:18      situation 96:7        sole 142:5 158:2
 simple 24:24 50:8       109:10 112:3          210:7 211:11        solely 141:20
   73:23 168:4           116:4 117:24          214:11 256:21         307:11
   213:14 251:9          122:1 138:16,25       283:5,7             solemnly 8:9
   288:12                139:17 146:24       situations 151:22     solutions 315:23
 simplify 26:1 56:6      159:18 163:1          209:12 311:5        somebody 97:4
 simply 299:10           172:5 173:23        six 21:12 22:13         103:2 143:5
 simultaneously          195:21 199:6          58:20 153:24          158:15 175:14,14
   106:19                228:8 241:15          236:2,10              224:11 242:8
 sinclair 1:8 7:10       260:1,15 262:23     sixth 273:10            243:4 299:12
   15:21 157:5,13        265:21 266:1,10     size 166:20 205:21    somebody's 183:3
   158:7 160:9,11        266:18,24 306:19      205:21 228:6,11       224:25
   167:6,13,17,25        313:3                 228:12,15,21,21     somewhat 21:3
   168:9,23 169:1,8    sistek 254:13,14        229:9,10,15,16,20     157:6 186:18
   169:15 170:6,9,25   sit 10:23 24:9,14       241:9                 194:16 280:18,19
   172:7 179:9,10        46:24 53:19 68:23   sizes 228:13,17,20    sony 68:11,15
   183:17 184:17         68:25 70:25 71:3    ski 183:4             soon 143:3 176:13
   185:17 186:6          71:21 106:9 132:2   skin 310:9,21           190:7
   188:7,11,19,21        146:7 158:24
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               368 of 381
[sore - stepdown]                                                             Page 49

 sore 311:21           special 23:11         spreadsheet 50:8      starts 112:11
 sorry 37:9 68:14        181:23 214:18       spreadsheets            281:9 287:18
   69:12 70:10 83:24   specialize 213:10       50:14 54:11         state 7:19 314:1,5
   102:3 119:14        specialties 114:9       302:18                314:24
   121:1 151:25        specific 61:13        spring 19:1 20:11     state's 147:23
   165:7 166:14          63:10 64:17,21        20:12 21:7,16,17    stated 46:6 48:9
   179:8 180:12          70:23 71:3,10         21:18,23 22:1,12      209:2
   184:25 191:2          72:24 95:13 171:5     24:18               statement 293:2
   208:24 215:19         193:24 227:18       square 41:10            299:2,4,5 305:12
   218:20 226:4,6        296:3 297:13        srgb 230:14,16        statements 233:25
   227:21 228:11       specifically 49:8     ss 314:2                295:16
   253:16,20 264:16      68:19 133:24        staff 137:13          states 1:2 7:11
 sort 130:11 143:17      142:6 192:15        stage 24:8 307:9        54:8,9 59:12
   154:19 175:16         229:3               staged 236:14           87:22 122:17
   178:7 181:25        specification 49:1    stakeholder 56:21       207:24 302:15,16
   184:13              specifications        stakeholders 50:4     stating 253:4
 sorts 142:14            34:4 56:4 231:24    stand 172:22          station 15:20
   162:17              spectrum 41:19          275:3                 245:1 250:11,12
 sought 299:17,21        41:21               standard 59:11,12       250:15,21 251:12
   300:9               speculate 28:25         59:13,19 129:3        264:18
 sound 46:9 143:7        29:11,11 71:4         193:21 194:1,8,10   stations 15:21
 sounds 29:13            72:15                 194:10 228:9          152:10,11 157:9
   46:11 104:7         speculation 28:24       230:4,9 248:25,25     157:14 158:8,10
 source 171:19         speculative 72:14       251:10 252:15         167:8,17,20,21
   242:15              speculatively           299:25                168:10,14,15,20
 sources 69:12           60:11               standardized 51:3       168:21 169:8,16
 south 2:4 7:14        speed 80:21           standards 26:19         170:14 171:2
 space 41:8 107:12     spell 32:19 177:25      50:2 59:21 103:10     173:5,25 174:2
   134:8 234:16,16     spend 23:23 27:18       128:15,23 133:2       244:19 249:23
 speak 11:6 37:9         30:1 63:12 78:20      246:11 304:24         250:14 251:7,25
   65:4 68:14 70:11      95:20 97:7            306:22 307:12,15    statistically
   75:14 76:13 78:5    spending 64:7           307:17                205:20,22
   78:10 119:14,17     spent 63:19 64:1      standpoint 60:7       stay 135:15
   121:17 146:3        spin 69:10            stands 112:5          stays 87:14
   156:21 233:15       spirit 57:20            144:16              steel 245:25
   237:13 265:23       spoke 178:8 225:4     star 65:20            stemtech 225:12
 speaker 119:15          237:17              start 13:7 58:24      stenographically
   243:8               spoken 63:4,5           59:1,1 155:6          314:7
 speaking 76:21,22       74:17 77:9 144:3      245:18 266:4        step 52:22 57:7
   78:14 134:7           176:25 242:18       started 99:18           110:9,9 125:12
   173:13 180:13       spontaneous             108:24 116:16         127:13,13 151:20
   198:1 238:24,24       312:1                 118:17 125:9          247:6,8
   241:5 246:17        spread 234:22           126:23 204:14       stepdown 203:7


                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               369 of 381
[steps - sufficiency]                                                          Page 50

 steps 216:23           stone 69:9            subject 17:8 19:5     subpoena 116:5
   229:19               stop 125:25             22:4 62:11,12,12      116:11 254:24,24
 stern 150:19             245:17 253:19         62:15 63:5 121:13     255:1,4
   151:11 152:2,9,20      290:18                128:13 134:18       subscribe 92:17
   153:16,17 154:21     stopped 102:7           143:2 157:22,23       92:20 93:14,17,21
   156:20 224:12          245:22                159:20,22 164:23      94:4
   237:24 309:4,9,10    store 208:10            179:14 182:17       subscribed 92:25
 stern's 154:15           282:20                183:22 212:15,18      317:14
 stevens 215:14         story 155:9 167:4       215:2 232:24        subscription 94:5
 stick 145:23           straightforward         281:20 282:12,15      172:3,10,11,12,13
   173:12                 30:22 182:10          299:1 309:13,15       172:23,24 173:8
 sticking 241:6           205:15                309:17,22,24          174:3,8 184:20,24
   311:19               strange 160:1           310:1 311:15,20       185:3,6,9,20
 sticks 195:5             311:24 312:10         311:21                186:2,25 187:7,15
 stock 49:12 50:5       strategies 305:22     subject's 310:9         187:17 190:25
   54:15 55:2 57:23     strategy 24:12        subjective 280:18       191:14,16,18,19
   57:24 76:24          streams 139:7           280:19                191:20,21,23
   143:15 154:22,24     street 2:4,22 7:14    subjects 155:12         192:1,7,16 216:5
   155:2 156:15,22        36:18 51:13 153:2     269:24 270:1          216:11 220:11,14
   157:25 172:16          180:15              sublicense 207:3        220:15,18,22
   177:1 184:20,20      stretch 79:21,24        207:16 208:18,20      221:1,3,6,7,12,14
   185:4,20,21            177:19                208:21 209:13         221:21 258:6,8
   191:17 192:25        strictly 144:10         210:6,13 211:5,11   subsequent
   193:11,18 194:20     strips 256:20           214:10                175:21 176:18,19
   196:18 200:25        strong 23:20          sublicensed 208:6     subsequently
   203:2,4,16,24        structure 51:15       sublicenses             179:9
   204:4 205:4 206:7    stuck 289:23            207:21              subset 161:23
   215:22 216:6,7,20    student 25:2          sublicensing          subsidiaries 169:1
   216:23 217:20,21     students 18:5           208:14                249:13,15 251:24
   217:23 221:2           19:22,25 23:15,20   submission 48:6       substance 214:23
   224:3 227:4 259:5      24:3,6 118:24         84:13                 215:10,12
   259:19 260:5           312:8               submissions 54:11     substantive
   261:18 262:10        studio 64:1 106:3       54:20 302:19          130:10
   263:2 288:15           106:7,10,16,17,25     303:6               substitute 61:11
   290:21,24 291:1,3      107:2,3             submit 24:22          success 137:7,8
   291:22 292:8         studios 107:5,6,7       25:13 57:8,12       successful 57:3
   293:2,12,22,25         107:10,11             124:19 132:17         311:6
   294:10 295:23        study 233:12            308:22              sucked 31:6
   296:20 300:21        stuff 153:15          submitted 15:9        sudden 180:8,16
   302:25 303:17          155:11 195:4          25:8,18,19 81:1     sue 158:17 209:10
   305:19 306:17,21     style 312:3             105:1 202:11        sued 211:18
   306:25               styles 181:5          submitting 58:22      suffered 222:5
 stole 158:15           sub 249:22              235:3               sufficiency 217:3


                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               370 of 381
[sufficient - talking]                                                          Page 51

 sufficient 39:5           70:2 73:6 81:2,11   symposia 143:14         232:14,14 237:4
   170:2 205:22            87:13 89:21 90:23     143:20                237:15 238:16
   282:8,10 283:17         97:2,4 104:8        synchronize             239:17 243:25
 suggest 92:11             111:13 120:12,22      256:12                247:25 263:1
   131:1                   125:18 129:4        system 19:21            265:18 266:5,16
 suggested 237:18          135:10 140:10         57:13 210:5 211:8     268:10 269:1
   237:19                  141:16 145:25         256:23 257:3,11       271:3 273:4
 suggesting 52:21          148:11 156:18         308:23                275:14 281:17
 suggestions 51:5          167:12 173:24       systematic 95:23        287:5 289:16
   58:16,23                181:9 187:9                   t             295:20 309:4
 suit 196:22 247:19        190:24 198:4                                313:18,19,20
                                               t 4:8 5:1 150:4,20
 suitable 236:6            200:13 216:14,16                          takedown 158:23
                                                 178:1,1 316:3,3
 suite 2:4,22 7:14         230:19 231:14                             taken 2:2 7:8 80:3
                                               t1 273:25 274:2,7
   37:6,8,12,14            233:24 262:24                               120:16 137:3
                                               t50 274:8
 supplemental              268:6,13 271:17                             138:8 142:6 143:2
                                               table 110:2 177:6
   72:25                   275:22 277:9                                146:17,23 159:2
                                                 202:24 266:12
 supplementary             278:23 293:9                                174:11 177:13,18
                                                 273:2 274:6,10
   175:17,18 232:25        301:8 305:8                                 183:10,21 196:11
                                                 275:3 276:21
 supplier 221:9            311:18                                      198:13 204:16
                                                 289:16
 suppliers 229:1         surpass 286:8                                 216:23 245:7
                                               tables 15:1,2
 supply 161:19           surprise 57:19                                253:25 254:17
                                                 196:25
   178:25 184:6          surrebuttal 4:21                              265:7 306:10
                                               tackle 60:4
   216:13 242:4            14:24 81:1 83:1                             312:22
                                               tagged 291:15
   281:25                  83:12 84:6,20                             takes 96:18
                                               tail 252:7
 support 66:10             175:18 176:22                               255:22 281:12,16
                                               take 10:2,13,25
   130:13 137:13           235:3,4,14                                talk 8:25 10:7
                                                 15:6 18:4 19:21
   138:18 141:7,25       survey 193:24                                 25:11 52:24 53:4
                                                 26:17 28:5 33:17
   237:10                  197:15,25 205:16                            55:13 56:1 58:5
                                                 35:21 39:25 41:22
 suppose 60:21             240:6 241:4,9,10                            93:25 96:21 143:2
                                                 43:20,23 48:5,7
   102:22 132:3            306:2                                       155:18,20 179:3
                                                 52:22 61:12 74:8
   139:2 168:18          survived 134:23                               180:11 182:20
                                                 74:12,25 75:10
   187:2 196:15          suspect 25:17                                 190:15,25 196:7
                                                 79:16,19 98:6,24
   210:15 308:17         swapped 166:15                                210:11 217:15,16
                                                 100:23 101:16
 supposed 26:13          swear 8:6,9                                   217:17 221:24
                                                 103:13 104:13,15
 supposing 165:11          215:14                                      243:9 248:5 280:8
                                                 105:9 107:20
 sur 175:18              sweetwater 90:14                              288:4,22 297:21
                                                 110:9 121:20
 sure 9:15 10:3          switched 22:12                                297:22
                                                 137:22 140:8
   12:21 20:1,14         sworn 314:10                                talked 84:7 117:25
                                                 143:5,18 165:12
   22:7 31:9,10            317:14                                      131:18 201:6,7
                                                 176:16 177:4
   37:15 39:17 41:1      syllabus 24:20,22                             206:11 217:6
                                                 202:11 208:1,12
   46:21 47:25 48:20       24:25 25:2,5,8,10                           218:22
                                                 209:22,25 210:3
   49:21 51:19 52:7        25:13,17,18                               talking 37:16
                                                 212:4 213:9
   52:24 53:17 61:7      sylvania 89:16                                58:11 76:6 84:12
                                                 214:16 216:10
   62:20 63:1 67:12                                                    136:19 141:20
                                                 217:18 226:3,7
                                  Veritext Legal Solutions
                               202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               371 of 381
[talking - thank]                                                             Page 52

   142:18 148:10       teachers 61:9,9,10    tens 166:11           testify 84:11
   160:16,17 162:9     teaching 17:5 18:3      178:20,21 205:24      135:12,25 136:11
   163:11,12,13          18:15 19:1,1,2,12     283:20                136:15,18 192:5
   170:9,10 188:5        22:12,23 23:1,3     tenure 17:15,18         292:6
   190:20 220:2          24:17 311:10          32:22               testifying 102:25
   241:24 247:1        teachings 62:14       tenured 17:17           168:6 199:22
   249:3 268:9 277:3   technical 33:15       term 17:20 19:1         215:11 292:1
   279:21 282:6,7        63:6 286:8 311:7      19:19 62:3 151:7    testimony 8:9
   300:24 301:4,20     techniques 61:23        187:17,21 220:15      15:18 29:4 30:20
   307:11 310:24       technology 146:4        220:25 224:9          46:25 47:2,13
   312:9                 146:9                 284:1 286:1           73:7,8 77:17
 talks 210:4           ted 149:3,18          terminated 190:7        102:23 103:1
 tandllaw.com          telephone 83:7          295:20,21 296:6       104:7,23 112:5
   2:25                television 15:20        296:11,23 297:5       116:4 134:22,24
 tangent 239:11          15:21 68:3,5,7,18   terminating 93:15       135:20 137:4,7
 tangentially            69:22,25 70:13        94:7                  141:22 159:23
   167:14                153:11 157:9,14     termination 15:3        166:19 183:25
 tapping 216:1           158:8,9 167:7         217:3                 199:10,12 200:8
 task 29:25              168:10,24,25        terminology             206:10 214:3
 taught 17:3,8           169:16 170:14         226:16,17 241:20      221:5 253:4,9,10
   18:21 19:9,10         171:1 173:5,25      terms 11:10 29:13       254:7,11 255:11
   21:13,22 22:25        251:24                30:4,9 49:1 50:8      255:19 258:11,13
   23:17 61:4,7,16     tell 8:19 93:11         50:24 59:4,5          262:9,13 269:7
   61:20,23 62:5,11      97:2 120:1 126:9      136:6,11 157:24       270:25 290:20
   62:13,14,18,22        175:3 189:11          165:4 194:23          294:23 296:3
   63:6 119:16,19        191:10 214:1          231:6,10,17           297:4 300:17,19
   311:13                233:13,22 269:23      284:18                300:20,22,25
 tax 36:1,2 38:15        298:20 309:3        terrible 52:6           301:9,14,17
   39:15 43:1 44:12    telling 48:8 141:14     164:4                 305:17 313:10
   44:13 45:4,20         262:16              territory 166:20        314:7,12 315:9,18
   46:25 47:3,11       ten 26:13 28:15       test 296:24             317:8
   140:5                 44:16,21,22 47:12   testified 18:12       text 100:8 103:11
 taxes 140:15            47:15,19 50:11        25:7 40:24 70:6       103:13 109:24
 teach 18:21 19:19       51:10,10 58:19,20     75:13 85:6 106:6      148:19 299:3,4
   20:2,3,17 21:17       129:7,19 186:11       118:23 192:8        textbook 192:11
   22:1,5,11,15          241:21 246:16         212:22 214:1          274:5
   23:10,14 24:24        257:22 278:20,21      215:3,4 241:19,21   texts 149:4
   25:11 61:12 119:9     282:11 283:1,8,11     259:15 269:5        texture 310:21
   142:9 143:12          283:15 284:4          279:25 286:15       thank 12:5 41:16
   144:8 311:17        tend 27:22 121:16       290:11,12 291:3       42:6 76:19 79:25
   312:7                 311:23                292:7,11 298:13       81:24 86:8 111:9
 teacher 23:7 61:11    tennessee 76:11         298:17 300:14         166:15 254:14
   118:24                91:3,5,7 92:14        305:20 311:9          266:1 306:4 313:1
                         179:18                                      313:5
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               372 of 381
[thanks - time]                                                              Page 53

 thanks 164:11           96:5 97:7 98:3,12      268:25              32:16 33:17 34:6
   211:16 289:22         99:19,19 102:5      thoughts 57:14         34:10,21,25,25
   313:8                 109:3 111:10        thousand 41:9          35:5 39:1,4 48:4
 thicker 14:8,11         119:8 124:15           44:17,19,25 59:3    51:20 54:4 55:11
 thing 10:17 23:10       126:23 127:1           65:6 97:7 99:11     56:25 57:6 62:5
   28:12 58:17           129:16 133:18          153:2 240:6         63:12,19,24 64:1
   100:13 106:16         137:10 141:7        thousands 71:9,9       64:2,5,6,8,11,16
   116:15 121:18         145:8 148:23           81:9 142:11,11      65:2 66:2,10,17
   124:16 143:17         149:11 150:22,23       166:11,11 178:20    67:2,20 69:10
   154:19 178:7          151:5 153:19           178:22 205:24       71:12,22 72:9
   181:25 189:18         154:11 158:11          283:20,20           73:19 78:20,23
   193:11 206:6,22       161:9 166:6         threat 245:23          79:22 80:2,6 83:5
   208:20 241:14         167:11,21 169:12    three 13:15 20:10      83:5,7 85:3 86:3
   267:3 270:15          171:12,12 176:15       23:23,24 24:4       89:8 91:20 92:5
   276:2 295:18          177:8,19 178:10        59:7 64:23 66:16    94:21,23,25 95:5
   309:2                 181:11 183:5           66:23 67:2 99:22    95:18 100:6,9,15
 things 9:7 20:4,19      191:15 206:12          111:16 119:8,21     100:17 109:23
   23:21 30:2 32:12      209:16 211:14,17       120:2 139:14,22     116:9 124:21
   32:13,14 34:4,13      212:3 214:3            151:8 175:21,23     125:6 126:13
   48:21 60:5 63:21      215:13 219:7           176:4,6,8,11        127:25 133:12,15
   66:21 72:3 80:21      221:15 226:15          178:23 182:11,13    134:19,25 137:22
   95:25 96:2,12         229:19,20 230:18       193:18 225:18       138:7,11 139:8,12
   98:25 99:20           237:7 239:20           226:11 231:7,16     140:1,2,10 142:7
   101:21 102:7          259:11 260:9           231:20 233:15,23    142:25 143:13
   105:3 109:6           261:24 267:10,14       234:15 236:22       146:8 147:18
   130:14 132:24         268:24 269:7           237:19 241:10       149:4 151:4
   135:7 136:18          274:24 280:17,18       242:23,25 305:24    152:23,25 153:3
   189:18 190:15         281:16,17 284:18    throats 56:22 57:6     153:18 154:10
   194:24 195:19         286:5 290:15        thrombosis 10:21       156:4,5,7 157:18
   220:6 239:7,14        294:24 305:17       throw 209:15           161:11,12 176:12
   251:2 256:18          308:9,13               220:6               177:4,12,16 180:4
   263:5,23,25 265:4   thinking 11:4         throwing 195:4         189:7 191:7,8
   286:7 310:19          20:15 49:21 63:1       213:13 286:10       194:18 198:6,12
   311:11,17 312:10      63:3 89:22 181:9    thunk 213:22           198:16 199:23,23
 think 19:4 20:13      thinks 64:8           till 10:15 77:12       200:10 201:2
   20:13 21:6,8,20     thinner 14:9          time 7:6 10:14         203:10 204:14,17
   25:14,21 32:1       third 1:10,14            16:16 17:12 18:4    205:16 216:3
   33:21 36:25 39:13     177:24 214:15          20:21,23 21:13,21   217:14 218:3
   41:19 43:2 44:20      229:20 270:15          24:9,24 25:1,4,8    220:11,24 225:7
   50:7,16,16 66:7     thirds 99:22             25:18 26:24 27:1    230:25 232:20
   72:6 77:1 78:4      thomas 2:20 7:24         27:4,6,12,14,18     234:25 235:10
   79:6,6 83:2 86:4    thought 11:2             28:7 29:24 30:4     236:24 237:3
   86:13 89:4,5,13       40:24 85:24            30:16,24,24 31:17   239:22 243:18
   90:16,16,17 96:4      213:13 253:20          31:19,20,23 32:4    244:5 245:3,6,10
                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               373 of 381
[time - turn]                                                                  Page 54

    247:21 252:18         68:23,25 70:17,25     126:17 135:2        trees 82:18 100:25
    253:7,24 254:3,16     71:4,20,21 72:22      215:10                310:3
    255:24 256:6,8,9      73:8,10 74:15       total 43:11 45:7,8    trend 310:1
    256:12,17,18          76:7 77:24 78:6,7     97:10 222:4 238:1   trends 181:5
    258:20 265:6,16       78:9,10,13 82:18      284:4 295:19          243:13 301:1
    270:9,10 285:17       87:5 88:24 102:23   totally 150:12          305:24
    287:12 288:25         106:9,12 121:5      touched 100:17        triage 32:7
    296:7,19 301:16       139:15 140:20         168:16              trial 132:12,15,18
    302:9 304:4,9         141:22 161:15       touches 63:5            261:13
    305:13 306:9,13       167:3,10,19         tough 32:20           tried 56:15 100:9
    306:15,15 309:2       169:18 174:19         285:17                158:22 209:18
    312:21,25 313:2,7     191:11 192:4,8      town 24:5             trimble 151:9
    313:13 315:19         195:21 196:14       track 28:7 29:9,15    trimester 19:21
 timeframe 315:8          205:3,7 217:6,8       31:14 35:2 138:20     20:9
 times 19:10 29:14        218:22,24 221:5       201:2 218:19        trindl 150:4
    32:4 59:8 61:14       222:20,25 223:5       291:16                151:10
    61:15 65:6 69:7       231:15 233:6        tracks 95:5           truck 66:8 209:5,5
    69:13 74:19 78:5      234:19 235:7        trade 58:1 64:7       true 45:1 195:18
    78:9 81:21 89:12      236:6 237:23          127:24 130:20         195:19,21 308:6,9
    95:16,17 217:6        241:21 246:15,19    trafficked 166:5        314:11 317:8
    218:22 222:13,15      252:23 258:11,13    training 159:25       truth 8:10,11,11
    222:17 237:1,6,7      262:9,14,16 263:1     160:2               try 9:6 16:6,8
    237:18,20 238:8       270:3,10 277:21     transaction 49:2        29:12 30:13 65:8
    238:15,21,21          284:9,10 286:1,3      185:2 222:21          72:8 83:25 87:11
    239:2,4,4,5,17        286:5 287:3 293:4     223:1,6 224:5         121:18 149:11
    240:23 241:1          301:3 306:16          299:19                157:19 193:6,19
    243:16 251:10,11    today's 78:16         transactions            194:6,22 209:16
    311:10                313:9                 157:20                240:15 250:2
 timing 204:23          toilet 214:20         transcript 314:11       258:24 277:22
 tired 167:11           told 71:17 117:14       314:14 315:6,20     trying 55:18 67:6
 title 8:24 16:23         247:13 295:19         317:5,8               82:18 86:9 100:25
    17:6 44:10 117:17   tomato 220:5          transportation          123:6,7 126:5
    118:3,11,14,15,19   tomorrow 64:24          17:9                  145:17 148:7
    118:20,22 122:18      64:25 65:13         travel 19:18            173:15,17,18
    122:23 123:3        top 11:22 36:7        traveling 241:22        215:16 219:19
    134:13                40:5 107:24         treat 158:1 239:4       220:15 232:13
 titled 131:14            110:12,14 111:3,4     251:5                 234:7 261:24
 titles 132:23            111:11 137:20       treated 249:6           296:6,6
 today 9:6 11:11,15       226:24 271:18       treatise 123:11       turmoil 285:11
    11:15 12:20,24      topic 26:10 212:23      223:14 231:25       turn 38:5 42:7
    13:2 14:22 31:22      214:2 243:14          232:3 284:15          110:3 121:21
    46:24 51:22 52:16     294:19              treatises 206:17        209:10 265:2
    52:18 53:8,11,19    topics 17:11 63:7     tree 311:20             287:15
    63:22 64:10 65:4      71:10 125:14
                                 Veritext Legal Solutions
                              202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               374 of 381
[turnbull - use]                                                             Page 55

 turnbull 151:8        typed 10:9             200:13 201:4          122:17 207:24
 turned 67:1           types 17:11 52:2,3     204:22,23 212:8       302:15,16
 turner 69:4             62:24 93:1 96:25     212:12 232:9        units 313:11
 tv 152:10               97:13 129:15         240:15 252:22       universe 170:13
 twice 74:20,20          133:9 134:7 160:4    260:17,24 261:1,5   university 143:9
 two 11:20 13:8,15       171:16 175:10        261:8,10 277:22       146:19 147:15
   14:7 15:10 16:10      201:2 207:10         278:25 281:14       unknowingly
   23:2,18 50:10         231:19 274:7,8,10    286:13 295:12,14      167:16
   55:7 58:11 66:15      277:25 310:11        309:25              unpaid 124:16
   75:20,20,24 76:5    typically 51:2        understanding        unquote 88:6
   77:3 79:7 80:8,19     144:8 207:14         18:20 27:11 56:15   unreasonable
   81:21 82:17 85:8      228:14,23 230:11     171:6,21 187:4        46:9,11
   87:7 90:6 94:6        241:19 242:22        212:13 233:17       unusual 279:14
   95:5 98:4,12          308:19               262:25 270:13         296:20
   99:22 100:24        typos 137:16           284:12 286:2        upcoming 21:24
   111:17 119:21                u            understandings       updated 129:5
   135:1 146:7,7                              56:12 226:19        updating 102:7
                       u 32:20
   150:23 152:22,24                          understands            128:22
                       u.s. 58:25
   166:3 177:20                               27:10               uploaded 97:19
                       u06 272:20,25
   190:21 200:21                             understood 9:21      uploads 308:23
                         273:10
   201:23 220:4                               11:7 18:9 30:3      url 99:2,23 110:16
                       u104 272:21
   225:6 229:19                               33:24 50:20 51:18     110:20 111:2
                       uh 10:8,8 163:21
   237:18,25 238:23                           70:9 77:21 81:10    usa 1:12
                       ultimate 208:16
   241:12 242:3,25                            155:3 181:19        usage 51:12,13
                       ultimately 232:21
   244:5 251:2                                189:10 227:24         150:24 151:18
                         260:22 261:11
   254:20 279:3,4                             231:13 232:6          153:10 169:13
                       unanswered 6:1
   291:16 294:6                               256:15 272:14,16      172:19 188:13
                       unavoidable 51:7
   301:22 303:24                              274:16 275:5          190:14 194:17
                       uncle 41:6,7,14
   304:13,23                                  277:13 285:25         201:3 204:17
                       unclear 270:22
 type 17:8 32:6                               306:1,4 309:6         223:21 224:13
                       uncommon 139:1
   52:17 53:8,10                             undertaking            231:19,23 252:16
                         139:2
   55:5 58:17 65:14                           205:17                253:17 272:18
                       underlying 185:23
   96:21 97:6 124:2                          unfamiliar 89:7        273:10,14 274:5,5
                         300:8
   164:22 165:22                             unfortunately          274:6
                       understand 9:12
   166:19 172:23                              10:8                usages 150:11
                         9:15 11:17,18
   184:7,11 194:19                           unintentional          197:1 201:23
                         15:18 27:2,24
   208:13 231:19                              51:17                 248:12 273:2,13
                         36:5 46:4,16,20
   244:2 256:23                              unintentionally      use 10:10 50:18
                         48:20 49:2 51:19
   273:22 274:4,11                            50:19                 51:2 54:8,8 57:9
                         62:2 63:14 65:5,9
   274:12,18,23,25                           unique 243:20          58:7 59:14,14,19
                         76:19 85:1 93:9
   274:25 283:4                              unit 7:7 40:6,9,10     62:18 67:24
                         96:7 104:8 135:11
   297:11 303:21                              40:17 41:5            106:13 107:12
                         150:12 154:23
   305:15                                    united 1:2 7:11        134:13 146:4
                         156:17 157:7
                                              54:8,9 59:12          152:22,24,25
                         168:14 173:19
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               375 of 381
[use - want]                                                                  Page 56

   153:1,3,8 162:18    vague 161:2           versa 16:8            volume 150:22
   163:4,5,6,8,10,18     173:11              version 59:8          voluntarily 39:8
   165:5 166:4,9,18    valuation 160:19        100:10,12 304:24    volunteer 28:10
   171:14,18 172:25      175:1               versions 122:12         34:14 35:14 52:14
   174:8,11,12         value 49:9,17           280:15 282:11       volunteered 64:2
   183:17 184:5          50:23,25 51:7,14      283:1               volunteers 30:25
   186:21 187:21         51:24,24 123:10     versus 51:13 54:8       31:3 50:2
   188:15 189:13,22      142:22 145:7,21       65:10 164:18        vote 26:16 59:8
   192:20 194:14,18      149:15 151:18         165:14 199:15       voted 17:5
   195:10,16,23          160:13,17,18          217:10 219:1,8,23            w
   196:3,4 200:1,2       162:19 167:23         238:13 243:15
                                                                   w 90:25 149:3
   204:20 206:8          182:15,16 183:7       284:6 302:15
                                                                     151:2,15 188:8
   207:22 208:17         183:13,16,21        vetting 96:19
                                                                   waffles 203:5
   212:7 215:21          206:23 215:5        vh 212:19
                                                                   waffling 203:9
   216:9 219:13          219:14 222:7        vht 136:4 210:9
                                                                   wait 10:15,17
   221:19 225:7          224:20 251:19         213:3,6,7 214:4
                                                                   waiting 34:5
   226:18 230:10,12      286:23 287:2        viable 158:24
                                                                   walk 10:22 127:13
   231:21 238:4,5        297:7,19,19         vice 16:7
                                                                     138:1
   241:20 244:6,15     values 297:1          video 7:7 313:15
                                                                   walking 154:18
   246:1 247:24        varies 33:7           videographer 3:5
                                                                     175:15 180:15
   248:14,17 249:15    various 30:14 32:5      7:5,18 8:1,5,13
                                                                   wall 153:2 195:4
   258:7,9,18 263:18     50:4 59:17,17         80:1,5 138:6,10
                                                                   want 11:12 18:19
   264:1,3,5,18          98:8 150:11,24,24     177:9,12,15
                                                                     23:22,24 29:3
   273:14 282:5          153:10 158:1          198:11,15 245:5,9
                                                                     37:15,18 48:11,20
   288:21 295:24         168:1 202:23          253:23 254:2
                                                                     51:19 53:1,17,18
   296:5,14 297:9,11     217:6 218:22          265:5,15 306:8,12
                                                                     64:21 78:13 84:10
   297:12 302:15,15      227:6 228:16,17       312:20,24 313:9
                                                                     89:21 104:8
 useless 94:8            229:11 239:7        videotaped 1:16
                                                                     105:10 109:18
 uses 163:12             259:19                2:1 4:10 12:17
                                                                     126:11 127:12
   164:17 166:3        vary 249:4            view 34:22 312:7
                                                                     130:18 135:10
   246:8 288:22        vast 17:25            viewed 228:16
                                                                     141:16 176:14
 usually 24:3,22       vegas 33:2              292:17
                                                                     180:7 185:13
   95:18 101:6         vein 10:21            violated 247:5,16
                                                                     187:18 189:15
   106:17 119:25       venture 296:15        violating 190:8
                                                                     193:3,14,22
   137:18 154:18       veracity 232:22       violations 245:12
                                                                     200:12 211:3,9
   210:16              verbal 10:2           visit 109:7
                                                                     212:7 214:25
 utilitarian 207:13    verbatim 7:10         visited 294:4
                                                                     218:11,19 221:23
           v           verify 202:19         visitors 166:8
                                                                     227:17 231:14
                         233:14 315:9        visual 130:17
 v 1:7,11 7:10                                                       240:15 244:2
                       verifying 283:10        276:21
   89:16,17 90:2,14                                                  246:13 262:24
                       veritext 7:17,18      visually 277:3
   91:3 136:4 210:9                                                  264:18 265:23
                         313:12 315:14,23    vitae 4:12 14:1,4
   213:3,7 214:4                                                     266:4 267:4 268:6
                       veritext.com          voice 10:14
   215:14 225:12,14                                                  268:23 277:22
                         315:15
   315:4 316:1 317:1                                                 280:11 281:6
                                Veritext Legal Solutions
                             202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               376 of 381
[want - wordpress]                                                         Page 57

  285:19 288:4,22      220:14 230:22       weekdays 64:9        wife 64:7 141:10
  293:9 296:3,11,12   web 105:10 109:9     weekend 100:10        141:12,20
  297:22 301:8,13      110:5,12,14,14      weekends 64:9        wiggle 18:14
  304:10,16,16,17      112:25 160:8        weekly 30:9 69:11    wild 213:12
  305:5,8,10,11        256:14               130:16,19           willing 244:13
  308:18,21           website 32:9 33:16   weeks 23:23,24       willingness 299:18
 wanted 9:4 65:21      99:1 100:1,14        33:8 67:2 150:23     300:12
  73:17 179:8,9,10     101:2,9,22 103:5     153:9               winded 144:24
  179:11 194:1         103:8,12 104:21     weil 2:12 7:14,21    window 120:20
  202:19 204:15        104:22 105:14,17    weird 310:17         winning 141:10
  211:14 268:11        105:18 110:16       welcome 313:3        winter 20:11,12
  278:8,25             134:13 193:2        wenn 1:13 15:3        21:8
 wants 135:5,15,15     260:5 289:13         90:25 91:3 179:8    wire 186:16
  148:20 162:23       websites 15:20,20     185:5,12 188:8,11    215:21 216:6,7,20
  163:6,18,18          59:18 104:15         188:20,21 189:2      216:22
  164:15 195:10        152:12 157:15        189:21 190:8,10     wish 61:1
  242:8                158:9 167:9 168:1    190:22 191:2        witness 2:2 4:3 8:6
 war 65:18             168:12,25 169:7      204:8,9,11 225:11    8:12 79:25 96:9
 wars 65:20            169:17 170:15        237:7 253:1,4,12     96:11,22 97:1,13
 washers 282:19        171:2,3 173:6        254:9 255:2,13       98:1,9 100:14
 watch 83:15           174:1 194:24         288:10 289:10        101:8 102:13
  167:15 196:22        228:24 229:6         290:22,24 291:4      103:1 109:12,21
 watched 167:17        251:25 264:18        291:12,25 292:8      117:4,8,16 138:3
 water 280:6           288:18 290:12,14     293:3,6,7,12,22      139:11 173:16
 way 27:12,16 59:3     290:19 291:8,12      294:1                174:21 177:11
  61:8 64:15 72:9      292:1,13,21,23      wenn's 288:1,5,14     251:18 261:1
  78:14 90:25 95:23   wednesday 1:18        289:4                267:20 312:16
  99:22 105:24         2:3 7:1             went 33:4 104:24      313:3 315:8,10,12
  118:7,23 132:7      week 20:4 24:4,4      126:20,23 157:17     315:19
  139:9 158:14         27:18,21,21,23       182:11 214:12,13    witnesses 98:7
  177:21 189:7         28:9,9,13,13,16      234:25 286:16       wonderful 153:22
  210:1,10 218:10      28:19,22 29:6,7,7    288:18,18 289:12     153:22
  221:22 223:18        29:19,20 30:1,6      291:7 304:11        word 57:16,17
  224:10 232:8         31:5,15 33:5,9,10   whatsoever            58:6 62:8,17
  233:11 242:6         33:10,11 34:20       247:19 285:7         104:20,20 111:10
  246:22 258:8         38:14 42:11 44:14   wheat 280:5           112:12 130:23
  274:14 298:3         44:19,25 45:23      whichever 233:11      174:8 215:24
  308:2 312:5          47:12,20 64:8,9     white 128:11,13       216:11,12 224:7
 wayback 291:18        65:6 73:6 130:25     128:22 130:11        235:21,25 238:4
 wayne 154:11,18       139:6 172:2          220:5 264:8,13,14    280:21 283:21
 we've 49:22,24        217:13 244:4         264:22               284:6,7 295:24
  131:18 177:18        246:17              wiener 151:2,2,12     296:5,14
  198:20,22 202:25    weekday 27:6          151:13,14 155:6,8   wordpress 100:10
  217:6 218:22                              156:10,16 157:2      100:12
                               Veritext Legal Solutions
                            202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               377 of 381
[words - years]                                                             Page 58

 words 10:10 19:20     293:11 296:13       write 122:9 125:4       205:2 213:6,7,15
  21:4 31:14 35:9      300:15 305:4          125:14,22 126:2       213:15,24 214:7
  38:3,22 52:9         306:21,24             127:15 128:1,2,7      221:15 222:11
  56:12,15 57:8,12    worked 28:9 29:4       132:16 139:23         226:4 229:23
  57:15 58:5,8,14      29:5,7,8 31:24        158:21                230:15 232:12
  58:15,16,23 65:15    32:15 33:21 38:16   writes 149:3            245:4 261:7 267:5
  84:23 97:17          45:23 46:3 47:2,7   writing 126:16          271:6 272:3,8
  103:18 119:24        47:15 48:9 59:3       128:22 129:10,12      274:1 278:7
  123:8 159:25         63:14,15 67:11,14     207:19                280:10 281:5
  161:21 168:24        89:10,25 90:3,5     written 76:5 95:5       285:17 292:2,23
  170:11 193:1         91:8 94:19 95:2,3     117:14 124:13         305:7 309:7,24
  194:23 205:21        137:12 187:11,14      126:13,16 129:6     year 21:16 22:13
  236:17 250:2,23      268:2                 129:18 130:10         27:23,23 31:23
  274:4 276:24        working 27:6,19      wrong 102:4             32:1,1 36:5 38:19
  277:11 280:13        28:10 29:19,19        275:10                42:15,17,19,20
  296:3 297:22         30:1 31:1 48:3      wrote 103:11            44:13 50:10 64:9
 work 4:15 11:12       89:19 90:7 95:1       122:8,10 126:9,11     66:24 93:19,19,20
  11:14,16 25:20       99:18 108:24          155:15,23 270:15      93:20 97:8 99:11
  26:24 27:22 28:2     115:9,17 116:13       270:17,17 288:25      113:24,25 116:15
  28:15,21 29:14       118:17 128:21       www 5:7                 136:2 140:11,12
  30:23 31:15 32:12    134:1 144:22        www.photograp...        144:1,18,18
  33:5,10,11,19        186:19                99:23 101:10          146:14 155:15,16
  34:12 44:24 48:23   works 99:16                    x             196:25 197:8
  52:17 53:8,10,20     122:22 123:13                               201:10 206:20
                                           x 4:1,8 5:1 54:18
  53:22 55:23 65:24    171:25                                      219:6 235:10
                                             54:19 172:25
  66:3,7,9,11,13,14   workshops 23:15                              241:5 300:22
                                             303:4,5
  67:7,16 69:1,25      23:16 61:3 119:19                           307:24
                                           xx 314:14
  71:13,23 72:1,2      120:9 143:14,19                           years 9:4 17:5,7
  72:10 82:24 84:18    145:6 311:10                  y             18:12,15 21:12
  88:21 91:1 94:18    world 1:13 18:2      y 8:20                  22:13,14,23,23
  95:20 101:11,12      30:25 31:4 59:15    yeah 11:22 39:13        23:18 24:7 35:5
  102:17,21 117:9      156:2 178:4           44:21 45:1 53:14      49:21 50:11,11,11
  118:16 122:18        194:13 196:11         79:21 81:13 92:23     51:10,11 54:19,19
  123:15,20 124:2,6    241:23                93:9 100:2 101:25     55:7 61:15 63:3
  124:6,8 128:23      worldwide 51:13        108:12,17 110:10      64:4,5,14 66:15
  132:22 133:13,24    worry 209:23           110:10,17,24,25       66:16,20,23 88:23
  138:21 144:6         304:14                111:13 113:4          88:24 94:6 101:5
  148:15,19 154:13    wow 138:5              114:23 115:4          108:11 111:16,17
  154:16 155:20       wraparound             120:7 137:24          114:21 115:2,18
  159:7 161:25         125:19,22,24          139:25 146:19         119:22 120:25
  162:1 176:22         126:3,10,18 127:3     149:17 157:3          121:3 126:5
  184:1 202:19         127:7                 164:11 179:6          128:21 129:7,19
  203:20,21,22        wrapping 18:25         189:15 190:6          132:2,23 133:2
  285:8 292:15,19                            195:9 198:3,8,8       143:25 144:1
                               Veritext Legal Solutions
                            202-803-8830 -- 410-494-8300
 Case 1:18-cv-03403-SAG DocumentJeffrey
                                  163-15Sedlik
                                            Filed 07/20/21 PageNovember 13, 2019
                                                               378 of 381
[years - zillow]                                                        Page 59

   148:2 153:25
   155:13 178:14
   196:12 202:23
   203:7 213:18
   218:18 251:10
   257:22 284:22,24
   291:16 294:6
   301:23 303:5,5,24
   304:13,23 311:22
   312:12
 yep 150:12
 yesterday 78:18
   78:21 79:3,14,17
   249:11
 york 20:3 105:25
   106:3,5,5,7,10,12
   106:13 107:1,4,6
   107:7,9,10,12
   163:17 164:19
 younger 311:22
 yup 163:23
          z
 z 114:4,4
 zero 45:5
 zillow 136:4 210:9
   213:3,7 214:4,12
   214:14,19




                              Veritext Legal Solutions
                           202-803-8830 -- 410-494-8300
Case 1:18-cv-03403-SAG Document 163-15 Filed 07/20/21 Page 379 of 381




                State of Rhode Island District Court

                       Civil Rules of Procedure

                   Chapter V. Deposition Discovery

                                  Rule 30




     (e) R e v i e w b y W itness; Changes; Signing.

     If requested by the deponent or a party

     before completion of the depositio n, the

     deponent shall have thirty (30) days after

     being notified by the officer that the

     transcript or recording is available in

     which to review the transcript or recording

     and, if there are changes in the form or

     substance, to sign a statement reciting such

     changes and the reasons given by the

     deponent for making them.          The officer shall

     indicate in the certificate prescribed by

     subdivision (f)(1) whether any review was

     requested and, if so, shall append any

     changes made by the deponent during the

     period allowed.
Case 1:18-cv-03403-SAG Document 163-15 Filed 07/20/21 Page 380 of 381



     DISCLAIMER:      THE FOREGOING CIVIL PROCEDURE RULES

     ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

     THE ABOVE RULES ARE CURRENT AS OF $P5,/ 1,

     201 .   PLEASE REFER TO THE APPLICABLE STATE RULES

     OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 1:18-cv-03403-SAG Document 163-15 Filed 07/20/21 Page 381 of 381
                VERITEXT LEGAL SOLUTIONS
      COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

 Veritext Legal Solutions represents that the
 foregoing transcript is a true, correct and complete
 transcript of the colloquies, questions and answers
 as submitted by the court reporter. Veritext Legal
 Solutions further represents that the attached
 exhibits, if any, are true, correct and complete
 documents as submitted by the court reporter and/or
 attorneys in relation to this deposition and that
 the documents were processed in accordance with
 our litigation support and production standards.

 Veritext Legal Solutions is committed to maintaining
 the confidentiality of client and witness information,
 in accordance with the regulations promulgated under
 the Health Insurance Portability and Accountability
 Act (HIPAA), as amended with respect to protected
 health information and the Gramm-Leach-Bliley Act, as
 amended, with respect to Personally Identifiable
 Information (PII). Physical transcripts and exhibits
 are managed under strict facility and personnel access
 controls. Electronic files of documents are stored
 in encrypted form and are transmitted in an encrypted
 fashion to authenticated parties who are permitted to
 access the material. Our data is hosted in a Tier 4
 SSAE 16 certified facility.

 Veritext Legal Solutions complies with all federal and
 State regulations with respect to the provision of
 court reporting services, and maintains its neutrality
 and independence regardless of relationship or the
 financial outcome of any litigation. Veritext requires
 adherence to the foregoing professional and ethical
 standards from all of its subcontractors in their
 independent contractor agreements.

 Inquiries about Veritext Legal Solutions'
 confidentiality and security policies and practices
 should be directed to Veritext's Client Services
 Associates indicated on the cover of this document or
 at www.veritext.com.
